Exhibit 10.1
EXECUTION VERSION
AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT
dated as of April 4, 2011
among
STRAYER EDUCATION, INC.,
as Borrower
THE LENDERS FROM TIME TO TIME PARTY HERETO
and
SUNTRUST BANK
as Administrative Agent
 
SUNTRUST ROBINSON HUMPHREY, INC.,
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
as Joint Lead Arrangers and Joint Book Managers

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
 
       
ARTICLE 1 DEFINITIONS; CONSTRUCTION
    1  
 
       
Section 1.1. Definitions
    1  
Section 1.2. Classifications of Loans and Borrowings
    28  
Section 1.3. Accounting Terms and Determination
    28  
Section 1.4. Terms Generally
    28  
Section 1.5. Letter of Credit Amounts
    29  
 
       
ARTICLE 2 AMOUNT AND TERMS OF THE COMMITMENTS
    29  
 
       
Section 2.1. General Description of Facilities
    29  
Section 2.2. Revolving Loans
    29  
Section 2.3. Procedure for Revolving Borrowings
    29  
Section 2.4. Swingline Commitment
    30  
Section 2.5. Reserved
    32  
Section 2.6. Term Loans
    32  
Section 2.7. Funding of Borrowings
    32  
Section 2.8. Interest Elections
    33  
Section 2.9. Optional Reduction and Termination of Commitments
    34  
Section 2.10. Repayment of Loans
    35  
Section 2.11. Evidence of Indebtedness
    35  
Section 2.12. Optional Prepayments
    36  
Section 2.13. Mandatory Prepayments
    36  
Section 2.14. Interest on Loans
    38  
Section 2.15. Fees
    39  
Section 2.16. Computation of Interest and Fees
    40  
Section 2.17. Inability to Determine Interest Rates
    40  
Section 2.18. Illegality
    41  
Section 2.19. Increased Costs
    41  
Section 2.20. Funding Indemnity
    42  
Section 2.21. Taxes
    43  
Section 2.22. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    44  
Section 2.23. Letters of Credit
    46  
Section 2.24. Intentionally Deleted
    51  
Section 2.25. Mitigation of Obligations
    51  
Section 2.26. Replacement of Lenders
    52  
Section 2.27. Defaulting Lender
    52  
Section 2.28. Certain Permitted Amendments
    53  
 
       
ARTICLE 3 CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
    55  
 
       
Section 3.1. Conditions To Effectiveness
    55  
Section 3.2. Each Credit Event
    58  

 



--------------------------------------------------------------------------------



 



              Page
 
       
Section 3.3. Delivery of Documents
    59  
 
       
ARTICLE 4 REPRESENTATIONS AND WARRANTIES
    59  
 
       
Section 4.1. Existence; Power
    59  
Section 4.2. Organizational Power; Authorization
    59  
Section 4.3. Governmental Approvals; No Conflicts
    59  
Section 4.4. Financial Statements
    60  
Section 4.5. Litigation and Environmental Matters
    60  
Section 4.6. Compliance with Laws and Agreements
    60  
Section 4.7. Investment Company Act, Etc.
    60  
Section 4.8. Taxes
    61  
Section 4.9. Margin Regulations
    61  
Section 4.10. ERISA
    61  
Section 4.11. Ownership of Property
    61  
Section 4.12. Disclosure
    62  
Section 4.13. Labor Relations
    62  
Section 4.14. Subsidiaries
    62  
Section 4.15. Insolvency
    62  
Section 4.16. Reserved
    63  
Section 4.17. OFAC
    63  
Section 4.18. Patriot Act
    63  
Section 4.19. Security Documents
    63  
 
       
ARTICLE 5 AFFIRMATIVE COVENANTS
    64  
 
       
Section 5.1. Financial Statements and Other Information
    64  
Section 5.2. Notices of Material Events
    66  
Section 5.3. Existence; Conduct of Business
    66  
Section 5.4. Compliance with Laws, Etc; Maintenance of Licenses and
Accreditations
    67  
Section 5.5. Payment of Obligations
    67  
Section 5.6. Books and Records
    67  
Section 5.7. Visitation, Inspection, Etc.
    67  
Section 5.8. Maintenance of Properties; Insurance
    67  
Section 5.9. Use of Proceeds and Letters of Credit
    68  
Section 5.10. Intentionally Deleted
    68  
Section 5.11. Additional Subsidiaries
    68  
Section 5.12. Further Assurances
    68  
 
       
ARTICLE 6 FINANCIAL COVENANTS
    69  
 
       
Section 6.1. Minimum EBITDA
    69  
Section 6.2. Interest Coverage Ratio
    69  
Section 6.3. Unrestricted Liquidity
    70  
Section 6.4. Minimum Consolidated Tangible Net Worth
    70  
 
       
ARTICLE 7 NEGATIVE COVENANTS
    70  

ii



--------------------------------------------------------------------------------



 



              Page
 
       
Section 7.1. Indebtedness and Preferred Stock
    70  
Section 7.2. Negative Pledge
    71  
Section 7.3. Fundamental Changes
    72  
Section 7.4. Investments, Loans, Etc.
    72  
Section 7.5. Restricted Payments
    73  
Section 7.6. Sale of Assets
    74  
Section 7.7. Transactions with Affiliates
    74  
Section 7.8. Restrictive Agreements
    75  
Section 7.9. Sale and Leaseback Transactions
    75  
Section 7.10. Hedging Transactions
    75  
Section 7.11. Amendment to Material Documents
    76  
Section 7.12. Intentionally Deleted
    76  
Section 7.13. Accounting Changes
    76  
 
       
ARTICLE 8 EVENTS OF DEFAULT
    76  
 
       
Section 8.1. Events of Default
    76  
Section 8.2. Application of Proceeds from Collateral
    79  
 
       
ARTICLE 9 THE ADMINISTRATIVE AGENT
    80  
 
       
Section 9.1. Appointment of Administrative Agent
    80  
Section 9.2. Nature of Duties of Administrative Agent
    80  
Section 9.3. Lack of Reliance on the Administrative Agent
    81  
Section 9.4. Certain Rights of the Administrative Agent
    81  
Section 9.5. Reliance by Administrative Agent
    81  
Section 9.6. The Administrative Agent in its Individual Capacity
    82  
Section 9.7. Successor Administrative Agent
    82  
Section 9.8. Authorization to Execute other Loan Documents
    83  
Section 9.9. Benefits of Article 9
    84  
Section 9.10. Titled Agents
    84  
 
       
ARTICLE 10 MISCELLANEOUS
    84  
 
       
Section 10.1. Notices
    84  
Section 10.2. Waiver; Amendments
    86  
Section 10.3. Expenses; Indemnification
    88  
Section 10.4. Successors and Assigns
    89  
Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process
    93  
Section 10.6. WAIVER OF JURY TRIAL
    94  
Section 10.7. Right of Setoff
    94  
Section 10.8. Counterparts; Integration
    95  
Section 10.9. Survival
    95  
Section 10.10. Severability
    96  
Section 10.11. Confidentiality
    96  
Section 10.12. Interest Rate Limitation
    96  
Section 10.13. Waiver of Effect of Corporate Seal
    96  

iii



--------------------------------------------------------------------------------



 



              Page
 
       
Section 10.14. Patriot Act
    97  
Section 10.15. Publicity
    97  

iv



--------------------------------------------------------------------------------



 



              Schedules        
 
           
 
  Schedule I   -   Applicable Margin and Applicable Percentage
 
  Schedule II   -   Commitment Amounts
 
  Schedule 2.23   -   Existing Letters of Credit
 
  Schedule 4.5   -   Environmental Matters
 
  Schedule 4.14   -   Subsidiaries
 
  Schedule 4.19   -   Real Property
 
  Schedule 7.1   -   Outstanding Indebtedness
 
  Schedule 7.2   -   Existing Liens
 
  Schedule 7.4   -   Existing Investments
 
            Exhibits        
 
           
 
  Exhibit A   -   Form of Revolving Credit Note
 
  Exhibit B   -   Form of Term Note
 
  Exhibit C   -   Reserved
 
  Exhibit D   -   Form of Swingline Note
 
  Exhibit E   -   Form of Assignment and Assumption
 
  Exhibit F   -   Form of Amended and Restated Subsidiary Guaranty Agreement
 
  Exhibit G   -   Form of Security Agreement
 
  Exhibit H   -   Form of Pledge Agreement
 
           
 
  Exhibit 2.3   -   Form of Notice of Revolving Borrowing
 
  Exhibit 2.4   -   Form of Notice of Swingline Borrowing
 
  Exhibit 2.8   -   Form of Notice of Conversion/Continuation
 
  Exhibit 5.1(d)   -   Form of Compliance Certificate

v



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT
     THIS AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT (this
“Agreement”) is made and entered into as of April 4, 2011, by and among STRAYER
EDUCATION, INC., a Maryland corporation (the “Borrower”), the several banks and
other financial institutions and lenders from time to time party hereto (the
“Lenders”), and SUNTRUST BANK, in its capacity as administrative agent for the
Lenders (the “Administrative Agent”), as issuing bank (the “Issuing Bank”) and
as swingline lender (the “Swingline Lender”).
W I T N E S S E T H:
     WHEREAS, the Administrative Agent, certain of the Lenders and the Borrower
are parties to a Revolving Credit Agreement, dated as of January 3, 2011 (as
amended, modified or supplemented to the date hereof, the “Existing Credit
Agreement”), pursuant to which such Lenders extend credit to the Borrower;
     WHEREAS, the Borrower has requested that (a) the Revolving Loan Lenders
establish a $100,000,000 revolving credit facility in favor of, and (b) the Term
Loan Lenders make term loans in an aggregate principal amount equal to
$100,000,000 to, the Borrower;
     WHEREAS, subject to the terms and conditions of this Agreement, which
amends and restates the Existing Credit Agreement in its entirety, the Revolving
Loan Lenders, the Term Loan Lenders, the Issuing Bank and the Swingline Lender
to the extent of their respective Commitments as defined herein, are willing
severally to establish the requested revolving credit facility, letter of credit
subfacility and the swingline subfacility in favor of, and severally to make the
term loans to, the Borrower.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, the Borrower, the Lenders, the Administrative Agent, the
Issuing Bank and the Swingline Lender agree as follows:
ARTICLE 1
DEFINITIONS; CONSTRUCTION
     Section 1.1. Definitions. In addition to the other terms defined herein,
the following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):
     “Accepting Lender” shall have the meaning provided in Section 2.28(a).
     “Accreditor” shall mean any entity or organization, whether governmental or
government-chartered, private or quasi-private, which engages in the granting or
withholding of accreditation of post-secondary education institutions or of
educational programs provided by such institutions in accordance with prescribed
standards and procedures.

 



--------------------------------------------------------------------------------



 



     “Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.
     “Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
     “Affiliate” shall mean, as to any Person, any other Person that directly,
or indirectly through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 5% or
more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.
     “Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. On the Closing
Date, the Aggregate Revolving Commitment Amount equals $100,000,000.
     “Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.
     “Applicable Lending Office” shall mean, for each Lender and for each Type
of Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.
     “Applicable Margin” shall mean, as of any date, with respect to interest on
all Revolving Loans and Term Loans outstanding on any date, or the letter of
credit fee, as the case may be, a percentage per annum determined by reference
to the applicable Leverage Ratio from time to time in effect as set forth on
Schedule I; provided, that a change in the Applicable Margin resulting from a
change in the Leverage Ratio shall be effective on the second Business Day after
which the Borrower delivers the financial statements required by Section 5.1(a)
or (b) and the Compliance Certificate required by Section 5.1(d); provided,
further, that if at any time the Borrower shall have failed to deliver such
financial statements and such Compliance Certificate when so required, the
Applicable Margin shall be at Level III as set forth on Schedule I until such
time as such financial statements and Compliance Certificate are delivered, at
which time the Applicable Margin shall be determined as provided above; and
provided, further, that in the event that any financial statement delivered
pursuant to Section 5.1(a) or (b) or any Compliance Certificate delivered
pursuant to Section 5.1(d) is shown to be inaccurate (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Margin Period”) than the
Applicable Margin applied for such Applicable

2



--------------------------------------------------------------------------------



 



Margin Period, and only in such case, then the Borrower shall immediately
(i) deliver to the Administrative Agent a corrected Compliance Certificate for
such Applicable Margin Period, (ii) determine the Applicable Margin for such
Applicable Margin Period based upon the corrected Compliance Certificate, and
(iii) immediately pay to the Administrative Agent the accrued additional
interest owing as a result of such increased Applicable Margin for such
Applicable Margin Period, which payment shall be promptly applied by the
Administrative Agent in accordance with Section 2.22. The provisions of this
definition are in addition to rights of the Administrative Agent and Lenders
with respect to Section 2.14(c) and Article 8 and other of their respective
rights under this Agreement. Notwithstanding the foregoing, the Applicable
Margin from the Closing Date until the financial statements and Compliance
Certificate for the Fiscal Quarter ending December 31, 2010, are required to be
delivered shall be at Level I as set forth on Schedule I.
     “Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee as of any date, the percentage per annum determined by reference
to the applicable Leverage Ratio in effect on such date as set forth on
Schedule I; provided, that a change in the Applicable Percentage resulting from
a change in the Leverage Ratio shall be effective on the second Business Day
after which the Borrower delivers the financial statements required by
Section 5.1(a) or (b) and the Compliance Certificate required by Section 5.1(d);
provided further, that if at any time the Borrower shall have failed to deliver
such financial statements and such Compliance Certificate, the Applicable
Percentage shall be at Level III as set forth on Schedule I until such time as
such financial statements and Compliance Certificate are delivered, at which
time the Applicable Percentage shall be determined as provided above; and
provided, further, that in the event that any financial statement delivered
pursuant to Section 5.1(a) or (b) or any Compliance Certificate delivered
pursuant to Section 5.1(d) is shown to be inaccurate (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Percentage for any period (an “Applicable Percentage Period”) than
the Applicable Percentage applied for such Applicable Percentage Period, and
only in such case, then the Borrower shall immediately (i) deliver to the
Administrative Agent a corrected Compliance Certificate for such Applicable
Percentage Period, (ii) determine the Applicable Percentage for such Applicable
Percentage Period based upon the corrected Compliance Certificate, and
(iii) immediately pay to the Administrative Agent the accrued additional
commitment fees owing as a result of such increased Applicable Percentage for
such Applicable Percentage Period, which payment shall be promptly applied by
the Administrative Agent in accordance with Section 2.22. For purposes of
calculating the Applicable Percentage only, the Loans shall be deemed used to
the extent of the then outstanding Revolving Loans plus the sum of (x) the
aggregate undrawn amount of all outstanding Letters of Credit plus (y) the
aggregate amount of all unreimbursed LC Disbursements. The provisions of this
definition are in addition to rights of the Administrative Agent and Lenders
with respect to Section 2.14(c) and Article 8 and other of their respective
rights under this Agreement. Notwithstanding the foregoing, the Applicable
Percentage for the commitment fee from the Closing Date until the financial
statements and Compliance Certificate for the Fiscal Quarter ending December 31,
2010, are required to be delivered shall be at Level I as set forth on
Schedule I.
     “Approved Fund” shall mean any Person (other than a natural Person) that is
(or will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar

3



--------------------------------------------------------------------------------



 



extensions of credit in the ordinary course of its business and that is
administered or managed by (i) a Lender, (ii) an Affiliate of a Lender or
(iii) an entity or an Affiliate of an entity that administers or manages a
Lender.
     “Assignment and Assumption” shall mean an Assignment and Assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit E attached hereto or any other form approved by the
Administrative Agent.
     “Availability Period” shall mean the period from the Closing Date to the
Revolving Commitment Termination Date.
     “Base Rate” shall mean the highest of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, (ii) the Federal Funds Rate, as in
effect from time to time, plus one-half of one percent (0.50%) or (iii) the
one-month Index Rate. The Administrative Agent’s prime lending rate is a
reference rate and does not necessarily represent the lowest or best rate
charged to customers. The Administrative Agent may make commercial loans or
other loans at rates of interest at, above or below the Administrative Agent’s
prime lending rate. Each change in the Administrative Agent’s prime lending rate
shall be effective from and including the date such change is publicly announced
as being effective.
     “Borrowing” shall mean a borrowing consisting of (i) Loans of the same
Class and Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.
     “Business Day” shall mean (i) any day other than a Saturday, Sunday or
other day on which commercial banks in Richmond, Virginia are authorized or
required by law to close and (ii) if such day relates to a Borrowing of, a
payment or prepayment of principal or interest on, a conversion of or into, or
an Interest Period for, an Index Rate Loan or Eurodollar Loan or a notice with
respect to any of the foregoing, any day on which dealings in Dollars are
carried on in the London interbank market.
     “Capital Expenditures” shall mean for any period, without duplication,
(i) the additions to property, plant and equipment and other capital
expenditures of the Borrower and its Subsidiaries that are (or would be) set
forth on a consolidated statement of cash flows of the Borrower for such period
prepared in accordance with GAAP and (ii) Capital Lease Obligations incurred by
the Borrower and its Subsidiaries during such period.
     “Capital Lease Obligations” of any Person shall mean all obligations of
such Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
     “Capital Stock” shall mean any capital stock (or in the case of a
partnership or limited liability company, the partners’ or members’ equivalent
equity interest) of the Borrower or any

4



--------------------------------------------------------------------------------



 



of its Subsidiaries (to the extent issued to a Person other than the Borrower),
whether common or preferred.
     “Cash Management Swingline Loans” shall have the meaning assigned to such
term in Section 2.4(b).
     “Change in Control” shall mean the occurrence of one or more of the
following events: (i) any sale, lease, exchange or other transfer (in a single
transaction or a series of related transactions) of all or substantially all of
the assets of the Borrower to any Person or “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder in effect on the date hereof), (ii) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
“group” (within the meaning of the Securities Exchange Act of 1934 and the rules
of the Securities and Exchange Commission thereunder as in effect on the date
hereof) of 30% or more of the outstanding shares of the voting stock of the
Borrower or (iii) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were neither
(a) nominated by the current board of directors nor (b) appointed by directors
so nominated.
     “Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or its Applicable Lending Office) or the Issuing
Bank (or for purposes of Section 2.19(b), by such Lender’s or the Issuing Bank’s
parent corporation, if applicable) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement (and for purposes of this Agreement, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
guidelines and directions in connection therewith (the “Dodd-Frank Act”) are
deemed to have been adopted and gone into effect after the date hereof).
     “Class”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Swingline Loans or Term Loans and when used in reference to any Commitment,
refers to whether such Commitment is a Revolving Commitment, a Swingline
Commitment or a Term Loan Commitment.
     “Closing Date” shall mean the date on which the conditions precedent set
forth in Section 3.1 and, if a Loan or Letter of Credit is requested,
Section 3.2(a), (b) and (f), have been satisfied or waived in accordance with
Section 10.2.
     “Closing Date Legal Costs” shall have the meaning given to such term in
Section 10.3(a).
     “Code” shall mean the Internal Revenue Code of 1986, as amended and in
effect from time to time.
     “Collateral” shall mean all property and assets of the Loan Parties, now
owned or hereafter acquired, upon which a Lien is purported to be created by any
Security Document, other than Excluded Collateral.

5



--------------------------------------------------------------------------------



 



     “Commitment” shall mean a Revolving Commitment, a Swingline Commitment or a
Term Loan Commitment or any combination thereof (as the context shall permit or
require).
     “Compliance Certificate” shall mean a certificate from the principal
executive officer or the principal financial officer of the Borrower in the form
of, and containing the certifications set forth in, the certificate attached
hereto as Exhibit 5.1(d).
     “Consolidated EBIT” shall mean, for the Borrower and its Subsidiaries for
any period, an amount equal to the sum of (i) Consolidated Net Income for such
period plus (ii) to the extent deducted in determining Consolidated Net Income
for such period, (A) Consolidated Interest Expense, (B) income tax expense
determined on a consolidated basis in accordance with GAAP, (C) the amount of
any charges associated with the grant of any share based payment awards to
employees, officers, directors or consultants and (D) all other non-cash charges
acceptable to the Required Lenders, as all of the foregoing are determined on a
consolidated basis in accordance with GAAP, in each case for such period.
     “Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries for
any period, an amount equal to the sum of (i) Consolidated Net Income for such
period plus (ii) to the extent deducted in determining Consolidated Net Income
for such period, (A) Consolidated Interest Expense, (B) income tax expense
determined on a consolidated basis in accordance with GAAP, (C) depreciation and
amortization determined on a consolidated basis in accordance with GAAP, (D) the
amount of any charges associated with the grant of any share based payment
awards to employees, officers, directors or consultants and (E) all other
non-cash charges acceptable to the Required Lenders, as all of the foregoing are
determined on a consolidated basis in accordance with GAAP, in each case for
such period.
     “Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, the sum of (i) total interest expense, including without limitation
the interest component of any payments in respect of Capital Lease Obligations
capitalized or expensed during such period (whether or not actually paid during
such period) plus (ii) the net amount payable (or minus the net amount
receivable) under Hedging Transactions during such period (whether or not
actually paid or received during such period); provided, however, that
Consolidated Interest Expense shall exclude amortization of debt issuance costs
and other deferred financing fees incurred on or prior to the Closing Date
relating to the Existing Credit Agreement or this Agreement and the other Loan
Documents.
     “Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries
for any period, the net income (or loss) of the Borrower and its Subsidiaries
for such period determined on a consolidated basis in accordance with GAAP, but
excluding therefrom (to the extent otherwise included therein) (i) any
extraordinary gains or losses, (ii) any gains attributable to write-ups of
assets, (iii) any equity interest of the Borrower or any Subsidiary of the
Borrower in the unremitted earnings of any Person that is not a Subsidiary and
(iv) any income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Borrower or any Subsidiary
on the date that such Person’s assets are acquired by the Borrower or any
Subsidiary.

6



--------------------------------------------------------------------------------



 



     “Consolidated Tangible Net Worth” shall mean, as of any date, (i) the total
assets of the Borrower and its Subsidiaries that would be reflected on the
Borrower’s consolidated balance sheet as of such date prepared in accordance
with GAAP, after eliminating all amounts properly attributable to minority
interests, if any, in the stock and surplus of Subsidiaries, minus (ii) the sum
of (x) the total liabilities of the Borrower and its Subsidiaries that would be
reflected on the Borrower’s consolidated balance sheet as of such date prepared
in accordance with GAAP, (y) the amount of any write-up in the book value of any
assets resulting from a revaluation thereof or any write-up in excess of the
cost of such assets acquired reflected on the consolidated balance sheet of the
Borrower as of such date prepared in accordance with GAAP and (z) the net book
amount of all assets of the Borrower and its Subsidiaries that would be
classified as intangible assets on a consolidated balance sheet of the Borrower
as of such date prepared in accordance with GAAP.
     “Consolidated Total Debt” shall mean, as of any date, all Indebtedness of
the Borrower and its Subsidiaries measured on a consolidated basis as of such
date, but excluding Indebtedness of the type described in subsection
(xi) thereof.
     “Contractual Obligation” of any Person shall mean any provision of any
security issued by such Person or of any agreement, instrument or undertaking
under which such Person is obligated or by which it or any of the property in
which it has an interest is bound.
     “Default” shall mean any condition or event that, with the giving of notice
or the lapse of time or both, would constitute an Event of Default.
     “Defaulting Lender” shall mean, at any time, a Lender (which the
Administrative Agent shall promptly notify the Borrower thereof) that (i) such
Lender has failed for three or more Business Days to comply with its obligations
under this Agreement to make a Loan, make a payment to the Issuing Bank in
respect of a Letter of Credit and/or make a payment to the Swingline Lender in
respect of a Swingline Loan (each, a “funding obligation”), (ii) such Lender has
notified the Administrative Agent or the Borrower in writing, or has stated
publicly, that it will not comply with any such funding obligation hereunder, or
has defaulted on its funding obligations under any other loan agreement or
credit agreement or other similar/other financing agreement, (iii) such Lender
has, for three or more Business Days, failed to confirm in writing to the
Administrative Agent, in response to a written request of the Administrative
Agent, that it will comply with its funding obligations hereunder, or (iv) a
Lender Insolvency Event has occurred and is continuing with respect to such
Lender. Any determination that a Lender is a Defaulting Lender under clauses
(i) through (iv) above will be made by the Administrative Agent in its
reasonable discretion acting in good faith, but a failure of the Administrative
Agent to make such a determination shall not be determinative of the status of
such Lender as not being a Defaulting Lender for purposes of this Agreement. The
Administrative Agent will promptly send to all parties hereto a copy of any
notice to the Borrower provided for in this definition.
     “Default Interest” shall have the meaning set forth in Section 2.14(c).
     “Disposition” shall have the meaning set forth in Section 7.6.
     “Dollar(s)” and the sign “$” shall mean lawful money of the United States
of America.

7



--------------------------------------------------------------------------------



 



     “Domestic Subsidiary” shall mean a direct or indirect Subsidiary of the
Borrower organized under the laws of the United States, one of the fifty states
or commonwealths of the United States or the District of Columbia.
     “Educational Licenses” shall mean all federal, state, and Accreditor
licenses, permits, authorizations, certifications, agreements, or similar
approvals necessary under applicable law and accreditation standards and
procedures for SUI to operate as a post-secondary educational institution as it
currently operates or may operate from time to time during the term of this
Agreement.
     “ELP” means Education Loan Processing, Inc., a Virginia corporation.
     “Environmental Laws” shall mean all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, Release or threatened Release of any
Hazardous Material or to health and safety matters.
     “Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.
     “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
     “ERISA Event” shall mean (i) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived);
(ii) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (iii) the filing pursuant to Section 412(d) of the Code
or Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (iv) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (v) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator appointed by the PBGC of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (vi) the incurrence by the Borrower or any of
its ERISA Affiliates of any

8



--------------------------------------------------------------------------------



 



liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (vii) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
     “Eurodollar” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bears interest at a
rate determined by reference to the Adjusted LIBO Rate.
     “Eurodollar Reserve Percentage” shall mean the aggregate of the maximum
reserve percentages (including, without limitation, any emergency, supplemental,
special or other marginal reserves) expressed as a decimal (rounded upwards to
the next 1/100th of 1%) in effect on any day to which any Lender is subject with
respect to the Adjusted LIBO Rate pursuant to regulations issued by the Board of
Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under
Regulation D). Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D. The Eurodollar Reserve Percentage shall
be adjusted automatically on and as of the effective date of any change in any
reserve percentage.
     “Event of Default” shall have the meaning provided in Article 8.
     “Excluded Collateral” shall mean:
     (a) any lease, license, contract, property rights or agreement to which any
Loan Party is a party (including any Educational Licenses) or any of its
respective rights or interests therein if and for so long as the grant of a
security interest therein shall constitute or result in (i) the abandonment,
invalidation or unenforceability of any right, right, title or interest of any
Loan Party therein or (ii) a breach or termination pursuant to the terms of, or
a default under, any such lease, license, contract, property rights or agreement
or under applicable law (other than to the extent that any such term would be
rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC
(or any successor provision or provisions) of any relevant jurisdiction or any
other applicable law); provided, however, that a security interest shall attach
immediately (and such lease, license, contract, property rights or agreement
shall immediately cease to be Excluded Collateral) at such time as the condition
causing such abandonment, invalidation or unenforceability shall be remedied,
and, to the extent severable, shall attach immediately to any portion of such
lease, license, contract, property rights or agreement (and such portion of such
lease, license, contract, property rights or agreement shall immediately cease
to be Excluded Collateral) that does not result in any of the consequences
specified in the foregoing clauses (i) or (ii);
     (b) (i) funds that SUI receives from federal student financial aid programs
under Title IV of the Higher Education Act of 1965, as amended, and holds in a
bank or investment account for federal funds pursuant to 34 C.F.R. 668.163 (or
any successor regulation) or otherwise in

9



--------------------------------------------------------------------------------



 



trust pursuant to 34 C.F.R. 668.161(b) and (ii) any similar federal or state
student financial aid funds; and
     (c) any treasury stock of the Borrower that has not yet been retired.
     “Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Lender is located and (c) in the case of
a Foreign Lender, any withholding tax that (i) is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, (ii) is imposed on amounts payable to such Foreign Lender at any time
that such Foreign Lender designates a new lending office, other than taxes that
have accrued prior to the designation of such lending office that are otherwise
not Excluded Taxes, and (iii) is attributable to such Foreign Lender’s failure
to comply with Section 2.21(e).
     “Exempt Student Financial Aid Funds” shall mean (i) funds that (A) SUI
receives from federal student financial aid programs under Title IV of the
Higher Education Act of 1965, as amended, and (B) students do not earn pursuant
to 34 C.F.R. 668.22(e) (or any successor regulation) and (ii) any similar
federal or state student financial aid funds.
     “Existing Letters of Credit” means the letters of credit issued and
outstanding under the Existing Credit Agreement as set forth on Schedule 2.23.
     “Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.
     “Fee Letter” shall mean that certain fee letter, dated as of March 4, 2011,
executed by STRH and SunTrust Bank and accepted by Borrower on March 7, 2011.
     “Fiscal Quarter” shall mean any fiscal quarter of the Borrower.
     “Fiscal Year” shall mean any fiscal year of the Borrower.
     “Foreign Lender” shall mean any Lender that is not a United States person
under Section 7701(a)(30) of the Code.

10



--------------------------------------------------------------------------------



 



     “Foreign Subsidiary” shall mean any Subsidiary that is organized under the
laws of a jurisdiction other than the United States, one of the fifty states or
commonwealths of the United States or the District of Columbia.
     “GAAP” shall mean generally accepted accounting principles in the United
States applied on a consistent basis and subject to the terms of Section 1.3.
     “Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “Guarantee” of or by any Person (the “guarantor”) shall mean any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly and including any obligation, direct or indirect, of the guarantor
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (iv) as an
account party in respect of any letter of credit or letter of guaranty issued in
support of such Indebtedness or obligation; provided, that the term “Guarantee”
shall not include endorsements for collection or deposits in the ordinary course
of business. The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the primary obligation in respect of
which Guarantee is made or, if not so stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith. The
term “Guarantee” used as a verb has a corresponding meaning.
     “Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Hedging Obligations” of any Person shall mean any and all obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired under (i) any and all Hedging
Transactions, (ii) any and all cancellations, buy backs, reversals, terminations
or assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.
     “Hedging Transaction” of any Person shall mean (a) any transaction
(including an agreement with respect to any such transaction) now existing or
hereafter entered into by such

11



--------------------------------------------------------------------------------



 



Person that is a rate swap transaction, swap option, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap or
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option, spot transaction, credit
protection transaction, credit swap, credit default swap, credit default option,
total return swap, credit spread transaction, repurchase transaction, reverse
repurchase transaction, buy/sell-back transaction, securities lending
transaction, or any other similar transaction (including any option with respect
to any of these transactions) or any combination thereof, whether or not any
such transaction is governed by or subject to any master agreement and (b) any
and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.
     “Indebtedness” of any Person shall mean, without duplication (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person in respect of the deferred purchase price
of property or services (other than trade payables incurred in the ordinary
course of business; provided, that for purposes of Section 8.1(g), trade
payables overdue by more than 120 days shall be included in this definition
except to the extent that any of such trade payables are being disputed in good
faith and by appropriate measures), (iv) all obligations of such Person under
any conditional sale or other title retention agreement(s) relating to property
acquired by such Person, (v) all Capital Lease Obligations of such Person,
(vi) all obligations, contingent or otherwise, of such Person in respect of
letters of credit, acceptances or similar extensions of credit, (vii) all
Guarantees of such Person of the type of Indebtedness described in clauses
(i) through (vi) above, (viii) all Indebtedness of a third party secured by any
Lien on property owned by such Person, whether or not such Indebtedness has been
assumed by such Person, (ix) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any
preferred or common stock of such Person (other than voluntary repurchases of
shares of Capital Stock and the exercise of options to purchase shares of
Capital Stock of the Borrower permitted by Sections 7.4(f) and 7.5(iii)), (x)
Off-Balance Sheet Liabilities and (xi) all Hedging Obligations. The Indebtedness
of any Person shall include the Indebtedness of any partnership or joint venture
in which such Person is a general partner or a joint venturer, except to the
extent that the terms of such Indebtedness provide that such Person is not
liable therefor.
     “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
     “Index Rate” means that rate per annum effective on any Index Rate
Determination Date which is equal to the quotient of:
               (i) the rate per annum equal to the offered rate for deposits in
U.S. dollars for a one (1) month period, which rate appears on that page of
Bloomberg reporting service, or such similar service as determined by the
Administrative Agent, that displays British Bankers’ Association interest
settlement rates for deposits in U.S. Dollars, as of 11:00 A.M. (London,

12



--------------------------------------------------------------------------------



 



England time) two (2) Business Days prior to the Index Rate Determination Date;
provided, that if no such offered rate appears on such page, the rate used for
such period will be the per annum rate of interest determined by the
Administrative Agent to be the rate at which U.S. dollar deposits for such
period, are offered to the Administrative Agent in the London Inter-Bank Market
as of 11:00 A.M. (London, England time), on the day which is two (2) Business
Days prior to the Index Rate Determination Date, divided by
               (ii) a percentage equal to 1.00 minus the maximum reserve
percentages (including any emergency, supplemental, special or other marginal
reserves) expressed as a decimal (rounded upward to the next 1/100th of 1%) in
effect on any day to which the Administrative Agent is subject with respect to
any Index Rate Loan pursuant to regulations issued by the Board of Governors of
the Federal Reserve System with respect to eurocurrency funding (currently
referred to as “eurocurrency liabilities” under Regulation D). This percentage
will be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
     “Index Rate Borrowing” and “Index Rate Loan” when used in reference to any
Loan or Borrowing, refers to whether such Loan, or the Loans comprising such
Borrowing, bears interest at a rate determined by reference to the Index Rate,
provided, that “Index Rate Borrowing” and “Index Rate Loan” shall not be deemed
to refer to any Base Rate Loan or Base Rate Borrowing bearing interest at a rate
determined by reference to the Index Rate.
     “Index Rate Determination Date” means the Closing Date and the first
Business Day of each calendar month thereafter.
     “Interest Coverage Ratio” shall mean, as of any date, the ratio of (i) the
sum of (A) Consolidated EBIT for the four consecutive Fiscal Quarters ending on
or immediately prior to such date, less (B) Capital Expenditures made during the
four consecutive Fiscal Quarters ending on or immediately prior to such date,
less (C) Restricted Payments made by the Borrower in cash during the four
consecutive Fiscal Quarters ending on or immediately prior to such date (other
than repurchases of shares of Capital Stock) to (ii) Consolidated Interest
Expense for the four consecutive Fiscal Quarters ending on or immediately prior
to such date. For purposes of determining the Interest Coverage Ratio for the
respective periods of four consecutive Fiscal Quarters ending on June 30, 2011,
September 30, 2011, and December 31, 2011, Consolidated Interest Expense shall
be deemed to be equal to (a) for the Fiscal Quarter ending on June 30, 2011,
Consolidated Interest Expense for the Fiscal Quarter then ended multiplied by 4,
(b) for the Fiscal Quarter ending on September 30, 2011, Consolidated Interest
Expense for the period of two consecutive Fiscal Quarters then ended multiplied
by 2 and (c) for the Fiscal Quarter ending on December 31, 2011, Consolidated
Interest Expense for the period of three consecutive Fiscal Quarters then ended
multiplied by 1.33.
     “Interest Period” shall mean, with respect to any Eurodollar Borrowing, a
period of one, two, three or six months; provided, that:
               (i) the initial Interest Period for such Borrowing shall commence
on the date of such Borrowing (including the date of any conversion from a
Borrowing of another

13



--------------------------------------------------------------------------------



 



Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;
               (ii) if any Interest Period would otherwise end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day, unless such Business Day falls in another calendar
month, in which case such Interest Period would end on the next preceding
Business Day;
               (iii) any Interest Period which begins on the last Business Day
of a calendar month or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period shall end on the
last Business Day of such calendar month;
               (iv) each principal installment of the Term Loans shall have an
Interest Period ending on each installment payment date and the remaining
principal balance (if any) of the Term Loans shall have an Interest Period
determined as set forth above; and
               (v) no Interest Period may extend beyond the Revolving Commitment
Termination Date or the Maturity Date.
     “Issuing Bank” shall mean SunTrust Bank or any other Lender that may agree
to issue Letters of Credit, each in its capacity as an issuer of Letters of
Credit pursuant to Section 2.23.
     “LC Commitment” shall mean that portion of the Aggregate Revolving
Commitment Amount that may be used by the Borrower for the issuance of Letters
of Credit in an aggregate face amount not to exceed $50,000,000.
     “LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to
a Letter of Credit.
     “LC Documents” shall mean all applications, agreements and instruments
relating to the Letters of Credit (but excluding the Letters of Credit).
     “LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.
     “Lender Insolvency Event” shall mean that (i) a Lender or its Parent
Company is insolvent, or is generally unable to pay its debts as they become
due, or makes a general assignment for the benefit of its creditors, or
(ii) such Lender or its Parent Company is the subject of a bankruptcy,
insolvency, reorganization, liquidation or similar proceeding, or a receiver,
trustee, conservator, intervenor or sequestrator or the like has been appointed
for such Lender or its Parent Company, or such Lender or its Parent Company has
taken any action in furtherance of or indicating its consent to or acquiescence
in any such proceeding or appointment.

14



--------------------------------------------------------------------------------



 



     “Lenders” shall have the meaning assigned to such term in the opening
paragraph of this Agreement and shall include, where appropriate, the Swingline
Lender.
     “Letter of Credit” shall mean any stand-by letter of credit issued pursuant
to Section 2.23 by the Issuing Bank for the account of the Borrower pursuant to
the LC Commitment and the Existing Letters of Credit. For purposes of computing
the amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.5. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the “International Standby Practices 1998”
(ISP98) (or such later revision as may be published by the Institute of
International Banking Law & Practice on any date any Letter of Credit may be
issued), such Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn.
     “Leverage Ratio” shall mean, as of any date, the ratio of (i) Consolidated
Total Debt as of such date to (ii) Consolidated EBITDA for the four consecutive
Fiscal Quarters ending on or immediately prior to such date.
     “LIBOR” shall mean, for any Interest Period with respect to a Eurodollar
Loan, the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of
1%) appearing on Reuters Screen LIBOR01 Page (or any successor page) as the
London interbank offered rate for deposits in Dollars at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period. If for any reason
such rate is not available, LIBOR shall be, for any Interest Period, the rate
per annum reasonably determined by the Agent as the rate of interest at which
Dollar deposits in the approximate amount of the Eurodollar Loan comprising part
of such borrowing would be offered by the Agent to major banks in the London
interbank Eurodollar market at their request at or about 10:00 a.m. (Richmond,
Virginia time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period.
     “Lien” shall mean any mortgage, pledge, security interest, lien (statutory
or otherwise), charge, encumbrance, hypothecation, assignment, cash collateral
arrangement, or other arrangement having the practical effect of the foregoing
or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having the same economic
effect as any of the foregoing).
     “Loan Documents” shall mean, collectively, this Agreement, the Notes (if
any), the LC Documents, the Subsidiary Guaranty Agreement, the Security
Documents, all Notices of Borrowing, all Notices of Conversion/Continuation, all
Compliance Certificates, each Assignment and Assumption, any Loan Modification
Agreement and any and all other instruments, agreements, documents and writings
executed in connection with any of the foregoing (other than any agreement
delivered in connection with Hedging Obligations or Treasury Management
Obligations).

15



--------------------------------------------------------------------------------



 



     “Loan Modification Agreement” shall mean a Loan Modification Agreement in
form and substance reasonably satisfactory to the Administrative Agent and the
Borrower, among the Borrower, the other Loan Parties, one or more Accepting
Lenders and the Administrative Agent.
     “Loan Modification Offer” shall have the meaning provided in
Section 2.28(a).
     “Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.
     “Loans” shall mean all Revolving Loans, Swingline Loans and Term Loans in
the aggregate or any of them, as the context shall require.
     “Material Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration, or governmental investigation or proceeding),
whether singularly or in conjunction with any other event or events, act or
acts, condition or conditions, occurrence or occurrences whether or not related,
a material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets or liabilities of the
Borrower and its Subsidiaries taken as a whole (it being understood that
fluctuations in the stock price of the Borrower, alone, shall not be the
determinant of the existence of a Material Adverse Effect under this clause
(i)), (ii) the ability of the Loan Parties to perform any of their respective
obligations under the Loan Documents, (iii) the rights and remedies of the
Administrative Agent, the Issuing Bank, Swingline Lender, and the Lenders under
any of the Loan Documents, or (iv) the legality, validity or enforceability of
any of the Loan Documents.
     “Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit) and Hedging Obligations of the Borrower or any of its
Subsidiaries, individually or in an aggregate principal amount exceeding
$5,000,000. For purposes of determining the amount of attributed Indebtedness
from Hedging Obligations, the “principal amount” of any Hedging Obligations at
any time shall be the Net Mark-to-Market Exposure of such Hedging Obligations.
     “Maturity Date” shall mean, with respect to the Term Loans, the earlier of
(i) March 31, 2014, or (ii) the date on which the principal amount of all
outstanding Term Loans have been declared or automatically have become due and
payable (whether by acceleration or otherwise).
     “Moody’s” shall mean Moody’s Investors Service, Inc., and, if such
corporation shall be dissolved or liquidated or shall no longer perform the
functions of a securities rating agency, “Moody’s” shall be deemed to refer to
any other nationally recognized securities rating agency designated by the
Borrower with the consent of the Administrative Agent.
     “Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3)
of ERISA.
     “Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the

16



--------------------------------------------------------------------------------



 



fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).
     “Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender or a Potential Defaulting Lender.
     “Notes” shall mean, collectively, the Revolving Credit Notes, the Swingline
Note and the Term Notes.
     “Notice of Conversion/Continuation” shall mean the notice given by the
Borrower to the Administrative Agent in respect of the conversion or
continuation of an outstanding Borrowing as provided in Section 2.8(b).
     “Notice of Revolving Borrowing” shall have the meaning as set forth in
Section 2.3.
     “Notice of Swingline Borrowing” shall have the meaning as set forth in
Section 2.4.
     “Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.
     “Obligations” shall mean (a) all amounts owing by the Borrower to the
Administrative Agent, the Issuing Bank or any Lender (including the Swingline
Lender) pursuant to or in connection with this Agreement or any other Loan
Document or otherwise with respect to any Loan or Letter of Credit, including
without limitation, all principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), all reimbursement obligations, fees, expenses, indemnification and
reimbursement payments, costs and expenses (including all fees and expenses of
counsel to the Administrative Agent, the Issuing Bank and any Lender (including
the Swingline Lender) incurred, or required to be reimbursed, pursuant to this
Agreement or any other Loan Document), whether direct or indirect, absolute or
contingent, liquidated or unliquidated, now existing or hereafter arising
hereunder or thereunder, (b) all Hedging Obligations owed by any Loan Party to
any Lender or Affiliate of any Lender or to any Person that was a Lender or an
Affiliate of a Lender at the time the applicable Hedging Transaction was entered
into and (c) all Treasury Management Obligations owed by any Loan Party to any
Lender or Affiliate of any Lender or to any Person that was a Lender or an
Affiliate of a Lender at the time the applicable agreement giving rise to such
Treasury Management Obligations was entered into, together with all renewals,
extensions, modifications or refinancings of any of the foregoing.
     “Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.

17



--------------------------------------------------------------------------------



 



     “OSHA” shall mean the Occupational Safety and Health Act of 1970, as
amended from time to time, and any successor statute.
     “Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
     “Paid in Full,” “Pay in Full” or “Payment in Full” means, with respect to
any Obligations, (a) the payment in full in cash of all such Obligations (other
than (i) contingent indemnification obligations to the extent no claim giving
rise thereto has been asserted, (ii) Treasury Management Obligations (unless the
Administrative Agent has commenced to exercise its remedies pursuant to
Section 8.1 and such Treasury Management Obligations are then due and payable)
and (iii) Hedging Obligations that, by their terms or in accordance any consent
obtained from the counterparty thereto, are not required to continue to be
secured by the Collateral under the Loan Documents) (unless the Administrative
Agent has commenced to exercise its remedies pursuant to Section 8.1 and such
Hedging Obligations are then due and payable), (b) the termination or expiration
of all of the Commitments and (c) in connection with the termination or
expiration of the Revolving Commitment, either (i) the cancellation and return
to the Administrative Agent of all Letters of Credit or (ii) the cash
collateralization (or the delivery of a back-to-back letter of credit reasonably
acceptable to the Administrative Agent in form and content and from an issuer
reasonably acceptable to the Administrative Agent) of all Letters of Credit
pursuant to the terms and conditions of this Agreement and otherwise in a manner
reasonably acceptable to the Administrative Agent.
     “Parent Company” shall mean, with respect to a Lender, the bank holding
company (as defined in Federal Reserve Board Regulation Y), if any, of such
Lender, and/or Person owning, beneficially or of record, directly or indirectly,
a majority of the shares of such Lender.
     “Participant” shall have the meaning set forth in Section 10.4(d).
     “Payment Office” shall mean the office of the Administrative Agent located
at 303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as
to which the Administrative Agent shall have given written notice to the
Borrower and the other Lenders.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.
     “PEI” shall mean Professional Education, Inc., a Maryland corporation and a
Subsidiary of the Borrower.
     “Permitted Acquisition” means any transaction consummated after the date
hereof, in which the Borrower or a Subsidiary acquires all or substantially all
of the assets or outstanding Capital Stock of any Person or any division or
business line of any Person, or merges or consolidates with any Person (with any
such acquisition being referred to as an “Acquired Business” and any such
Person, division or line of business being the “Target”), provided that, with
respect to such transaction: (a) at the closing of such transaction, after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing, (b) the Target has Target

18



--------------------------------------------------------------------------------



 



Consolidated EBITDA for the period of twelve consecutive fiscal months ending as
of the end of the most recent Fiscal Quarter prior to the consummation of the
Target transaction in an amount of not less than $0, (c) such acquisition is not
a “hostile” acquisition and has been approved by the Board of Directors and/or
shareholders of the Borrower, the applicable Subsidiary and the Target, (d) the
Target is not subject to pending insolvency proceedings, nor has it expressed in
writing its intention to commence a voluntary case or other proceeding, to file
any petition seeking liquidation, reorganization or other relief under any
federal, state or foreign bankruptcy, insolvency or other similar law or to seek
the appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, or to consent to the
institution of, or fail to contest in a timely and appropriate manner, any
insolvency proceeding or petition; (e) at least 10 Business Days prior to the
closing of such transaction, the Borrower shall give written notice of such
transaction to the Administrative Agent (which shall promptly deliver a copy to
the Lenders) (the “Acquisition Notice”), which shall include (i) either (A) the
final acquisition agreement or the then current draft of the acquisition
agreement or (B) a reasonably detailed description of the material terms of such
Permitted Acquisition (including, without limitation, the purchase price and
method and structure of payment) and (ii) all available financial statements of
the Target and its Subsidiaries covering the prior three years (or such lesser
period for which such financial statements are available), (f) if the Borrower
is a party to such merger, then the Borrower shall be the surviving entity of
such merger, or a Subsidiary shall be the surviving entity of any merger or such
surviving entity shall become a Subsidiary Loan Party, and the surviving entity
shall not be a Foreign Subsidiary, (g) the Acquired Business shall be in
substantially the same line of business as the Borrower and its Subsidiaries or
in a line of business reasonably related to the line of business of the Borrower
and its Subsidiaries, (h) the Transaction Value of all such transactions shall
not exceed $7,500,000 in the aggregate during any Fiscal Year of the Borrower or
$22,500,000 in the aggregate during the term of this Agreement, (i) at the time
it gives the Acquisition Notice, the Borrower shall deliver to the
Administrative Agent pro forma financial statements for next succeeding two-year
period giving effect to the acquisition, which shall reflect to the
Administrative Agent’s reasonable satisfaction that the Borrower and its
Subsidiaries will continue to be in compliance with all of the financial
covenants set forth in this Agreement, (j) the Administrative Agent shall
receive and approve (such approval not to be unreasonably withheld or delayed)
all documents relating to the acquisition and such additional documentation
regarding the acquisition as it shall reasonably require, including, to the
extent available, audited financial statements, compiled financial statements or
a financial review of such Target, as applicable, for its two most recent fiscal
years prepared by independent certified public accountants reasonably acceptable
to the Administrative Agent and unaudited fiscal year-to-date statements for the
two most recent interim periods, and (k) at the time it gives the Acquisition
Notice, the Borrower shall deliver to the Administrative Agent (which shall
promptly deliver a copy to the Lenders) a certificate, executed by a Responsible
Officer of the Borrower, demonstrating in sufficient detail compliance with the
financial covenants contained in Article 6 on a pro forma basis after giving
effect to such acquisition and, further, certifying that, after giving effect to
the consummation of such acquisition, the representations and warranties of the
Borrower contained herein will be true and correct in all material respects and
as of the date of such consummation (unless qualified by materiality, in which
case, the same shall be true and correct in all respects), except to the extent
such representations or warranties expressly relate to an earlier date, and that
the Borrower, as of

19



--------------------------------------------------------------------------------



 



the date of such consummation, will be in compliance with all other terms and
conditions contained herein.
     “Permitted Amendment” shall have the meaning provided in Section 2.28(c).
     “Permitted Encumbrances” shall mean:
               (i) Liens imposed by law for taxes or other governmental charges
not at the time delinquent or thereafter payable without penalty or which are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves are being maintained in accordance with GAAP;
               (ii) statutory Liens of landlords, suppliers, carriers,
warehousemen, mechanics, materialmen, and similar Liens arising by operation of
law in the ordinary course of business for amounts not at the time delinquent or
thereafter payable without penalty or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;
               (iii) pledges and deposits made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations;
               (iv) deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
               (v) judgment and attachment liens not giving rise to an Event of
Default or Liens created by or existing from any litigation or legal proceeding
that are currently being contested in good faith by appropriate proceedings and
with respect to which adequate reserves are being maintained in accordance with
GAAP;
               (vi) easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Borrower and its Subsidiaries taken as a
whole;
               (vii) leases, licenses, subleases or sublicenses granted to other
Persons in the ordinary course of business which do not (x) interfere in any
material respect with the business of the Borrower and its Subsidiaries taken as
a whole or (y) secure any Indebtedness for borrowed money;
               (viii) any interest or title of (x) a lessor or sublessor under
any lease or sublease or (y) a licensor or sublicensor under any license or
sublicense, in each case entered into in the ordinary course of business, so
long as such interest or title relate solely to the assets subject thereto;

20



--------------------------------------------------------------------------------



 



               (ix) banker’s liens, rights of setoff and other similar Liens
that are customary in the banking industry and existing solely with respect to
cash and other amounts on deposit in one or more accounts (including securities
accounts) maintained by the Borrower or its Subsidiaries;
               (x) Liens on insurance policies and the proceeds thereof securing
the financing of the premiums with respect thereto;
               (xi) Liens of a collection bank arising under Section 4-210 of
the Uniform Commerical Code on items in the course of collection;
               (xii) Liens arising from precautionary UCC financing statement
filings (or similar filings under other applicable Law) regarding operating
leases entered into by the Borrower or any of its Subsidiaries in the ordinary
course of business;
               (xiii) licenses of patents, trademarks, copyrights and other
intellectual property rights reasonably entered into in the ordinary course of
business which do not secure any Indebtedness for borrowed money;
               (xiv) good faith deposits required in connection with any
investment transaction permitted under Section 7.4;
               (xv) to the extent constituting a Lien, escrow arrangements
securing indemnification obligations associated any investment transaction
permitted under Section 7.4;
               (xvi) Liens (x) on advances of cash or Permitted Investments in
favor of the seller of any property to be acquired by the Borrower or any of its
Subsidiaries in an Investment permitted pursuant to Section 7.4 to be applied
against the purchase price for such Investment; provided, that (I) the aggregate
amount of such advances of cash or Permitted Investments shall not exceed the
purchase price of such Investment and (II) the property is acquired within 180
days following the date of the first such advance so made; and (y) consisting of
an agreement to dispose of any property in a Disposition permitted under
Section 7.6, in each case, solely to the extent such Investment or disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien; and
               (xvii) Liens of any Governmental Authority on Exempt Student
Financial Aid Funds;
provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness (other than clauses (i), (ii), (ix), (x) and (xi), but,
with respect to clauses (i) and (ii), only to the extent being contested in good
faith and by appropriate proceedings, and provided that the Borrower maintains
adequate reserves for such contest in accordance with GAAP, and, with respect to
all such clauses, only to the extent such Indebtedness is otherwise permitted by
this Agreement).
     “Permitted Investments” shall mean:

21



--------------------------------------------------------------------------------



 



               (i) direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States), in each case maturing within one year from the
date of acquisition thereof;
               (ii) commercial paper having the highest rating, at the time of
acquisition thereof, of S&P or Moody’s and in either case maturing within six
months from the date of acquisition thereof;
               (iii) certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days of the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any Lender or any other commercial bank
organized under the laws of the United States or any state thereof which has a
combined capital and surplus and undivided profits of not less than
$500,000,000;
               (iv) fully collateralized repurchase agreements with a term of
not more than 30 days for securities described in clause (i) above and entered
into with a financial institution satisfying the criteria described in clause
(iii) above; and
               (v) Investments, classified in accordance with GAAP as current
assets of the Borrower or any of its Subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, which are
administered by reputable financial institutions, and the portfolios of which
are limited to Investments of the character, quality and maturity described in
clauses (i) through (iv) above.
     “Person” shall mean any individual, partnership, firm, corporation,
association, joint venture, limited liability company, trust or other entity, or
any Governmental Authority.
     “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
     “Pledge Agreement” shall mean the Pledge Agreement, dated as of the date
hereof and substantially in the form of Exhibit H, made by the Borrower and the
Subsidiary Loan Parties in favor of the Administrative Agent for the benefit of
the Secured Parties (as therein defined), pursuant to which the Borrower and
each of such Subsidiary Loan Parties shall pledge all of the Capital Stock that
it holds in its Subsidiaries to secure the Obligations, as amended, restated,
supplemented or otherwise modified from time to time.
     “Potential Defaulting Lender” shall mean, at any time, a Lender that has,
or whose Parent Company has, a non-investment grade rating from Moody’s or S&P
or another nationally recognized rating agency. Any determination that a Lender
is a Potential Defaulting Lender will be made by the Administrative Agent in its
reasonable discretion acting in good faith. The Administrative Agent will
promptly send to all parties hereto a copy of any notice to the Borrower
provided for in this definition.

22



--------------------------------------------------------------------------------



 



     “Pro Rata Share” shall mean (i) with respect to any Revolving Commitment of
any Revolving Loan Lender at any time, a percentage, the numerator of which
shall be such Revolving Loan Lender’s Revolving Commitment (or if such Revolving
Commitments have been terminated or expired or the Loans have been declared to
be due and payable, such Lender’s Revolving Credit Exposure), and the
denominator of which shall be the sum of such Revolving Commitments of all
Revolving Loan Lenders (or if such Revolving Commitments have been terminated or
expired or the Loans have been declared to be due and payable, all Revolving
Credit Exposure of all Revolving Loan Lenders), (ii) with respect to any Term
Loan Commitment of any Term Loan Lender at any time, a percentage, the numerator
of which shall be such Term Loan Lender’s Term Loan Commitment (or if such Term
Loan Commitments have been terminated or expired or the Loans have been declared
to be due and payable, such Term Loan Lender’s Term Loan), and the denominator
of which shall be the sum of such Term Loan Commitments of all Term Loan Lenders
(or if such Term Loan Commitments have been terminated or expired or the Loans
have been declared to be due and payable, all Term Loans of all Term Loan
Lenders) and (iii) with respect to all Commitments of any Lender at any time,
the numerator of which shall be the sum of such Lender’s Revolving Commitment
(or if such Revolving Commitments have been terminated or expired or the Loans
have been declared to be due and payable, such Lender’s Revolving Credit
Exposure) and Term Loans and the denominator of which shall be the sum of all
Lenders’ Revolving Commitments (or if such Revolving Commitments have been
terminated or expired or the Loans have been declared to be due and payable, all
Revolving Credit Exposure of all Lenders funded under such Commitments) and Term
Loans.
     “Regulation D” shall mean Regulation D of the Board of Governors of the
Federal Reserve System, as the same may be in effect from time to time, and any
successor regulations.
     “Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Release” shall mean any release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into the environment (including ambient air, surface water,
groundwater, land surface or subsurface strata) or within any building,
structure, facility or fixture.
     “Required Lenders” shall mean, (a) at any time that there are two Lenders
or fewer, Lenders holding 100% of the aggregate outstanding Revolving
Commitments and Term Loans at such time or if the Lenders have no Commitments
outstanding, then Lenders holding 100% of the Revolving Credit Exposure and Term
Loans; and (b) at any other time, Lenders holding more than 50% of the aggregate
outstanding Revolving Commitments and Term Loans at such time or if the Lenders
have no Commitments outstanding, then Lenders holding more than 50% of the
Revolving Credit Exposure and Term Loans; provided, however, that to the extent
that any Lender is a Defaulting Lender, such Defaulting Lender and all of its
Commitments and Revolving Credit Exposure shall be excluded for purposes of
determining Required Lenders.
     “Requirement of Law” for any Person shall mean the articles or certificate
of incorporation, bylaws, partnership certificate and agreement, or limited
liability company

23



--------------------------------------------------------------------------------



 



certificate of organization and agreement, as the case may be, and other
organizational and governing documents of such Person, and any law, treaty, rule
or regulation, or determination of a Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
     “Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer or the
treasurer of the Borrower or such other representative of the Borrower as may be
designated in writing by any one of the foregoing with the consent of the
Administrative Agent; and, with respect to the financial covenants only, the
chief financial officer or the treasurer of the Borrower.
     “Restricted Payment” shall have the meaning set forth in Section 7.5.
     “Revolving Commitment” shall mean, with respect to each Lender, the
obligation of such Lender to make Revolving Loans to the Borrower and to
participate in Letters of Credit and Swingline Loans in an aggregate principal
amount not exceeding the amount set forth with respect to such Lender on
Schedule II, or in the case of a Person becoming a Lender after the Closing Date
through an assignment of an existing Revolving Commitment, the amount of the
assigned “Revolving Commitment” as provided in the Assignment and Assumption
executed by such Person as an assignee, as the same may be increased or
decreased pursuant to terms hereof.
     “Revolving Commitment Termination Date” shall mean the earliest of
(i) March 31, 2014, (ii) the date on which all Revolving Commitments are
terminated pursuant to Section 2.9 and (iii) the date on which all amounts
outstanding under this Agreement have been declared or have automatically become
due and payable (whether by acceleration or otherwise).
     “Revolving Credit Exposure” shall mean, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans, LC Exposure and Swingline Exposure.
     “Revolving Credit Note” shall mean a promissory note of the Borrower
payable to the order of a requesting Lender in the principal amount of such
Lender’s Revolving Commitment, in substantially the form of Exhibit A.
     “Revolving Loan” shall mean a loan made by a Lender (other than the
Swingline Lender) to the Borrower under its Revolving Commitment, which may
either be a Base Rate Loan, an Index Rate Loan or a Eurodollar Loan.
     “Revolving Loan Lender” shall mean each Lender that has a Revolving
Commitment or is the holder of Revolving Credit Exposure.
     “Sale and Leaseback Transaction” shall have the meaning set forth in
Section 7.9.
     “S&P” shall mean Standard & Poor’s, a division of McGraw-Hill, Inc., a
corporation organized and existing under the laws of the State of New York, its
successors and assigns, and, if such corporation shall be dissolved or
liquidated or shall no longer perform the functions of a securities rating
agency, “S&P” shall be deemed to refer to any other nationally recognized

24



--------------------------------------------------------------------------------



 



securities rating agency designated by the Borrower with the consent of the
Administrative Agent.
     “Security Agreement” shall mean the Security Agreement, dated as of the
date hereof and substantially in the form of Exhibit G, made by the Borrower and
the Subsidiary Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties (as therein defined), as amended, restated, supplemented
or otherwise modified from time to time.
     “Security Documents” shall mean the Pledge Agreement, the Security
Agreement and each of the security agreements, mortgages and other instruments
and documents executed and delivered pursuant to the Security Agreement or
pursuant to Section 5.12, as amended, restated, supplemented or otherwise
modified from time to time.
     “Specified Hedge Provider” means a Person that was a Lender or an Affiliate
of a Lender at the date of entering into a Hedging Transaction and, in the case
of an Affiliate, such Affiliate executes and delivers to the Administrative
Agent a letter agreement in form and substance reasonably acceptable to the
Administrative Agent pursuant to which such Affiliate (i) appoints the
Administrative Agent as its agent under the applicable Loan Documents and
(ii) agrees to be bound by the provisions of Articles 9 and 10.
     “Specified Treasury Management Provider” means each Person that provides
products of the type described in the definition of “Treasury Management
Obligations” to any of the Loan Parties and such Person either (A) is a Lender
or (B) an Affiliate of a Lender that executes and delivers to the Administrative
Agent a letter agreement in form and substance reasonably acceptable to the
Administrative Agent pursuant to which such Affiliate (i) appoints the
Administrative Agent as its agent under the applicable Loan Documents and
(ii) agrees to be bound by the provisions of Articles 9 and 10.
     “STRH” shall mean SunTrust Robinson Humphrey, Inc., in its capacity as a
Joint Lead Arranger.
     “Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of the Borrower.
     “Subsidiary Guaranty Agreement” shall mean the Amended and Restated
Subsidiary Guaranty Agreement, dated as of the date hereof and substantially in
the form of Exhibit F, made by all Domestic Subsidiaries of the Borrower in
favor of the Administrative Agent for the benefit of the Guaranteed Parties (as
therein defined).

25



--------------------------------------------------------------------------------



 



     “Subsidiary Guaranty Supplement” shall mean each supplement substantially
in the form of Schedule II to the Subsidiary Guaranty Agreement executed and
delivered by a Domestic Subsidiary of the Borrower pursuant to Section 5.11.
     “Subsidiary Loan Party” shall mean any Subsidiary that executes or becomes
a party to the Subsidiary Guaranty Agreement.
     “SUI” shall mean Strayer University, Inc., a Maryland corporation.
     “Swingline Commitment” shall mean the commitment of the Swingline Lender to
make Swingline Loans in an aggregate principal amount at any time outstanding
not to exceed $10,000,000.
     “Swingline Exposure” shall mean, with respect to each Revolving Loan
Lender, the principal amount of the Swingline Loans in which such Lender is
legally obligated either to make an Index Rate Loan or to purchase a
participation in accordance with Section 2.4, which shall equal such Revolving
Loan Lender’s Pro Rata Share of all outstanding Swingline Loans.
     “Swingline Lender” shall mean SunTrust Bank, or any other Lender that may
agree to make Swingline Loans hereunder.
     “Swingline Loan” shall mean a loan made to the Borrower by the Swingline
Lender under the Swingline Commitment.
     “Swingline Note” shall mean the promissory note of the Borrower payable to
the order of the Swingline Lender in the principal amount of the Swingline
Commitment, substantially the form of Exhibit D.
     “Swingline Rate” shall mean the Index Rate plus the Applicable Margin.
     “Synthetic Lease” shall mean a lease transaction under which the parties
intend that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.
     “Synthetic Lease Obligations” shall mean, with respect to any Person, the
sum of (i) all remaining rental obligations of such Person as lessee under
Synthetic Leases which are attributable to principal and, without duplication
(ii) all rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
     “Target Consolidated EBITDA” shall mean, for the Target and its
Subsidiaries for any period, an amount equal to the sum of (i) the consolidated
net income for such period plus (ii) to the extent deducted in determining
consolidated net income for such period, (A) consolidated interest expense,
(B) income tax expense, (C) depreciation and amortization, all of the foregoing
as determined on a consolidated basis in accordance with GAAP, (D) the amount of
any charges associated with the grant of any share based payment awards to
employees, officers, directors or

26



--------------------------------------------------------------------------------



 



consultants and (E) all other non-cash charges acceptable to the Required
Lenders, in each case for such period.
     “Taxes” shall mean any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
     “Term Loan” shall have the meaning set forth in Section 2.6.
     “Term Loan Commitment” shall mean, with respect to each Term Loan Lender,
the obligation of such Term Loan Lender to make a Term Loan hereunder on the
Closing Date, in a principal amount not exceeding the amount set forth with
respect to such Lender on Schedule II. The aggregate principal amount of all
Term Loan Lenders’ Term Loan Commitments is $100,000,000.
     “Term Loan Lender” shall mean each Lender that has a Term Loan Commitment
or is the holder of a Term Loan.
     “Term Note” shall mean a promissory note of the Borrower payable to the
order of a requesting Term Loan Lender in the principal amount of such Lender’s
Term Loan Commitment, in substantially the form of Exhibit B.
     “Title IV, HEA Programs” shall mean the programs of federal student
financial assistance authorized by Title IV of the Higher Education Act of 1965,
as amended, 20 U.S.C. 1079 et seq., and any amendments or successor statutes
thereto after the Closing Date.
     “Transaction Value” shall mean the aggregate value of the sum of all
current and deferred cash and securities to be paid and issued, plus
Indebtedness paid or assumed, in connection with a Permitted Acquisition
(provided, however, that any consideration paid in Capital Stock of the Borrower
shall not be included in the calculation of Transaction Value). The Borrower
shall make an estimate in good faith as of the time of the closing of a
Permitted Acquisition of all deferred payments (including, without limitation,
earnout payments) to be paid in connection with such Permitted Acquisition.
     “Treasury Management Obligations” shall mean, collectively, all obligations
and other liabilities of any Loan Parties pursuant to any agreements governing
the provision to such Loan Parties of treasury or cash management services,
including deposit accounts, funds transfer, automated clearing house, zero
balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation, reporting and trade finance services, overnight
draft, credit cards, purchasing cards and commercial cards and other cash
management services.
     “Type”, when used in reference to a Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Index Rate or the Base
Rate.
     “Unrestricted Liquidity” shall mean, at any time, the sum of (a) cash and
Permitted Investments of the Loan Parties that are not subject to any Lien,
other than Liens in favor of the Administrative Agent, or any restriction on use
and (b) the aggregate unused Revolving

27



--------------------------------------------------------------------------------



 



Commitments of all Lenders; provided, however, that the component of
Unrestricted Liquidity attributable to this clause (b) shall not exceed
$25,000,000.
     “Withdrawal Liability” shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
     Section 1.2. Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan” or a “Term Loan”) or by Type (e.g. a “Eurodollar Loan,” “Index Rate Loan”
or “Base Rate Loan”) or by Class and Type (e.g. “Revolving Eurodollar Loan”).
Borrowings also may be classified and referred to by Class (e.g. “Revolving
Borrowing”) or by Type (e.g. “Eurodollar Borrowing”) or by Class and Type (e.g.
“Revolving Eurodollar Borrowing”).
     Section 1.3. Accounting Terms and Determination. Unless otherwise defined
or specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statements of the Borrower delivered pursuant to
Section 5.1(a); provided, that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article 6 to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article 6 for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders.
     Section 1.4. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement and (v) all references to a
specific time shall be construed to refer to the time in the city and state of
the Administrative Agent’s principal office, unless otherwise indicated.

28



--------------------------------------------------------------------------------



 



     Section 1.5. Letter of Credit Amounts. Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any LC
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
ARTICLE 2
AMOUNT AND TERMS OF THE COMMITMENTS
     Section 2.1. General Description of Facilities. Subject to and upon the
terms and conditions herein set forth, (i) the Revolving Loan Lenders hereby
establish in favor of the Borrower a revolving credit facility pursuant to which
each Revolving Loan Lender severally agrees (to the extent of such Lender’s
Revolving Commitment) to make Revolving Loans to the Borrower in accordance with
Section 2.2, (ii) the Issuing Bank agrees to issue Letters of Credit in
accordance with Section 2.23, (iii) the Swingline Lender agrees to make
Swingline Loans in accordance with Section 2.4, (iv) each Revolving Loan Lender
agrees to purchase a participation interest in the Letters of Credit and the
Swingline Loans pursuant to the terms and conditions hereof; provided, that in
no event shall the aggregate principal amount of all outstanding Revolving
Loans, Swingline Loans and outstanding LC Exposure exceed at any time the
Aggregate Revolving Commitment Amount from time to time in effect; and (v) each
Term Loan Lender severally agrees to make a Term Loan to the Borrower in a
principal amount not exceeding such Term Loan Lender’s Term Loan Commitment on
the Closing Date.
     Section 2.2. Revolving Loans. Subject to the terms and conditions set forth
herein, each Revolving Loan Lender severally agrees to make Revolving Loans,
ratably in proportion to its Pro Rata Share, to the Borrower, from time to time
during the Availability Period, in an aggregate principal amount outstanding at
any time that will not result in (a) such Revolving Loan Lender’s Revolving
Credit Exposure exceeding such Revolving Loan Lender’s Revolving Commitment or
(b) the sum of the aggregate Revolving Credit Exposures of all Revolving Loan
Lenders exceeding the Aggregate Revolving Commitment Amount. During the
Availability Period, the Borrower shall be entitled to borrow, prepay and
reborrow Revolving Loans in accordance with the terms and conditions of this
Agreement; provided, that the Borrower may not borrow or reborrow should there
exist a Default or Event of Default or should any of the conditions set forth in
Section 3.2 not be satisfied or waived as provided in this Agreement.
     Section 2.3. Procedure for Revolving Borrowings. The Borrower shall give
the Administrative Agent written notice (or telephonic notice promptly confirmed
in writing) of each Revolving Borrowing substantially in the form of Exhibit 2.3
(a “Notice of Revolving Borrowing”) (x) prior to 11:00 a.m. (Richmond, Virginia
time) on the same Business Day as the requested date of each Base Rate Borrowing
or Index Rate Borrowing and (y) prior to 11:00 a.m. (Richmond, Virginia time)
three (3) Business Days prior to the requested date of each Eurodollar
Borrowing. Each Notice of Revolving Borrowing shall be irrevocable and shall
specify: (i) the aggregate principal amount of such Borrowing, (ii) the date of
such Borrowing (which shall be a Business Day), (iii) the Type of such Revolving
Loan comprising such Borrowing and (iv) in the

29



--------------------------------------------------------------------------------



 



case of a Eurodollar Borrowing, the duration of the initial Interest Period
applicable thereto (subject to the provisions of the definition of “Interest
Period”). Each Revolving Borrowing shall consist entirely of Base Rate Loans,
Index Rate Loans or Eurodollar Loans, as the Borrower may request, provided,
that any Revolving Loans funded on the Closing Date shall be Index Rate Loans.
The aggregate principal amount of each Eurodollar Revolving Borrowing shall be
not less than $1,000,000 or a larger multiple of $1,000,000, and the aggregate
principal amount of each Base Rate Revolving Borrowing and Index Rate Revolving
Borrowing shall not be less than $1,000,000 or a larger multiple of $500,000;
provided, that Index Rate Revolving Loans or Base Rate Revolving Loans,
respectively, made pursuant to Section 2.4 or Section 2.23(d) may be made in
lesser amounts as provided therein. At no time shall the total number of
Eurodollar Borrowings outstanding at any time exceed eight. Promptly following
the receipt of a Notice of Revolving Borrowing in accordance herewith, the
Administrative Agent shall advise each Revolving Loan Lender of the details
thereof and the amount of such Revolving Loan Lender’s Revolving Loan to be made
as part of the requested Revolving Borrowing.
     Section 2.4. Swingline Commitment.
          (a) Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Borrower, from time to
time during the Availability Period, in an aggregate principal amount
outstanding at any time not to exceed the lesser of (i) the Swingline Commitment
then in effect and (ii) the difference between the Aggregate Revolving
Commitment Amount and the aggregate Revolving Credit Exposures of all Lenders;
provided, that the Swingline Lender shall not be permitted to make a Swingline
Loan to refinance an outstanding Swingline Loan. The Borrower shall be entitled
to borrow, repay and reborrow Swingline Loans in accordance with the terms and
conditions of this Agreement.
          (b) The Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time in accordance with the treasury and cash management
services and products provided to the Borrower by the Swingline Lender (the
“Cash Management Swingline Loans”). For other Swingline Loans, the Borrower
shall give the Administrative Agent written notice (or telephonic notice
promptly confirmed in writing) of each Swingline Borrowing substantially in the
form of Exhibit 2.4 attached hereto (“Notice of Swingline Borrowing”) prior to
1:00 p.m. (Richmond, Virginia time) on the requested date of each Swingline
Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and shall
specify: (i) the principal amount of such Swingline Loan, (ii) the date of such
Swingline Loan (which shall be a Business Day) and (iii) the account of the
Borrower to which the proceeds of such Swingline Loan should be credited. The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Swingline Borrowing. Each Swingline Loan shall accrue interest at the Swingline
Rate. The aggregate principal amount of each Swingline Loan shall be not less
than $100,000 or a larger multiple of $50,000, or such other minimum amounts
agreed to by the Swingline Lender and the Borrower. Unless the Swingline Lender
has received notice from the Administrative Agent or any Lender on or before the
Business Day immediately preceding the date the Swingline Lender is to make the
requested Swingline Loan directing the Swingline Lender not to make the
Swingline Loan because such Swingline Loan is not then permitted hereunder
because of the limitations set forth in Section 2.4(a) or that one or more
conditions specified in Article 3 are not then satisfied, then, subject to the
terms and conditions hereof, the Swingline Lender will make the proceeds of each
Swingline Loan available to the Borrower in Dollars in immediately

30



--------------------------------------------------------------------------------



 



available funds at the account specified by the Borrower in the applicable
Notice of Swingline Borrowing not later than the later of 1:00 p.m. (Richmond,
Virginia time) or two hours following the delivery of the Notice of Swingline
Borrowing on the requested date of such Swingline Loan.
          (c) The Swingline Lender, at any time and from time to time in its
sole discretion, may, on behalf of the Borrower (which hereby irrevocably
authorizes and directs the Swingline Lender to act on its behalf), give a Notice
of Revolving Borrowing to the Administrative Agent requesting the Revolving Loan
Lenders (including the Swingline Lender) to make Index Rate Loans in an amount
equal to the unpaid principal amount of any Swingline Loan. Each Revolving Loan
Lender will make the proceeds of its Index Rate Loan included in such Borrowing
available to the Administrative Agent for the account of the Swingline Lender in
accordance with Section 2.7, which will be used solely for the repayment of such
Swingline Loan. The Swingline Lender agrees that it shall give such Notice of
Revolving Borrowing on the last Business Day of each calendar week if any
Swingline Loans are then outstanding.
          (d) If for any reason an Index Rate Borrowing may not be (as
determined in the sole discretion of the Administrative Agent), or is not, made
in accordance with the foregoing provisions, then each Revolving Loan Lender
(other than the Swingline Lender) shall purchase an undivided participating
interest in such Swingline Loan in an amount equal to its Pro Rata Share thereof
on the date that such Index Rate Borrowing should have occurred. On the date of
such required purchase, each Revolving Loan Lender shall promptly transfer, in
immediately available funds, the amount of its participating interest to the
Administrative Agent for the account of the Swingline Lender. If such Swingline
Loan bears interest at a rate other than the Index Rate, such Swingline Loan
shall automatically become an Index Rate Loan on the effective date of any such
participation and interest shall become payable on demand.
          (e) Each Revolving Loan Lender’s obligation to make an Index Rate Loan
pursuant to Section 2.4(c) or to purchase the participating interests pursuant
to Section 2.4(d) shall be absolute and unconditional and shall not be affected
by any circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Loan Lender or any other
Person may have or claim against the Swingline Lender, the Borrower or any other
Person for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of any Revolving Loan Lender’s Revolving Commitment,
(iii) the existence (or alleged existence) of any event or condition which has
had or could reasonably be expected to have a Material Adverse Effect, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, the
Administrative Agent or any Revolving Loan Lender or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
If such amount is not in fact made available to the Swingline Lender by any
Revolving Loan Lender, the Swingline Lender shall be entitled to recover such
amount on demand from such Lender, together with accrued interest thereon for
each day from the date of demand thereof (i) at the Federal Funds Rate until the
second Business Day after such demand and (ii) at the Base Rate at all times
thereafter. Until such time as such Revolving Loan Lender makes its required
payment, the Swingline Lender shall be deemed to continue to have outstanding
Swingline Loans in the amount of the unpaid participation for all purposes of
the Loan Documents. In addition, such Revolving Loan Lender shall be deemed to
have assigned any and all payments made of principal and interest on its
Revolving Loans and any other amounts due to it hereunder, to the Swingline
Lender to fund the amount of such Revolving

31



--------------------------------------------------------------------------------



 



Loan Lender’s participation interest in such Swingline Loans that such Revolving
Loan Lender failed to fund pursuant to this Section 2.4, until such amount has
been purchased in full.
     Section 2.5. Reserved.
     Section 2.6. Term Loans. Subject to the terms and conditions set forth
herein, each Term Loan Lender severally agrees to make a single loan (each, a
“Term Loan”) to the Borrower on the Closing Date in a aggregate principal amount
not to exceed the Term Loan Commitment of such Term Loan Lender; provided, that
if for any reason the full amount of such Term Loan Lender’s Term Loan
Commitment is not fully drawn on the Closing Date, the undrawn portion thereof
shall automatically be cancelled. The Term Loans may be, from time to time, Base
Rate Loans, Index Rate Loans or Eurodollar Loans or a combination thereof;
provided, that on the Closing Date all Term Loans shall be Index Rate Loans. The
execution and delivery of this Agreement by the Borrower and the satisfaction of
all conditions precedent pursuant to Section 3.1 shall be deemed to constitute
the Borrower’s request to borrow the Term Loans on the Closing Date.
     Section 2.7. Funding of Borrowings.
          (a) Each Lender will make available each Loan to be made by it
hereunder on the proposed date thereof by wire transfer in immediately available
funds by 1:00 p.m. (Richmond, Virginia time) to the Administrative Agent at the
Payment Office; provided, that the Swingline Loans will be made as set forth in
Section 2.4. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts that it receives, in like funds by
the close of business on such proposed date, to an account maintained by the
Borrower with the Administrative Agent or at the Borrower’s option, by effecting
a wire transfer of such amounts to an account designated by the Borrower to the
Administrative Agent.
          (b) Unless the Administrative Agent shall have been notified by any
Lender prior to 5:00 p.m. (Richmond, Virginia time) one (1) Business Day prior
to the date of a Borrowing in which such Lender is to participate that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such amount available to the Administrative Agent on such date, and the
Administrative Agent, in reliance on such assumption, may make available to the
Borrower on such date a corresponding amount. If such corresponding amount is
not in fact made available to the Administrative Agent by such Lender on the
date of such Borrowing, the Administrative Agent shall be entitled to recover
such corresponding amount on demand from such Lender together with interest at
the Federal Funds Rate until the second Business Day after such demand and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent shall promptly notify the Borrower, and the Borrower shall
immediately pay such corresponding amount to the Administrative Agent together
with interest at the rate specified for such Borrowing. Nothing in this
subsection shall be deemed to relieve any Lender from its obligation to fund its
Pro Rata Share of any Borrowing hereunder or to prejudice any rights which the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

32



--------------------------------------------------------------------------------



 



          (c) All Revolving Borrowings shall be made by the Lenders on the basis
of their respective Pro Rata Shares. All Term Loan Borrowings shall be made by
the Lenders on the basis of their respective Pro Rata Shares. No Lender shall be
responsible for any default by any other Lender in its obligations hereunder,
and each Lender shall be obligated to make its Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to make its Loans
hereunder.
     Section 2.8. Interest Elections.
          (a) On the Closing Date, each Revolving Loan funded on such date shall
be an Index Rate Loan, each Term Loan funded on such date shall be an Index Rate
Loan and each Swingline Loan shall be an Index Rate Loan. After the Closing
Date, each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing, and in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Notice of Borrowing, provided that
only Revolving Loans, Swingline Loans and Term Loans may be borrowed as Index
Rate Loans. Thereafter, the Borrower may elect to convert such Borrowing into a
different Type or to continue such Borrowing, and in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.8. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding Loans comprising such Borrowing, and
the Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Swingline Borrowings, which may not be converted
or continued.
          (b) To make an election pursuant to this Section 2.8, the Borrower
shall give the Administrative Agent prior written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing that is to be converted or
continued, as the case may be, substantially in the form of Exhibit 2.8 attached
hereto (a “Notice of Conversion/Continuation”), (x) prior to 11:00 a.m.
(Richmond, Virginia time) on the same Business Day as the requested date of a
conversion into a Base Rate Borrowing or an Index Rate Borrowing and (y) prior
to 11:00 a.m. (Richmond, Virginia time) three (3) Business Days prior to a
continuation of or conversion into a Eurodollar Borrowing or of a Eurodollar
Borrowing into a Borrowing of another Type. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Conversion/Continuation applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of Conversion/Continuation, which shall be a
Business Day, (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing, an Index Rate Borrowing or a Eurodollar Borrowing; and (iv) if the
resulting Borrowing is to be a Eurodollar Borrowing, the Interest Period
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of “Interest Period.” If any such Notice of
Conversion/Continuation requests a Eurodollar Borrowing but does not specify an
Interest Period, the Borrower shall be deemed to have selected an Interest
Period of one month. The principal amount of any resulting Borrowing shall
satisfy the minimum borrowing amount for Eurodollar Borrowings, Index Rate
Borrowings and Base Rate Borrowings set forth in Section 2.3.

33



--------------------------------------------------------------------------------



 



          (c) If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.
          (d) Upon receipt of any Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
          (e) If a Notice of Borrowing or a Notice of Conversion/Continuation
does not specify a Type, the Borrower shall be deemed to have requested an Index
Rate Borrowing with respect to the Revolving Loans.
     Section 2.9. Optional Reduction and Termination of Commitments.
          (a) Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Revolving Commitment
Termination Date. The Term Loan Commitments shall terminate on the Closing Date
upon the making of the Term Loans pursuant to Section 2.6.
          (b) Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable unless contingent on the consummation of an
anticipated refinancing and the Borrower shall, as promptly as practicable,
notify the Administrative Agent that such refinancing will not occur as
scheduled), the Borrower may reduce the Aggregate Revolving Commitments in part
or terminate the Aggregate Revolving Commitments in whole; provided, that
(i) any partial reduction shall apply to reduce proportionately and permanently
the Revolving Commitment of each Lender, (ii) any partial reduction pursuant to
this Section 2.9 shall be in an amount of at least $5,000,000 and any larger
multiple of $1,000,000, and (iii) no such reduction shall be permitted which
would reduce the Aggregate Revolving Commitment Amount to an amount less than
the outstanding Revolving Credit Exposures of all Lenders. Any such reduction in
the Aggregate Revolving Commitment Amount below the sum of the principal amount
of the Swingline Commitment and the LC Commitment shall result in a
proportionate reduction (rounded to the next lowest integral multiple of
$100,000) in the Swingline Commitment and the LC Commitment.
          (c) The Borrower may terminate the unused amount of the Revolving
Commitment of a Defaulting Lender upon not less than two Business Days’ prior
notice to the Administrative Agent (which will promptly notify the Lenders
thereof), and in such event the provisions of Section 2.22 will apply to all
amounts thereafter paid by the Borrower for the account of such Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity or other amounts), provided that such termination will not be deemed
to

34



--------------------------------------------------------------------------------



 



be a waiver or release of any claim the Borrower, the Administrative Agent, the
Issuing Bank, the Swingline Lender or any Lender may have against such
Defaulting Lender.
     Section 2.10. Repayment of Loans.
          (a) The outstanding principal amount of all Revolving Loans shall be
due and payable (together with accrued and unpaid interest thereon) on the
Revolving Commitment Termination Date.
          (b) The principal amount of each Swingline Borrowing shall be due and
payable (together with accrued and unpaid interest thereon) on the Revolving
Commitment Termination Date.
          (c) The Borrower unconditionally promises to pay to the Administrative
Agent, for the account of each Term Loan Lender, the then unpaid principal
amount of the Term Loan of such Term Loan Lender in installments payable on the
last day of each March, June, September and December, commencing on December 31,
2011, with each such installment being in the aggregate principal amount for all
Term Loan Lenders (i) for the installment due December 31, 2011, in the amount
of 2.5% of the aggregate original principal amount of the Term Loans; (ii) for
the installment due March 31, 2012, in the amount of 5.0% of the aggregate
original principal amount of the Term Loans and (iii) for each quarterly
installment thereafter, commencing with June 30, 2012, in the amount of 7.5% of
the aggregate original principal amount of the Term Loans; provided, that, to
the extent not previously paid, the aggregate unpaid principal balance of the
Term Loans shall be due and payable on the Maturity Date.
     Section 2.11. Evidence of Indebtedness.
          (a) Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable thereon and paid to such Lender from
time to time under this Agreement. The Administrative Agent shall maintain
appropriate records in which shall be recorded (i) the Revolving Commitment and
Term Loan Commitment of each Lender, (ii) the amount of each Loan made hereunder
by each Lender, the Class and Type thereof and the Interest Period applicable
thereto, (iii) the date of each continuation thereof pursuant to Section 2.8,
(iv) the date of each conversion of all or a portion thereof to another Type
pursuant to Section 2.8, (v) the date and amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder in respect of such Loans and (vi) both the date and amount of any sum
received by the Administrative Agent hereunder from the Borrower in respect of
the Loans and each Lender’s Pro Rata Share thereof. The entries made in such
records shall be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded, absent manifest error; provided,
that the failure or delay of any Lender or the Administrative Agent in
maintaining or making entries into any such record or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans (both
principal and unpaid accrued interest) of such Lender in accordance with the
terms of this Agreement.

35



--------------------------------------------------------------------------------



 



          (b) At the request of any Lender (including the Swingline Lender) at
any time, the Borrower agrees that it will execute and deliver to such Lender,
as applicable, a Revolving Credit Note and/or a Term Note and, in the case of
the Swingline Lender only, a Swingline Note, payable to the order of such
Lender.
     Section 2.12. Optional Prepayments. The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
without premium or penalty, by giving irrevocable written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent no later than
(i) in the case of prepayment of any Eurodollar Borrowing, 11:00 a.m. (Richmond,
Virginia time) not less than three (3) Business Days prior to any such
prepayment, (ii) in the case of any prepayment of any Base Rate Borrowing or an
Index Rate Borrowing, 11:00 a.m. (Richmond, Virginia time) on the Business Day
of such prepayment, and (iii) in the case of Swingline Borrowings, 11:00 a.m.
(Richmond, Virginia time) on the date of such prepayment, provided that no
notice shall be required for the prepayment of any Cash Management Swingline
Loans. Each such notice shall be irrevocable and shall specify the proposed date
of such prepayment and the principal amount of each Borrowing or portion thereof
to be prepaid. Upon receipt of any such notice, the Administrative Agent shall
promptly notify each affected Lender of the contents thereof and of such
Lender’s Pro Rata Share of any such prepayment. If such notice is given, the
aggregate amount specified in such notice shall be due and payable on the date
designated in such notice, together with accrued interest to such date on the
amount so prepaid in accordance with Section 2.14(d); provided, that if a
Eurodollar Borrowing is prepaid on a date other than the last day of an Interest
Period applicable thereto, the Borrower shall also pay all amounts required
pursuant to Section 2.20. Each partial prepayment of any Loan (other than a
Swingline Loan) shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type pursuant to Section 2.2 or in
the case of a Swingline Loan pursuant to Section 2.4. Each prepayment of a
Borrowing shall be applied ratably to the Loans comprising such Borrowing, and
in the case of a prepayment of a Term Loan Borrowing, to principal installments
in such order of maturity as the Borrower may direct.
     Section 2.13. Mandatory Prepayments.
          (a) No later than the Business Day following the date of receipt by
the Borrower or any of its Subsidiaries of proceeds of any sale or disposition
by the Borrower or such Subsidiary of any of its assets (excluding (i) sales of
inventory in the ordinary course of business, (ii) sales of worn-out, obsolete
equipment, (iii) so long as no Event of Default has occurred and is continuing,
sales of assets the proceeds of which are invested into the businesses of the
Borrower and its Subsidiaries within 180 days after such assets are sold and
(iv) so long as no Event of Default has occurred and is continuing, other sales
of assets of the Borrower or any of its Subsidiaries with an aggregate book
value not to exceed $1,000,000 in any Fiscal Year) the Borrower shall prepay the
Loans (without any associated permanent reduction of the Commitments) in an
amount equal to all such proceeds, net of commissions and other reasonable and
customary transaction costs, fees and expenses properly attributable to such
transaction and payable by the Borrower or such Subsidiary in connection
therewith (in each case, paid to non-Affiliates). Any such prepayment shall be
applied in accordance with Section 2.13(d).

36



--------------------------------------------------------------------------------



 



          (b) If the Borrower or any of its Subsidiaries issues any debt
securities (other than Indebtedness permitted under Section 7.1), then no later
than the Business Day following the date of receipt of the proceeds thereof,
Borrower shall prepay the Loans (without any associated permanent reduction of
the Commitments) in an amount equal to all such proceeds, net of underwriting
discounts and commissions and other reasonable costs paid to non-Affiliates in
connection therewith. Any such prepayment shall be applied in accordance with
Section 2.13(d).
          (c) No later than the Business Day following the date of receipt by
the Borrower or any of its Subsidiaries of proceeds of any settlement of or
payment in respect of any property or casualty insurance claim or any
condemnation proceeding relating to any asset of the Borrower or any of its
Subsidiaries in respect of which the associated proceeds exceed $1,000,000
(excluding, so long as no Event of Default has occurred and is continuing,
proceeds which are invested into the businesses of the Borrower and its
Subsidiaries within 180 days after the receipt of such proceeds) the Borrower
shall prepay the Loans in an amount equal to all such proceeds and payable by
such Borrower or such Subsidiary in connection therewith (in each case, paid to
non-Affiliates). Any such prepayment shall be applied in accordance with
Section 2.13(d).
          (d) Subject to Section 8.2, any prepayments made by the Borrower
pursuant to Sections 2.13(a), (b) or (c) above shall be applied as follows:
first, to Administrative Agent’s fees and reimbursable expenses then due and
payable pursuant to any of the Loan Documents; second, to all other fees and
reimbursable expenses of the Lenders and the Issuing Bank then due and payable
pursuant to any of the Loan Documents, pro rata to the Lenders and the Issuing
Bank based on their respective Pro Rata Shares of such fees and expenses; third,
to interest then due and payable on the Loans made to Borrower, pro rata to the
Lenders based on their respective Pro Rata Shares; fourth, to the principal
balance of the Swingline Loans, until the same shall have been paid in full, to
the Swingline Lender; fifth, to the principal balance of the Term Loans, until
the same shall have been paid in full, pro rata to the Lenders based on their
respective Pro Rata Shares, sixth, to the principal balance of the Revolving
Loans, until the same shall have been paid in full, pro rata to the Lenders
based on their respective Pro Rata Shares and seventh, to the extent that an
Event of Default has occurred and is continuing, to cash collateralize the
Letters of Credit in accordance with Section 2.23(g) in an amount in cash equal
to the LC Exposure as of such date plus any accrued and unpaid fees thereon.
          (e) If at any time the Revolving Credit Exposure of all Lenders
exceeds the Aggregate Revolving Commitment Amount, as reduced pursuant to
Section 2.9 or otherwise, the Borrower shall immediately repay Swingline Loans
and Revolving Loans in an amount equal to such excess, together with all accrued
and unpaid interest on such excess amount and any amounts due under
Section 2.20. Each prepayment shall be applied first to the Swingline Loans to
the full extent thereof, second to the Base Rate Loans to the full extent
thereof, and finally to Eurodollar Loans to the full extent thereof. If after
giving effect to prepayment of all Swingline Loans and Revolving Loans, the
Revolving Credit Exposure of all Lenders exceeds the Aggregate Revolving
Commitment Amount, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Issuing Bank and the Lenders, an amount in cash equal to such
excess plus any accrued and unpaid fees

37



--------------------------------------------------------------------------------



 



thereon to be held as collateral for the LC Exposure. Such account shall be
administered in accordance with Section 2.23(g) hereof.
     Section 2.14. Interest on Loans.
          (a) The Borrower shall pay interest on each Base Rate Loan at the Base
Rate in effect from time to time and on each Eurodollar Loan at the Adjusted
LIBO Rate for the applicable Interest Period in effect for such Loan, plus, in
each case, the Applicable Margin in effect from time to time. The Borrower shall
pay interest on each Index Rate Loan at the Index Rate plus the Applicable
Margin in effect from time to time. The interest rate on Index Rate Loans shall
be established based on the Index Rate in effect on the first Index Rate
Determination Date, and shall be adjusted on each Index Rate Determination Date
thereafter to reflect the Index Rate then in effect.
          (b) The Borrower shall pay interest on each Swingline Loan at the
Swingline Rate in effect from time to time.
          (c) While an Event of Default exists or after acceleration, at the
option of the Required Lenders, the Borrower shall pay interest (“Default
Interest”) with respect to all Eurodollar Loans and at the rate otherwise
applicable for the then-current Interest Period plus an additional 2% per annum
until the last day of such Interest Period, and thereafter, and with respect to
all Index Rate Loans (including all Swingline Loans) and Base Rate Loans and all
other Obligations hereunder (other than Loans), at an all-in rate in effect for
Base Rate Loans, plus an additional 2% per annum.
          (d) Interest on the principal amount of all Loans shall accrue from
and including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Revolving Loans and
Base Rate Term Loans shall be payable monthly in arrears on the last day of each
calendar month, and on the Revolving Commitment Termination Date or the Maturity
Date, as the case may be. Interest on all outstanding Index Rate Revolving
Loans, Index Rate Term Loans and Swingline Loans shall be payable monthly in
arrears on the last day of each calendar month and on the Revolving Commitment
Termination Date or the Maturity Date, as the case may be. Interest on all
outstanding Eurodollar Loans shall be payable on the last day of each Interest
Period applicable thereto, and, in the case of any Eurodollar Loans having an
Interest Period in excess of three months, on each day which occurs every three
months after the initial date of such Interest Period, and on the Revolving
Commitment Termination Date or the Maturity Date, as the case may be. Interest
on any Loan which is converted into a Loan of another Type or which is repaid or
prepaid shall be payable on the date of such conversion or on the date of any
such repayment or prepayment (on the amount repaid or prepaid) thereof. All
Default Interest shall be payable on demand.
          (e) The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder and shall promptly notify the Borrower and the
Lenders of such rate in writing (or by telephone, promptly confirmed in
writing). Any such determination shall be conclusive and binding for all
purposes, absent manifest error.

38



--------------------------------------------------------------------------------



 



     Section 2.15. Fees.
          (a) The Borrower shall pay to the Administrative Agent for its own
account fees in the amounts and at the times previously agreed upon in writing
by the Borrower and the Administrative Agent.
          (b) The Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Loan Lender a commitment fee, which shall accrue at
the Applicable Percentage per annum (determined daily in accordance with
Schedule I) on the daily amount of the unused Revolving Commitment of such
Revolving Loan Lender during the Availability Period. For purposes of computing
commitment fees with respect to the Revolving Commitments, the Revolving
Commitment of each Revolving Loan Lender shall be deemed used to the extent of
the outstanding Revolving Loans and LC Exposure, but not Swingline Exposure, of
such Revolving Loan Lender.
          (c) The Borrower agrees to pay (i) to the Administrative Agent, for
the account of each Revolving Loan Lender, a letter of credit fee with respect
to its participation in each Letter of Credit, which shall accrue at a rate per
annum equal to the Applicable Margin for Eurodollar Loans then in effect on the
average daily amount of such Revolving Loan Lender’s LC Exposure attributable to
such Letter of Credit during the period from and including the date of issuance
of such Letter of Credit to but excluding the date on which such Letter of
Credit expires or is drawn in full (including without limitation any LC Exposure
that remains outstanding after the Revolving Commitment Termination Date) and
(ii) to the Issuing Bank for its own account a fronting fee, which shall accrue
at the rate of 0.25% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the Availability Period (or until the date that such Letter of Credit is
irrevocably cancelled, whichever is later), as well as the Issuing Bank’s
standard fees with respect to issuance, amendment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Notwithstanding the
foregoing, if the Required Lenders elect to increase the interest rate on the
Loans to the Default Interest pursuant to Section 2.14(c), the rate per annum
used to calculate the letter of credit fee pursuant to clause (i) above shall
automatically be increased by an additional 2% per annum.
          (d) The Borrower shall pay to the Administrative Agent, for the
ratable benefit of each Lender, the upfront fee previously agreed upon by the
Borrower and the Administrative Agent, which shall be due and payable on the
Closing Date.
          (e) Accrued fees under paragraphs (b) and (c) above shall be payable
quarterly in arrears on the last day of each March, June, September and
December, commencing on June 30, 2011, and on the Revolving Commitment
Termination Date (and if later, the date the Loans and LC Exposure shall be
repaid in their entirety); provided further, that any such fees accruing after
the Revolving Commitment Termination Date shall be payable on demand.
          (f) Anything herein to the contrary notwithstanding, during such
period as a Lender is a Defaulting Lender, such Defaulting Lender will not be
entitled to any fees accruing during such period pursuant to paragraphs (b) and
(c) above (without prejudice to the rights of the Lenders other than Defaulting
Lenders in respect of such fees) and the pro rata payment

39



--------------------------------------------------------------------------------



 



provisions of Section 2.22 will automatically be deemed adjusted to reflect the
provisions of this Section. Such fees shall accrue, but shall only be payable
pursuant to Section 2.27(b).
     Section 2.16. Computation of Interest and Fees. Subject to the following
sentence, all computations of interest and fees hereunder shall be made on the
basis of a year of 360 days for the actual number of days (including the first
day but excluding the last day) occurring in the period for which such interest
or fees are payable (to the extent computed on the basis of days elapsed).
Interest hereunder based on the Administrative Agent’s prime lending rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed (including the first day but
excluding the last day). Each determination by the Administrative Agent of an
interest amount or fee hereunder shall be made in good faith and, except for
manifest error, shall be final, conclusive and binding for all purposes.
     Section 2.17. Inability to Determine Interest Rates. If prior to the
commencement of any Interest Period for any Eurodollar Borrowing or on the Index
Rate Determination Date for any Index Rate Borrowing or a Base Rate Borrowing
bearing interest at a rate determined by reference to the Index Rate,
               (i) the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant interbank market, adequate means do not
exist for ascertaining LIBOR for such Interest Period or the Index Rate on such
Index Rate Determination Date, or
               (ii) the Administrative Agent shall have received notice from the
Required Lenders that the Adjusted LIBO Rate or the Index Rate does not
adequately and fairly reflect the cost to such Lenders (or Lender, as the case
may be) of making, funding or maintaining their (or its, as the case may be)
Eurodollar Loans for such Interest Period or its Index Rate Loans or its Base
Rate Loans bearing interest at a rate determined by reference to the Index Rate,
as applicable,
     the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) the obligations of the Lenders to make Eurodollar Revolving Loans or
Index Rate Loans or Base Rate Loans bearing interest at a rate determined by
reference to the Index Rate or to continue or convert outstanding Loans as or
into Eurodollar Loans or Index Rate Loans or Base Rate Loans bearing interest at
a rate determined by reference to the Index Rate shall be suspended and (ii) all
such affected Loans shall be converted into Base Rate Loans on the last day of
the then current Interest Period applicable thereto and all Index Rate Loans
shall automatically be converted to Base Rate Loans, unless, in either case, the
Borrower prepays such Loans in accordance with this Agreement. Unless the
Borrower notifies the Administrative Agent at least one Business Day before the
date of any Eurodollar Revolving Borrowing or Index Rate Revolving Borrowing for
which a Notice of Revolving Borrowing has previously been given that it elects
not to borrow on such date, then such Revolving Borrowing shall be made as a
Base Rate Borrowing.

40



--------------------------------------------------------------------------------



 



     Section 2.18. Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan or Index
Rate Loan or Base Rate Loan bearing interest at a rate determined by reference
to the Index Rate and such Lender shall so notify the Administrative Agent, the
Administrative Agent shall promptly give notice thereof to the Borrower and the
other Lenders, whereupon until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such suspension no longer
exist, the obligation of such Lender to make Eurodollar Loans or Index Rate
Loans or Base Rate Loans bearing interest at a rate determined by reference to
the Index Rate, or to continue or convert outstanding Loans as or into
Eurodollar Loans or Index Rate Loans or Base Rate Loans bearing interest at a
rate determined by reference to the Index Rate, shall be suspended. In the case
of the making of a Eurodollar Revolving Borrowing, Eurodollar Term Loan
Borrowing, Index Rate Borrowing or a Base Rate Borrowing bearing interest at a
rate determined by reference to the Index Rate, such Lender’s Revolving Loan or
Term Loan, as applicable, shall be made as a Base Rate Loan as part of the same
Revolving Borrowing or Term Loan Borrowing, as the case may be, for the same
Interest Period and if the affected Eurodollar Loan is then outstanding, such
Loan shall be converted to a Base Rate Loan either (i) on the last day of the
then current Interest Period applicable to such Eurodollar Loan if such Lender
may lawfully continue to maintain such Loan to such date or (ii) immediately if
such Lender shall determine that it may not lawfully continue to maintain such
Eurodollar Loan to such date, and immediately in the case of an Index Rate Loan
or a Base Rate Loan bearing interest at a rate determined by reference to the
Index Rate. Notwithstanding the foregoing, the affected Lender shall, prior to
giving such notice to the Administrative Agent, designate a different Applicable
Lending Office if such designation would avoid the need for giving such notice
and if such designation would not otherwise be disadvantageous to such Lender in
the good faith exercise of its discretion.
     Section 2.19. Increased Costs.
          (a) If any Change in Law shall:
               (i) impose, modify or deem applicable any reserve, special
deposit or similar requirement that is not otherwise included in the
determination of the Adjusted LIBO Rate or the Index Rate hereunder against
assets of, deposits with or for the account of, or credit extended by, any
Lender (except any such reserve requirement reflected in the Adjusted LIBO Rate
or the Index Rate) or the Issuing Bank; or
               (ii) impose on any Lender or on the Issuing Bank or the
eurodollar interbank market any other condition affecting this Agreement or any
Eurodollar Loans or Index Rate Loans or Base Rate Loans bearing interest at a
rate determined by reference to the Index Rate made by such Lender or any Letter
of Credit or any participation therein;
     and the result of either of the foregoing is to increase the cost to such
Lender of making, converting into, continuing or maintaining a Eurodollar Loan
or Index Rate Loan or Base Rate Loan bearing interest at a rate determined by
reference to the Index Rate or to increase the cost to such Lender or the
Issuing Bank of participating in or issuing any Letter of Credit or to reduce
the amount received or receivable by such Lender or the Issuing Bank hereunder
(whether of principal, interest or any other amount), then the Borrower shall
promptly pay, upon written notice (which shall include a statement setting forth
the basis for such demand and a calculation

41



--------------------------------------------------------------------------------



 



of the amount thereof in reasonable detail) from and demand by such Lender on
the Borrower (with a copy of such notice and demand to the Administrative
Agent), to the Administrative Agent for the account of such Lender, within ten
days after the date of such notice and demand, the additional amount or amounts
sufficient to compensate such Lender or the Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.
          (b) If any Lender or the Issuing Bank shall have determined that on or
after the date of this Agreement any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital (or on the capital of such Lender’s or
the Issuing Bank’s parent corporation) as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s
parent corporation could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies or the policies of
such Lender’s or the Issuing Bank’s parent corporation with respect to capital
adequacy), from time to time, within ten days after receipt by the Borrower of
written demand (which shall include a statement setting forth the basis for such
demand and a calculation of the amount thereof in reasonable detail) by such
Lender (with a copy thereof to the Administrative Agent), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s parent corporation for any
such reduction suffered.
          (c) A certificate of a Lender or the Issuing Bank setting forth the
basis for such demand and a calculation of the amount or amounts necessary to
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s parent corporation, as the case may be, specified in paragraph (a) or
(b) of this Section 2.19 shall be delivered to the Borrower (with a copy to the
Administrative Agent) and shall be conclusive, absent manifest error. The
Borrower shall pay any such Lender or the Issuing Bank, as the case may be, such
amount or amounts within 10 days after receipt thereof.
          (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section 2.19 shall not constitute a waiver
of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided, that the Borrower shall not be required to compensate a Lender or the
Issuing Bank under this Section 2.19 for any increased costs or reductions
incurred more than six (6) months prior to the date that such Lender or the
Issuing Bank notifies the Borrower of such increased costs or reductions and of
such Lender’s or the Issuing Bank’s intention to claim compensation therefor;
provided further, that if the Change in Law giving rise to such increased costs
or reductions is retroactive, then such six-month period shall be extended to
include the period of such retroactive effect.
     Section 2.20. Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrower shall compensate each Lender,
within five (5) Business Days after written demand from such Lender, for any
loss, cost or expense attributable to such event. In the case of a

42



--------------------------------------------------------------------------------



 



Eurodollar Loan, such loss, cost or expense shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (A) the amount of
interest that would have accrued on the principal amount of such Eurodollar Loan
if such event had not occurred at the Adjusted LIBO Rate applicable to such
Eurodollar Loan for the period from the date of such event to the last day of
the then current Interest Period therefor (or in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Eurodollar Loan) over (B) the amount of interest that would
accrue on the principal amount of such Eurodollar Loan for the same period if
the Adjusted LIBO Rate were set on the date such Eurodollar Loan was prepaid or
converted or the date on which the Borrower failed to borrow, convert or
continue such Eurodollar Loan. A certificate as to any additional amount payable
under this Section 2.20 submitted to the Borrower by any Lender (with a copy to
the Administrative Agent) shall be conclusive, absent manifest error. The
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.
     Section 2.21. Taxes.
          (a) Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.21) the Administrative Agent, any Lender or the Issuing
Bank (as the case may be) shall receive an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Bank, within five (5) Business Days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such Lender or the Issuing Bank, as the case may be,
on or with respect to any payment by or on account of any obligation of the
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.21) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto that may become payable by the Administrative Agent, such Lender or the
Issuing Bank, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability setting forth in
reasonable detail the calculation thereof and delivered to the Borrower by a
Lender or the Issuing Bank, or by the Administrative Agent on its own behalf or
on behalf of a Lender or the Issuing Bank, shall be conclusive absent manifest
error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental

43



--------------------------------------------------------------------------------



 



Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the Code or any treaty to which the United
States is a party, with respect to payments under this Agreement shall deliver
to the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.
Without limiting the generality of the foregoing, each Foreign Lender agrees
that it will deliver to the Administrative Agent and the Borrower (or in the
case of a Participant, to the Lender from which the related participation shall
have been purchased), as appropriate, two (2) duly completed copies of
(i) Internal Revenue Service Form W-8 ECI, or any successor form thereto,
certifying that the payments received from the Borrower hereunder are
effectively connected with such Foreign Lender’s conduct of a trade or business
in the United States; or (ii) Internal Revenue Service Form W-8 BEN, or any
successor form thereto, certifying that such Foreign Lender is entitled to
benefits under an income tax treaty to which the United States is a party which
reduces the rate of withholding tax on payments of interest; or (iii) Internal
Revenue Service Form W-8 BEN, or any successor form prescribed by the Internal
Revenue Service, together with a certificate (A) establishing that the payment
to the Foreign Lender qualifies as “portfolio interest” exempt from U.S.
withholding tax under Code section 871(h) or 881(c), and (B) stating that
(1) the Foreign Lender is not a bank for purposes of Code section 881(c)(3)(A),
or the obligation of the Borrower hereunder is not, with respect to such Foreign
Lender, a loan agreement entered into in the ordinary course of its trade or
business, within the meaning of that section; (2) the Foreign Lender is not a
10% shareholder of the Borrower within the meaning of Code section 871(h)(3) or
881(c)(3)(B); and (3) the Foreign Lender is not a controlled foreign corporation
that is related to the Borrower within the meaning of Code section 881(c)(3)(C);
or (iv) such other Internal Revenue Service forms as may be applicable to the
Foreign Lender, including Forms W-8 IMY or W-8 EXP. Each such Foreign Lender
shall deliver to the Borrower and the Administrative Agent such forms on or
before the date that it becomes a party to this Agreement (or in the case of a
Participant, on or before the date such Participant purchases the related
participation). In addition, each such Foreign Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Foreign Lender. Each such Foreign Lender shall promptly notify the Borrower
and the Administrative Agent at any time that it determines that it is no longer
in a position to provide any previously delivered certificate to the Borrower
(or any other form of certification adopted by the Internal Revenue Service for
such purpose).
     Section 2.22. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
          (a) Each Borrowing hereunder, each payment by the Borrower on account
of any commitment fee or Letter of Credit fee (other than the fronting fee
payable solely to the Issuing Bank) and any reduction of the Revolving
Commitments of the Revolving Loan Lenders shall be made pro rata according to
the respective Pro Rata Shares of the relevant Lenders. Each payment (other than
prepayments) in respect of principal or interest in respect of the Loans and
each payment in respect of fees payable hereunder shall be applied to the
amounts of such

44



--------------------------------------------------------------------------------



 



obligations owing to the Lenders pro rata according to the respective amounts
then due and owing to the Lenders.
          (b) Each payment (including each prepayment) of the Term Loans shall
be allocated among the Term Loan Lenders holding such Term Loans pro rata based
on the principal amount of such Term Loans held by such Term Loan Lenders.
Voluntary prepayments shall be applied as provided in Section 2.12, and all
other prepayments shall be applied pro rata to the remaining installments of
such Term Loans. Amounts prepaid on account of the Term Loans may not be
reborrowed.
          (c) Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Revolving Loan Lenders. Each payment in respect of LC
Disbursements in respect of any Letter of Credit shall be made to the Issuing
Bank that issued such Letters of Credit.
          (d) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Sections 2.19, 2.20 or 2.21, or
otherwise) prior to 12:00 noon (Richmond, Virginia time) on the date when due,
in immediately available funds, free and clear of any defenses, rights of
set-off, counterclaim, or withholding or deduction of taxes. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Payment Office, except payments
to be made directly to the Issuing Bank or Swingline Lender as expressly
provided herein and except that payments pursuant to Sections 2.19, 2.20 and
2.21 and 10.3 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be made payable for the period of such extension. All payments
hereunder shall be made in Dollars.
          (e) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, (ii) second, towards payment of principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties and (iii) last, towards payment of all
other Obligations then due, ratably among the parties entitled thereto in
accordance with the amounts of such Obligations then due to such parties.
          (f) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans that would result in such Lender

45



--------------------------------------------------------------------------------



 



receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and participations in LC Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Revolving Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements and
Swingline Loans; provided, that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements or
Swingline Loans to any assignee or participant, other than to the Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
          (g) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount or amounts due. In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
          (h) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.4(c), 2.4(d), 2.7(b), 2.22(d), 2.23(d) or (e) or
10.3(d), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
     Section 2.23. Letters of Credit.
          (a) During the Availability Period, the Issuing Bank, in reliance upon
the agreements of the other Revolving Loan Lenders pursuant to Section 2.23(d),
agrees to issue, at the request of the Borrower, Letters of Credit for the
account of the Borrower on the terms and

46



--------------------------------------------------------------------------------



 



conditions hereinafter set forth; provided, that (i) each Letter of Credit shall
expire on the earlier of (A) the date one year after the date of issuance of
such Letter of Credit (or in the case of any renewal or extension thereof, one
year after such renewal or extension) and (B) the date that is five (5) Business
Days prior to the Revolving Commitment Termination Date; (ii) each Letter of
Credit shall be in a stated amount of at least $100,000 (or such other amount as
may be agreed to by the Issuing Bank); (iii) the Borrower may not request any
Letter of Credit, if, after giving effect to such issuance (A) the aggregate LC
Exposure would exceed the LC Commitment or (B) the aggregate Revolving Credit
Exposure of all Lenders would exceed the Aggregate Revolving Commitment Amount
and (iv) except as provided in Section 3.2(f), the Issuing Bank shall not be
required to issue any Letter of Credit if there is any Defaulting Lender or
Potential Defaulting Lender at the time of such request or issuance. Each
Revolving Loan Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Bank without recourse a
participation in each Letter of Credit equal to such Revolving Loan Lender’s Pro
Rata Share of the aggregate amount available to be drawn under such Letter of
Credit (i) on the Closing Date with respect to all Existing Letters of Credit
and (ii) on the date of issuance with respect to all other Letters of Credit.
Each issuance of a Letter of Credit shall be deemed to utilize the Revolving
Commitment of each Revolving Loan Lender by an amount equal to the amount of
such participation.
          (b) To request the issuance of a Letter of Credit (or any amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
give the Issuing Bank and the Administrative Agent irrevocable written notice at
least three (3) Business Days (or such earlier date as may be agreed to by the
Issuing Bank and the Administrative Agent) prior to the requested date of such
issuance specifying the date (which shall be a Business Day) such Letter of
Credit is to be issued (or amended, extended or renewed, as the case may be),
the expiration date of such Letter of Credit, the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. In addition to the satisfaction of the conditions in Article 3 the
issuance of such Letter of Credit (or any amendment which increases the amount
of such Letter of Credit) will be subject to the further conditions that such
Letter of Credit shall be in such form and contain such terms as the Issuing
Bank shall approve and that the Borrower shall have executed and delivered any
additional applications, agreements and instruments relating to such Letter of
Credit as the Issuing Bank shall reasonably require; provided, that in the event
of any conflict between such applications, agreements or instruments and this
Agreement, the terms of this Agreement shall control; provided, further that the
following are specific conditions under which the Issuing Bank may refuse to
issue Letters of Credit:
          (i) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any Law applicable to the Issuing Bank or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable

47



--------------------------------------------------------------------------------



 



on the Closing Date and which the Issuing Bank in good faith deems material to
it (for which the Issuing Bank is not otherwise compensated hereunder); or
               (ii) the issuance of such Letter of Credit would violate one or
more policies of the Issuing Bank applicable to letters of credit generally; or
               (iii) such Letter of Credit is to be denominated in a currency
other than Dollars.
          (c) At least two Business Days (or such earlier date as may be agreed
to by the Issuing Bank and the Administrative Agent) prior to the issuance of
any Letter of Credit, the Issuing Bank will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has received
such notice and if not, the Issuing Bank will provide the Administrative Agent
with a copy thereof. Unless the Issuing Bank has received notice from the
Administrative Agent or any Revolving Loan Lender on or before the Business Day
immediately preceding the date the Issuing Bank is to issue the requested Letter
of Credit directing the Issuing Bank not to issue the Letter of Credit because
such issuance is not then permitted hereunder because of the limitations set
forth in Section 2.23(a), or that one or more conditions specified in Article 3
are not then satisfied, then, subject to the terms and conditions hereof, the
Issuing Bank shall, on the requested date, issue such Letter of Credit in
accordance with the Issuing Bank’s usual and customary business practices.
          (d) The Issuing Bank shall examine all documents purporting to
represent a demand for payment under a Letter of Credit promptly following its
receipt thereof. The Issuing Bank shall notify the Borrower and the
Administrative Agent of such demand for payment and whether the Issuing Bank has
made or will make a LC Disbursement thereunder; provided, that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Revolving Loan Lenders with
respect to such LC Disbursement. The Borrower shall be irrevocably and
unconditionally obligated to reimburse the Issuing Bank for any LC Disbursements
paid by the Issuing Bank in respect of such drawing, without presentment, demand
or other formalities of any kind. Unless the Borrower shall have notified the
Issuing Bank and the Administrative Agent prior to 11:00 a.m. (Richmond,
Virginia time) on the Business Day immediately prior to the date on which such
drawing is honored that the Borrower intends to reimburse the Issuing Bank for
the amount of such drawing in funds other than from the proceeds of Revolving
Loans, the Borrower shall be deemed to have timely given a Notice of Revolving
Borrowing to the Administrative Agent requesting the Revolving Loan Lenders to
make a Base Rate Borrowing on the date on which such drawing is honored in an
exact amount due to the Issuing Bank; provided, that for purposes solely of such
Borrowing, the conditions precedent set forth in Section 3.2 hereof shall not be
applicable. The Administrative Agent shall notify the Lenders of such Borrowing
in accordance with Section 2.3, and each Revolving Loan Lender shall make the
proceeds of its Base Rate Loan included in such Borrowing available to the
Administrative Agent for the account of the Issuing Bank in accordance with
Section 2.7. The proceeds of such Borrowing shall be applied directly by the
Administrative Agent to reimburse the Issuing Bank for such LC Disbursement.
          (e) If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing

48



--------------------------------------------------------------------------------



 



provisions, then each Revolving Loan Lender (other than the Issuing Bank) shall
be obligated to fund the participation that such Revolving Loan Lender purchased
pursuant to subsection (a) in an amount equal to its Pro Rata Share of such LC
Disbursement on and as of the date which such Base Rate Borrowing should have
occurred. Each Revolving Loan Lender’s obligation to fund its participation
shall be absolute and unconditional and shall not be affected by any
circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
against the Issuing Bank or any other Person for any reason whatsoever, (ii) the
existence of a Default or an Event of Default or the termination of the
Aggregate Revolving Commitments, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower or any of its Subsidiaries, (iv) any
breach of this Agreement by the Borrower or any other Lender, (v) any amendment,
renewal or extension of any Letter of Credit or (vi) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
On the date that such participation is required to be funded, each Revolving
Loan Lender shall promptly transfer, in immediately available funds, the amount
of its participation to the Administrative Agent for the account of the Issuing
Bank. Whenever, at any time after the Issuing Bank has received from any such
Revolving Loan Lender the funds for its participation in a LC Disbursement, the
Issuing Bank (or the Administrative Agent on its behalf) receives any payment on
account thereof, the Administrative Agent or the Issuing Bank, as the case may
be, will distribute to such Revolving Loan Lender its Pro Rata Share of such
payment; provided, that if such payment is required to be returned for any
reason to the Borrower or to a trustee, receiver, liquidator, custodian or
similar official in any bankruptcy proceeding, such Lender will return to the
Administrative Agent or the Issuing Bank any portion thereof previously
distributed by the Administrative Agent or the Issuing Bank to it.
          (f) To the extent that any Revolving Loan Lender shall fail to pay any
amount required to be paid pursuant to paragraphs (d) or (e) above on the due
date therefor, such Revolving Loan Lender shall pay interest to the Issuing Bank
(through the Administrative Agent) on such amount from such due date to the date
such payment is made at a rate per annum equal to the Federal Funds Rate;
provided, that if such Revolving Loan Lender shall fail to make such payment to
the Issuing Bank within three (3) Business Days of such due date, then,
retroactively to the due date, such Revolving Loan Lender shall be obligated to
pay interest on such amount at the rate set forth in Section 2.14(c).
          (g) If any Event of Default shall occur and be continuing, on the
Business Day that the Borrower receives notice from the Administrative Agent or
the Required Lenders demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Issuing Bank and the Revolving Loan Lenders, an amount in cash equal to the LC
Exposure as of such date plus any accrued and unpaid fees thereon; provided,
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (h) or (i) of Section 8.1. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Borrower agrees to execute any
documents and/or certificates to effectuate the intent of this paragraph. Other
than any interest earned on the investment of such deposits,

49



--------------------------------------------------------------------------------



 



which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest and profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it had not been reimbursed and to the extent so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated,
with the consent of the Required Lenders, be applied to satisfy other
obligations of the Borrower under this Agreement and the other Loan Documents.
If the Borrower is required to provide an amount of cash collateral hereunder as
a result of the occurrence of an Event of Default, such amount (to the extent
not so applied as aforesaid) shall be returned to the Borrower within three
Business Days after all Events of Default have been cured or waived.
          (h) Promptly following the end of each calendar quarter, the Issuing
Bank shall deliver (through the Administrative Agent) to each Lender and the
Borrower a report describing the aggregate Letters of Credit outstanding at the
end of such Fiscal Quarter. Upon the request of any Lender from time to time,
the Issuing Bank shall deliver to such Lender any other information reasonably
requested by such Lender with respect to each Letter of Credit then outstanding.
          (i) The Borrower’s obligation to reimburse LC Disbursements hereunder
shall be absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever and irrespective of any of the following circumstances:
               (i) Any lack of validity or enforceability of any Letter of
Credit or this Agreement;
               (ii) The existence of any claim, set-off, defense or other right
which the Borrower or any Subsidiary or Affiliate of the Borrower may have at
any time against a beneficiary or any transferee of any Letter of Credit (or any
Persons or entities for whom any such beneficiary or transferee may be acting),
any Lender (including the Issuing Bank) or any other Person, whether in
connection with this Agreement or the Letter of Credit or any document related
hereto or thereto or any unrelated transaction;
               (iii) Any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect;
               (iv) Payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document to the Issuing Bank that does not
comply with the terms of such Letter of Credit;
               (v) Any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.23, constitute a legal or equitable discharge of, or provide a right
of setoff against, the Borrower’s obligations hereunder; or

50



--------------------------------------------------------------------------------



 



               (vi) The existence of a Default or an Event of Default.
     Neither the Administrative Agent, the Issuing Bank, the Lenders nor any
Related Party of any of the foregoing shall have any liability or responsibility
by reason of or in connection with the issuance or transfer of any Letter of
Credit or any payment or failure to make any payment thereunder (irrespective of
any of the circumstances referred to above), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided, that the foregoing shall not be construed to excuse
(i) the Issuing Bank from liability to the Borrower to the extent of any actual
direct damages (as opposed to special, indirect (including claims for lost
profits or other consequential damages), or punitive damages, claims in respect
of which are hereby waived by the Borrower to the extent permitted by applicable
law) suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof or (ii) the Issuing Bank
or any Related Party of any of the foregoing from the Issuing Bank’s gross
negligence or willful misconduct as determined in a final, nonappealable
judgment of a court of competent jurisdiction. The parties hereto expressly
agree, that in the absence of gross negligence or willful misconduct on the part
of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
     (j) Unless otherwise expressly agreed by the Issuing Bank and the Borrower
when a Letter of Credit is issued and subject to applicable laws, performance
under Letters of Credit by the Issuing Bank, its correspondents, and the
beneficiaries thereof will be governed by the rules of the “International
Standby Practices 1998” (ISP98) (or such later revision as may be published by
the Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued) and to the extent not inconsistent therewith, the
governing law of this Agreement set forth in Section 10.5.
     Section 2.24. Intentionally Deleted.
     Section 2.25. Mitigation of Obligations. If any Lender requests
compensation under Section 2.19, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.21, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.19 or Section 2.21, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and

51



--------------------------------------------------------------------------------



 



would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all costs and expenses incurred by any Lender in connection with
such designation or assignment.
     Section 2.26. Replacement of Lenders. If any Lender is unable to fund any
Eurodollar Loan or Index Rate Loan pursuant to Section 2.17(ii) or Section 2.18
or if any Lender requests compensation under Section 2.19, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority of the account of any Lender pursuant to Section 2.21, or if any
Lender is a Defaulting Lender or defaults in its obligation to fund Loans
hereunder or comply with the provisions of Section 2.21(e) or if any Lender does
not provide its consent to any proposed waiver or amendment which is not
effective unless consented to by the Required Lenders (or such higher percentage
or proportion of the Lenders as herein provided), then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions set forth in Section 10.4(b))
all its interests, rights and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender);
provided, that (i) the Borrower shall have received the prior written consent of
the Administrative Agent, which consent shall not be unreasonably withheld
(provided that such consent shall not be required to the extent an assignment
pursuant to Section 10.4 to such assignee would not require the consent of the
Administrative Agent), (ii) such Lender shall have received payment of an amount
equal to the outstanding principal amount of all Loans owed to it, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (in the case of such outstanding principal and accrued
interest) and from the Borrower (in the case of all other amounts) and (iii) in
the case of a claim for compensation under Section 2.19 or payments required to
be made pursuant to Section 2.21, such assignment will result in a reduction in
such compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
     Section 2.27. Defaulting Lender. If a Lender becomes, and during the period
it remains, a Defaulting Lender, the following provisions shall apply with
respect to any outstanding LC Exposure and any outstanding Swingline Exposure of
such Defaulting Lender:
          (a) the Borrower will, not less than one Business Day after demand by
the Administrative Agent (at the direction of the Issuing Bank and/or the
Swingline Lender, as the case may be), (i) to the extent not otherwise
reallocated among all other Lenders that are Non-Defaulting Lenders in
accordance with Section 3.2(f), cash collateralize (in accordance with Section
2.23(g)) a portion of the obligations of the Borrower owed to the Issuing Bank
and the Swingline Lender equal to such Defaulting Lender’s LC Exposure or
Swingline Exposure, as the case may be, (ii) in the case of such Swingline
Exposure, prepay all Swingline Loans or (iii) make other arrangements reasonably
satisfactory to the Administrative Agent, and to the Issuing Bank and the
Swingline Lender, as the case may be, in their reasonable discretion to protect
them against the risk of non-payment by such Defaulting Lender; and
          (b) any amount paid by the Borrower for the account of a Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity payments or

52



--------------------------------------------------------------------------------



 



other amounts) will not be paid or distributed to such Defaulting Lender, but
will instead be retained by the Administrative Agent in a segregated
non-interest-bearing account until the termination of the Commitments and
payment in full of all obligations of the Borrower hereunder and will be applied
by the Administrative Agent, to the fullest extent permitted by law, to the
making of payments from time to time in the following order of priority: first
to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent under this Agreement, second to the payments of any amounts
owing by such Defaulting Lender to the Issuing Bank or the Swingline Lender (pro
rata as to the respective amounts owing to each of them) under this Agreement,
third to the payment of post-default interest and then current interest due and
payable to Lenders other than Defaulting Lenders, ratably among them in
accordance with the amounts of such interest then due and payable to them,
fourth to the payment of fees then due and payable to the Non-Defaulting Lenders
hereunder, ratably among them in accordance with the amount of such fees then
due and payable to them, fifth to pay principal and unreimbursed LC
Disbursements then due and payable to the Non-Defaulting Lenders hereunder
ratably in accordance with the amounts then due and payable to them, sixth to
the ratable payment of other amounts then due and payable to the Non-Defaulting
Lenders, and seventh after the termination of the Commitments and payment in
full of all obligations of the Borrower hereunder, to pay amounts owing under
this Agreement to such Defaulting Lender or as a court of competent jurisdiction
may otherwise direct.
     Section 2.28. Certain Permitted Amendments.
          (a) The Borrower may, by written notice to the Administrative Agent
from time to time make one or more offers (each, a “Loan Modification Offer”) to
all the Lenders to make one or more Permitted Amendments pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Borrower. Such notice shall set forth (i) the terms and conditions of the
requested Permitted Amendment and (ii) the date on which such Permitted
Amendment is requested to become effective (which shall not be less than 10
Business Days nor more than 30 Business Days after the date of such notice, in
each case, unless otherwise agreed to by the Administrative Agent).
Notwithstanding anything to the contrary in Section 10.2, each Permitted
Amendment shall only require the consent of the Borrower, the Administrative
Agent and those Lenders that accept the applicable Loan Modification Offer (such
Lenders, the “Accepting Lenders”), and each Permitted Amendment shall become
effective only with respect to the Loans and Revolving Commitments of the
Accepting Lenders. In connection with any Loan Modification Offer, the Borrower
may, at its sole option, terminate or reduce the aggregate Revolving
Commitments, and/or repay or reduce any Term Loans, of one or more of the
Lenders that are not Accepting Lenders. Additionally, to the extent the Borrower
has reduced the Revolving Commitments and/or Term Loans of such Lenders, it may
request any other financial institution (with the consent of the Administrative
Agent, such consent not to be unreasonably conditioned, delayed or withheld) to
provide a commitment to make loans on the terms set forth in such Loan
Modification Offer in an amount not to exceed the amount of the Revolving
Commitments and Term Loans reduced pursuant to the preceding sentence.
Notwithstanding any other provision hereof, the Borrower shall not be entitled
to have more than one Loan Modification Offer outstanding at any one time, nor
to make more than five Loan Modification Offers during the term of the Loans.

53



--------------------------------------------------------------------------------



 



          (b) The Borrower and each Accepting Lender shall execute and deliver
to the Administrative Agent a Loan Modification Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the acceptance of the Permitted Amendments and the terms and conditions thereof.
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Loan Modification Agreement. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Loan Modification Agreement,
this Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Permitted Amendment
evidenced thereby and only with respect to the Loans and Revolving Commitments
of the Accepting Lenders, including any amendments necessary to treat the
applicable Loans and/or Revolving Commitments of the Accepting Lenders as a new
“Class” of loans and/or revolving commitments hereunder. Notwithstanding the
foregoing, no Permitted Amendment shall become effective unless the
Administrative Agent, to the extent reasonably requested by the Administrative
Agent, shall have received legal opinions, board resolutions, officer’s and
secretary’s certificates and other documentation consistent with those delivered
on the Closing Date under this Agreement.
          (c) “Permitted Amendments” means any or all of the following: (i) an
extension of the Maturity Date and/or the Revolving Commitment Termination Date
applicable solely to the Loans and/or Revolving Commitments of the Accepting
Lenders, (ii) a delay in the timing of any scheduled amortization payments to be
made in respect of the Term Loans of any Accepting Lender, (iii) an increase in
the interest rate with respect to the Loans and/or Revolving Commitments of the
Accepting Lenders, (iv) the inclusion of additional fees to be payable to the
Accepting Lenders in connection with the Permitted Amendment (including any
upfront fees), (v) such amendments to this Agreement and the other Loan
Documents as shall be appropriate, in the reasonable judgment of the
Administrative Agent, to provide the rights and benefits of this Agreement and
other Loan Documents to each new “Class” of loans and/or commitments resulting
therefrom, provided, that (A) the allocation of the participation exposure with
respect to any then-existing or subsequently issued or made Letter of Credit or
Swingline Loan as between the revolving commitments of such new “Class” and the
Revolving Commitments of the then-existing Lenders shall be made on a pro rata
basis as between the revolving commitments of such new “Class” and the Revolving
Commitments of the then-existing Revolving Loan Lenders, (B) the LC Commitment
and Swingline Commitment may not be extended without the prior written consent
of the Issuing Bank or the Swingline Lender, as applicable, and only to the
extent the LC Commitment or Swingline Commitment so extended does not exceed the
aggregate Revolving Commitments extended pursuant to clause (i) above,
(C) payments of principal and interest on Loans (including loans of Accepting
Lenders) shall continue to be shared pro rata in accordance with Section 2.22,
except that notwithstanding Section 2.22, the Loans and Revolving Commitments of
the Lenders that are not Accepting Lenders may be repaid and terminated on their
applicable Maturity Date and/or Revolving Commitment Termination Date, as the
case may be, without any pro rata reduction of the revolving commitments and
repayment of loans of Accepting Lenders with a different Maturity Date and/or
Revolving Commitment Termination Date, and (vi) such other amendments to this
Agreement and the other Loan Documents as shall be appropriate, in the
reasonable judgment of the Administrative Agent, to give effect to the foregoing
Permitted Amendments. The expenses of the transactions contemplated by this
Section 2.28 shall be paid by the Borrower in accordance with Section 10.3(a).

54



--------------------------------------------------------------------------------



 



          (d) This Section 2.28 shall supersede any provision in Section 10.2 to
the contrary. Notwithstanding any reallocation into extending and non-extending
“Classes” in connection with a Permitted Amendment, all Loans to the Borrower
under this Agreement shall rank pari-passu in right of payment.
ARTICLE 3
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
     Section 3.1. Conditions To Effectiveness. The obligations of the Lenders
(including the Swingline Lender) to make Loans and the obligation of the Issuing
Bank to issue any Letter of Credit hereunder shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 10.2).
          (a) The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Closing Date (other than Closing Date
Legal Costs), including reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder, under any other
Loan Document and under any agreement with the Administrative Agent or STRH
(including the Fee Letter).
          (b) The Administrative Agent (or its counsel) shall have received the
following:
               (i) a counterpart of this Agreement signed by or on behalf of
each party hereto or written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement;
               (ii) duly executed Notes payable to each Lender requesting a note
(including the Swingline Note payable to the Swingline Lender);
               (iii) the Subsidiary Guaranty Agreement duly executed by each
Subsidiary Loan Party;
               (iv) the Security Agreement duly executed by the Borrower and
each Subsidiary Loan Party;
               (v) the Pledge Agreement duly executed by the Borrower and each
Subsidiary Loan Party;
               (vi) copies of duly executed payoff letters, in form and
substance satisfactory to Administrative Agent, executed by each holder of
existing Indebtedness or the agent thereof, and a Perfection Certificate (as
defined in the Security Agreement) with respect to the Loan Parties dated the
Closing Date and duly executed by a Responsible Officer of the Borrower;
together with (a) the results of a search of the Uniform Commercial Code filings
(or equivalent filings) made with respect to the Loan Parties in the states (or
other jurisdictions) of formation of such Persons and in which the chief
executive office of each such Person is located and in the other jurisdictions
in which such Persons maintain property or do business, together

55



--------------------------------------------------------------------------------



 



with copies of the financing statements (or similar documents) disclosed by such
search, (b) UCC-3 or other appropriate termination statements, in form and
substance satisfactory to Administrative Agent, releasing all liens of such
holders or agent upon any of the personal property of the Borrower and its
Subsidiaries and (c) any other releases, terminations or other documents
reasonably required by the Administrative Agent to evidence the payoff of such
Indebtedness;
               (vii) Reserved;
               (viii) a certificate of the Secretary or Assistant Secretary of
each Loan Party in form and substance acceptable to the Administrative Agent,
attaching and certifying copies of its bylaws and of the resolutions of its
boards of directors, or partnership agreement or limited liability company
agreement, or comparable organizational documents and authorizations,
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party and certifying the name, title and true signature of each
officer of such Loan Party executing the Loan Documents to which it is a party;
               (ix) certified copies of the articles or certificate of
incorporation, certificate of organization or limited partnership, or other
registered organizational documents of each Loan Party, together with
certificates of good standing or existence, as may be available from the
Secretary of State of the jurisdiction of organization of such Loan Party;
               (x) Reserved;
               (xi) favorable written opinion of Hogan Lovells US LLP, counsel
to the Loan Parties, addressed to the Administrative Agent and each of the
Lenders, and covering such matters relating to the Loan Parties, the Loan
Documents and the transactions contemplated therein as the Administrative Agent
or the Required Lenders shall reasonably request;
               (xii) a certificate, in form and substance acceptable to the
Administrative Agent, dated the Closing Date and signed by a Responsible
Officer, certifying that (x) no Default or Event of Default exists, (y) all
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects (or, if qualified by
materiality, in all respects) and (z) since December 31, 2010, there shall have
been no change which has had or could reasonably be expected to have a Material
Adverse Effect;
               (xiii) with respect to any Loan to be funded on the Closing Date,
if any, a duly executed Notice of Borrowing;
               (xiv) with respect to any Loan to be funded on the Closing Date,
if any, a duly executed funds disbursement agreement, together with a report
setting forth the sources and uses of the proceeds of the Loans to be disbursed
on the Closing Date;
               (xv) certified copies of all consents, approvals, authorizations,
registrations and filings and orders required to be made or obtained under any
Requirement of Law, or by any Contractual Obligation of each Loan Party, in
connection with the execution, delivery and performance of the Loan Documents by
each Loan Party, and the validity and enforceability of the Loan Documents
against each Loan Party or any of the transactions

56



--------------------------------------------------------------------------------



 



contemplated thereby, and such consents, approvals, authorizations,
registrations, filings and orders shall be in full force and effect and all
applicable waiting periods shall have expired, and no investigation or inquiry
by any Governmental Authority regarding the Loans or any transaction being
financed with the proceeds thereof shall be ongoing;
               (xvi) Reserved;
               (xvii) Reserved;
               (xviii) copies of (A) the internally prepared quarterly financial
statements of Borrower and its Subsidiaries on a consolidated basis for the
Fiscal Quarter ending on December 31, 2010, and (B) the audited consolidated
financial statements for Borrower and its Subsidiaries for the Fiscal Years
ending December 31, 2007, December 31, 2008, December 31, 2009, and December 31,
2010;
               (xix) a duly completed and executed Compliance Certificate of the
Borrower, including pro forma calculations of the financial covenants set forth
in Article 6 hereof as of December 31, 2010;
               (xx) a copy of, or a certificate as to coverage under, the
insurance policies required by the applicable provisions of the Security
Documents, each of which shall be endorsed or otherwise amended to include a
customary lender’s loss payable endorsement and to name the Administrative Agent
as additional insured, in form and substance satisfactory to the Administrative
Agent;
               (xxi) Reserved; and
               (xxii) such other documents, certificates or information as the
Administrative Agent or the Required Lenders may reasonably request, all in form
and substance reasonably satisfactory to the Administrative Agent or the
Required Lenders.
          (c) The Administrative Agent shall have received (i) to the extent
required by the Pledge Agreement, the certificates representing the shares of
Capital Stock pledged pursuant to the Pledge Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the Borrower or the applicable Subsidiary Loan Party, as pledgor;
(ii) to the extent required by the Security Agreement, the certificates
representing the shares of Capital Stock pledged pursuant to the Security
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and
(iii) to the extent required by the Security Agreement or the Pledge Agreement,
each promissory note pledged to the Administrative Agent pursuant to the Pledge
Agreement and the Security Agreement endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank satisfactory to the
Administrative Agent) by the pledgor thereof.
          (d) Each document (including, without limitation, any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the

57



--------------------------------------------------------------------------------



 



Collateral described therein, prior and superior in right to any other Person
(other than with respect to Liens permitted by Section 7.2), shall be in proper
form for filing, registration or recordation.
     Section 3.2. Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit is subject to the satisfaction of the
following conditions:
          (a) at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall exist;
          (b) at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, all representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct in all material respects
(or, if qualified by materiality, in all respects) on and as of the date of such
Borrowing or the date of issuance, amendment, extension or renewal of such
Letter of Credit (except to the extent stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date), in each case before
and after giving effect thereto;
          (c) Reserved;
          (d) the Borrower shall have delivered the required Notice of
Borrowing, or, in the case of any Letter of Credit, any other notice required
pursuant to Section 2.23;
          (e) Reserved; and
          (f) to the extent any Lender is a Defaulting Lender or a Potential
Defaulting Lender, at the time of such Loan or issuance of such Letter of
Credit, the cost or loss to the Issuing Bank or the Swingline Lender, as the
case may be, that would result therefrom is fully covered or eliminated by
(i) with respect to such Letter of Credit, (x) the LC Exposure of such
Defaulting Lender or Potential Defaulting Lender being reallocated among all
other Lenders that are Non-Defaulting Lenders in proportion with their Pro Rata
Share, but only to the extent that, after giving effect to such reallocation,
the Revolving Credit Exposure of each Non-Defaulting Lender does not exceed such
Non-Defaulting Lender’s Pro Rata Share of the Aggregate Revolving Commitment
Amount; and (y) to the extent that such LC Exposure of such Defaulting Lender or
Potential Defaulting Lender exceeds the amount that is permitted to be
reallocated pursuant to the immediately preceding clause (x), the Borrower
having provided cash collateral to the Administrative Agent to hold on behalf of
the Borrower, on terms and conditions reasonably satisfactory to the Issuing
Bank and the Administrative Agent, in an amount equal to such excess, (ii) with
respect to any Swingline Loan, the Borrower having provided cash collateral to
the Administrative Agent to hold on behalf of the Borrower, on terms and
conditions reasonably satisfactory to the Swingline Lender and the
Administrative Agent, in an amount equal to the Swingline Exposure of such
Defaulting Lender or Potential Defaulting Lender, or (iii) the Borrower making
other arrangements reasonably satisfactory to the Administrative Agent and the
Issuing Bank or the Swingline Lender, as applicable, in their reasonable
discretion

58



--------------------------------------------------------------------------------



 



to protect them against the risk of non-payment by such Defaulting Lender or
Potential Defaulting Lender; provided that none of the foregoing will constitute
a waiver or release of any claim the Borrower, the Administrative Agent, the
Issuing Bank, the Swingline Lender or any other Lender may have against such
Defaulting Lender, or cause such Defaulting Lender or Potential Defaulting
Lender to be a Non-Defaulting Lender.
     Each Borrowing and each issuance, amendment, extension or renewal of any
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section 3.2.
     Section 3.3. Delivery of Documents. All of the Loan Documents,
certificates, legal opinions and other documents and papers referred to in this
Article 3, unless otherwise specified, shall be delivered to the Administrative
Agent for the account of each of the Lenders.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Administrative Agent and each
Lender as follows:
     Section 4.1. Existence; Power. Each of the Loan Parties (i) is duly
organized, validly existing and in good standing as a corporation, partnership
or limited liability company under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
in a case where a failure to be so qualified could not reasonably be expected to
result in a Material Adverse Effect.
     Section 4.2. Organizational Power; Authorization. The execution, delivery
and performance by each Loan Party of the Loan Documents to which it is a party
are within such Loan Party’s organizational powers and have been duly authorized
by all necessary organizational, and if required, shareholder, partner or
member, action. This Agreement has been duly executed and delivered by the
Borrower, and constitutes, and each other Loan Document to which any Loan Party
is a party, when executed and delivered by such Loan Party, will be duly
executed and delivered by such Loan Party, and will constitute, valid and
binding obligations of the Borrower or such Loan Party (as the case may be),
enforceable against it in accordance with their respective terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.
     Section 4.3. Governmental Approvals; No Conflicts. The execution, delivery
and performance by the Borrower of this Agreement, and by each Loan Party of the
other Loan Documents to which it is a party (a) do not require any consent or
approval of, registration or filing with, or any action by, any Governmental
Authority, except those as have been obtained or made and are in full force and
effect, (b) will not violate any Requirements of Law applicable to the Borrower
or any of its Subsidiaries or any judgment, order or ruling of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
material agreement or

59



--------------------------------------------------------------------------------



 



other material instrument binding on the Borrower or any of its Subsidiaries or
any of its assets or give rise to a right thereunder to require any payment to
be made by the Borrower or any of its Subsidiaries and (d) will not result in
the creation or imposition of any Lien (other than Liens permitted by
Section 7.2) on any asset of the Borrower or any of its Subsidiaries.
     Section 4.4. Financial Statements. The Borrower has furnished to each
Lender (i) the audited consolidated balance sheet of the Borrower and its
Subsidiaries as of December 31, 2010, and the related consolidated statements of
income, shareholders’ equity and cash flows for the Fiscal Year then ended with
a written report thereon prepared by PriceWaterhouse Coopers and (ii) the
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as of
December 31, 2010, and the related unaudited consolidated statements of income
and cash flows for the Fiscal Quarter and year-to-date period then ending,
certified by a Responsible Officer. Such financial statements fairly present in
all material respects the consolidated financial condition of the Borrower and
its Subsidiaries as of such dates and the consolidated results of operations for
such periods in conformity with GAAP consistently applied, subject to year end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii). Since December 31, 2010, there has been no event,
circumstance or condition which has had or would reasonably be expected to have,
singly or in the aggregate, a Material Adverse Effect.
     Section 4.5. Litigation and Environmental Matters.
          (a) No litigation, investigation or proceeding of or before any
arbitrators or Governmental Authorities is pending against or, to the knowledge
of any Responsible Officer of the Borrower or any other officer of the Borrower
having primary responsibility therefor, threatened against or affecting the
Borrower or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination that could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect or
(ii) which in any manner draws into question the validity or enforceability of
this Agreement or any other Loan Document.
          (b) Except for the matters set forth on Schedule 4.5 or as could not
reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
     Section 4.6. Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance with (a) all Requirements of Law and all judgments,
decrees and orders of any Governmental Authority and (b) all indentures,
agreements or other instruments binding upon it or its properties, except where
non-compliance, either singly or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
     Section 4.7. Investment Company Act, Etc. Neither the Borrower nor any of
its Subsidiaries is an “investment company” or is “controlled” by an “investment
company”, as such

60



--------------------------------------------------------------------------------



 



terms are defined in, or is required to register under, the Investment Company
Act of 1940, as amended.
     Section 4.8. Taxes. The Borrower and its Subsidiaries have timely filed or
caused to be filed all Federal income tax returns and all other material tax
returns that are required to be filed by them, and have paid all Federal and
other material taxes shown to be due and payable on such returns or on any
assessments made against it or its property and all other material taxes, fees
or other charges imposed on it or any of its property by any Governmental
Authority, except where the same are currently being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as the
case may be, has set aside on its books adequate reserves in accordance with
GAAP. The charges, accruals and reserves on the books of the Borrower and its
Subsidiaries in respect of such taxes are adequate, and no tax liabilities that
could be materially in excess of the amount so provided are anticipated.
     Section 4.9. Margin Regulations. None of the proceeds of any of the Loans
or Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” with the respective meanings of each of such terms
under Regulation U of the Board of Governors of the Federal Reserve System as
now and from time to time hereafter in effect or for any purpose that violates
the provisions of the Regulation U. Neither the Borrower nor its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying “margin stock.”
     Section 4.10. ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.
     Section 4.11. Ownership of Property.
          (a) Each of the Borrower and its Subsidiaries has good title to, or
valid leasehold interests in, all of its real and personal property material to
the operation of its business, including all such properties reflected in the
most recent audited consolidated balance sheet of the Borrower referred to in
Section 4.4 or purported to have been acquired by the Borrower or any Subsidiary
after said date (except as sold or otherwise disposed of in the ordinary course
of business), in each case free and clear of Liens other than Liens permitted by
this Agreement. Except as could not reasonably be expected to result in a
Material Adverse Effect, all leases that individually or in the aggregate are
material to the business or operations of the Borrower and its Subsidiaries are
valid and subsisting and are in full force.
          (b) Each of the Borrower and its Subsidiaries owns, or is licensed, or
otherwise has the right, to use, all patents, trademarks, service marks, trade
names, copyrights

61



--------------------------------------------------------------------------------



 



and other intellectual property material to its business, and the use thereof by
the Borrower and its Subsidiaries does not infringe in any material respect on
the rights of any other Person.
          (c) The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies which are not
Affiliates of the Borrower, in such amounts with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or any applicable
Subsidiary operates.
     Section 4.12. Disclosure. None of the reports (including, without
limitation, all reports that the Borrower is required to file with the
Securities and Exchange Commission), financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation or syndication of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by any other information so furnished, including,
without limitation, all reports that the Borrower is required to file with the
Securities and Exchange Commission) contains any material misstatement of fact
or omits to state any material fact necessary to make the statements herein or
in any of the reports, financial statements, certificates or other information
furnished by or on behalf of the Borrower, taken as a whole, in light of the
circumstances under which they were made, not materially misleading; provided,
that with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
that management of the Borrower believed to be reasonable at the time such
projected financial information was prepared (it being recognized by the
Administrative Agent and each Lender that projections as to future events are
not to be viewed as facts or guaranties of future performance, that actual
results during the period or periods covered by such projections may differ from
the projected results and that such differences may be material and that the
Borrower makes no representation that such projections will be in fact
realized).
     Section 4.13. Labor Relations. There are no strikes, lockouts or other
material labor disputes or grievances against the Borrower or any of its
Subsidiaries, or, to the knowledge of any Responsible Officer of the Borrower or
any other officer of the Borrower having primary responsibility therefor,
threatened against or affecting the Borrower or any of its Subsidiaries, and no
significant unfair labor practice, charges or grievances are pending against the
Borrower or any of its Subsidiaries, or to the knowledge of any Responsible
Officer of the Borrower or any other officer of the Borrower having primary
responsibility therefor, threatened against any of them before any Governmental
Authority. All payments due from the Borrower or any of its Subsidiaries
pursuant to the provisions of any collective bargaining agreement have been paid
or accrued as a liability on the books of the Borrower or any such Subsidiary,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
     Section 4.14. Subsidiaries. Schedule 4.14 sets forth the name of, the
ownership interest of the Borrower or any Subsidiary in, the jurisdiction of
incorporation or organization of, and the type of, each Subsidiary and
identifies each Subsidiary that is a Subsidiary Loan Party, in each case as of
the Closing Date.
     Section 4.15. Insolvency. After giving effect to the execution and delivery
of the Loan Documents and the making of the Loans under this Agreement, the
Borrower and the Loan

62



--------------------------------------------------------------------------------



 



Parties, taken as a whole on a consolidated basis, (a) will not be “insolvent,”
within the meaning of such term as defined in § 101 of Title 11 of the United
States Code, as amended from time to time, (b) will not be unable to pay its
debts generally as such debts become due, or (c) will not have an unreasonably
small capital to engage in any business or transaction, whether current or
contemplated.
     Section 4.16. Reserved.
     Section 4.17. OFAC. No Loan Party (i) is a person whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such person in any manner violative of Section 2, or (iii) is a person on
the list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.
     Section 4.18. Patriot Act. Each Loan Party is in compliance, in all
material respects, with (i) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism (USA Patriot Act of 2001). No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
     Section 4.19. Security Documents.
          (a) (i) The Security Agreement, upon execution and delivery thereof by
the parties thereto, will create in favor of the Administrative Agent, for the
ratable benefit of the Lenders, a legal, valid and enforceable security interest
in the Collateral (as defined in the Security Agreement) and the proceeds
thereof, in which a security interest may be perfected under the Uniform
Commercial Code as in effect at the relevant time by filing of financing
statements, and (ii) the Lien created under the Security Agreement is (or will
be, upon the filing of appropriate financing statements and grants of security
in intellectual property and the execution of appropriate control agreements) a
fully perfected first-priority Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral), in each case prior
and superior in right to any other Person, other than with respect to Liens
permitted by Section 7.2, in the case of each of clauses (i) and (ii) above, to
the extent required by the Security Agreement.
          (b) Intentionally Deleted.

63



--------------------------------------------------------------------------------



 



          (c) Schedule 4.19 lists completely and correctly as of the Closing
Date all real property owned and leased by the Borrower and the Subsidiaries and
the addresses thereof. As of the Closing Date, the Borrower and the Subsidiaries
have valid leases in all the leased real property set forth on Schedule 4.19 and
good and marketable title in all the owned real property set forth on
Schedule 4.19.
          (d) (i) The Pledge Agreement, upon execution and delivery thereof by
the parties thereto, will create in favor of the Administrative Agent, for the
ratable benefit of the Lenders, a legal, valid and enforceable security interest
in the Pledged Collateral (as defined in the Pledge Agreement) and the proceeds
thereof, in which a security interest may be perfected under the Uniform
Commercial Code as in effect at the relevant time by filing of financing
statements or obtaining control or possession, and (ii) the Lien created under
the Pledge Agreement is (or will be, upon the filing of appropriate financing
statements, the execution of appropriate control agreements and delivery of
certificated securities and instruments to the Administrative Agent) a fully
perfected first-priority Lien on, and security interest in, all right, title and
interest of the Parent in such Pledged Collateral, in each case prior and
superior in right to any other Person, other than with respect to Liens
permitted by Section 7.2, in the case of each of clauses (i) and (ii) above, to
the extent required by Pledge Agreement.
ARTICLE 5
AFFIRMATIVE COVENANTS
     The Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or any Obligation remains unpaid or outstanding (other than
indemnities and other similar contingent obligations surviving the termination
of this Agreement for which no claim has been made and which are unknown and not
calculable at the time of termination):
     Section 5.1. Financial Statements and Other Information. The Borrower will
deliver to the Administrative Agent (which the Administrative Agent shall
forward to each Lender):
          (a) as soon as available and in any event, in the case of the
consolidated statements required hereunder only, within 120 days after the end
of each Fiscal Year of Borrower, a copy of the annual audited report for such
Fiscal Year for the Borrower and its Subsidiaries, containing a consolidated
and, when available and to the extent prepared for SUI, consolidating balance
sheet of the Borrower and its Subsidiaries as of the end of such Fiscal Year and
the related consolidated and, when available and to the extent prepared for SUI,
consolidating statements of income, stockholders’ equity and cash flows
(together with, in the case of consolidated financial statements, all footnotes
thereto) of the Borrower and its Subsidiaries for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all in reasonable detail and, in the case of the consolidated financial
statements only, reported on by PriceWaterhouse Coopers or other independent
public accountants of nationally recognized standing (without a “going concern”
or like qualification, exception or explanation and without any qualification or
exception as to scope of such audit) to the effect that such financial
statements present fairly in all material respects the financial condition and
the results of operations of the Borrower and its Subsidiaries for such Fiscal
Year

64



--------------------------------------------------------------------------------



 



on a consolidated basis in accordance with GAAP and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards;
          (b) as soon as available and in any event within 45 days after the end
of each Fiscal Quarter of the Borrower, an unaudited consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of such Fiscal Quarter and
the related unaudited consolidated statement of income and consolidated
statement of cash flows of the Borrower and its Subsidiaries for such Fiscal
Quarter and the then elapsed portion of such Fiscal Year, setting forth in each
case in comparative form the figures for the corresponding quarter and the
corresponding portion of Borrower’s previous Fiscal Year (it being understood
that quarterly financial statements are not required to have footnote
disclosures and are subject to normal year-end adjustments);
          (c) intentionally deleted;
          (d) concurrently with the delivery of the financial statements
referred to in clauses (a) and (b) above, a Compliance Certificate signed by the
principal executive officer and the principal financial officer of the Borrower;
          (e) within 60 days after the end of each Fiscal Year, a budget and
projection of the Borrower and its Subsidiaries for the next succeeding Fiscal
Year;
          (f) promptly after the same become publicly available, notice of all
periodic and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be;
          (g) promptly upon such change, written notice of any change (i) in any
Loan Party’s corporate name, (ii) in the jurisdiction of organization or
formation of any Loan Party, (iii) in any Loan Party’s identity or form of
organization or (iv) in any Loan Party’s Federal Taxpayer Identification Number.
The Borrower agrees not to effect or permit any change referred to in the
preceding sentence unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for the Administrative
Agent to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral. The Borrower also agrees
promptly to notify the Administrative Agent if any material portion of the
Collateral is damaged or destroyed; and
          (h) promptly following any request therefor by the Administrative
Agent, such other information regarding the results of operations, business
affairs and financial condition of the Borrower or any Subsidiary as the
Administrative Agent or any Lender may reasonably request.
Notwithstanding any other provision of this Agreement, Lenders and
Administrative Agent acknowledge and agree that nothing in this Agreement or the
other Loan Documents shall require the Borrower and it Subsidiaries to disclose
education records and information from such records in a manner inconsistent
with the requirements of the Family Educational Rights and

65



--------------------------------------------------------------------------------



 



Privacy Act, 20 U.S.C. 1232g (or any successor statute); its implementing
regulations, 34 C.F.R. pt. 99 (or any successor regulation); applicable
accreditation standards, policies, and procedures; and applicable state laws and
regulations.
     Section 5.2. Notices of Material Events.
          (a) The Borrower will furnish to the Administrative Agent prompt
written notice of the following (which the Administrative Agent shall forward to
each Lender):
               (i) the occurrence of any Default or Event of Default;
               (ii) the filing or commencement of any action, suit or proceeding
by or before any arbitrator or Governmental Authority against or, to the
knowledge of any Responsible Officer of the Borrower or any other officer of the
Borrower having primary responsibility therefor, affecting the Borrower or any
Subsidiary which could reasonably be expected to result in a Material Adverse
Effect;
               (iii) the occurrence of any event or any other development by
which the Borrower or any of its Subsidiaries (i) fails to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) becomes subject to any
Environmental Liability, (iii) receives notice of any claim with respect to any
Environmental Liability, or (iv) becomes aware of any basis for any
Environmental Liability and in each of the preceding clauses, which individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect;
               (iv) the occurrence of any ERISA Event that alone, or together
with any other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Borrower and its Subsidiaries in an aggregate amount
exceeding $500,000;
               (v) the occurrence of any default or event of default, or the
receipt by Borrower or any of its Subsidiaries of any written notice of an
alleged default or event of default, respect of any Material Indebtedness of the
Borrower or any of its Subsidiaries; and
               (vi) any other development that results in a Material Adverse
Effect.
          (b) Each notice delivered under this Section 5.2 shall be accompanied
by a written statement of a Responsible Officer setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.
     Section 5.3. Existence; Conduct of Business. The Borrower will, and will
cause each other Loan Party to, do or cause to be done all things necessary to
preserve, renew and maintain in full force and effect (a) its legal existence
and (b) its respective rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names, the loss of which could
reasonably be expected to result in a Material Adverse Effect, and will continue
to engage in the same business as presently conducted or such other businesses
that are reasonably related thereto; provided, that nothing in this Section 5.3
shall prohibit any merger, consolidation, liquidation, dissolution or
disposition permitted under Section 7.3 or Section 7.6.

66



--------------------------------------------------------------------------------



 



     Section 5.4. Compliance with Laws, Etc; Maintenance of Licenses and
Accreditations. The Borrower will, and will cause each of its Subsidiaries to,
comply with all laws, rules, regulations and requirements of any Governmental
Authority applicable to its business and properties, including without
limitation, all Environmental Laws, ERISA, OSHA and rules, regulations and
requirements of the U.S. Department of Education (including any regulatory test
of financial responsibility), except where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Borrower will, and will cause each of its
Subsidiaries to, maintain all licenses and accreditations required for the
operation of its business and properties, the loss of which could not reasonably
be expected to result in a Material Adverse Effect.
     Section 5.5. Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay and discharge at or before maturity, all of Federal
and other material tax liabilities, assessments and governmental charges
(including without limitation all tax liabilities and claims that could result
in a statutory Lien) before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.
     Section 5.6. Books and Records. The Borrower will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries shall be made of all dealings and transactions in relation
to its business and activities to the extent necessary to prepare the
consolidated financial statements of Borrower in conformity with GAAP.
     Section 5.7. Visitation, Inspection, Etc. The Borrower will, and will cause
each of its Subsidiaries to, permit any representative of the Administrative
Agent or any Lender, to visit and inspect its properties, to examine its books
and records and to make copies and take extracts therefrom, to discuss its
affairs, finances and accounts with any of its officers and with its independent
certified public accountants, all at such reasonable times and as often as the
Administrative Agent or any Lender may reasonably request after reasonable prior
notice to the Borrower; provided, however, if an Event of Default has occurred
and is continuing, no prior notice shall be required. All such inspections and
examinations by the Administrative Agent or any Lender shall be at the
Borrower’s expense; provided, that so long as no Event of Default exists, the
Borrower shall only be required to reimburse for one such inspection or
examination each Fiscal Year.
     Section 5.8. Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear and casualty events excepted, (b) maintain with
financially sound and reputable insurance companies, insurance with respect to
its properties and business, and the properties and business of its
Subsidiaries, against loss or damage of the kinds customarily insured against by
companies in the same or similar businesses operating in the same or similar
locations and (c) at all times shall name Administrative Agent as additional
insured or loss payee on all property and liability policies of the Borrower and
its Subsidiaries (which policies shall be endorsed or otherwise amended to

67



--------------------------------------------------------------------------------



 



include a customary lender’s loss payable endorsement and to name the
Administrative Agent as additional insured or loss payee, in form and substance
reasonably satisfactory to the Administrative Agent). At the request of the
Administrative Agent, the Borrower will deliver to the Administrative Agent
certificates or other evidence of the insurance policies required hereby in form
and substance reasonably satisfactory to the Administrative Agent.
     Section 5.9. Use of Proceeds and Letters of Credit. The Borrower will use
the proceeds of all Loans to refinance the Indebtedness of the Borrower under
the Existing Credit Agreement and pay transactional expenses related thereto,
finance the repurchase of shares of the Capital Stock of the Borrower, finance
working capital needs and Permitted Acquisitions and pay transactional expenses
related thereto and for other general corporate purposes of the Borrower and its
Subsidiaries. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that would violate any rule or regulation of the
Board of Governors of the Federal Reserve System, including Regulations T, U or
X. Specifically, no part of the proceeds of any Loan will be used to purchase or
carry “margin stock” or to extend credit to others for the purpose of purchasing
or carrying “margin stock.” All Letters of Credit will be used for general
corporate purposes.
     Section 5.10. Intentionally Deleted.
     Section 5.11. Additional Subsidiaries. If any Domestic Subsidiary is
acquired or formed after the Closing Date, the Borrower will promptly notify the
Administrative Agent thereof and, within ten (10) Business Days after any such
Domestic Subsidiary is acquired or formed, will cause such Domestic Subsidiary
to become a Subsidiary Loan Party. A Domestic Subsidiary shall become an
additional Subsidiary Loan Party by executing and delivering to the
Administrative Agent a Subsidiary Guaranty Supplement, a Security Agreement and
such other Security Documents as are required by Section 5.12, accompanied by
(i) all other Loan Documents related thereto, (ii) certified copies of
certificates or articles of incorporation or organization, by-laws, membership
operating agreements, and other organizational documents, appropriate
authorizing resolutions of the board of directors of such Subsidiaries, and, to
the extent requested by the Administrative Agent, opinions of counsel comparable
to those delivered pursuant to Section 3.1, and (iii) such other documents as
the Administrative Agent may reasonably request. No Subsidiary that becomes a
Subsidiary Loan Party shall thereafter cease to be a Subsidiary Loan Party or be
entitled to be released or discharged from its obligation under the Subsidiary
Guaranty Agreement or its respective Security Agreement or other Security
Documents, except as otherwise provided in this Agreement. No Loan Party shall
form or acquire a Foreign Subsidiary after the date hereof without the prior
written consent of the Required Lenders. PEI shall not be required to become a
Subsidiary Loan Party so long as no further Investments are made therein by the
Borrower or any Subsidiary.
     Section 5.12. Further Assurances. The Borrower will, and will cause each of
its Subsidiaries to, execute any and all further documents, financing
statements, agreements and instruments, and take all further action (including
filing Uniform Commercial Code and other financing statements, mortgages and
deeds of trust) that may be required under applicable law, or that the Required
Lenders or the Administrative Agent may reasonably request, in each case,
subject to the agreements set forth in this Agreement, the Security Agreement or
the Pledge Agreement, in order to effectuate the transactions contemplated by
the Loan Documents and in

68



--------------------------------------------------------------------------------



 



order to grant, preserve, protect and perfect the validity and first priority of
the security interests created or intended to be created by the Security
Documents (subject to any Liens permitted by Section 7.2). In addition, from
time to time, subject to the agreements set forth in this Agreement, the
Security Agreement and the Pledge Agreement, the Borrower will, at its cost and
expense, promptly secure the Obligations by pledging or creating, or causing to
be pledged or created, perfected security interests in all real and personal
property of the Loan Parties other than (x) owned real property (i) listed on
Schedule 4.19 or (ii) otherwise having a fair market value of less than
$2,000,000 at the time of acquisition, (y) leased real property and (z) Excluded
Collateral. Such security interests and Liens will be created under the Security
Documents and other security agreements, mortgages, deeds of trust and other
instruments and documents in form and substance reasonably satisfactory to the
Administrative Agent, and the Borrower shall deliver or cause to be delivered to
the Administrative Agent all such additional instruments and documents
(including legal opinions, title insurance policies and lien searches) as the
Administrative Agent shall reasonably request to evidence compliance with this
Section 5.12. The Borrower agrees to provide such evidence as the Administrative
Agent shall reasonably request as to the perfection and priority status of each
such security interest and Lien. In furtherance of the foregoing, the Borrower
will give prompt notice to the Administrative Agent of the acquisition by the
Borrower or any of the Subsidiary Loan Parties of any owned real property after
the Closing Date having a fair market value in excess of $2,000,000 at the time
of acquisition.
ARTICLE 6
FINANCIAL COVENANTS
     The Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or any Obligation remains unpaid or outstanding (other than
indemnities and other similar contingent obligations surviving the termination
of this Agreement for which no claim has been made and which are unknown and not
calculable at the time of termination):
     Section 6.1. Minimum EBITDA. The Borrower will maintain, as of the last day
of each Fiscal Quarter, commencing with the Fiscal Quarter ending June 30, 2011,
Consolidated EBITDA for the period of two consecutive Fiscal Quarters then ended
of not less than $60,000,000.
     Section 6.2. Interest Coverage Ratio. The Borrower will maintain, as of the
end of each Fiscal Quarter, commencing with the Fiscal Quarter ending June 30,
2011, an Interest Coverage Ratio of not less than 3.00 to 1.

69



--------------------------------------------------------------------------------



 



     Section 6.3. Unrestricted Liquidity. The Borrower will maintain, at all
times, Unrestricted Liquidity of not less than $50,000,000.
     Section 6.4. Minimum Consolidated Tangible Net Worth. The Borrower will
maintain, as of the end of each Fiscal Quarter, commencing with the Fiscal
Quarter ending December 31, 2011, Consolidated Tangible Net Worth of not less
than $0.
ARTICLE 7
NEGATIVE COVENANTS
     The Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or any Obligation remains outstanding (other than
indemnities and other similar contingent obligations surviving the termination
of this Agreement for which no claim has been made and which are unknown and not
calculable at the time of termination):
     Section 7.1. Indebtedness and Preferred Stock. The Borrower will not, and
will not permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any Indebtedness, except:
          (a) Indebtedness created pursuant to the Loan Documents;
          (b) Indebtedness of the Borrower and its Subsidiaries existing on the
date hereof and set forth on Schedule 7.1 and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (immediately prior to giving effect to such extension,
renewal or replacement) or shorten the maturity or the weighted average life
thereof;
          (c) Indebtedness of the Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof; provided, that such Indebtedness is incurred
prior to or within 180 days after such acquisition or the completion of such
construction or improvements or extensions, renewals, and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
(immediately prior to giving effect to such extension, renewal or replacement)
or shorten the maturity or the weighted average life thereof; provided further,
that the aggregate principal amount of such Indebtedness does not exceed
$10,000,000 at any time outstanding;
          (d) Indebtedness of the Borrower owing to any Subsidiary Loan Party
and of any Subsidiary owing to the Borrower or any other Subsidiary Loan Party;
          (e) Guarantees (i) by the Borrower or any Subsidiary Loan Party of
Indebtedness of any other Loan Party and by any Subsidiary of Indebtedness of
the Borrower or any Subsidiary Loan Party and (ii) by any Loan Party of
Indebtedness of any Subsidiary that is not a Loan Party to the extent
constituting an Investment permitted pursuant to Section 7.4;

70



--------------------------------------------------------------------------------



 



          (f) Indebtedness of any Person which becomes a Subsidiary after the
date of this Agreement; provided, that such Indebtedness exists at the time that
such Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary and the aggregate principal
amount of such Indebtedness permitted under this Section 7.1(f) shall not exceed
$5,000,000 outstanding at any time;
          (g) Indebtedness in respect of Hedging Obligations permitted by
Section 7.10; and
          (h) other unsecured Indebtedness of the Borrower or its Subsidiaries
in an aggregate principal amount not to exceed $5,000,000 at any time
outstanding.
          The Borrower will not, and will not permit any Subsidiary to, issue
any preferred stock or other preferred equity interests that (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(ii) is or may become redeemable or repurchaseable by the Borrower or such
Subsidiary at the option of the holder thereof, in whole or in part or (iii) is
convertible or exchangeable at the option of the holder thereof for Indebtedness
or preferred stock or any other preferred equity interests described in this
paragraph, on or prior to, in the case of clause (i), (ii) or (iii), the 91st
day following the Revolving Commitment Termination Date or the Maturity Date,
whichever is later.
     Section 7.2. Negative Pledge. The Borrower will not, and will not permit
any of its Subsidiaries to, create, incur, assume or suffer to exist any Lien on
any of its assets or property now owned or hereafter acquired or, except:
          (a) Liens securing the Obligations, provided, however, that no Liens
may secure Hedging Obligations without securing all other Obligations on a basis
at least pari passu with such Hedging Obligations and subject to the priority of
payments set forth in Section 2.22 or Section 8.2 of this Agreement;
          (b) Permitted Encumbrances;
          (c) any Liens on any property or asset of the Borrower or any
Subsidiary existing on the Closing Date set forth on Schedule 7.2; provided,
that such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary;
          (d) purchase money Liens upon or in any fixed or capital assets to
secure the purchase price or the cost of construction or improvement of such
fixed or capital assets or to secure Indebtedness incurred solely for the
purpose of financing the acquisition, construction or improvement of such fixed
or capital assets (including Liens securing any Capital Lease Obligations);
provided, that (i) such Lien secures Indebtedness permitted by Section 7.1(c),
(ii) such Lien attaches to such asset concurrently or within 180 days after the
acquisition, improvement or completion of the construction thereof; (iii) such
Lien does not extend to any other asset; and (iv) the principal amount of the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets;

71



--------------------------------------------------------------------------------



 



          (e) Liens securing Indebtedness permitted pursuant to Section 7.1(f);
provided, that such Lien does not extend to any assets other than the assets of
the Person which becomes a Subsidiary after the date of this Agreement; and
          (f) extensions, renewals, or replacements of any Lien referred to in
paragraphs (a) through (e) of this Section 7.2; provided, that the principal
amount of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby.
     Section 7.3. Fundamental Changes. The Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate into any other Person, or
permit any other Person to merge into or consolidate with it, or sell, lease,
transfer or otherwise dispose of (in a single transaction or a series of
transactions) all or substantially all of its assets (in each case, whether now
owned or hereafter acquired) or all or substantially all of the stock of any of
its Subsidiaries (in each case, whether now owned or hereafter acquired) or
liquidate or dissolve; provided, that if at the time thereof and immediately
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing (i) the Borrower or any Subsidiary may merge with a Person if
(x) the Borrower is the surviving Person or (y) if the Borrower is not a party
to such merger, such Subsidiary is the surviving Person or the surviving Person
shall become a Subsidiary Loan Party pursuant to Section 5.11, (ii) any
Subsidiary may merge into another Subsidiary; provided, that if any party to
such merger is a Subsidiary Loan Party, the Subsidiary Loan Party shall be the
surviving Person or the surviving Person shall become a Subsidiary Loan Party
pursuant to Section 5.11, (iii) any Subsidiary may sell, transfer, lease or
otherwise dispose of all or substantially all of its assets to the Borrower or
to a Subsidiary Loan Party or in connection with a Disposition permitted
pursuant to Section 7.6 and (iv) PEI (subject to the provisions of Section 5.11
regarding Investments) and any other Subsidiary (other than a Subsidiary Loan
Party, subject to the following proviso) may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders; provided, that ELP may liquidate or dissolve if (x) the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders,
(y) the Borrower determines in good faith that ELP is no longer required or
necessary for the conduct of the business of the Borrower and (z) either (I)
upon dissolution, the assets of ELP become those of a Loan Party or (II) prior
to dissolution, the assets of ELP are subject to a Disposition permitted by
Section 7.6; and provided, further, that any merger permitted pursuant to this
Section 7.3 involving a Person that is not a wholly-owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 7.4.
     Section 7.4. Investments, Loans, Etc. The Borrower will not, and will not
permit any of its Subsidiaries to, purchase, hold or acquire (including pursuant
to any merger with any Person that was not a wholly-owned Subsidiary prior to
such merger), any Capital Stock, evidence of indebtedness or other securities
(including any option, warrant, or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person (all of the foregoing being collectively called “Investments”), or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person that constitute a business unit, or create or
form any Subsidiary, except:

72



--------------------------------------------------------------------------------



 



          (a) Investments (other than Permitted Investments) existing on the
date hereof and set forth on Schedule 7.4 (including Investments in
Subsidiaries); and provided that, notwithstanding anything to the contrary
contained in this Agreement, the Borrower shall not, and shall not permit any
Subsidiary Loan Party to, make any further Investments in PEI;
          (b) Permitted Investments;
          (c) Guarantees constituting Indebtedness permitted by Section 7.1;
          (d) Investments made by the Borrower in or to any Subsidiary Loan
Party and by any Subsidiary to the Borrower or in or to a Subsidiary Loan Party;
          (e) loans or advances to employees, officers or directors of the
Borrower or any Subsidiary in the ordinary course of business for travel,
relocation and related expenses; provided, however, that the aggregate amount of
all such loans and advances does not exceed $1,000,000 at any time;
          (f) repurchases of shares of Capital Stock and options to purchase
shares of Capital Stock of the Borrower, and provided, that for the purpose of
this clause (f) at the time such repurchase is made and after giving effect
thereto (i) no Default or Event of Default has occurred and is continuing nor
would occur and (ii) the Borrower would be in compliance with the financial
covenants contained in Article 6 (other than that contained in Section 6.4 with
respect to Consolidated Tangible Net Worth) on a pro forma basis;
          (g) Permitted Acquisitions;
          (h) Hedging Transactions permitted by Section 7.10;
          (i) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
          (j) Investments consisting of receivables and notes received from
students in the ordinary course of business; and
          (k) Other Investments which in the aggregate do not exceed $5,000,000
in any Fiscal Year.
     Section 7.5. Restricted Payments. The Borrower will not, and will not
permit its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any dividend on any class of its Capital Stock, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, retirement, defeasance or other acquisition of,
any shares of Capital Stock or Indebtedness subordinated to the Obligations of
the Borrower or any Guarantee thereof or any options, warrants, or other rights
to purchase such Capital Stock or such Indebtedness, whether now or hereafter
outstanding (each, a “Restricted Payment”), except for (i) dividends payable by
the Borrower solely in shares of any class of its common stock, (ii) Restricted
Payments made by any Subsidiary to the Borrower or to another

73



--------------------------------------------------------------------------------



 



Subsidiary, on at least a pro rata basis with any other shareholders if such
Subsidiary is not wholly owned by the Borrower and other wholly owned
Subsidiaries, (iii) repurchases of shares of Capital Stock and options to
purchase shares of Capital Stock permitted by Section 7.4(f); and (iv) cash
dividends and distributions paid on the Capital Stock of the Borrower; provided,
for the purpose of this clause (iv) that at the time such dividend or
distribution is paid and after giving effect thereto (x) no Default or Event of
Default has occurred and is continuing nor would occur and (y) the Borrower
would be in compliance with the financial covenants contained in Article 6
(other than that contained in Section 6.4 with respect to Consolidated Tangible
Net Worth) on a pro forma basis.
     Section 7.6. Sale of Assets. The Borrower will not, and will not permit any
of its Subsidiaries to, convey, sell, lease, assign, transfer or otherwise
dispose of, any of its assets, business or property, whether now owned or
hereafter acquired, or, in the case of any Subsidiary, issue or sell any shares
of such Subsidiary’s Capital Stock to any Person other than the Borrower or a
Subsidiary Loan Party (or to qualify directors if required by applicable law)
(each, a “Disposition”), except:
          (a) the sale or other disposition for fair market value of obsolete or
worn out property or other property not necessary for operations disposed of in
the ordinary course of business;
          (b) the sale of inventory and Permitted Investments in the ordinary
course of business;
          (c) Dispositions permitted by Sections 7.3, 7.4 and 7.5;
          (d) leases, subleases, licenses or sublicenses of real or personal
property in the ordinary course of business, in each case that do not materially
interfere with the business of the Borrower and its Subsidiaries taken as a
whole;
          (e) Dispositions of Permitted Investments for fair market value or
otherwise in connection with transactions not otherwise prohibited by this
Agreement;
          (f) so long as no Event of Default has occurred and is continuing or
would occur after giving effect thereto, the Disposition of delinquent notes or
accounts receivable in the ordinary course of business of purposes of collection
only (and not for the purpose of any bulk sale, financing or securitization
transaction); and
          (g) any other Disposition in an aggregate amount not to exceed
$10,000,000 in any Fiscal Year.
     Section 7.7. Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and any Subsidiary Loan Party not
involving any other Affiliates, (c) any

74



--------------------------------------------------------------------------------



 



Restricted Payments permitted by Section 7.5 and any Investments permitted by
Section 7.4, (d) customary directors’ fees and expenses to Persons who are not
otherwise employees of the Borrower or any of its Subsidiaries, (e) employment
agreements, employee benefit and compensation plans, as determined in good faith
by the board of directors or senior management of the Borrower and (f) the
payment of customary fees and reimbursement of reasonable out-of-pocket costs
of, and customary indemnities provided to or on behalf of, directors, officers
and employees of the Borrower and its Subsidiaries in the ordinary course of
business.
     Section 7.8. Restrictive Agreements. The Borrower will not, and will not
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement that prohibits, restricts or imposes any condition upon
(a) the ability of the Borrower or any Subsidiary to create, incur or permit any
Lien upon any of its assets or properties, whether now owned or hereafter
acquired, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to its Capital Stock, to make or repay loans or
advances to the Borrower or any other Subsidiary, to Guarantee Indebtedness of
the Borrower or any other Subsidiary or to transfer any of its property or
assets to the Borrower or any Subsidiary of the Borrower; provided, that (i) the
foregoing shall not apply to restrictions or conditions imposed by law or by
this Agreement or any other Loan Document, (ii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder, (iii) clause (a) shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions and conditions apply only to the property or
assets securing such Indebtedness, (iv) clause (a) shall not apply to customary
provisions in leases, licenses and other similar agreements restricting the
assignment thereof and (v) clause (a) shall not apply to negative pledge
covenants contained in any agreements relating to Indebtedness permitted to be
incurred pursuant to the provisions of this Agreement that (i) are not in any
respect more restrictive than the restrictions contained in this Agreement and
(ii) do not prohibit the granting of Liens to secure the Obligations.
     Section 7.9. Sale and Leaseback Transactions. The Borrower will not, and
will not permit any of the Subsidiaries to, enter into any arrangement, directly
or indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred (each such transaction, a “Sale and Leaseback Transaction”), unless
such Sale and Leaseback Transaction is otherwise permitted by Sections 7.1 and
7.6.
     Section 7.10. Hedging Transactions. The Borrower will not, and will not
permit any of the Subsidiaries to, enter into any Hedging Transaction, other
than Hedging Transactions entered into in the ordinary course of business to
hedge or mitigate risks to which the Borrower or any Subsidiary is exposed in
the conduct of its business or the management of its liabilities. Solely for the
avoidance of doubt, the Borrower acknowledges that a Hedging Transaction entered
into for speculative purposes or of a speculative nature (which shall be deemed
to include any Hedging Transaction under which the Borrower or any of the
Subsidiaries is or may become obliged to make any payment (i) in connection with
the purchase by any third party of any Capital Stock or any Indebtedness or
(ii) as a result of changes in the market value of any

75



--------------------------------------------------------------------------------



 



Capital Stock or any Indebtedness (excluding Indebtedness of the Borrower or its
Subsidiaries under this Agreement and the other Loan Documents or as permitted
to be incurred pursuant to this Agreement) is not a Hedging Transaction entered
into in the ordinary course of business to hedge or mitigate risks.
     Section 7.11. Amendment to Material Documents. The Borrower will not, and
will not permit any of its Subsidiaries to, amend, modify or waive any of its
rights in a manner materially adverse to the Lenders under (a) its certificate
of incorporation, bylaws or other organizational documents or (b) Contractual
Obligations evidencing, governing, securing or otherwise related to Material
Indebtedness.
     Section 7.12. Intentionally Deleted.
     Section 7.13. Accounting Changes. The Borrower will not, and will not
permit any of its Subsidiaries to, make any significant change in accounting
treatment or reporting practices, except as required by GAAP, or change the
Fiscal Year of the Borrower or of any of its Subsidiaries, except to change the
fiscal year of a Subsidiary to conform its fiscal year to that of the Borrower.
ARTICLE 8
EVENTS OF DEFAULT
     Section 8.1. Events of Default. If any of the following events (each an
“Event of Default”) shall occur:
          (a) the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or
          (b) the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount payable under clause (a) of this
Section 8.1) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days; or
          (c) any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document (including the Schedules attached thereto) and any
amendments or modifications hereof or waivers hereunder, or in any certificate,
report, financial statement or other document submitted to the Administrative
Agent or the Lenders by any Loan Party or any representative of any Loan Party
pursuant to or in connection with this Agreement or any other Loan Document
(including any Compliance Certificate) shall prove to be incorrect in any
material respect (or, if qualified by materiality, then in all respects) when
made or deemed made or submitted; or
          (d) the Borrower shall fail to observe or perform any covenant or
agreement contained in Section 5.1(a), 5.1(b), 5.2(a)(i), or 5.3(a) (with
respect to the Borrower’s or any Loan Party’s existence) or Articles 6 or 7; or

76



--------------------------------------------------------------------------------



 



          (e) any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in clauses
(a), (b) and (d) above) or any other Loan Document, and such failure shall
remain unremedied for 30 days after the earlier of (i) any Responsible Officer
of the Borrower becomes aware of such failure, or (ii) notice thereof shall have
been given to the Borrower by the Administrative Agent or any Lender; or
          (f) intentionally deleted; or
          (g) the Borrower or any Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of, or premium or
interest on, any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing or governing such Indebtedness; or any other event shall
occur or condition shall exist under any agreement or instrument relating to
such Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid or redeemed (other than by a regularly scheduled
required prepayment or redemption), purchased or defeased, or any offer to
prepay, redeem, purchase or defease such Indebtedness shall be required to be
made, in each case prior to the stated maturity thereof (other than customary
non-default mandatory prepayment requirements associated with asset sales,
casualty events or equity issuances); or
          (h) the Borrower or any Subsidiary Loan Party shall (i) commence a
voluntary case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this Section 8.1, (iii) apply
for or consent to the appointment of a custodian, trustee, receiver, liquidator
or other similar official for the Borrower or any such Subsidiary Loan Party or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting any of the foregoing; or
          (i) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary Loan Party or its debts, or any
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or (ii) the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower or any Subsidiary Loan Party or for a substantial part
of its assets, and in any such case, such proceeding or petition shall remain
undismissed for a period of 60 days or an order or decree approving or ordering
any of the foregoing shall be entered; or
          (j) the Borrower or any Subsidiary shall become unable to pay, shall
admit in writing its inability to pay, or shall fail generally to pay, its debts
as they become due; or

77



--------------------------------------------------------------------------------



 



          (k) an ERISA Event shall have occurred that, when taken together with
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect; or
          (l) any judgment or order for the payment of money in excess of
$5,000,000 in the aggregate shall be rendered against the Borrower or any
Subsidiary, and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be a period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or
          (m) any non-monetary judgment or order shall be rendered against the
Borrower or any Subsidiary that would reasonably be expected to have a Material
Adverse Effect, and there shall be a period of 30 consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; or
          (n) a Change in Control shall occur or exist; or
          (o) any provision of any Subsidiary Guaranty Agreement shall for any
reason cease to be valid and binding on, or enforceable against, any Subsidiary
Loan Party, or any Subsidiary Loan Party shall so state in writing, or any
Subsidiary Loan Party shall seek to terminate its Subsidiary Guaranty Agreement;
or
          (p) any security interest purported to be created by any Security
Document shall cease to be, or shall be asserted by the Borrower or any other
Loan Party not to be, a valid, perfected, first priority (except as otherwise
permitted in this Agreement or such Security Document) security interest in the
securities, assets or properties covered thereby; or
          (q) any “Event of Default” shall have occurred and be continuing under
any other Loan Document;
     then, and in every such event (other than an event with respect to the
Borrower described in clause (h) or (i) of this Section 8.1) and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and upon the written request of the Required Lenders shall, by notice to the
Borrower, take any or all of the following actions, at the same or different
times: (i) terminate the Commitments, whereupon the Commitment of each Lender
shall terminate immediately, (ii) declare the principal of and any accrued
interest on the Loans, and all other Obligations owing hereunder, to be,
whereupon the same shall become, due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower, (iii) exercise all remedies contained in any
other Loan Document, and (iv) exercise any other remedies available at law or in
equity; and that, if an Event of Default specified in either clause (h) or
(i) shall occur, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon, and all
fees, and all other Obligations shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower.

78



--------------------------------------------------------------------------------



 



          Section 8.2. Application of Proceeds from Collateral. All proceeds
from each sale of, or other realization upon, all or any part of the Collateral
by the Administrative Agent or any of the Lenders after an Event of Default
arises shall be applied as follows:
          (a) first, to the reimbursable expenses of the Administrative Agent
incurred in connection with such sale or other realization upon the Collateral,
until the same shall have been paid in full;
          (b) second, to the fees and other reimbursable expenses of the
Administrative Agent and the Issuing Bank then due and payable pursuant to any
of the Loan Documents, until the same shall have been paid in full;
          (c) third, to all reimbursable expenses, if any, of the Lenders then
due and payable pursuant to any of the Loan Documents, until the same shall have
been paid in full;
          (d) fourth, to the fees due and payable under Sections 2.15(b) and (c)
of this Agreement and interest then due and payable under the terms of this
Agreement, until the same shall have been paid in full;
          (e) fifth, to the aggregate outstanding principal amount of the Term
Loans (allocated pro rata among the Term Loan Lenders in respect of their Pro
Rata Shares), to the aggregate outstanding principal amount of the Revolving
Loans, the LC Exposure and, to the extent secured by Liens, the Net
Mark-to-Market Exposure of the Borrower and its Subsidiaries, until the same
shall have been paid in full, allocated pro rata among any Lender, any Affiliate
of any Lender or any Specified Hedge Provider, based on their respective pro
rata shares of the aggregate amount of such Revolving Loans, LC Exposure and Net
Mark-to-Market Exposure and to the Treasury Management Obligations maintained
with any Specified Treasury Management Provider;
          (f) sixth, to additional cash collateral for the aggregate amount of
all outstanding Letters of Credit until the aggregate amount of all cash
collateral held by the Administrative Agent pursuant to this Agreement is equal
to 105% of the LC Exposure after giving effect to the foregoing clause fifth;
and
          (g) to the extent any proceeds remain, to the Borrower or other
parties lawfully entitled thereto.
     All amounts allocated pursuant to the foregoing clauses second through
sixth to the Lenders as a result of amounts owed to the Lenders under the Loan
Documents shall be allocated among, and distributed to, the Lenders pro rata
based on their respective Pro Rata Shares; provided, however, that all amounts
allocated to that portion of the LC Exposure comprised of the aggregate undrawn
amount of all outstanding Letters of Credit pursuant to clause fifth and sixth
shall be distributed to the Administrative Agent, rather than to the Lenders,
and held by the Administrative Agent in an account in the name of the
Administrative Agent for the benefit of the Issuing Bank and the Revolving Loan
Lenders as cash collateral for the LC Exposure, such account to be administered
in accordance with Section 2.23(g).

79



--------------------------------------------------------------------------------



 



ARTICLE 9
THE ADMINISTRATIVE AGENT
     Section 9.1. Appointment of Administrative Agent.
          (a) Each Lender irrevocably appoints SunTrust Bank as the
Administrative Agent and authorizes it to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent under this
Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto. The Administrative Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
set forth in this Article shall apply to any such sub-agent or attorney-in-fact
and the Related Parties of the Administrative Agent, any such sub-agent and any
such attorney-in-fact and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.
          (b) The Issuing Bank shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith
until such time and except for so long as the Administrative Agent may agree at
the request of the Required Lenders to act for the Issuing Bank with respect
thereto; provided, that the Issuing Bank shall have all the benefits and
immunities (i) provided to the Administrative Agent in this Article with respect
to any acts taken or omissions suffered by the Issuing Bank in connection with
Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article
included the Issuing Bank with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to the Issuing Bank.
     Section 9.2. Nature of Duties of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in this Agreement and the other Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.2), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as

80



--------------------------------------------------------------------------------



 



provided in Section 10.2) or in the absence of its own gross negligence or
willful misconduct as determined by a final, non-appealable judgment of a court
of competent jurisdiction. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents or attorneys-in-fact selected by
it with reasonable care. The Administrative Agent shall not be deemed to have
knowledge of any Default or Event of Default unless and until written notice
thereof (which notice shall include an express reference to such event being a
“Default” or “Event of Default” hereunder) is given to the Administrative Agent
by the Borrower or any Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements, or other terms
and conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article 3 or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
The Administrative Agent may consult with legal counsel (including counsel for
the Borrower) concerning all matters pertaining to such duties.
     Section 9.3. Lack of Reliance on the Administrative Agent. Each of the
Lenders, the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each of
the Lenders, the Swingline Lender and the Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking of any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.
     Section 9.4. Certain Rights of the Administrative Agent. If the
Administrative Agent shall request instructions from the Required Lenders with
respect to any action or actions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall be entitled to refrain from
such act or taking such act, unless and until it shall have received
instructions from such Lenders, and the Administrative Agent shall not incur
liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.
     Section 9.5. Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed in good faith by it to be genuine and to have been
signed, sent or made by the proper Person. The Administrative Agent may also
rely upon any statement made to it orally or by telephone and believed in good
faith by it to be made by the proper Person and shall not incur any liability
for relying thereon. The Administrative Agent may consult with legal counsel
(including counsel for the Borrower), independent public accountants and other
experts selected by it and shall not be liable for any

81



--------------------------------------------------------------------------------



 



action taken or not taken by it in accordance with the advice of such counsel,
accountants or experts.
     Section 9.6. The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
“holders of Notes”, or any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual
capacity. The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or Affiliate of the Borrower as if
it were not the Administrative Agent hereunder.
     Section 9.7. Successor Administrative Agent.
          (a) The Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent, which
shall be a commercial bank organized under the laws of the United States of
America or any state thereof or a bank which maintains an office in the United
States, having a combined capital and surplus of at least $500,000,000, subject
to the approval by the Borrower provided that no Default or Event of Default
shall exist at such time. If no successor Administrative Agent shall have been
so appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent meeting the above requirements.
          (b) Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
(except that in the case of any Collateral held by the Administrative Agent on
behalf of the Lenders or the Issuing Bank under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such Collateral until such
time as a successor Administrative Agent is appointed, provided, however, that
the retiring Administrative Agent shall have no duties or obligations in respect
thereof other than as imposed by the UCC or other applicable law) and (iii) the
Required Lenders shall thereafter perform all duties of the retiring
Administrative Agent under the Loan Documents until such time as the Required
Lenders appoint a successor Administrative Agent as provided above. After any
retiring Administrative Agent’s resignation hereunder, the provisions of this
Article shall continue in effect for the benefit of such retiring Administrative
Agent and its representatives

82



--------------------------------------------------------------------------------



 



and agents in respect of any actions taken or not taken by any of them while it
was serving as the Administrative Agent.
     Section 9.8. Authorization to Execute other Loan Documents.
          (a) Each Lender authorizes the Administrative Agent to enter into each
of the Loan Documents to which it is a party and to take all action contemplated
by such Loan Documents. Each Lender agrees (except to the extent provided in
Section 9.7(b) following the resignation of the Administrative Agent) that no
Lender, other than the Administrative Agent acting on behalf of all Lenders,
shall have the right individually to seek to realize upon the security granted
by any Loan Document, it being understood and agreed that such rights and
remedies may be exercised solely by the Administrative Agent for the benefit of
the Lenders, upon the terms of the Loan Documents. Each Lender further
authorizes the Administrative Agent, and, at the request of the Borrower, the
Administrative Agent shall, release any Subsidiary Loan Party from its
obligations under the Subsidiary Guaranty Agreement and any other Loan Documents
to which it is a party in connection with any sale, liquidation, dissolution or
other disposition of such Subsidiary Loan Party; provided, that such sale,
liquidation, dissolution or other disposition is otherwise permitted under the
Loan Documents.
          (b) In the event that any Collateral is pledged by any Person as
collateral security for the Obligations, the Administrative Agent is hereby
authorized to execute and deliver on behalf of the Lenders any Loan Documents
necessary or appropriate to grant and perfect a Lien on such Collateral in favor
of the Administrative Agent on behalf of the Lenders.
          (c) The Lenders hereby authorize the Administrative Agent, at its
option and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) upon Payment in Full of all of the
Obligations; (ii) as permitted by, but only in accordance with, the terms of the
applicable Loan Document; (iii) if approved, authorized or ratified in writing
by the Required Lenders, unless such release is required to be approved by all
of the Lenders hereunder; or (iv) the release of any Lien on any assets which
(A) are transferred or disposed of in accordance with the terms of this
Agreement or (B) become subject to a Lien permitted by Section 7.1(c) in respect
of which the applicable transaction documents do not permit such asset to be
included in the Collateral hereunder. In connection with any such release, the
Administrative Agent shall promptly (x) execute and deliver to the Borrower, at
the Borrower’s expense, all documents that the Borrower shall reasonably request
to evidence such release and (y) deliver to the Borrower, at the Borrower’s
expense, any portion of such Collateral so released in possession of the
Administrative Agent. In addition, the Administrative Agent shall, at the
Borrower’s request, and at the Borrower’s expense, file UCC financing statement
terminations or amendments and take such other actions as shall be reasonably
required by the Borrower to evidence the release of any Excluded Collateral.
Upon request by the Administrative Agent at any time, the Lenders will confirm
in writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant to this Section 9.8(c).
          (d) Upon any sale or transfer of assets constituting Collateral
(including any dissolution of a Subsidiary permitted under this Agreement, the
shares of which are pledged pursuant to the Security Documents) which is
(x) permitted pursuant to the terms of any Loan Documents, or (y) consented to
in writing by the Required Lenders or all of the Lenders if the

83



--------------------------------------------------------------------------------



 



release of such assets is required hereunder to be approved by all of the
Lenders, and upon at least (A) five (5) Business Days’ prior written request by
the Borrower in the case of clause (x) or (B) ten (10) Business Days’ prior
written request by the Borrower in the case of clause (y) (or such shorter
period as permitted by the Administrative Agent in its sole discretion), the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary or reasonably requested by the
Borrower (including, if applicable, the return, at the expense of the Borrower,
of possessory collateral and the termination of any control agreements) to
evidence the release of the Liens granted to the Administrative Agent for the
benefit of the Lenders, upon the Collateral that was sold or transferred;
provided, however, that (i) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent’s opinion,
would expose the Administrative Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any Liens upon (or obligations of the Borrower or any
Loan Party) in respect of) all interests retained by the Borrower or any Loan
Party, including (without limitation) the proceeds of the sale, all of which
shall continue to constitute part of the Collateral.
     Section 9.9. Benefits of Article 9. None of the provisions of this
Article 9 (other than the Borrower consent rights provided in Section 9.7(a) or
the Borrower rights to guaranty and Lien release as provided in Section 9.8)
shall inure to the benefit of the Borrower or of any Person other than
Administrative Agent and each of the Lenders and their respective successors and
permitted assigns. Accordingly, neither the Borrower nor any Person other than
Administrative Agent and the Lenders (and their respective successors and
permitted assigns) shall be entitled to rely upon, or to raise as a defense, the
failure of the Administrative Agent or any Lenders to comply with the provisions
of this Article 9.
     Section 9.10. Titled Agents. Each Lender and each Loan Party agrees that
any documentation agent or syndication agent or any other titled agent, in such
capacity, shall have no duties or obligations under any Loan Documents to any
Lender or any Loan Party. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Book Managers or Arrangers or other titled agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Issuing Bank hereunder.
ARTICLE 10
MISCELLANEOUS
     Section 10.1. Notices.
          (a) Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail, return
receipt requested, or sent by telecopy, as follows:

84



--------------------------------------------------------------------------------



 



     
To the Borrower:
  Strayer Education, Inc.
2303 Dulles Station Boulevard
Herndon, Virginia 20171
 
  Attention: Mark Brown, Executive Vice
President and Chief Financial Officer
 
  Telecopy Number: (703) [__-____]
 
   
With a copy to:
  Hogan Lovells US LLP
Columbia Square
555 Thirteenth Street, NW
Washington, DC 20004
 
  Attention: Gordon Wilson, Esquire
 
  Telecopy Number: (202) 637-5910
 
   
To the Administrative Agent
or Swingline Lender:
 
SunTrust Bank
120 E. Baltimore Street
25th Floor
Baltimore, Maryland 21202
 
  Attention: Paul Deerin, Vice President
 
  Telecopy Number: (410) 986-1927
 
   
With a copy to:
  Hunton & Williams LLP
1751 Pinnacle Drive
Suite 1700
McLean, Virginia 22102
 
  Attention: Kevin F. Hull, Esquire
 
  Telecopy Number: (703) 714-7410
 
   
With a copy to:
  SunTrust Bank
Agency Services
303 Peachtree Street, N. E./ 25th Floor
Atlanta, Georgia 30308
 
  Attention: Mr. Douglas Weltz
 
  Telecopy Number: (404) 221-2001
 
   
To the Issuing Bank:
  SunTrust Bank
25 Park Place, N. E./Mail Code 3706
Atlanta, Georgia 30303
 
  Attention: Phil Acuff
 
  Telecopy Number: (404) 588-8129

85



--------------------------------------------------------------------------------



 



     
To the Swingline Lender:
  SunTrust Bank
Agency Services
303 Peachtree Street, N.E./25th Floor
Atlanta, Georgia 30308
 
  Attention: Mr. Douglas Weltz
 
  Telecopy Number: (404) 221-2001
 
   
To any other Lender:
  the address set forth in the Administrative
Questionnaire or the Assignment and Assumption
Agreement executed by such Lender

          (b) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All such notices and other communications shall, when transmitted by
overnight delivery, or faxed, be effective when delivered for overnight
(next-day) delivery, or transmitted in legible form by facsimile machine,
respectively, or if mailed, upon the third Business Day after the date deposited
into the mail or if delivered, upon delivery; provided, that notices delivered
to the Administrative Agent, the Issuing Bank or the Swingline Lender shall not
be effective until actually received by such Person at its address specified in
this Section 10.1.
          (c) Any agreement of the Administrative Agent and the Lenders herein
to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Borrower. The Administrative Agent and the
Lenders shall be entitled to rely on the authority of any Person purporting to
be a Person authorized by the Borrower to give such notice and the
Administrative Agent and Lenders shall not have any liability to the Borrower or
other Person on account of any action taken or not taken by the Administrative
Agent or the Lenders in reliance upon such telephonic or facsimile notice. The
obligation of the Borrower to repay the Loans and all other Obligations
hereunder shall not be affected in any way or to any extent by any failure of
the Administrative Agent and the Lenders to receive written confirmation of any
telephonic or facsimile notice or the receipt by the Administrative Agent and
the Lenders of a confirmation which is at variance with the terms understood by
the Administrative Agent and the Lenders to be contained in any such telephonic
or facsimile notice.
     Section 10.2. Waiver; Amendments.
          (a) No failure or delay by the Administrative Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder or any other Loan
Document, and no course of dealing between the Borrower and the Administrative
Agent or any Lender, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power or any abandonment or discontinuance
of steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 10.2, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.

86



--------------------------------------------------------------------------------



 



Without limiting the generality of the foregoing, the making of a Loan or the
issuance of a Letter of Credit shall not be construed as a waiver of any Default
or Event of Default, regardless of whether the Administrative Agent, any Lender
or the Issuing Bank may have had notice or knowledge of such Default or Event of
Default at the time.
          (b) No amendment or waiver of any provision of this Agreement or the
other Loan Documents, nor consent to any departure by the Borrower or any Loan
Party therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Borrower or the applicable Loan Party and the Required
Lenders or the Borrower or the applicable Loan Party and the Administrative
Agent with the consent of the Required Lenders and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, that no amendment or waiver shall: (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby (provided, however, that only the
consent of the Required Lenders shall be necessary to (A) amend the definition
of “Default Interest” or waive any obligation of the Borrower to pay (1) Default
Interest or (2) Letter of Credit fees by an additional 2% per annum pursuant to
the last sentence of Section 2.15(c) or (B) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or LC Disbursement
or to reduce any fee payable hereunder), (iii) postpone the date fixed for any
payment of any principal of, or interest on, any Loan or LC Disbursement or
interest thereon or any fees hereunder or reduce the amount of, waive or excuse
any such payment or postpone the scheduled date for the termination or reduction
of any Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.22(b) or (c) or any other provision in the Loan Documents
relating specifically to pro rata sharing of payments in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (v) change any of the provisions of this Section 10.2 or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders which are required to waive, amend or modify
any rights hereunder or make any determination or grant any consent hereunder,
without the consent of each Lender; (vi) release the Borrower or any guarantor
(subject to the provisions of Section 9.8(a)) or limit the liability of the
Borrower under the Loan Documents or any such guarantor under any guaranty
agreement, without the written consent of each Lender, (vii) release all or
substantially all collateral (if any) securing any of the Obligations, or agree
to subordinate any Lien in such collateral to any other creditor of the Borrower
or any Subsidiary, without the written consent of each Lender,
(viii) subordinate the Loans to any other Indebtedness without the consent of
all Lenders, (ix) impose additional or more burdensome conditions on a Lender’s
ability to assign its Commitments without the consent of each Lender affected
thereby or (x) increase the aggregate of all Commitments without the consent of
all of the Lenders; provided further, that no such agreement shall amend, modify
or otherwise affect the rights, duties or obligations of the Administrative
Agent, the Swingline Lender or the Issuing Bank without the prior written
consent of such Person. Notwithstanding anything to the contrary contained
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender, and
provided that a Defaulting Lender shall have the right to approve or disapprove
any waiver, amendment or modification requiring the consent of all Lenders or
each affected Lender

87



--------------------------------------------------------------------------------



 



that by its terms affects such Defaulting Lender more adversely than other
affected Lenders. Notwithstanding anything contained herein to the contrary,
this Agreement may be amended and restated without the consent of any Lender
(but with the consent of the Borrower and the Administrative Agent) if, upon
giving effect to such amendment and restatement, such Lender shall no longer be
a party to this Agreement (as so amended and restated), the Commitments of such
Lender shall have terminated (but such Lender shall continue to be entitled to
the benefits of Sections 2.19, 2.20, 2.21 and 10.3), such Lender shall have no
other commitment or other obligation hereunder and shall have been paid in full
all principal, interest and other amounts owing to it or accrued for its account
under this Agreement.
     Section 10.3. Expenses; Indemnification.
          (a) The Borrower shall pay (i) all reasonable documented out-of-pocket
costs and expenses of the Administrative Agent and its Affiliates (other than
the fees, charges and disbursements of counsel for the Administrative Agent and
its Affiliates related to the preparation, due diligence and closing of the Loan
Documents that are delivered on the Closing Date (the “Closing Date Legal
Costs”)), in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers thereof (other than the Closing Date Legal
Costs) (whether or not the transactions contemplated in this Agreement or any
other Loan Document shall be consummated), (ii) all reasonable documented
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all documented out-of-pocket costs and expenses
(including, without limitation, the reasonable documented fees, charges and
disbursements of outside counsel) incurred by the Administrative Agent, the
Issuing Bank or any Lender in connection with the enforcement or protection of
its rights in connection with this Agreement and the other Loan Documents,
including its rights under this Section 10.3, or in connection with the Loans
made or any Letters of Credit issued hereunder, including all such documented
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. The Borrower shall
pay to the Administrative Agent or STRH, as applicable, all fees due from time
to time under the Fee Letter.
          (b) The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender and the Issuing Bank, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities, penalties and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit),

88



--------------------------------------------------------------------------------



 



(iii) any actual or alleged presence or Release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any actual or alleged Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities, penalties or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee, (y) result from a
claim brought by the Borrower or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (z) constitute amounts in respect of Excluded Taxes.
          (c) The Borrower shall pay, and hold the Administrative Agent and each
of the Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes (other than Excluded Taxes) with respect to
this Agreement and any other Loan Documents, any collateral described therein,
or any payments due thereunder, and save the Administrative Agent and each
Lender harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes.
          (d) To the extent that the Borrower fails to pay any amount required
to be paid to the Administrative Agent, the Issuing Bank or the Swingline Lender
under clauses (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.
          (e) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated therein, any Loan or any Letter of Credit or the use
of proceeds thereof.
          (f) All amounts due under this Section 10.3 shall be payable promptly
after written demand therefor.
     Section 10.4. Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder

89



--------------------------------------------------------------------------------



 



without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph
(g) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
          (b) Any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:
               (i) Minimum Amounts.
                    (A) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and
                    (B) in any case not described in paragraph (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans and Revolving Credit Exposure outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans and Revolving Credit Exposure of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000 (or the entire Commitment, if less),
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).
               (ii) Proportionate Amounts. Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Loans, Revolving Credit
Exposure or the Commitment assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Commitments on a non-pro rata basis.
               (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:
                    (A) the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an

90



--------------------------------------------------------------------------------



 



Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;
                    (B) the consent of the Administrative Agent (such consent
not to be unreasonably withheld or delayed) shall be required for
(x) assignments in respect of (1) a Revolving Commitment if such assignment is
to a Person that is not a Lender with a Commitment in respect of such facility,
an Affiliate of such a Lender or an Approved Fund or (2) a funded Term Loan to a
Person who is not a Lender, an Affiliate of a Lender or an Approved Fund and
(y) assignments by Defaulting Lenders; and
                    (C) the consent of the Issuing Bank (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding), and the consent of the
Swingline Lender (such consent not to be unreasonably withheld or delayed) shall
be required for any assignment in respect of the Revolving Credit Commitments.
               (iv) Assignment and Assumption. The parties to each assignment
shall deliver to the Administrative Agent (A) a duly executed Assignment and
Assumption, (B) a processing and recordation fee of $3,500, (C) an
Administrative Questionnaire unless the assignee is already a Lender and (D) the
documents required under Section 2.21(e) if such assignee is a Foreign Lender.
               (v) No Assignment to Borrower. No such assignment shall be made
to the Borrower or any of the Borrower’s Affiliates or Subsidiaries.
               (vi) No Assignment to Natural Persons. No such assignment shall
be made to a natural person.
     Subject to acceptance and recording thereof by the Administrative Agent
pursuant to paragraph (c) of this Section 10.4, from and after the effective
date specified in each Assignment and Assumption, the assignee thereunder shall
be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.19, 2.20, 2.21 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 10.4. If the consent of the Borrower to an assignment is required
hereunder (including a consent to an assignment which does not meet the minimum
assignment thresholds specified above), the Borrower shall be deemed to have
given its consent five Business Days after the date notice thereof has actually
been delivered by the assigning Lender (through the Administrative

91



--------------------------------------------------------------------------------



 



Agent) to the Borrower, unless such consent is expressly refused by the Borrower
prior to such fifth Business Day.
          (c) The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Atlanta, Georgia
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Revolving Credit Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
          (d) Any Lender may at any time, without the consent of, or notice to,
the Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank
sell participations to any Person (other than a natural person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders, Issuing Bank and Swingline Lender shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.
          (e) Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.22(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section 10.4 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; (vi) release any guarantor (subject to the provisions of Section 9.8(a))
or limit the liability of any such guarantor under any guaranty agreement
without the written consent of each Lender except to the extent such release is
expressly provided under the terms of the Guaranty Agreement; or (vii) release
all or substantially all collateral (if any) securing any of the Obligations.
Subject to paragraph (e) of

92



--------------------------------------------------------------------------------



 



this Section 10.4, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.19, 2.20, and 2.21 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section 10.4. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.7 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.19 as though it were
a Lender.
          (f) A Participant shall not be entitled to receive any greater payment
under Section 2.19 and Section 2.21 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.21 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.21(e) as though it were a Lender.
          (g) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process.
          (a) This Agreement and the other Loan Documents shall be construed in
accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof) of the Commonwealth of Virginia. EACH LOAN
DOCUMENT (OTHER THAN AS OTHERWISE EXPRESSLY SET FORTH IN A LOAN DOCUMENT) WILL
BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE
COMMONWEALTH OF VIRGINIA.
          (b) The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of the United States
District Court of the Eastern District of Virginia, Alexandria Division, and of
any state court of the Commonwealth of Virginia sitting in Fairfax County,
Virginia, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document or the
transactions contemplated hereby or thereby, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Virginia state court or, to the
extent permitted by applicable law, such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against the Borrower or its properties
in the courts of any jurisdiction.

93



--------------------------------------------------------------------------------



 



          (c) The Borrower irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section 10.5 and brought
in any court referred to in paragraph (b) of this Section 10.5. Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to the service
of process in the manner provided for notices in Section 10.1. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.
     Section 10.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 10.7. Right of Setoff.
          (a) In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, each Lender and
the Issuing Bank and any Affiliate thereof shall have the right, at any time or
from time to time upon the occurrence and during the continuance of an Event of
Default, without prior notice to the Borrower, any such notice being expressly
waived by the Borrower to the extent permitted by applicable law, to set off and
apply against all deposits (general or special, time or demand, provisional or
final) owned by the Borrower at any time held or other obligations at any time
owing by such Lender and the Issuing Bank or such Affiliate to or for the credit
or the account of the Borrower against any and all Obligations held by such
Lender or the Issuing Bank or such Affiliate, as the case may be, irrespective
of whether such Lender or the Issuing Bank or such Affiliate shall have made
demand hereunder and although such Obligations may be unmatured. The setoff
rights provided in this Section 10.7 shall not apply to funds held by or on
behalf of the Borrower and its Subsidiaries in trust for other persons,
including, without limitation, funds received under the Title IV, HEA Programs
that are held in trust for the beneficiaries provided under 34 C.F.R.
668.161(b). Each Lender and the Issuing Bank agree promptly to notify the
Administrative Agent and the Borrower after any such set-off and any application
made by such Lender and the Issuing Bank or any Affiliate thereof, as the case
may be; provided, that the failure to give such notice shall not affect the
validity of such set-off and application.

94



--------------------------------------------------------------------------------



 



          (b) To the extent that any payment by or on behalf of any Loan Party
is made to the Administrative Agent, the Issuing Bank or any Lender, or the
Administrative Agent, the Issuing Bank or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the Issuing Bank or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any bankruptcy, insolvency or similar debtor relief laws or
otherwise, then (i) to the extent of such recovery the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (ii) each Lender and the Issuing Bank severally agrees to pay
to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect. The obligations of the Lenders and the Issuing Bank under clause
(ii) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.
     Section 10.8. Counterparts; Integration. This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy or by email, in pdf format), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. This Agreement, the Fee Letter, the other Loan Documents, and any
separate letter agreement(s) relating to any fees payable to the Administrative
Agent constitute the entire agreement among the parties hereto and thereto
regarding the subject matters hereof and thereof and supersede all prior
agreements and understandings, oral or written, regarding such subject matters.
Delivery of an executed counterpart of a signature page of this Agreement and
any other Loan Document by telecopy or by email, in pdf format, shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other Loan Document.
     Section 10.9. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein, in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.19, 2.20, 2.21, and 10.3 and
Article 9 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. All
representations and warranties made herein, in the Loan Documents, in the
certificates, reports, notices, and other documents delivered pursuant to this
Agreement shall survive the execution and delivery of

95



--------------------------------------------------------------------------------



 



this Agreement and the other Loan Documents, and the making of the Loans and the
issuance of the Letters of Credit.
     Section 10.10. Severability. Any provision of this Agreement or any other
Loan Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
     Section 10.11. Confidentiality. Each of the Administrative Agent, the
Issuing Bank and each Lender agrees to maintain the confidentiality of any
information provided to it by the Borrower or any Subsidiary, except that such
information may be disclosed (i) to any Related Party of the Administrative
Agent, the Issuing Bank or any such Lender, including without limitation
accountants, legal counsel and other advisors, (ii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iii) to the extent requested by any regulatory agency or authority, (iv) to the
extent that such information becomes publicly available other than as a result
of a breach of this Section 10.11, or which becomes available to the
Administrative Agent, the Issuing Bank, any Lender or any Related Party of any
of the foregoing on a non-confidential basis from a source other than the
Borrower, (v) in connection with the exercise of any remedy hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (vi) subject to provisions substantially similar to this
Section 10.11, to any actual or prospective assignee or Participant or any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to a Loan Party and its obligations or (vii) with the
consent of the Borrower. Any Person required to maintain the confidentiality of
any information as provided for in this Section 10.11 shall be considered to
have complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such information as such
Person would accord its own confidential information.
     Section 10.12. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which may be treated as interest on
such Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 10.12 shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment, shall have been received by such Lender.
     Section 10.13. Waiver of Effect of Corporate Seal. The Borrower represents
and warrants that neither it nor any other Loan Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
requirement of law or regulation, agrees

96



--------------------------------------------------------------------------------



 



that this Agreement is delivered by Borrower under seal and waives any
shortening of the statute of limitations that may result from not affixing the
corporate seal to this Agreement or such other Loan Documents.
     Section 10.14. Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act. Each Loan Party shall, and shall cause each of its
Subsidiaries to, provide to the extent commercially reasonable, such information
and take such other actions as are reasonably requested by the Administrative
Agent or any Lender in order to assist the Administrative Agent and the Lenders
in maintaining compliance with the Patriot Act.
     Section 10.15. Publicity. With the prior written consent of the Borrower,
the Administrative Agent or any Lender may publish customary advertising
material relating to the transactions contemplated by this Agreement and the
Loan Documents using the Borrower’s name, logos or trademarks.
(remainder of page left intentionally blank)

97



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            BORROWER:

STRAYER EDUCATION, INC., a Maryland
corporation
      By:         Name:        Title:       

[SIGNATURES CONTINUE ON FOLLOWING PAGE]
[SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT]

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT:

SUNTRUST BANK
as Administrative Agent, as Issuing Bank and as
Swingline Lender
      By           Name:           Title:        

[SIGNATURES CONTINUE ON FOLLOWING PAGE]
[SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT]

 



--------------------------------------------------------------------------------



 



            LENDERS:

SUNTRUST BANK
as Lender
      By           Name:           Title:        

[SIGNATURES CONTINUE ON FOLLOWING PAGE]
[SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.
as Lender
      By           Name:           Title:        

[SIGNATURES CONTINUE ON FOLLOWING PAGE]
[SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT]

 



--------------------------------------------------------------------------------



 



            KEYBANK, N.A.
as Lender
      By           Name:           Title:        

[SIGNATURES CONTINUE ON FOLLOWING PAGE]
[SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT]

 



--------------------------------------------------------------------------------



 



            PNC BANK, NATIONAL ASSOCIATION
as Lender
      By           Name:           Title:        

[SIGNATURES CONTINUE ON FOLLOWING PAGE]
[SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT]

 



--------------------------------------------------------------------------------



 



            BRANCH BANKING AND TRUST COMPANY
as Lender
      By           Name:           Title:        

[SIGNATURES CONTINUE ON FOLLOWING PAGE]
[SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT]

 



--------------------------------------------------------------------------------



 



            SOVEREIGN BANK
as Lender
      By           Name:           Title:        

[SIGNATURES CONTINUE ON FOLLOWING PAGE]
[SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT]

 



--------------------------------------------------------------------------------



 



            TD BANK, N.A.
as Lender
      By           Name:           Title:        

[SIGNATURES CONTINUE ON FOLLOWING PAGE]
[SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT]

 



--------------------------------------------------------------------------------



 



            STELLARONE BANK
as Lender
      By           Name:           Title:        

[SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT]

 



--------------------------------------------------------------------------------



 



Schedule I
APPLICABLE MARGIN FOR THE LOANS AND
APPLICABLE PERCENTAGE

                          Applicable Margin                 for Eurodollar Loans
  Applicable   Applicable Pricing       and Index Rate   Margin for Base  
Percentage for Level   Leverage Ratio   Loans   Rate Loans   Commitment Fee I  
Less than 1.00:1
  2.250% per annum   2.250% per annum   0.300% per annum II  
Greater than or equal to 1.00:1.00 but less than 1.50:1.00
  2.500% per annum   2.500% per annum   0.350% per annum III  
Greater than or equal to 1.50:1.00
  2.750% per annum   2.750% per annum   0.400% per annum

Schedule I

 



--------------------------------------------------------------------------------



 



Schedule II
COMMITMENT AMOUNTS

                              Term Loan Commitment   Lender   Revolving
Commitment Amount     Amount  
SunTrust Bank
  $ 22,500,000     $ 22,500,000  
Bank of America, N.A.
  $ 22,500,000     $ 22,500,000  
KeyBank, N.A.
  $ 12,250,000     $ 12,250,000  
PNC Bank, National Association
  $ 12,250,000     $ 12,250,000  
Branch Banking and Trust Company
  $ 8,500,000     $ 8,500,000  
Sovereign Bank
  $ 8,500,000     $ 8,500,000  
TD Bank, N.A.
  $ 8,500,000     $ 8,500,000  
StellarOne Bank
  $ 5,000,000     $ 5,000,000  
 
           
Total
  $ 100,000,000     $ 100,000,000  
 
           

Schedule II

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.23
EXISTING LETTERS OF CREDIT
None.
Schedule 2.23

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.5
ENVIRONMENTAL MATTERS
None.
Schedule 4.5

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.14
SUBSIDIARIES

                  Jurisdiction of   Type of     Name of Subsidiary  
Organization   Organization   Ownership
Strayer University, Inc.*
  MD   Corporation   100% of the equity interest held by Strayer Education, Inc.
Education Loan Processing, Inc.*
  VA   Corporation   100% of the equity interest held by Strayer Education, Inc.
Professional Education, Inc.
  MD   Corporation   100% of the equity interest held by Strayer Education, Inc.

 
Note: Asterisk (“*”) indicates each Subsidiary that is a Subsidiary Loan Party.
Schedule 4.14

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.19
REAL PROPERTY
Owned Real Property:
See attachment.
Leased Real Property:
See attachment.
Schedule 4.19

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.1
OUTSTANDING INDEBTEDNESS
None.
Schedule 7.1

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.2
EXISTING LIENS
None.
Schedule 7.2

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.4
EXISTING INVESTMENTS
See Schedule 4.14.
Schedule 7.4

 



--------------------------------------------------------------------------------



 



REVOLVING CREDIT NOTE

     
[$___________]
  Arlington, Virginia
 
  April 4, 2011

     FOR VALUE RECEIVED, the undersigned, STRAYER EDUCATION, INC., a Maryland
corporation (the “Borrower”), hereby promises to pay to [name of Lender] (the
“Lender”) or its registered assigns, at the Payment Office (as defined in the
Amended and Restated Revolving Credit and Term Loan Agreement, dated as of
April 4, 2011, among the Borrower, the Lenders from time to time party thereto
and SunTrust Bank, as Administrative Agent for the Lenders, as Issuing Bank and
as Swingline Lender, as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings given to such terms in
the Credit Agreement) on the Revolving Commitment Termination Date, the lesser
of the principal sum of [amount of such Lender’s Revolving Commitment] or the
aggregate unpaid principal amount of all Revolving Loans made by the Lender to
the Borrower pursuant to the Credit Agreement, in lawful money of the United
States of America in immediately available funds, and to pay interest from the
date hereof on the principal amount thereof from time to time outstanding, in
like funds, at said office, at the rate or rates per annum and payable on such
dates as provided in the Credit Agreement. In addition, should legal action or
an attorney-at-law be utilized to collect any amount due hereunder, the Borrower
further promises to pay the documented, out-of-pocket costs of collection of the
Lender, in accordance with Section 10.3 of the Credit Agreement.
     The Borrower promises to pay interest, on demand, on any overdue principal
and, to the extent permitted by law, overdue interest from their due dates at a
rate or rates provided in the Credit Agreement.
     All borrowings evidenced by this Revolving Credit Note and all payments and
prepayments of the principal hereof and the date thereof shall be endorsed by
the holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Revolving Credit
Note and the Credit Agreement.
     This Revolving Credit Note is issued in connection with, and is entitled to
the benefits of, the Credit Agreement which, among other things, contains
provisions for the acceleration of the maturity hereof upon the happening of
certain events, for prepayment of the principal hereof prior to the maturity
hereof and for the amendment or waiver of certain provisions of the Credit
Agreement, all upon the terms and conditions therein specified. THIS REVOLVING
CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
(WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES

 



--------------------------------------------------------------------------------



 



THEREOF) OF THE COMMONWEALTH OF VIRGINIA AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA.
[SIGNATURE ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower has caused this Revolving Credit Note to
be signed by its duly authorized representative all as of the day and year first
above written.

                  STRAYER EDUCATION, INC., a         Maryland corporation    
 
           
 
  By:        
 
  Name:        
 
  Title:        
 
     
 
   

Signature Page to Revolving Credit Note

 



--------------------------------------------------------------------------------



 



TERM NOTE

     
[$__________]
  Arlington, Virginia
 
  April 4, 2011

     FOR VALUE RECEIVED, the undersigned, STRAYER EDUCATION, INC., a Maryland
corporation (the “Borrower”), hereby promises to pay to [Insert name of Lender]
(the “Lender”) or its registered assigns, at the Payment Office, (i) on the Term
Loan Maturity Date, as defined in the Amended and Restated Revolving Credit and
Term Loan Agreement dated as of April 4, 2011 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein but not otherwise defined shall have the meanings
given to such terms in the Credit Agreement), among the Borrower, the Lenders
from time to time party thereto, and SunTrust Bank, as Administrative Agent for
the Lenders, as Issuing Bank and as Swingline Lender, the aggregate unpaid
principal amount of the Term Loan made by the Lender to the Borrower pursuant to
the Credit Agreement, and (ii) on each date specified in the Credit Agreement
prior to the Term Loan Maturity Date, the principal amount of the Term Loan made
to the Borrower by the Lender pursuant to the Credit Agreement and evidenced by
this Note and payable to the Lender on such date as specified therein, in each
case in lawful money of the United States of America in immediately available
funds, and to pay interest from the date hereof on the principal amount thereof
from time to time outstanding, in like funds, at said office, at the rate or
rates per annum and payable on such dates as provided in the Credit Agreement.
In addition, should legal action or an attorney-at-law be utilized to collect
any amount due hereunder, the Borrower further promises to pay the documented,
out-of-pocket costs of collection of the Lender, in accordance with Section 10.3
of the Credit Agreement.
     The Borrower promises to pay interest, on demand, on any overdue principal
and, to the extent permitted by law, overdue interest from their due dates at a
rate or rates provided in the Credit Agreement.
     All borrowings evidenced by this Term Note and all payments and prepayments
of the principal hereof and the date thereof shall be endorsed by the holder
hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Term Note and the
Credit Agreement.
     This Term Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified. THIS TERM NOTE SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE COMMONWEALTH OF
VIRGINIA AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower has caused this Term Note to be signed by
its duly authorized representative all as of the day and year first above
written.

                  STRAYER EDUCATION, INC., a         Maryland corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Signature Page to Term Note

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED SWINGLINE NOTE

     
$10,000,000
  Arlington, Virginia
 
  April 4, 2011

     FOR VALUE RECEIVED, the undersigned, STRAYER EDUCATION, INC., a Maryland
corporation (the “Borrower”), hereby promises to pay to SUNTRUST BANK, a Georgia
banking corporation (the “Swingline Lender”) or its registered assigns, at the
Payment Office (as defined in the Amended and Restated Revolving Credit and Term
Loan Agreement, dated as of April 4, 2011, among the Borrower, the Lenders from
time to time party thereto and SunTrust Bank, as Administrative Agent for the
Lenders, as Issuing Bank and as Swingline Lender, as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
given to such terms in the Credit Agreement), on the Revolving Commitment
Termination Date, the lesser of the principal sum of TEN MILLION DOLLARS AND
NO/100 ($10,000,000) or the aggregate unpaid principal amount of all Swingline
Loans made by the Swingline Lender to the Borrower pursuant to the Credit
Agreement, in lawful money of the United States of America in immediately
available funds, and to pay interest from the date hereof on the principal
amount thereof from time to time outstanding, in like funds, at said office, at
the rate or rates per annum and payable on such dates as provided in the Credit
Agreement. In addition, should legal action or an attorney-at-law be utilized to
collect any amount due hereunder, the Borrower further promises to pay the
documented, out-of-pocket costs of collection of the Lender, in accordance with
Section 10.3 of the Credit Agreement.
     The Borrower promises to pay interest, on demand, on any overdue principal
and, to the extent permitted by law, overdue interest from their due dates at a
rate or rates provided in the Credit Agreement.
     All borrowings evidenced by this Amended and Restated Swingline Note and
all payments and prepayments of the principal hereof and the date thereof shall
be endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, that the failure of the holder hereof to make such a notation or any
error in such notation shall not affect the obligations of the Borrower to make
the payments of principal and interest in accordance with the terms of this
Amended and Restated Swingline Note and the Credit Agreement.
     This Amended and Restated Swingline Note is issued in connection with, and
is entitled to the benefits of, the Credit Agreement which, among other things,
contains provisions for the acceleration of the maturity hereof upon the
happening of certain events, for optional and mandatory prepayment of the
principal hereof prior to the maturity hereof and for the amendment or waiver of
certain provisions of the Credit Agreement, all upon the terms and conditions
therein specified. THIS AMENDED AND RESTATED SWINGLINE NOTE SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAW PRINCIPLES THEREOF) OF

 



--------------------------------------------------------------------------------



 



THE COMMONWEALTH OF VIRGINIA AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.
     This Amended and Restated Swingline Note amends and restates in its
entirety that certain Swingline Note, dated as of January 3, 2011, made by the
Borrower and payable to the Lender, in the maximum principal amount of
$10,000,000.
[SIGNATURE ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower has caused this Amended and Restated
Swingline Note to be signed by its duly authorized representative all as of the
day and year first above written.

                  STRAYER EDUCATION, INC., a         Maryland corporation    
 
           
 
  By:        
 
  Name:        
 
  Title:        
 
     
 
   

Signature Page to Amended and Restated Swingline Note

 



--------------------------------------------------------------------------------



 



FORM OF ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
Swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

               
1. Assignor:
 
 
   
 
     
2. Assignee:
 
 
 [and is an Affiliate/Approved Fund of [identify Lender]1]  
 
     
3. Borrower:
  Strayer Education, Inc.  
 
     
4. Administrative Agent:
  SunTrust Bank, as the administrative agent under the Credit Agreement

 

1   Select as applicable.

 



--------------------------------------------------------------------------------



 



     
5. Credit Agreement:
  Amended and Restated Revolving Credit and Term Loan
Agreement dated as of April 4, 2011, among Strayer Education,
Inc., a Maryland corporation, the Lender parties thereto, and
SunTrust Bank, as Administrative Agent, Issuing Bank and
Swingline Lender.
 
   
6. Assigned Interest:
   

                              Aggregate Amount                   of            
      Commitment/Loans     Amount of Commitment/     Percentage Assigned of  
Type of Loan   for all Lenders     Loans Assigned     Commitment/Loans2  
1)
  $       $         %  
 
                 
2)
  $       $         %  
 
                 
3)
  $       $         %  
 
                 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

                  ASSIGNOR    
 
                [NAME OF ASSIGNOR]    
 
           
 
  By:        
 
     
 
Title:    
 
                ASSIGNEE    
 
                [NAME OF ASSIGNEE]    
 
           
 
  By:        
 
     
 
Title:    

 

2   Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 



--------------------------------------------------------------------------------



 



          [Consented to and]3 Accepted:    
 
        SUNTRUST BANK, as Administrative Agent    
 
       
By:
       
 
 
 
Title:    
 
        [Consented to:]4    
 
        STRAYER EDUCATION, INC.    
 
       
By:
       
 
 
 
Title:    

 

3   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   4   To be added only if the consent of the
Borrower is required by the terms of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



ANNEX 1
STRAYER EDUCATION, INC. CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Domestic Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.1(a) and (b)
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
(v) if it is a Foreign Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest,

 



--------------------------------------------------------------------------------



 



fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the Commonwealth of Virginia.

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT
     THIS AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT dated as of
April 4, 2011, among each of the Subsidiaries listed on Schedule I hereto (each
such Subsidiary individually, a “Guarantor,” and collectively, the “Guarantors”)
of STRAYER EDUCATION, INC., a Maryland corporation (the “Borrower”) and SUNTRUST
BANK, a Georgia banking corporation, as administrative agent (the
“Administrative Agent”) for the Lenders (as defined in the Credit Agreement
referred to below).
     Reference is made to the Amended and Restated Revolving Credit and Term
Loan Agreement dated as of April 4, 2011 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
lenders from time to time party thereto (the “Lenders”) and SunTrust Bank, as
Administrative Agent, as Issuing Bank and as Swingline Lender. Capitalized terms
used herein and not defined herein shall have the meanings assigned to such
terms in the Credit Agreement.
     The Lenders have agreed to make Loans to the Borrower, and the Issuing Bank
has agreed to issue Letters of Credit for the account of the Borrower, pursuant
to, and upon the terms and subject to the conditions specified in, the Credit
Agreement. Each of the Guarantors is a Domestic Subsidiary of the Borrower and
acknowledges that it will derive substantial benefit from the making of the
Loans by the Lenders, and the issuance of the Letters of Credit by the Issuing
Bank. The obligations of the Lenders to make Loans and of the Issuing Bank to
issue Letters of Credit are conditioned on, among other things, the execution
and delivery by the Guarantors of a Subsidiary Guaranty Agreement in the form
hereof. As consideration therefor and in order to induce the Lenders to make
Loans and the Issuing Bank to issue Letters of Credit, the Guarantors are
willing to execute this Amended and Restated Subsidiary Guaranty Agreement (as
amended, modified or supplemented from time to time, this “Agreement”).
     Accordingly, the parties hereto agree as follows:
     Section 1. Guarantee. Each Guarantor unconditionally guarantees, jointly
with the other Guarantors and severally, as a primary obligor and not merely as
a surety, (i) the due and punctual payment of all Obligations, including without
limitation, (A) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (B) each payment required to be made by the Borrower under the Credit
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement or disbursements, interest thereon and
obligations to provide cash collateral, and (C) all other monetary obligations,
including reasonable, documented, out-of-pocket fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding), of the Loan Parties to
the Administrative Agent and the Lenders under the Credit Agreement and the

1



--------------------------------------------------------------------------------



 



other Loan Documents; (ii) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Loan Parties under or pursuant to
the Credit Agreement and the other Loan Documents; (iii) the due and punctual
payment and performance of all Hedging Obligations of any Loan Party entered
into with a counterparty that is a Lender or an Affiliate of a Lender or was a
Lender or an Affiliate of a Lender at the time the applicable Hedging
Transaction was entered into (each such person, a “Specified Hedge Provider”);
and (iv) the due and punctual payment and performance of all Treasury Management
Obligations entered into with a counterparty that is a Lender or an Affiliate of
a Lender or was a Lender or an Affiliate of a Lender at the time such Treasury
Management Obligation was entered into (each such person, a “Specified Treasury
Management Provider”; the Administrative Agent, the Lenders, the Issuing Bank,
each Specified Hedge Provider, and each Specified Treasury Management Provider,
collectively, the “Guaranteed Parties,” and each individually a “Guaranteed
Party”) (all the monetary and other obligations referred to in the preceding
clauses (i) through (iv) being collectively called the “Guaranteed
Obligations”). Each Guarantor further agrees that the Guaranteed Obligations may
be extended or renewed, in whole or in part, without notice to or further assent
from such Guarantor, and that such Guarantor will remain bound upon its
guarantee notwithstanding any extension or renewal of any Guaranteed
Obligations.
     Section 2. Obligations Not Waived. To the fullest extent permitted by
applicable law, each Guarantor waives presentment or protest to, demand of or
payment from the other Loan Parties of any of the Guaranteed Obligations, and
also waives notice of acceptance of its guarantee and notice of protest for
nonpayment. To the fullest extent permitted by applicable law, the obligations
of each Guarantor hereunder shall not be affected by (i) the failure of the
Administrative Agent or any Lender to assert any claim or demand or to enforce
or exercise any right or remedy against the Borrower or any other Guarantor
under the provisions of the Credit Agreement, any other Loan Document or
otherwise, (ii) the failure of any Guaranteed Party to assert any claim or
demand or to enforce or exercise any right or remedy against the Borrower or any
other Guarantor under the provisions of any instruments, agreements or documents
executed in connection with any Hedging Transaction incurred to limit interest
rate or fee fluctuation with respect to the Loans and Letters of Credit entered
into with a Specified Hedge Provider (each such document, a “Hedging Document”),
(iii) the failure of any Guaranteed Party to assert any claim or demand or to
enforce or exercise any right or remedy against the Borrower or any other
Guarantor under the provisions of any instruments, agreements or documents
executed in connection with a Treasury Management Obligation entered into with a
Specified Treasury Management Provider (each such document, a “Treasury
Document”), (iv) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement, any other Loan
Document, Hedging Document, Treasury Document or any guarantee or any other
agreement, including with respect to any other Guarantor under this Agreement,
or (v) the failure to perfect any security interest in, or the release of, any
of the security held by or on behalf of the Administrative Agent or any Lender.
     Section 3. Security. Each of the Guarantors authorizes the Administrative
Agent and each of the Lenders to (a) take and hold security for payment of this
Guaranty and the Guaranteed Obligations and exchange, enforce, waive and release
any such security, (b) upon the occurrence and during the continuance of an
Event of Default, apply such security and direct the

2



--------------------------------------------------------------------------------



 



order or manner of sale thereof as they in their reasonable discretion may
determine and (c) release or substitute any one or more endorsees, other
guarantors or other obligors.
     Section 4. Guaranty of Payment. Each Guarantor further agrees that its
guaranty constitutes a guaranty of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any Guaranteed Party to any of the security held for payment of the
Guaranteed Obligations or to any balance of any deposit account or credit on the
books of the Administrative Agent or any Guaranteed Party in favor of the
Borrower or any other Person.
     Section 5. No Discharge or Diminishment of Guaranty. The obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations or pursuant to Section 13 hereof),
including any claim of waiver, release, surrender, alteration or compromise of
any of the Guaranteed Obligations, and shall not be subject to any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of the Guaranteed Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Administrative Agent or any Guaranteed Party to
assert any claim or demand or to enforce any remedy under the Credit Agreement
except to the extent otherwise provided by applicable law, any other Loan
Document, Hedging Document, Treasury Document or any other agreement, by any
waiver or modification of any provision of any thereof, by any default, failure
or delay, willful or otherwise, in the performance of the Guaranteed
Obligations, or by any other act or omission that may or might in any manner or
to the extent vary the risk of any Guarantor or that would otherwise operate as
a discharge of each Guarantor as a matter of law or equity (other than the
indefeasible payment in full in cash of all the Obligations or pursuant to
Section 13 hereof).
     Section 6. Defenses of Borrower Waived. To the fullest extent permitted by
applicable law, each Guarantor waives any defense based on or arising out of any
defense of any Loan Party or the unenforceability of the Guaranteed Obligations
or any part thereof from any cause, or the cessation from any cause of the
liability of any Loan Party, other than the indefeasible payment in full in cash
of the Guaranteed Obligations. The Administrative Agent and the Guaranteed
Parties may, at their election, foreclose on any security held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Guaranteed Obligations, make any other accommodation with any other Loan Party
or any other guarantor, without affecting or impairing in any way the liability
of any Guarantor hereunder except to the extent the Guaranteed Obligations have
been fully, finally and indefeasibly paid in cash. Pursuant to applicable law,
each Guarantor waives any defense arising out of any such election even though
such election operates, pursuant to applicable law, to impair or to extinguish
any right of reimbursement or subrogation or other right or remedy of such
Guarantor against the Borrower or any other Guarantor or guarantor, as the case
may be, or any security. Each Guarantor hereby waives all rights afforded such
Guarantor under Sections 49-25 and 49-26 of the Code of Virginia (1950), as
amended.

3



--------------------------------------------------------------------------------



 



     Section 7. Agreement to Pay; Subordination. In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
Guaranteed Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Administrative Agent for the
benefit of the Guaranteed Parties in cash the amount of such unpaid and overdue
Obligation. Upon payment by any Guarantor of any sums to the Administrative
Agent, all rights of such Guarantor against any Loan Party arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subordinate and junior in right of payment
to the prior indefeasible payment in full in cash of all the Guaranteed
Obligations. In addition, any indebtedness of any Loan Party now or hereafter
held by any Guarantor is hereby subordinated in right of payment to the prior
payment in full in cash of the Guaranteed Obligations; provided, however, that
so long as no Event of Default shall exist, any Guarantor may seek, accept and
retain payments by any other Loan Party of principal and interest in connection
with such indebtedness. If any amount shall erroneously be paid to any Guarantor
on account of (i) such subrogation, contribution, reimbursement, indemnity or
similar right or (ii) any such indebtedness of any Loan Party, such amount shall
be held in trust for the benefit of the Administrative Agent and the Guaranteed
Parties and shall forthwith be paid to the Administrative Agent to be credited
against the payment of the Guaranteed Obligations, whether matured or unmatured,
in accordance with the terms of the Loan Documents.
     Section 8. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of other Loan Parties’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
such Guarantor assumes and incurs hereunder, and agrees that none of the
Administrative Agent or the Guaranteed Parties will have any duty to advise any
of the Guarantors of information known to it or any of them regarding such
circumstances or risks.
     Section 9. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 7), the Borrower agrees that (a) in the event a payment shall
be made by any Guarantor under this Agreement, the Borrower shall indemnify such
Guarantor for the full amount of such payment and such Guarantor shall be
subrogated to the rights of the person to whom such payment shall have been made
to the extent of such payment and (b) in the event any assets of any Guarantor
shall be sold to satisfy a claim of any Guaranteed Party under this Agreement,
the Borrower shall indemnify such Guarantor in an amount equal to the greater of
the book value or the fair market value of the assets so sold.
     Section 10. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 7) that, in the event a payment shall be
made by any other Guarantor under this Agreement or assets of any other
Guarantor shall be sold to satisfy a claim of any Guaranteed Party and such
other Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified
by the Borrower as provided in Section 9, the Contributing Guarantor shall
indemnify the Claiming Guarantor in an amount equal to the amount of such
payment or

4



--------------------------------------------------------------------------------



 



the greater of the book value or the fair market value of such assets, as the
case may be, in each case multiplied by a fraction of which the numerator shall
be the net worth of the Contributing Guarantor on the date hereof and the
denominator shall be the aggregate net worth of all the Guarantors on the date
hereof (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 23, the date of the Supplement hereto executed and delivered by such
Guarantor). Any Contributing Guarantor making any payment to a Claiming
Guarantor pursuant to this Section 10 shall be subrogated to the rights of such
Claiming Guarantor under Section 9 to the extent of such payment.
     Section 11. Subordination. Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Section 9 and Section 10 and
all other rights of indemnity, contribution or subrogation under applicable law
or otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Guaranteed Obligations. No failure on the part of the Borrower or
any Guarantor to make the payments required under applicable law or otherwise
shall in any respect limit the obligations and liabilities of any Guarantor with
respect to its obligations hereunder, and each Guarantor shall remain liable for
the full amount of the obligations of such Guarantor hereunder.
     Section 12. Representations and Warranties. Each Guarantor represents and
warrants as to itself that all representations and warranties relating to it (as
a Subsidiary of the Borrower) contained in the Credit Agreement are true and
correct.
     Section 13. Termination. The guarantees made hereunder (i) shall terminate
without the necessity of any further action by any party hereto when all the
Guaranteed Obligations (other than those Guaranteed Obligations relating to the
Hedging Obligations or the Treasury Management Obligations and those indemnities
and other similar contingent obligations for which no claim has been made and
which are unknown and not calculable at the time of termination) have been paid
in full in cash and the Guaranteed Parties have no further commitment to lend
under the Credit Agreement, the LC Exposure has been reduced to zero and the
Issuing Bank has no further obligation to issue Letters of Credit under the
Credit Agreement and (ii) shall continue to be effective or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any Obligation
is rescinded or must otherwise be restored by any Lender or any Guarantor upon
the bankruptcy or reorganization of the Borrower, any Guarantor or otherwise.
Furthermore, upon release of any Guarantor in accordance with Section 9.8(a) of
the Credit Agreement, such Guarantor shall be released automatically from its
obligations under this Agreement without the necessity of any further action by
any party hereto. In connection with the foregoing, the Administrative Agent
shall execute and deliver to such Guarantor or Guarantor’s designee, at such
Guarantor’s expense, any documents or instruments which such Guarantor shall
reasonably request from time to time to evidence such termination and release.
     Section 14. Binding Effect; Several Agreement; Assignments. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Guarantors that are contained in
this Agreement shall bind and inure to the benefit of each party hereto and
their respective permitted successors and assigns. This Agreement shall become
effective as to any Guarantor when a counterpart hereof executed on behalf of
such Guarantor shall have been delivered to the Administrative Agent, and a
counterpart hereof shall have been

5



--------------------------------------------------------------------------------



 



executed on behalf of the Administrative Agent, and thereafter shall be binding
upon such Guarantor and the Administrative Agent and their respective successors
and assigns, and shall inure to the benefit of such Guarantor, the
Administrative Agent and the Guaranteed Parties, and their respective permitted
successors and assigns, except that no Guarantor shall have the right to assign
its rights or obligations hereunder or any interest herein (and any such
attempted assignment shall be void). This Agreement shall be construed as a
separate agreement with respect to each Guarantor and may be amended, modified,
supplemented, waived or released with respect to any Guarantor without the
approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder.
     Section 15. Waivers; Amendment.
     (a) No failure or delay of the Administrative Agent of any kind in
exercising any power, right or remedy hereunder and no course of dealing between
any Guarantor on the one hand and the Administrative Agent or any holder of any
Note on the other hand shall operate as a waiver thereof, nor shall any single
or partial exercise of any such power, right or remedy hereunder, or under any
Loan Document, Hedging Document, or Treasury Document, or any abandonment or
discontinuance of steps to enforce such a power, right or remedy, preclude any
other or further exercise thereof or the exercise of any other power, right or
remedy. The rights of the Administrative Agent hereunder and of the Guaranteed
Parties under the other Loan Documents, the Hedging Documents and the Treasury
Document, as applicable, are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Guarantor therefrom shall in any
event be effective unless the same shall be permitted by subsection (b) below,
and then such waiver and consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any
Guarantor in any case shall entitle such Guarantor to any other or further
notice in similar or other circumstances.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to a written agreement entered into between the
Guarantors with respect to which such waiver, amendment or modification relates
and the Administrative Agent, with the prior written consent of the Required
Lenders (except as otherwise provided in the Credit Agreement).
     Section 16. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF VIRGINIA.
     Section 17. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 10.1 of the Credit Agreement. All
communications and notices hereunder to each Guarantor shall be given to it at
its address set forth on Schedule I attached hereto or any subsequent address
described in a written notice given as provided in Section 10.1 of the Credit
Agreement.
     Section 18. Survival of Agreement; Severability.

6



--------------------------------------------------------------------------------



 



     (a) All covenants, agreements representations and warranties made by the
Guarantors herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or the other Loan
Document shall be considered to have been relied upon by the Administrative
Agent and the Lenders and shall survive the making by the Lenders of the Loans
and the issuance of the Letters of Credit by the Issuing Bank regardless of any
investigation made by any of them or on their behalf, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any other fee or amount payable under this Agreement or any other Loan
Document is outstanding and unpaid or the LC Exposure does not equal zero and as
long as the Commitments have not been terminated.
     (b) In the event one or more of the provisions contained in this Agreement
or in any other Loan Document should be held invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
     Section 19. Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract (subject to Section 14), and shall become
effective as provided in Section 14. Delivery of an executed signature page to
this Agreement by facsimile transmission or by email as a pdf shall be as
effective as delivery of a manually executed counterpart of this Agreement.
     Section 20. Rules of Interpretation. The rules of interpretation specified
in Section 1.4 of the Credit Agreement shall be applicable to this Agreement.
     Section 21. Jurisdiction; Consent to Service of Process.
     (a) Each Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any of the United
States District Court of the Eastern District of Virginia, Alexandria Division,
and of any state court of the Commonwealth of Virginia sitting in Fairfax
County, Virginia, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, any other Loan Document
or any Hedging Document or any Treasury Document or the transactions
contemplated hereby or thereby, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such Virginia state court or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement shall affect any right that the Administrative
Agent, the Issuing Bank or any Guaranteed Party may otherwise have to bring any
action or proceeding relating to this Agreement or the other Loan Documents
against any Guarantor or its properties in the courts of any jurisdiction.

7



--------------------------------------------------------------------------------



 



     (b) Each Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
Virginia state or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
     (c) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 17. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
     Section 22. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT, OR ANY OTHER LOAN DOCUMENT, HEDGING
DOCUMENT OR TREASURY DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS, THE HEDGING DOCUMENTS OR THE TREASURY
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 22.
     Section 23. Additional Guarantors. Upon the occurrence of certain events
and on the terms and conditions set forth and described in Section 5.11 of the
Credit Agreement, certain other Domestic Subsidiaries of the Borrower may become
Guarantors for purposes hereof and become a party hereto by executing and
delivering to the Administrative Agent an instrument in the form of Annex I
(each, a “Joinder Agreement”). Upon execution and delivery after the date hereof
by the Administrative Agent and such Domestic Subsidiary of a Joinder Agreement,
such Domestic Subsidiary shall become a Guarantor hereunder with the same force
and effect as if originally named as a Guarantor herein. The execution and
delivery of any instrument adding an additional Guarantor as a party to this
Agreement shall not require the consent of any other Guarantor hereunder. The
rights and obligations of each Guarantor hereunder shall remain in full force
and effect notwithstanding the addition of any new Guarantor as a party to this
Agreement.
     Section 24. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Guaranteed Party and the Issuing Bank are hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other Indebtedness at any time owing
by such Guaranteed Party or the Issuing Bank to or for the credit or the account
of any Guarantor against any or all of the obligations of such Guarantor now or
hereafter

8



--------------------------------------------------------------------------------



 



existing under this Agreement, the other Loan Documents, the Hedging Documents
or the Treasury Documents held by such Guaranteed Party or the Issuing Bank,
irrespective of whether or not such Person shall have made any demand under this
Agreement or any other Loan Document, Hedging Document or Treasury Document, and
although such obligations may be unmatured. The setoff rights provided in this
Section 24 shall not apply to funds held by or on behalf of any Guarantor in
trust for other persons, including, without limitation, funds received under the
Title IV, HEA Programs that are held in trust for the beneficiaries provided
under 34 C.F.R. 668.161(b). The rights of each Guaranteed Party and the Issuing
Bank under this Section 24 are in addition to other rights and remedies
(including other rights of setoff) which such Guaranteed Party or the Issuing
Bank, as the case may be, may have.
     Section 25. Savings Clause.
     (a) It is the intent of each Guarantor and the Administrative Agent that
each Guarantor’s maximum obligations hereunder shall be, but not in excess of:
     (i) in a case or proceeding commenced by or against any Guarantor under the
provisions of Title 11 of the United States Code, 11 U.S.C. §§101 et seq. (the
“Bankruptcy Code”) on or within one year from the date on which any of the
Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor owed to the Administrative Agent or the Guaranteed Parties) to be
avoidable or unenforceable against such Guarantor under (i) Section 548 of the
Bankruptcy Code or (ii) any state fraudulent transfer or fraudulent conveyance
act or statute applied in such case or proceeding by virtue of Section 544 of
the Bankruptcy Code; or
     (ii) in a case or proceeding commenced by or against any Guarantor under
the Bankruptcy Code subsequent to one year from the date on which any of the
Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor to the Administrative Agent or the Guaranteed Parties) to be avoidable
or unenforceable against such Guarantor under any state fraudulent transfer or
fraudulent conveyance act or statute applied in any such case or proceeding by
virtue of Section 544 of the Bankruptcy Code; or
     (iii) in a case or proceeding commenced by or against any Guarantor under
any law, statute or regulation other than the Bankruptcy Code (including,
without limitation, any other bankruptcy, reorganization, arrangement,
moratorium, readjustment of debt, dissolution, liquidation or similar debtor
relief laws), the maximum amount which would not otherwise cause the Guaranteed
Obligations (or any other obligations of such Guarantor to the Administrative
Agent or the Guaranteed Parties) to be avoidable or unenforceable against such
Guarantor under such law, statute or regulation including, without limitation,
any state fraudulent transfer or fraudulent conveyance act or statute applied in
any such case or proceeding.
     (b) The substantive laws under which the possible avoidance or
unenforceability of the Guaranteed Obligations (or any other obligations of such
Guarantor to the Administrative Agent or the Guaranteed Parties) as may be
determined in any case or proceeding shall

9



--------------------------------------------------------------------------------



 



hereinafter be referred to as the “Avoidance Provisions”. To the extent set
forth in Section 25(a) (i), (ii), and (iii), but only to the extent that the
Guaranteed Obligations would otherwise be subject to avoidance or found
unenforceable under the Avoidance Provisions, if any Guarantor is not deemed to
have received valuable consideration, fair value or reasonably equivalent value
for the Guaranteed Obligations, or if the Guaranteed Obligations would render
such Guarantor insolvent, or leave such Guarantor with an unreasonably small
capital to conduct its business, or cause such Guarantor to have incurred debts
(or to have intended to have incurred debts) beyond its ability to pay such
debts as they mature, in each case as of the time any of the Guaranteed
Obligations are deemed to have been incurred under the Avoidance Provisions and
after giving effect to the contribution by such Guarantor, the maximum
Guaranteed Obligations for which such Guarantor shall be liable hereunder shall
be reduced to that amount which, after giving effect thereto, would not cause
the Guaranteed Obligations (or any other obligations of such Guarantor to the
Administrative Agent or the Guaranteed Parties), as so reduced, to be subject to
avoidance or unenforceability under the Avoidance Provisions.
     (c) This Section 25 is intended solely to preserve the rights of the
Administrative Agent and the Guaranteed Parties hereunder to the maximum extent
that would not cause the Guaranteed Obligations of such Guarantor to be subject
to avoidance or unenforceability under the Avoidance Provisions, and neither the
Guarantors nor any other Person shall have any right or claim under this
Section 25 as against the Administrative Agent or Guaranteed Parties that would
not otherwise be available to such Person under the Avoidance Provisions.
     Section 26. Amendment and Restatement. This Agreement amends and restates
in its entirety the Subsidiary Guaranty Agreement, dated as of January 3, 2011,
made by the Guarantors in favor of the Administrative Agent.
(Signatures on following page)

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

                  STRAYER UNIVERSITY, INC.,         a Maryland corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                EDUCATION LOAN PROCESSING, INC.,         a Virginia corporation
   
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                SUNTRUST BANK, as         Administrative Agent    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

          Acknowledged and agreed to:       STRAYER EDUCATION, INC., a Maryland
corporation    
 
       
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

Subsidiary Guaranty Signature Page

 



--------------------------------------------------------------------------------



 



SCHEDULE I TO THE
SUBSIDIARY GUARANTY AGREEMENT
Guarantor(s)

      Guarantors   Address
STRAYER UNIVERSITY, INC., a Maryland corporation
  Strayer University, Inc.
2303 Dulles Station Boulevard
Herndon, Virginia 20171
Attention: Mark Brown, Executive
Vice President and Chief Financial Officer
Telecopy Number: (703) 527-0112
 
   
EDUCATION LOAN PROCESSING, INC., a Virginia corporation
  Education Loan Processing, Inc.
2303 Dulles Station Boulevard
Herndon, Virginia 20171
Attention: Mark Brown, Executive
Vice President and Chief Financial Officer
Telecopy Number: (703) 527-0112

Schedule I

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO THE

AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT
     SUPPLEMENT NO. [   ] dated as of [               ], to the Amended and
Restated Subsidiary Guaranty Agreement (the “Guaranty Agreement”) dated as of
April 4, 2011, among each of the Subsidiaries listed on Schedule I thereto (each
such Subsidiary individually, a “Guarantor” and collectively, the “Guarantors”)
of STRAYER EDUCATION, INC., a Maryland corporation (the “Borrower”) and SUNTRUST
BANK, a Georgia banking corporation, as Administrative Agent (the
“Administrative Agent”) for the Lenders (as defined in the Credit Agreement
referred to below).
     A. Reference is made to the Amended and Restated Revolving Credit and Term
Loan Agreement dated as of April 4, 2011 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
lenders from time to time party thereto (the “Lenders”) and SunTrust Bank, as
Administrative Agent, as Issuing Bank and as Swingline Lender.
     B. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Guaranty Agreement and the
Credit Agreement.
     C. The Guarantors have entered into the Guaranty Agreement in order to
induce the Lenders to make Loans and the Issuing Bank to issue Letters of
Credit. Pursuant to Section 5.11 of the Credit Agreement, certain Domestic
Subsidiaries of the Borrower required to enter into the Guaranty Agreement as a
Guarantor after the Closing Date. Section 23 of the Guaranty Agreement provides
that such Domestic Subsidiaries of the Borrower may become Guarantors under the
Guaranty Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Domestic Subsidiary of the Borrower (the “New
Guarantor”), is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Guarantor under the Guaranty Agreement in order
to induce the Lenders to make additional Loans and the Issuing Bank to issue
additional Letters of Credit and as consideration for Loans previously made and
Letters of Credit previously issued.
     Accordingly, the Administrative Agent and the New Guarantor agree as
follows:
     Section 1. In accordance with Section 23 of the Guaranty Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guaranty
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guaranty Agreement applicable to it as Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it (but not the other Guarantors) as a Guarantor thereunder are true and correct
in all material respects (or, if qualified by materiality, in all respects) on
and as of the date hereof. Each reference to a Guarantor in the Guaranty
Agreement shall be deemed to include the New Guarantor. The Guaranty Agreement
is hereby incorporated herein by reference.

 



--------------------------------------------------------------------------------



 



     Section 2. The New Guarantor represents and warrants to the Administrative
Agent and the Guaranteed Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.
     Section 3. This Supplement may be executed in counterparts each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall become effective when the
Administrative Agent shall have received counterparts of this Supplement that,
when taken together, bear the signatures of the New Guarantor and the
Administrative Agent. Delivery of an executed signature page to this Supplement
by facsimile transmission or by email as a pdf shall be as effective as delivery
of a manually signed counterpart of this Supplement.
     Section 4. Except as expressly supplemented hereby, the Guaranty Agreement
shall remain in full force and effect.
     Section 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF VIRGINIA.
     Section 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction). The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
     Section 7. All communications and notices hereunder shall be in writing and
given as provided in Section 17 of the Guaranty Agreement. All communications
and notices hereunder to the New Guarantor shall be given to it at the address
set forth under its signature below, with a copy to the Borrower.
     Section 8. The New Guarantor agrees to reimburse the Administrative Agent
for its reasonable and documented out-of-pocket expenses in connection with this
Supplement, including the reasonable, documented, disbursements and other
charges of outside counsel for the Administrative Agent, in accordance with
Section 10.3(a) of the Credit Agreement as if the New Guarantor was the
Borrower.
(Signatures on following page)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have
duly executed this Supplement to the Guaranty Agreement as of the day and year
first above written.

            [NAME OF NEW GUARANTOR]
      By:           Name:           Title:
Address:
        SUNTRUST BANK, as

Administrative Agent
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT
     THIS SECURITY AGREEMENT (this “Agreement”), dated as of April 4, 2011, is
made by STRAYER EDUCATION, INC., a Maryland corporation (the “Borrower”),
STRAYER UNIVERSITY, INC., a Maryland corporation (“SUI”), EDUCATION LOAN
PROCESSING, INC., a Virginia corporation (“ELP”), and each other Subsidiary of
the Borrower hereafter becoming a party hereto (the Borrower, SUI, ELP and each
other Subsidiary of the Borrower hereafter becoming a party hereto shall be
collectively known as the “Grantors,” and individually as a “Grantor”), in favor
of SUNTRUST BANK, a Georgia banking corporation, as the Administrative Agent
(the “Administrative Agent”), on its behalf and on behalf of the other banks and
lending institutions (the “Lenders”) from time to time party to the Amended and
Restated Revolving Credit and Term Loan Agreement, dated as of the date hereof,
by and among the Borrower, the Lenders, the Administrative Agent, and SunTrust
Bank, as Issuing Bank and as Swingline Lender (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”).
W I T N E S S E T H:
     WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to
establish a revolving credit facility on behalf of, and to make term loans to,
the Borrower; and
     WHEREAS, it is a condition precedent to the obligations of the
Administrative Agent, the Issuing Bank, the Swingline Lender and the Lenders
under the Credit Agreement that the Grantors enter into this Agreement to secure
all obligations of the Borrower under the Credit Agreement, secure the
obligations of each Subsidiary of the Borrower under the Subsidiary Guaranty
Agreement and all other Loan Documents to which each Grantor is a party, to
secure all Hedging Obligations owed by any Loan Party to any Lender or Affiliate
of any Lender or to any Person that was a Lender or an Affiliate of a Lender at
the time the applicable Hedging Transaction was entered into, and to secure all
Treasury Management Obligations owed by any Loan Party to any Lender or
Affiliate of any Lender or to any Person that was a Lender or an Affiliate of a
Lender at the time the applicable agreement giving rise to such Treasury
Management Obligations was entered into, and the Grantors desire to satisfy such
condition precedent.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     Section 1.01 Definitions. Capitalized terms defined in the Credit Agreement
and not otherwise defined herein, when used in this Agreement shall have the
respective meanings provided for in the Credit Agreement. The following
additional terms, when used in this Agreement, shall have the following
meanings:
     “Account Debtor” shall mean any person or entity that is obligated under an
Account.
     “Accounts” shall mean all “accounts” (as defined in the UCC) now owned or
hereafter acquired by any Grantor or in which any Grantor has or acquires any
rights, and, in any event,

 



--------------------------------------------------------------------------------



 



shall mean and include, without limitation, (a) all accounts receivable,
contract rights, book debts, notes, drafts and other obligations or indebtedness
owing to any Grantor arising from the sale or lease of goods or other property
by any Grantor or the performance of services by any Grantor (including, without
limitation, any such obligation which might be characterized as an account,
contract right or general intangible under the UCC in effect in any
jurisdiction), (b) all of each Grantor’s rights in, to and under all purchase
and sales orders for goods, services or other property, and all of each
Grantor’s rights to any goods, services or other property represented by any of
the foregoing (including returned or repossessed goods and unpaid sellers’
rights of rescission, replevin, reclamation and rights to stoppage in transit),
(c) all monies due to or to become due to any Grantor under all contracts for
the sale, lease or exchange of goods or other property or the performance of
services by any Grantor (whether or not yet earned by performance on the part of
such Grantor), and (d) all collateral security and guarantees of any kind given
to any Grantor with respect to any of the foregoing.
     “Accreditor” shall mean any entity or organization, whether governmental or
government-chartered, private or quasi-private, which engages in the granting or
withholding of accreditation of post-secondary education institutions or of
educational programs provided by such institutions in accordance with prescribed
standards and procedures.
     “Chattel Paper” shall mean all “chattel paper” (as defined in the UCC)
owned or acquired by any Grantor or in which any Grantor has or acquires any
rights.
     “Collateral” shall mean, collectively, all of the following:

  (i)   all Accounts;     (ii)   all Chattel Paper;     (iii)   all Deposit
Accounts;     (iv)   all Documents;     (v)   all Equipment;     (vi)   all
Fixtures;     (vii)   all General Intangibles;     (viii)   all Instruments;    
(ix)   all Inventory;     (x)   all Investment Property;     (xi)   all
Software;     (xii)   all money, cash or cash equivalents;

2



--------------------------------------------------------------------------------



 



  (xiii)   all other goods and personal property, whether tangible or
intangible;     (xiv)   all Supporting Obligations and Letter-of-Credit Rights
of any Grantor;     (xv)   all books and records pertaining to any of the
Collateral (including, without limitation, credit files, Software, computer
programs, printouts and other computer materials and records but excluding
customer lists); and     (xvi)   All products and Proceeds of all or any of the
Collateral described in clauses (i) through (xv) hereof.

“Collateral” shall not include Excluded Collateral.
     “Copyright License” shall mean any and all rights of any Grantor under any
written agreement granting any right to use any Copyright or Copyright
registration.
     “Copyrights” shall mean all of the following now owned or hereafter
acquired by any Grantor or in which any Grantor now has or hereafter acquires
any rights: (a) all copyrights and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including all registrations, recordings
and applications in the United States Copyright Office or in any similar office
or agency of the United States, any state or territory thereof, or any other
country or any political subdivision thereof, and (b) all reissues, extensions
or renewals thereof.
     “Deposit Accounts” shall mean all “deposit accounts” (as defined in the
UCC) now owned or hereafter acquired by any Grantor or in which any Grantor has
or acquires any rights, or other receipts, of any Grantor covering, evidencing
or representing rights or interest in such deposit accounts.
     “Documents” shall mean all “documents” (as defined in the UCC) now owned or
hereafter acquired by any Grantor or in which any Grantor has or acquires any
rights, or other receipts, of any Grantor covering, evidencing or representing
goods.
     “Educational Licenses” shall mean all federal, state, and Accreditor
licenses, permits, authorizations, certifications, agreements, or similar
approvals necessary under applicable law and accreditation standards and
procedures for SUI to operate as a post-secondary educational institution as it
currently operates or may operate from time to time during the term of this
Agreement.
     “Equipment” shall mean all “equipment” (as defined in the UCC) now owned or
hereafter acquired by any Grantor and wherever located, and, in any event, shall
include without limitation all machinery, furniture, furnishings, processing
equipment, conveyors, machine tools, engineering processing equipment,
manufacturing equipment, materials handling equipment, trade fixtures, trucks,
trailers, forklifts, vehicles, computers and other electronic data processing
and other office equipment of any Grantor, and any and all additions,
substitutions and

3



--------------------------------------------------------------------------------



 



replacements of any of the foregoing, together with all attachments, components,
parts, equipment and accessories installed thereon or affixed thereto, all fuel
therefore and all manuals, drawings, instructions, warranties and rights with
respect thereto.
     “Event of Default” shall have the meaning set forth for such term in
Section 7 hereof.
     “Excluded Accounts” means (i) any disbursement deposit accounts the funds
in which are used solely for the payment of salaries and wages, employee
benefits or workers’ compensation, (ii) all accounts maintained by the Grantors
for which the aggregate balance of all such accounts, as of the end of any
Business Day, does not exceed $5,000,000 and (iii) any Fiduciary Accounts.
     “Excluded Collateral” shall mean:
     (a) any lease, license, contract, property rights or agreement to which any
Grantor is a party (including any Educational Licenses) or any of its respective
rights or interests therein if and for so long as the grant of a security
interest therein shall constitute or result in (i) the abandonment, invalidation
or unenforceability of any right, right, title or interest of any Grantor
therein or (ii) a breach or termination pursuant to the terms of, or a default
under, any such lease, license, contract, property rights or agreement or under
applicable law (other than to the extent that any such term would be rendered
ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law); provided, however, that a security interest shall attach
immediately (and such lease, license, contract, property rights or agreement
shall immediately cease to be Excluded Collateral) at such time as the condition
causing such abandonment, invalidation or unenforceability shall be remedied,
and, to the extent severable, shall attach immediately to any portion of such
lease, license, contract, property rights or agreement (and such portion of such
lease, license, contract, property rights or agreement shall immediately cease
to be Excluded Collateral) that does not result in any of the consequences
specified in the foregoing clauses (i) or (ii);
     (b) (i) funds that SUI receives from federal student financial aid programs
under Title IV of the Higher Education Act of 1965, as amended, and holds in a
bank or investment account for federal funds pursuant to 34 C.F.R. 668.163 (or
any successor regulation) or otherwise in trust pursuant to 34 C.F.R. 668.161(b)
and (ii) any similar federal or state student financial aid funds; and
     (c) any treasury stock of the Borrower that has not yet been retired.
     “Exempt Student Financial Aid Funds” shall mean (i) funds that (A) SUI
receives from federal student financial aid programs under Title IV of the
Higher Education Act of 1965, as amended, and (B) students do not earn pursuant
to 34 C.F.R. 668.22(e) (or any successor regulation) and (ii) any similar
federal or state student financial aid funds.
     “Fiduciary Accounts” means any deposit or trust account into which only
governmental funds are deposited or credited and held by an institution as
fiduciary for the benefit of students, including Title IV Trust Accounts
(including Direct Loan accounts) and PHEAA accounts or other similar State grant
accounts.

4



--------------------------------------------------------------------------------



 



     “Fixtures” shall mean all “fixtures” (as defined in the UCC) owned or
acquired by any Grantor.
     “General Intangibles” shall mean all “general intangibles” (as defined in
the UCC) now owned or hereafter acquired by any Grantor or in which any Grantor
has or acquires any rights and, in any event, shall include all right, title and
interest in or under all contracts, all customer lists, Licenses, Copyrights,
Trademarks, Patents, and all applications therefor and reissues, extensions or
renewals thereof, rights in Intellectual Property, interests in partnerships,
joint ventures and other business associations, licenses, permits, copyrights,
trade secrets, proprietary or confidential information, inventions (whether or
not patented or patentable), technical information, procedures, designs,
knowledge, know-how, software, data bases, data, skill, expertise, experience,
processes, models, drawings, materials and records, goodwill (including the
goodwill associated with any Trademark or Trademark License), all rights and
claims in or under insurance policies (including insurance for fire, damage,
loss and casualty, whether covering personal property, real property, tangible
rights or intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit, checking and other bank accounts, rights to receive
tax refunds and other payments, rights of indemnification, all books and
records, correspondence, credit files, invoices, tapes, cards, computer runs,
domain names, prospect lists, customer lists and other papers and documents.
     “Instruments” shall mean all “instruments” (as defined in the UCC) now
owned or hereafter acquired by any Grantor or in which any Grantor has or
acquires any rights and, in any event, shall include all promissory notes, all
certificates of deposit and all letters of credit evidencing, representing,
arising from or existing in respect of, relating to, securing or otherwise
supporting the payment of, any of the Accounts or other obligations owed to any
Grantor.
     “Intellectual Property” shall mean all of the following now owned or
hereafter acquired by any Grantor or in which any Grantor has or acquires any
rights: (a) all Patents, patent rights and patent applications, Copyrights and
copyright applications, Trademarks, trademark rights, trade names, trade name
rights, service marks, service mark rights, applications for registration of
trademarks, trade names and service marks, fictitious names registrations and
trademark, trade name and service mark registrations, and all derivations
thereof; and (b) Patent Licenses, Trademark Licenses, Copyright Licenses and
other licenses to use any of the items described in the preceding clause (a),
and any other similar items necessary to conduct or operate the business of each
Grantor.
     “Inventory” shall mean all “inventory” (as defined in the UCC) now owned or
hereafter acquired by any Grantor or in which any Grantor has or acquires any
rights and, in any event, shall include all goods owned or held for sale or
lease to any other Persons.
     “Investment Property” shall mean all “investment property” (as defined in
the UCC) now owned or hereafter acquired by any Grantor or in which any Grantor
has or acquires any rights and, in any event, shall include all “certificated
securities”, “uncertificated securities”, “security entitlements”, “securities
accounts”, “commodity contracts” and “commodity accounts” (as all such terms are
defined in the UCC) of each Grantor.

5



--------------------------------------------------------------------------------



 



     “Letter-of-Credit Rights” shall mean “letter-of-credit rights” (as defined
in the UCC), now owned or hereafter acquired by any Grantor, including rights to
payment or performance under a letter of credit, whether or not any Grantor, as
beneficiary, has demanded or is entitled to demand payment or performance.
     “License” shall mean any Copyright License, Patent License, Trademark
License or other license of rights or interests of each Grantor in Intellectual
Property.
     “Material Intellectual Property” means any registered Intellectual Property
owned or licensed by a Grantor, which is material to the conduct of the business
of the Borrower and its Subsidiaries, taken as a whole.
     “Patent License” shall mean any written agreement now owned or hereafter
acquired by any Grantor or in which any Grantor has or acquires any rights
granting any right with respect to any property, process or other invention on
which a Patent is in existence.
     “Patents” shall mean all of the following now owned or hereafter acquired
by any Grantor or in which any Grantor has or acquires any rights: (a) all
letters patent of the United States or any other country, all registrations and
recordings thereof, and all applications for letters patent of the United States
or any other country, including registrations, recordings and applications in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any State or Territory thereof, or any other country; and
(b) all reissues, continuations, continuations-in-part and extensions thereof.
     “Proceeds” shall mean all “proceeds” (as defined in the UCC) of, and all
other profits, rentals or receipts, in whatever form, arising from the
collection, sale, lease, exchange, assignment, licensing or other disposition
of, or realization upon, the Collateral, and, in any event, shall mean and
include all claims against third parties for loss of, damage to or destruction
of, or for proceeds payable under, or unearned premiums with respect to,
policies of insurance in respect of any Collateral, and any condemnation or
requisition payments with respect to any Collateral and the following types of
property acquired with cash proceeds: Accounts, Inventory, General Intangibles,
Documents, Instruments and Equipment.
     “Secured Obligations” shall mean (i) all Obligations of the Borrower,
(ii) all obligations of each other Grantor under the Subsidiary Guaranty
Agreement and all other Loan Documents to which such other Grantor is a party to
(whether for principal, interest, fees, expenses, indemnity or reimbursement
payments, or otherwise), (iii) all renewals, extensions, refinancings and
modifications thereof, and (iv) all documented out-of-pocket costs and expenses
incurred by the Administrative Agent in connection with the exercise of its
rights and remedies hereunder (including reasonable and documented attorneys’
fees, charges and disbursements).
     “Secured Parties” shall mean the Administrative Agent, the Lenders, the
Specified Hedge Providers and the Specified Treasury Management Providers.
     “Security Interests” shall mean the security interests granted to the
Administrative Agent on its behalf and on behalf of the Secured Parties pursuant
to Section 3(a), as well as all other security interests created or assigned as
additional security for the Secured Obligations pursuant to the provisions of
this Agreement.

6



--------------------------------------------------------------------------------



 



     “Software” shall mean all “software” (as defined in the UCC), now owned or
hereafter acquired by any Grantor, including all computer programs and all
supporting information provided in connection with a transaction related to any
program.
     “Specified Hedge Provider” means a Person that was a Lender or an Affiliate
of a Lender at the date of entering into a Hedging Transaction, and, in the case
of an Affiliate, such Affiliate Person executes and delivers to the
Administrative Agent a letter agreement in form and substance reasonably
acceptable to the Administrative Agent pursuant to which such Affiliate (i)
appoints the Administrative Agent as its agent under the applicable Loan
Documents and (ii) agrees to be bound by the provisions of Articles 9 and 10 of
the Credit Agreement.
     “Specified Treasury Management Provider” means each Person that provides
products of the type described in the definition of “Treasury Management
Obligations” contained in the Credit Agreement to any of the Loan Parties and
such Person either (A) is a Lender or (B) is an Affiliate of a Lender that
executes and delivers to the Administrative Agent a letter agreement in form and
substance reasonably acceptable to the Administrative Agent pursuant to which
such Affiliate (i) appoints the Administrative Agent as its agent under the
applicable Loan Documents and (ii) agrees to be bound by the provisions of
Articles 9 and 10 of the Credit Agreement.
     “Supporting Obligations” means all “supporting obligations” (as defined in
the UCC), including letters of credit and guaranties issued in support of
Accounts, Chattel Paper, Documents, General Intangibles, Instruments, or
Investment Property.
     “Title IV Trust Account” shall mean any trust account holding “Title IV HEA
Program Funds” under the terms of 34 C.F.R. §668.161(b) and 34 C.F.R. §668.163.
     “Trademark License” shall mean any written agreement now owned or hereafter
acquired by any Grantor or in which any Grantor has or acquires any such rights
granting to any Grantor any right to use any Trademark.
     “Trademarks” shall mean all of the following now owned or hereafter
acquired by any Grantor or in which any Grantor has or acquires any such rights:
(i) all trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, service marks, logos, other source or
business identifiers, prints and labels on which any of the foregoing have
appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), now owned or existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, including, without limitation, registrations, recordings
and applications in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, (ii) all reissues, extensions or
renewals thereof and (iii) all goodwill associated with or symbolized by any of
the foregoing.
     “UCC” shall mean the Uniform Commercial Code as in effect, from time to
time, in the Commonwealth of Virginia; provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the Security Interests in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than Virginia, “UCC” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for

7



--------------------------------------------------------------------------------



 



purposes of the provisions hereof relating to such perfection or effect of
perfection or non-perfection.
     “United States” or “U.S.” shall mean the United States of America, any of
the fifty states thereof, and the District of Columbia.
     SECTION 2. Representations and Warranties. Each Grantor represents and
warrants to the Administrative Agent, for the benefit of the Secured Parties, as
follows:
          (a) Subject to the restrictions in respect of Educational Licenses
described in Section 25, such Grantor (i) has rights in, and except as otherwise
permitted by Section 7.8 of the Credit Agreement, the power to transfer, each
item of the Collateral upon which it purports to grant a Security Interest
hereunder free and clear of any Liens other than Liens permitted under
Section 7.2 of the Credit Agreement and (ii) has good and marketable title to
the Collateral owned by such Grantor.
          (b) Other than financing statements, security agreements, or other
similar or equivalent documents or instruments (i) with respect to Liens
permitted under Section 7.2 of the Credit Agreement, (ii) as have been filed in
favor of the Administrative Agent, for the benefit of the Secured Parties,
pursuant to the Loan Documents, (iii) for which termination statements have been
delivered to the Administrative Agent or (iv) that are ineffective under
applicable law, no financing statement, mortgage, security agreement or similar
or equivalent document or instrument evidencing a Lien on all or any part of the
Collateral is on file or of record in any jurisdiction. None of the Collateral
is in the possession of a Person (other than any Grantor) asserting any claim
thereto or security interest therein (other than Liens permitted under
Section 7.2 of the Credit Agreement), except that the Administrative Agent or
its designee may have possession of Collateral as contemplated hereby.
          (c) When UCC financing statements in appropriate form are filed in the
offices specified on Schedule I attached hereto, the Security Interests shall
constitute valid and perfected security interests in the Collateral, prior to
all other Liens and rights of others therein except for the Liens permitted
under Section 7.2 of the Credit Agreement, to the extent that a security
interest therein may be perfected by filing pursuant to the UCC, assuming the
proper filing and indexing thereof.
          (d) All Inventory and Equipment is insured in accordance with the
requirements of this Agreement and the Credit Agreement.
          (e) None of the Collateral constitutes, or is the Proceeds of, “farm
products” (as defined in the UCC).
          (f) Schedule II correctly sets forth as of the date hereof each
Grantor’s state of organization, taxpayer identification number, organizational
identification number and correct legal name indicated on the public record of
such Grantor’s jurisdiction of organization which shows such Grantor to be
organized.
          (g) The Perfection Certificates, which are attached hereto as
Schedule III, correctly sets forth as of the date hereof (i) all names and
tradenames that each Grantor has used

8



--------------------------------------------------------------------------------



 



within the last five (5) years and the names of all Persons that have merged
into or been acquired by each Grantor, (ii) the chief executive offices of each
Grantor over the last five (5) years, (iii) all owned and leased locations of
each Grantor, (iv) the name of each bank at which each Grantor maintains Deposit
Accounts, the state or other jurisdiction of location of each such bank, and the
account numbers for each Deposit Account, (v) all letters of credit under which
each Grantor is a beneficiary, (vi) all third parties with possession of any
Inventory or Equipment of each Grantor and (vii) each Grantor’s mailing address.
          (h) With respect to the Accounts of the Grantors: (i) to the extent an
Account arises out of goods sold and/or services furnished, (A) the goods sold
and/or services furnished giving rise to each Account, to the extent applicable,
are not subject to any security interest or Lien except the security interest
granted to the Administrative Agent herein and Liens permitted by Section 7.2 of
the Credit Agreement, (B) such Account arises out of a bona fide transaction for
goods sold and delivered (or in the process of being delivered) by a Grantor or
for services actually rendered or to be rendered by a Grantor, except as,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect; (ii) each Account and the papers and documents of the
applicable Grantor relating thereto, if any, are genuine and in all material
respects what they purport to be, except as, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect; (iii) the
amount of each Account as shown on the applicable Grantor’s books and records,
and on all invoices and statements which may be delivered to the Administrative
Agent with respect thereto, is due and payable to the applicable Grantor and is
not in any way contingent (except for contingent Accounts relating to the sale,
lease or other disposition of all or substantially all of the assets of a line
of business or division of a Grantor and for tuition and fee payments that may
be refundable upon withdrawal of a student in the ordinary course of business),
except as, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect; (iv) no Account is subject to set-offs,
counterclaims or disputes existing or asserted with respect to any Account that
in the aggregate could reasonably be expected to have a Material Adverse Effect,
and no Grantor has made any agreement with any Account Debtor for any deduction
from any Account except for deductions made in the ordinary course of its
business or as determined by such Grantor in the exercise of its reasonable
business judgment; (v) there has been no development or event in respect of the
validity or enforcement of any Account or Accounts or the amount payable
thereunder as shown on the applicable Grantor’s books and records and all
invoices and statements delivered to the Administrative Agent with respect
thereto, which individually or in the aggregate has had or could be reasonably
expected to have a Material Adverse Effect; and (vi) the right to receive
payment under each Account is assignable except where the assignment of any such
right to payment is prohibited or limited by applicable law, regulations,
administrative guidelines or contract.
          (i) Intentionally Deleted.
          (j) Such Grantor does not have as of the date hereof any interest in,
or title to, any registered Patent, Trademark or Copyright constituting Material
Intellectual Property except as set forth in the Perfection Certificates. This
Agreement is effective to create a valid and continuing Lien on and, upon filing
of (i) the Copyright Security Agreements (as hereinafter defined) with the
United States Copyright Office and filing of the Patent Security Agreements (as
hereinafter defined) and the Trademark Security Agreements (as hereinafter
defined) with the

9



--------------------------------------------------------------------------------



 



United States Patent and Trademark Office and (ii) the appropriate financing
statements in the requisite offices as required by the UCC, perfected security
interests in favor of the Administrative Agent in such Grantor’s Patents,
Trademarks and Copyrights. Upon filing of the Copyright Security Agreements with
the United States Copyright Office and filing of the Patent Security Agreements
and the Trademark Security Agreements with the United States Patent and
Trademark Office and the filing of appropriate financing statements listed on
Schedule I hereto, all action necessary to protect and perfect the
Administrative Agent’s Lien on such Grantor’s registered Patents, Trademarks or
Copyrights constituting Material Intellectual Property shall have been duly
taken. Notwithstanding anything to the contrary contained in this Agreement, the
Administrative Agent shall only require perfection of its security interests in,
or other registration with respect to, any Patent, Trademark or Copyright
registered with a country other than the United States or any political
subdivision thereof, to the extent reasonably requested by the Administrative
Agent and such Patent, Trademark or Copyright constitutes Material Intellectual
Property.
     SECTION 3. The Security Interests; Excluded Collateral.
          (a) In order to secure the full and punctual payment and performance
of the Secured Obligations in accordance with the terms of the Credit Agreement,
each Grantor hereby pledges, assigns, hypothecates, sets over and conveys to the
Administrative Agent on its behalf and on behalf of the Secured Parties and
grants to the Administrative Agent on its behalf and on behalf of the Secured
Parties a continuing security interest in and to, all of its rights in and to
all Collateral now or hereafter owned or acquired by such Grantor or in which
such Grantor now has or hereafter has or acquires any rights, and wherever
located. The Security Interests are granted as security only and shall not
subject the Administrative Agent or any Secured Party to, or transfer to the
Administrative Agent or any Secured Party, or in any way affect or modify, any
obligation or liability of the Grantor with respect to any Collateral or any
transaction in connection therewith.
          (b) Notwithstanding anything to the contrary herein, the Grantors make
no representations or warranties hereunder, and the covenants hereunder shall
not apply, in respect of the Excluded Collateral.
     SECTION 4. Further Assurances; Covenants.
          (a) General.
     (i) No Grantor shall change the location of its chief executive office or
principal place of business unless it shall have given the Administrative Agent
prompt written notice thereof, and delivered to the Administrative Agent all
financing statements and financing statement amendments necessary to maintain a
perfected security interest in any of the Collateral.
     (ii) No Grantor shall change its name, organizational identification
number, identity or jurisdiction or form of organization in any manner unless it
shall have given the Administrative Agent prompt written notice thereof, and
delivered to the Administrative Agent all financing statements and financing

10



--------------------------------------------------------------------------------



 



statement amendments necessary to maintain a perfected security interest in any
of the Collateral. No Grantor shall merge or consolidate into, or transfer any
of the Collateral to, any other Person other than another Grantor, other than as
permitted by this Agreement and the Credit Agreement.
     (iii) Each Grantor hereby authorizes the Administrative Agent, its counsel
or its representative, at any time and from time to time, to file financing
statements and amendments that describe the collateral covered by such financing
statements as “all assets of the Grantor”, “all personal property of the
Grantor” or words of similar effect, in such jurisdictions as are necessary or
desirable in order to perfect the security interests granted by such Grantor
under this Agreement. Each Grantor will, from time to time, at its expense,
execute, deliver, file and record any statement, assignment, instrument,
document, agreement or other paper and take any other action (including, without
limitation, any filings with the United States Patent and Trademark Office,
Copyright or Patent filings and any filings of financing or continuation
statements under the UCC) that from time to time may be necessary, or that the
Administrative Agent may reasonably request, in order to create, preserve,
upgrade in rank, perfect, confirm or validate the Security Interests, in each
case, to the extent required hereby, or to enable the Administrative Agent to
obtain the full benefits of this Agreement, or to enable the Administrative
Agent to exercise and enforce any of its rights, powers and remedies hereunder
with respect to any of its Collateral (it being understood that no Grantor shall
be required to obtain the consent of any third party pursuant to this paragraph
unless such action is otherwise required hereby). Each Grantor hereby authorizes
the Administrative Agent to execute and file financing statements, financing
statement amendments or continuation statements on behalf of such Grantor from
time to time as are necessary or desirable to maintain a perfected security
interest in the Collateral. Each Grantor agrees that a carbon, photographic,
photostatic or other reproduction of this Agreement or of a financing statement
is sufficient as a financing statement. In accordance with Section 13, the
Grantors shall pay the costs of, or incidental to, any recording or filing of
any financing statements, financing statement amendments or continuation
statements filed pursuant to the terms of this Agreement.
     (iv) Intentionally Deleted.
     (v) No Grantor shall (A) sell, transfer, lease, exchange, assign or
otherwise dispose of, or grant any option, warrant or other right with respect
to, any of its Collateral other than as permitted under Section 7.6 of the
Credit Agreement; or (B) create, incur or suffer to exist any Lien with respect
to any Collateral, except for the Liens permitted under Section 7.2 of the
Credit Agreement.
     (vi) Each Grantor will, promptly upon request, provide to the
Administrative Agent all information and evidence it may reasonably request
concerning the Collateral, to enable the Administrative Agent to enforce the
provisions of this Agreement.

11



--------------------------------------------------------------------------------



 



     (vii) Each Grantor shall take all actions necessary or reasonably requested
by the Administrative Agent in order to maintain the perfected status of the
Security Interests, in each case, to the extent required hereby.
     (viii) Except as permitted by Section 8.9A-509(d)(2) of the UCC, no Grantor
shall file any amendment to or termination of a financing statement naming any
Grantor as debtor and the Administrative Agent as secured party, or any
correction statement with respect thereto, in any jurisdiction until such time
as the Secured Obligations (other than contingent indemnification obligations
that have not yet been asserted) have been satisfied and the Administrative
Agent has authorized such filing.
     (ix) Intentionally Deleted.
          (b) Accounts, Etc.
     (i) Each Grantor shall use all commercially reasonable efforts consistent
with prudent business practice as determined by such Grantor in the exercise of
its reasonable business judgment to cause to be collected from its Account
Debtors, as and when due, any and all amounts owing under or on account of each
Account (including, without limitation, Accounts which are delinquent, such
Accounts to be collected in accordance with lawful collection procedures) and
apply forthwith upon receipt thereof all such amounts as are so collected to the
outstanding balance of such Account. The costs and expenses (including, without
limitation, reasonable attorneys’ fees actually incurred) of collection of
Accounts incurred by such Grantor or, subject to Section 13, the Administrative
Agent shall be borne by the Grantors.
     (ii) Upon the occurrence and during the continuation of any Event of
Default, each Grantor shall, at the request and option of the Administrative
Agent, notify Account Debtors and other Persons obligated on the Accounts or any
of the Collateral of the security interest of Administrative Agent in any
Account or other Collateral and that payment thereof is to be made directly to
the Administrative Agent, and may itself, if an Event of Default shall have
occurred and be continuing, without notice to or demand upon any Grantor, so
notify Account Debtors and other Persons obligated on Collateral. After the
making of such a request or the giving of any such notification, each Grantor
shall, subject to any applicable obligations under applicable law, hold any
proceeds of collection of the Accounts and such other Collateral received by
such Grantor as trustee for the Administrative Agent without commingling the
same with other funds of such Debtor and shall turn the same over to the
Administrative Agent in the identical form received, together with any necessary
endorsements or assignments. The Administrative Agent shall apply the proceeds
of collection of the Accounts and other Collateral received by the
Administrative Agent to the Obligations in accordance with the provisions of the
Credit Agreement, such proceeds to be immediately credited after final payment
in cash or other immediately available funds of the items giving rise to them..

12



--------------------------------------------------------------------------------



 



     (iii) Each Grantor will perform and comply with all of its obligations in
respect of Accounts, Instruments and General Intangibles, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
     (iv) Anything herein to the contrary notwithstanding, each of the Grantors
shall remain liable under each of its Accounts, contracts and agreements to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise to each such Account or the terms of such contract or agreement.
Neither the Administrative Agent nor any Secured Party shall have any obligation
or liability under any Account (or any agreement giving rise thereto), contract
or agreement by reason of or arising out of this Agreement or the receipt by the
Administrative Agent or any Secured Party of any payment relating to such
Account, contract or agreement pursuant hereto, nor shall the Administrative
Agent or any Secured Party be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any Account (or any agreement
giving rise thereto), contract or agreement, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party under any Account (or any
agreement giving rise thereto), contract or agreement, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.
     (v) Upon the occurrence and during the continuation of an Event of Default,
the Administrative Agent shall have the right, but not the obligation, to make
test verifications of the Accounts in any manner and through any medium that it
reasonably considers advisable, and the Grantors shall furnish all such
assistance and information as the Administrative Agent may reasonably require in
connection with such test verifications. Upon the Administrative Agent’s written
request and at the expense of the Grantors, the Grantors shall cause their
independent public accountants or others reasonably satisfactory to the
Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts. Upon the occurrence and during the continuation of an Event of
Default, the Administrative Agent in its own name or in the name of others may
communicate with Account Debtors on the Accounts to verify with them to the
Administrative Agent’s reasonable satisfaction the existence, amount and terms
of any Accounts.
          (c) Intentionally Deleted.
          (d) Patents, Trademarks, Etc. Each Grantor shall notify the
Administrative Agent no later than the date required for delivery of the
quarterly Compliance Certificate pursuant to Section 5.1(d) of the Credit
Agreement of the occurrence of each of the following (i) such Grantor’s
acquisition after the date of this Agreement of any Material Intellectual

13



--------------------------------------------------------------------------------



 



Property and (ii) a Responsible Officer of such Grantor obtaining knowledge, or
reason to know, that any application or registration relating to any Material
Intellectual Property owned by or licensed to such Grantor is reasonably likely
to become abandoned or dedicated, or of any material adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Copyright
Office, the United States Patent and Trademark Office or any court) regarding
such Grantor’s ownership of any Material Intellectual Property, its right to
register the same, or to keep and maintain the same, in each case, except as
could not reasonably be expected to have a Material Adverse Effect. Each Grantor
will, contemporaneously herewith, execute and deliver to the Administrative
Agent the Patent Security Agreement, Trademark Security Agreement and Copyright
Security Agreement in the forms of Exhibit A, Exhibit B and Exhibit C hereto, as
necessary, and, upon the Administrative Agent’s written request, shall execute
and deliver to the Administrative Agent any other document required to register
or perfect the Administrative Agent’s Security Interest in any part of the
Material Intellectual Property. Notwithstanding anything to the contrary
contained in this Agreement, the Administrative Agent shall only require
perfection of its security interests in, or other registration with respect to,
any Patent, Trademark or Copyright registered with a country other than the
United States or any political subdivision thereof, to the extent reasonably
requested by the Administrative Agent and such Patent, Trademark or Copyright
constitutes Material Intellectual Property.
          (e) Deposit Accounts, Chattel Paper, Investment Property and Letters
of Credit.
     (i) No Grantor shall open or maintain any Deposit Accounts other than
(A) those listed on the Perfection Certificates attached hereto as Schedule III
and other Deposit Accounts maintained at institutions who are Lenders or
Affiliates thereof, which shall not be required to be subject to control
agreements unless requested by the Administrative Agent while an Event of
Default has occurred and is continuing, (B) Excluded Accounts and (C) such other
Deposit Accounts as such Grantor shall open and maintain that are subject to
control agreements, in form and substance reasonably satisfactory to the
Administrative Agent, executed by such Grantor, the bank at which the Deposit
Account is located and the Administrative Agent.
     (ii) Upon the written request of the Administrative Agent, each Grantor
that is the beneficiary of any Letters of Credit having a value in excess of
$5,000,000, shall use commercially reasonable efforts to arrange for the issuer
of such Letter of Credit to consent to the assignment of the proceeds of such
Letter of Credit to the Administrative Agent, such assignment to be in form and
substance reasonably acceptable to the Administrative Agent.
     (iii) Each Grantor, at any time and from time to time, will use
commercially reasonable efforts to take such steps as the Administrative Agent
may reasonably request from time to time for the Administrative Agent to obtain
“control” of any Investment Property or electronic Chattel Paper, in each case,
having a value in excess of $5,000,000, with any agreements establishing control
to be in form and substance reasonably satisfactory to the Administrative Agent;

14



--------------------------------------------------------------------------------



 



provided, however, so long as no Event of Default shall have occurred and be
continuing, such control agreements shall not be required so long as the
security interest therein created herein shall otherwise be perfected by virtue
of the filing of a financing statement.
          (f) Commercial Tort Claims. If any Grantor shall at any time acquire a
“commercial tort claim” (as such term is defined in the UCC) with a claim for
damages that could reasonably be expected to be in excess of $5,000,000, such
Grantor shall, no later than the date required for delivery of the quarterly
Compliance Certificate pursuant to Section 5.1(d) of the Credit Agreement,
notify the Administrative Agent thereof in a writing, providing a reasonable
description and summary thereof, and shall execute a supplement to this
Agreement granting a security interest in such commercial tort claim to the
Administrative Agent.
          (g) Insurance. Each Grantor shall have its Equipment and Inventory
insured against loss or damage as required pursuant to Section 5.8 of the Credit
Agreement. Each Grantor agrees that the Administrative Agent, for the ratable
benefit of the Secured Parties, shall have a security interest in the insurance
policies maintained by the Grantors pursuant to Section 5.8 of the Credit
Agreement (but Grantors shall have no obligation to take actions to perfect such
security interest, and no representations are made by the Grantors with respect
to the effectiveness of such security interest) and the proceeds of such
policies thereof, and if any loss shall occur during the continuation of an
Event of Default, the proceeds relating to the loss or damage of the Equipment
or Inventory shall be applied in accordance with Section 2.13 of the Credit
Agreement. After the occurrence and during the continuation of an Event of
Default, the Administrative Agent shall have the right to file claims under any
insurance policies, to receive receipt and give acquittance for any payments
that may be made thereunder, and to execute any and all endorsements, receipts,
releases, assignments, reassignments or other documents that may be necessary to
effect to the collection, compromise, or settlement of any claims under any of
the insurance policies.
     SECTION 5. Reporting and Recordkeeping. Each Grantor covenants and agrees
with the Administrative Agent that from and after the date of this Agreement and
until the Secured Obligations (other than contingent indemnification obligations
that have not yet been asserted) have been indefeasibly paid in full in cash:
          (a) Maintenance of Records Generally. Each Grantor will keep and
maintain at its own cost and expense records of its Collateral as required
pursuant to Section 5.6 of the Credit Agreement. Upon the occurrence and during
the continuation of an Event of Default, at the request of the Administrative
Agent, each Grantor will mark its books and records pertaining to its Collateral
to evidence this Agreement and the Security Interests. Upon the written request
of the Administrative Agent, all Chattel Paper having a value in excess of
$5,000,000 will be marked with the following legend: “This writing and the
obligations evidenced or secured hereby are subject to the security interest of
SunTrust Bank, as Administrative Agent.” For the Administrative Agent’s further
security, each Grantor agrees that the Administrative Agent shall have a
security interest in all of such Grantor’s books and records pertaining to its
Collateral and, upon the occurrence and during the continuation of any Event of
Default, such Grantor shall deliver and turn over full and complete copies of
any such books and records to the Administrative Agent or to its representatives
at any time on demand of the Administrative

15



--------------------------------------------------------------------------------



 



Agent. Each Grantor shall permit any representative of the Administrative Agent
to inspect such books and records as required pursuant to Section 5.7 of the
Credit Agreement.
          (b) Special Provision Regarding Maintenance of Records and Reporting
Re: Accounts. To the extent any Account, arises out of a contract with the
United States of America, or any department, agency, subdivision or
instrumentality thereof, or of any state (or department, agency, subdivision or
instrumentality thereof) where such state has a state assignment of claims act
or other law comparable to the Federal Assignment of Claims Act, each Grantor
will take any action reasonably requested by the Administrative Agent to give
notice of the Administrative Agent’s security interest in such Accounts under
the provisions of the Federal Assignment of Claims Act or any comparable law or
act enacted by any state or local governmental authority.
          (c) Further Identification of Collateral. Each Grantor will if so
requested by the Administrative Agent furnish to the Administrative Agent, as
often as the Administrative Agent reasonably requests but in no event more
frequently than once per calendar quarter and without limit after the occurrence
and during the continuation of an Event of Default, statements and schedules
further identifying and describing the Collateral and such other reports in
connection with the Collateral as the Administrative Agent may reasonably
request, all in reasonable detail.
     SECTION 6. General Authority. Each Grantor hereby irrevocably appoints, so
long as any Obligations (other than contingent indemnification obligations that
have not yet been asserted) remain outstanding, the Administrative Agent its
true and lawful attorney, with full power of substitution, in the name of such
Grantor, the Administrative Agent or otherwise, for the sole use and benefit of
the Administrative Agent on its behalf and on behalf of the Secured Parties, but
at such Grantor’s expense, to exercise, at any time (subject to the proviso
below) all or any of the following powers:
     (i) to file the financing statements, financing statement amendments and
continuation statements referred to in Section 4(a)(iii),
     (ii) to demand, sue for, collect, receive and give acquittance for any and
all monies due or to become due with respect to any Collateral or by virtue
thereof,
     (iii) to settle, compromise, compound, prosecute or defend any action or
proceeding with respect to any Collateral,
     (iv) to sell, transfer, assign or otherwise deal in or with the Collateral
or the proceeds or avails thereof, as fully and effectually as if the
Administrative Agent were the absolute owner thereof, and
     (v) to extend the time of payment of any or all thereof and to make any
allowance and other adjustments with reference to the Collateral;
provided, however, that the powers described in clauses (ii), (iii), (iv) and
(v) above may be exercised by the Administrative Agent only if an Event of
Default then exists.

16



--------------------------------------------------------------------------------



 



     SECTION 7. Events of Default. Each of the following specified events shall
constitute an Event of Default under this Agreement:
          (a) The existence or occurrence of any “Event of Default” as provided
under the terms of the Credit Agreement;
          (b) Any representation or warranty made by or on behalf of any Grantor
under or pursuant to this Agreement shall have been false or misleading in any
material respect when made; or
          (c) Any Grantor shall fail to observe or perform any covenant or
agreement set forth in this Agreement other than those referenced in paragraphs
(a) and (b) above, and such failure shall remain unremedied for thirty (30) days
after the earlier of (i) any Responsible Officer of any Grantor becomes aware of
such failure, or (ii) notice thereof shall have been given to any Grantor by the
Administrative Agent or any Secured Party.
     SECTION 8. Remedies upon Event of Default.
          (a) If any Event of Default has occurred and is continuing, the
Administrative Agent may, without further notice, exercise all rights and
remedies under this Agreement or any other Loan Document or that are available
to a secured creditor under the UCC or that are otherwise available at law or in
equity, at any time, in any order and in any combination, including to collect
any and all Secured Obligations from the Grantors, and, in addition, the
Administrative Agent may sell the Collateral or any part thereof at public or
private sale, for cash, upon credit or for future delivery, and at such price or
prices as the Administrative Agent may deem satisfactory. The Administrative
Agent shall give the Borrower not less than ten (10) days’ prior written notice
of the time and place of any sale or other intended disposition of Collateral,
except any Collateral which is perishable or threatens to decline speedily in
value or is of a type customarily sold on a recognized market. Each Grantor
agrees that any such notice constitutes “reasonable notification” within the
meaning of Section 8.9A-611 of the UCC (to the extent such Section or any
successor provision under the UCC is applicable).
          (b) The Administrative Agent may be the purchaser of any or all of the
Collateral so sold at any public sale (or, if such Collateral is of a type
customarily sold in a recognized market or is of a type which is the subject of
widely distributed standard price quotations or if otherwise permitted under
applicable law, at any private sale) and thereafter hold the same, absolutely,
free from any right or claim of whatsoever kind. Each Grantor agrees during the
existence of an Event of Default to execute and deliver such documents and take
such other action as the Administrative Agent deems necessary or advisable in
order that any such sale may be made in compliance with law. Upon any such sale
the Administrative Agent shall have the right to deliver, assign and transfer to
the purchaser thereof the Collateral so sold. Each purchaser at any such sale
shall hold the Collateral so sold to it absolutely, free from any claim or right
of any kind, including any equity or right of redemption of the Grantors. To the
extent permitted by law, each Grantor hereby specifically waives all rights of
redemption, stay or appraisal which it has or may have under any law now
existing or hereafter adopted. The notice (if any) of such sale shall (1) in
case of a public sale, state the time and place fixed for such sale, and (2) in
the case of a private sale, state the day after which such sale may be
consummated.

17



--------------------------------------------------------------------------------



 



Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Administrative Agent may fix
in the notice of such sale. At any such sale Collateral may be sold in one
(1) lot as an entirety or in separate parcels, as the Administrative Agent may
determine. The Administrative Agent shall not be obligated to make any such sale
pursuant to any such notice. The Administrative Agent may, without notice or
publication (other than any notices required by this Section 8 or by applicable
law), adjourn any public or private sale or cause the same to be adjourned from
time to time by announcement at the time and place fixed for the sale, and such
sale may be made at any time or place to which the same may be so adjourned. In
case of any sale of all or any part of the Collateral on credit or for future
delivery, such Collateral so sold may be retained by the Administrative Agent
until the selling price is paid by the purchaser thereof, but the Administrative
Agent shall not incur any liability in case of the failure of such purchaser to
take up and pay for such Collateral so sold and, in case of any such failure,
such Collateral may again be sold upon like notice. The Administrative Agent,
instead of exercising the power of sale herein conferred upon it, may proceed by
a suit or suits at law or in equity to foreclose the Security Interests and sell
Collateral, or any portion thereof, under a judgment or decree of a court or
courts of competent jurisdiction. The Grantors shall remain liable for any
deficiency.
          (c) For the purpose of enforcing any and all rights and remedies under
this Agreement, upon the occurrence and during the continuation of an Event of
Default, the Administrative Agent may (i) require any Grantor to, and each
Grantor agrees that it will, at the joint and several expense of the Grantors,
and upon the request of the Administrative Agent, forthwith assemble all or any
part of its Collateral as directed by the Administrative Agent and make it
available at a place designated by the Administrative Agent which is, in the
Administrative Agent’s opinion, reasonably convenient to the Administrative
Agent and such Grantor, whether at the premises of such Grantor or otherwise,
(ii) to the extent permitted by applicable law, enter, with or without process
of law and without breach of the peace, any premise where any such Collateral is
or may be located and, without charge or liability to the Administrative Agent,
seize and remove such Collateral from such premises, (iii) have access to and
use such Grantor’s books and records, computers and software (subject to the
terms of applicable licenses) relating to the Collateral, and (iv) prior to the
disposition of any of the Collateral, store or transfer such Collateral without
charge in or by means of any storage or transportation facility owned or leased
by such Grantor, process, repair or recondition such Collateral or otherwise
prepare it for disposition in any manner and to the extent the Administrative
Agent deems appropriate and, in connection with such preparation and
disposition, use without charge any trademark, trade name, copyright, patent or
technical process used such Grantor.
          (d) Without limiting the generality of the foregoing, if any Event of
Default has occurred and is continuing:
     (i) the Administrative Agent may (without assuming any obligations or
liability thereunder), at any time and from time to time, enforce (and shall
have the exclusive right to enforce) against any licensee or sublicensee all
rights and remedies of any Grantor in, to and under any Licenses and take or
refrain from taking any action under any thereof, and each Grantor hereby
releases the Administrative Agent from, and agrees to hold the Administrative
Agent free and

18



--------------------------------------------------------------------------------



 



harmless from and against any claims arising out of, any lawful action so taken
or omitted to be taken with respect thereto except for the Administrative
Agent’s gross negligence or willful misconduct as determined by a final and
nonappealable decision of a court of competent jurisdiction; and
     (ii) upon request by the Administrative Agent, each Grantor agrees to
execute and deliver to the Administrative Agent powers of attorney, in form and
substance satisfactory to the Administrative Agent, for the implementation of
any lease, assignment, license, sublicense, grant of option, sale or other
disposition of any Intellectual Property, in each case subject to the terms of
the applicable License. In the event of any such disposition pursuant to this
Section, each Grantor shall supply its know-how and expertise relating to the
manufacture and sale of the products bearing Trademarks or the products or
services made or rendered in connection with Patents or Copyrights, and its
customer lists and other records relating to such Intellectual Property and to
the distribution of said products, to the Administrative Agent.
     SECTION 9. Limitation on Duty of Administrative Agent in Respect of
Collateral. Beyond the duties of a secured party set forth in Sections 8.9A-207
through 8.9A-209 of the UCC, the Administrative Agent shall have no duty as to
any Collateral of any Grantor in its possession or control or in the possession
or control of any agent or bailee or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto. The Administrative Agent shall be deemed to have exercised reasonable
care in the custody of the Collateral of the Grantors in its possession if such
Collateral is accorded treatment substantially equal to that which it accords
its own property, and the Administrative Agent shall not be liable or
responsible for any loss or damage to any of the Grantors’ Collateral, or for
any diminution in the value thereof, by reason of the act or omission of any
warehouseman, carrier, forwarding agency, consignee or other agent or bailee
selected by the Administrative Agent in good faith, except to the extent
resulting from the Administrative Agent’s gross negligence or willful misconduct
as determined by a final and nonappealable decision of a court of competent
jurisdiction.
     SECTION 10. Application of Proceeds. The proceeds of any sale of, or other
realization upon, all or any part of the Collateral of the Grantors by the
Administrative Agent following the occurrence and during the continuation of an
Event of Default shall be applied by the Administrative Agent in the manner set
forth in Section 8.2 of the Credit Agreement.
     SECTION 11. Concerning the Administrative Agent. The provisions of
Article 9 of the Credit Agreement shall inure to the benefit of the
Administrative Agent in respect of this Agreement and shall be binding upon the
parties to the Credit Agreement in such respect. In furtherance and not in
derogation of the rights, privileges and immunities of the Administrative Agent
therein set forth:
          (a) The Administrative Agent is authorized to take all such action as
is provided to be taken by it as the Administrative Agent hereunder or otherwise
permitted under the Credit Agreement and all other action reasonably incidental
thereto. As to any matters not expressly provided for herein or therein, the
Administrative Agent may request instructions from

19



--------------------------------------------------------------------------------



 



the Secured Parties and shall act or refrain from acting in accordance with
written instructions from the Required Lenders or, in the absence of such
instructions, in accordance with its discretion.
          (b) The Administrative Agent shall not be responsible for the
existence, genuineness or value of any of the Grantors’ Collateral or for the
validity, perfection, priority or enforceability of the Security Interests,
whether impaired by operation of law or by reason of any action or omission to
act on its part. The Administrative Agent shall have no duty to ascertain or
inquire as to the performance or observance of any of the terms of this
Agreement by the Grantors.
     SECTION 12. Appointment of Co-Administrative Agents. At any time or times,
in order to comply with any legal requirement in any jurisdiction, the
Administrative Agent may appoint another bank or trust company or one (1) or
more other Persons reasonably acceptable to the Required Lenders and, so long as
no Event of Default has occurred or is continuing, the Borrower, either to act
as co-agent or co-agents, jointly with the Administrative Agent, or to act as
separate agent or agents on behalf of the Administrative Agent and the Secured
Parties with such power and authority as may be necessary for the effectual
operation of the provisions hereof and specified in the instrument of
appointment (which may, in the discretion of the Administrative Agent, include
provisions for the protection of such co-agent or separate agent similar to the
provisions of Section 11 hereof). Any such Co-Administrative Agent shall have no
greater rights than the Administrative Agent under this Agreement.
     SECTION 13. Expenses. In the event that any Grantor fails to comply with
the provisions of the Credit Agreement, this Agreement or any other Loan
Document, such that the value of any of its Collateral or the validity,
perfection, rank or value of the Security Interests are thereby diminished or
potentially diminished or put at risk, the Administrative Agent may, but shall
not be required to, effect such compliance on behalf of such Grantor, and the
Grantors shall jointly and severally reimburse the Administrative Agent for the
reasonable and actual costs thereof in accordance with Section 10.3 of the
Credit Agreement. All insurance expenses and all expenses of protecting,
storing, warehousing, appraising, insuring, handling, maintaining and shipping
the Collateral, any and all excise, stamp, intangibles, transfer, property,
sales, and use taxes imposed by any state, federal, or local authority or any
other governmental authority on any of the Collateral, or in respect of periodic
appraisals and inspections of the Collateral, or in respect of the sale or other
disposition thereof, shall be borne and paid by the Grantors jointly and
severally; and if the Grantors fail promptly to pay any portion thereof when
due, the Administrative Agent may, at its option, but shall not be required to,
pay the same and charge the Grantors’ accounts therefor, and the Grantors agree
jointly and severally to reimburse the Administrative Agent therefor in
accordance with Section 10.3 of the Credit Agreement. All sums so paid or
incurred by the Administrative Agent for any of the foregoing and any and all
other sums for which the Grantors may become liable hereunder and all reasonable
and documented out-of-pocket costs and expenses (including reasonable attorneys’
fees, legal expenses and court costs) incurred by the Administrative Agent in
enforcing or protecting the Security Interests or any of its rights or remedies
thereon shall be payable by the Grantors in accordance with Section 10.3 of the
Credit Agreement and subject to Section 2.14(c) of the Credit Agreement, and
shall bear interest (after as well as before judgment) until paid at the

20



--------------------------------------------------------------------------------



 



default rate of interest set forth in the Credit Agreement and shall be
additional Secured Obligations hereunder.
     SECTION 14. Termination of Security Interests; Release of Collateral. Upon
the Payment in Full in cash of all Secured Obligations, the Security Interests
shall terminate and all rights to the Collateral shall revert to the Grantors,
all without delivery of any instrument or performance of any act by any party.
Upon any such termination of the Security Interests or release of such
Collateral, including any such release pursuant to Section 9.8(d) of the Credit
Agreement, the Administrative Agent will promptly upon the Grantor’s request and
contemporaneously with any refinancing of the Obligations or disposition of
Collateral permitted pursuant to Section 7.6 of the Credit Agreement, at the
expense of the Borrower, (x) execute and deliver to the Borrower such documents
as the Grantors shall reasonably request, but without recourse or warranty to
the Administrative Agent, including but not limited to written authorization to
file termination statements to evidence the termination of the Security
Interests in such Collateral and (y) deliver to the Borrower, at the Borrower’s
expense, any portion of the Collateral so released in possession of the
Administrative Agent.
     SECTION 15. Notices. All notices, requests and other communications to the
Grantors or the Administrative Agent hereunder shall be delivered in the manner
required by the Credit Agreement and shall be sufficiently given to the
Administrative Agent or any Grantor if addressed or delivered to them at, in the
case of the Administrative Agent and the Borrower, its addresses and telecopier
numbers specified in the Credit Agreement and in the case of any other Grantors,
at their respective addresses and telecopier numbers provided in the Subsidiary
Guaranty Agreement. All such notices and communications shall be deemed to have
been duly given at the times set forth in the Credit Agreement.
     SECTION 16. No Waiver; Remedies Cumulative. No failure or delay on the part
of the Administrative Agent in exercising any right or remedy hereunder, and no
course of dealing between any Grantor on the one hand and the Administrative
Agent or any holder of any Note on the other hand shall operate as a waiver
thereof, nor shall any single or partial exercise of any right or remedy
hereunder or any other Loan Document preclude any other or further exercise
thereof or the exercise of any other right or remedy hereunder or thereunder.
The rights and remedies herein and in the other Loan Documents are cumulative
and not exclusive of any rights or remedies which the Administrative Agent would
otherwise have. No notice to or demand on the Grantors not required hereunder in
any case shall entitle any Grantor to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent to any other or further action in any circumstances without
notice or demand.
     SECTION 17. Successors and Assigns. This Agreement is for the benefit of
the Administrative Agent and the Lenders and their permitted successors and
assigns, and in the event of an assignment of all or any of the Secured
Obligations, the rights hereunder, to the extent applicable to the indebtedness
so assigned, may be transferred with such indebtedness. This Agreement shall be
binding on the Grantors and their successors and assigns; provided, however,
that no Grantor may assign any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and the Lenders.

21



--------------------------------------------------------------------------------



 



     SECTION 18. Amendments. No amendment or waiver of any provision of this
Agreement, nor consent to any departure by the Grantors herefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Administrative Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.
     SECTION 19. Governing Law; Waiver of Jury Trial.
          (a) THIS AGREEMENT AND THE RIGHTS AND SECURED OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
(WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE
COMMONWEALTH OF VIRGINIA, EXCEPT TO THE EXTENT THAT PERFECTION (AND THE EFFECT
OF PERFECTION AND NONPERFECTION) AND CERTAIN REMEDIES MAY BE GOVERNED BY THE
LAWS OF ANY JURISDICTION OTHER THAN VIRGINIA.
          (b) EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA, ALEXANDRIA DIVISION, AND
ANY STATE COURT OF THE COMMONWEALTH OF VIRGINIA SITTING IN FAIRFAX COUNTY,
VIRGINIA, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
VIRGINIA STATE COURT OR, TO THE EXTENT PERMITTED BY APPLICABLE LAW, SUCH FEDERAL
COURT. EACH GRANTOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST SUCH GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
          (c) EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING DESCRIBED IN PARAGRAPH (B) OF THIS SECTION AND BROUGHT IN
ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH GRANTOR IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

22



--------------------------------------------------------------------------------



 



          (d) EACH GRANTOR IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN THE CREDIT AGREEMENT. NOTHING IN THIS AGREEMENT
OR IN ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
          (e) EACH GRANTOR HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING AMONG THE PARTIES HERETO DIRECTLY OR INDIRECTLY ARISING OUT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
GRANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT HAS NOT BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS
IN THIS SECTION.
     SECTION 20. Severability. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable, in whole or in part, in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
     SECTION 21. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts
(including by telecopy or by email, in pdf format), each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one (1) and the same instruments.
     SECTION 22. Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
     SECTION 23. Additional Grantors. Each Domestic Subsidiary of Borrower that
is required to become a party to this Agreement pursuant to Section 5.11 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Domestic Subsidiary of a joinder agreement in the
form of Exhibit D attached hereto.
     SECTION 24. Exempt Student Financial Aid Funds. Notwithstanding anything
herein to the contrary, the Secured Parties and the Administrative Agent
acknowledge and agree that any Exempt Student Financial Aid Funds that come
under the control or possession of the Administrative Agent or any Secured Party
in connection with their exercise of remedies and other rights under this
Agreement and the other Loan Documents upon the occurrence and during the
continuation of an Event of Default, are to be held in trust for any applicable
Governmental Authority and promptly remitted to such Governmental Authority as
and to the extent required by applicable law.

23



--------------------------------------------------------------------------------



 



     SECTION 25. Educational Licenses.
          (a) Notwithstanding anything to the contrary set forth herein, the
Administrative Agent, for itself and the benefit of Secured Parties, agrees that
to the extent prior Governmental Authority or Accreditor approval is required
pursuant to applicable law or accreditation standards and procedures for (a) the
operation and effectiveness of any grant, right or remedy hereunder or under any
Loan Document, or (b) taking any action that may be taken by the Administrative
Agent or Grantors hereunder or under any Loan Document, such grant, right,
remedy or actions will be subject to obtaining in a timely manner such
Governmental Authority or Accreditor approval by or in favor of the
Administrative Agent, for itself and the benefit of Secured Parties.
          (b) If an Event of Default shall have occurred and be continuing, the
Grantors shall, and, if applicable, shall cause each of their Subsidiaries to,
take any action which the Administrative Agent may request in the exercise of
its rights and remedies under this Agreement and any other Loan Document in
order to transfer or assign any Collateral to the Administrative Agent, for
itself and the benefit of Secured Parties or to such one or more third parties
as the Administrative Agent may designate, or to a combination of the foregoing.
          (c) Upon the occurrence and during the continuation of an Event of
Default, the Administrative Agent is empowered to seek from any Governmental
Authority or Accreditor, to the extent required, consent to or approval of any
involuntary transfer of control of any Collateral for the purpose of seeking a
bona fide purchaser to whom control ultimately will be transferred. The Grantors
agree to (i) cooperate with any such purchaser and with the Administrative Agent
in the preparation, execution and filing of any forms and providing any
information that may be necessary or helpful in obtaining the consent of any
Governmental Authority or Accreditor to the assignment to such purchaser of the
Collateral or to a change in ownership or control of SUI and (ii) consent to any
such voluntary or involuntary transfer after and during the continuation of an
Event of Default and, without limiting any rights of the Administrative Agent
under this Agreement or any Loan Document, to authorize the Administrative Agent
to nominate a trustee or receiver to assume control of the Collateral, subject
only to required judicial or other consents required by any Governmental
Authority or Accreditor, in order to effectuate the transactions contemplated by
this Section 25. Such trustee or receiver shall have all the rights and powers
as provided to it by law or court order, or to the Administrative Agent under
this Agreement or any other Loan Document.
[Signature Page Follows]

24



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by its respective duly authorized officers as of the
day and year first above written.

                  STRAYER EDUCATION, INC.,         a Maryland corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                STRAYER UNIVERSITY, INC.,         a Maryland corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                EDUCATION LOAN PROCESSING, INC.,         a Virginia corporation
   
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

          ACKNOWLEDGED AND AGREED:       SUNTRUST BANK, as Administrative Agent
   
 
       
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

[SIGNATURE PAGE TO SECURITY AGREEMENT]

 



--------------------------------------------------------------------------------



 



SCHEDULE I
LIST OF UCC FILING OFFICES

          Name of Grantor   State   Office(s)
Strayer Education, Inc.
  Maryland   Maryland State Department of Assessments and Taxation
Strayer University, Inc.
  Maryland   Maryland State Department of Assessments and Taxation
Education Loan Processing, Inc.
  Virginia   Virginia State Corporation Commission

 



--------------------------------------------------------------------------------



 



SCHEDULE II

              Grantor’s Exact   State of   Taxpayer   Organizational Legal Name
  Incorporation   ID Number   ID Number
Strayer Education, Inc.
  Maryland   52-1975978   D04404174
Strayer University, Inc.
  Maryland   52-0500740   D00204388
Education Loan Processing, Inc.
  Virginia   54-1740372   0437541-6

 



--------------------------------------------------------------------------------



 



SCHEDULE III
PERFECTION CERTIFICATES
[SEE ATTACHED]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
to Security Agreement
PATENT SECURITY AGREEMENT
     This PATENT SECURITY AGREEMENT (this “Agreement”), dated as of ___________,
is made between ___________________, a ____________________ (the “Grantor”), and
SUNTRUST BANK, a Georgia banking corporation, as the Administrative Agent (the
“Administrative Agent”), on its behalf and on behalf of the other banks and
lending institutions (the “Lenders”) from time to time party to the Amended and
Restated Revolving Credit and Term Loan Agreement, dated as of April 4, 2011, by
and among Strayer Education, Inc., a Maryland corporation, the Lenders, the
Administrative Agent, and SunTrust Bank, as Issuing Bank and as Swingline Lender
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”).
W I T N E S S E T H:
     WHEREAS, in connection with the Credit Agreement, the Grantor and certain
of its affiliates have executed and delivered a Security Agreement, dated as of
April 4, 2011 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Security Agreement”);
     WHEREAS, pursuant to Section 4(d) of the Security Agreement, the Grantor is
required to execute and deliver this Agreement and to grant to the
Administrative Agent a continuing security interest in all of the Patent
Collateral (as defined below) to secure all Secured Obligations; and
     WHEREAS, the Grantor has duly authorized the execution, delivery and
performance of this Agreement;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantor agrees, for the
benefit of the Administrative Agent and each Secured Party, as follows:
     SECTION 1. Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided (or incorporated by reference) in the
Security Agreement.
     SECTION 2. Grant of Security Interest. For good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, to secure all of
the Secured Obligations, the Grantor does hereby mortgage, pledge and
hypothecate to the Administrative Agent, and grant to the Administrative Agent a
security interest in, for its benefit and the benefit of each Secured Party, all
of the following property (the “Patent Collateral”), whether now owned or
hereafter acquired or existing by it:
     (a) all letters patent and applications for letters patent throughout the
world, including all patent applications in preparation for filing anywhere in
the world and

1



--------------------------------------------------------------------------------



 



including each patent and patent application referred to in Item A of Schedule I
attached hereto;
     (b) all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the items described in clause
(a);
     (c) all patent licenses, including each patent license referred to in
Item B of Schedule I attached hereto; and
     (d) all proceeds of, and rights associated with, the foregoing (including
license royalties and proceeds of infringement suits), the right to sue third
parties for past, present or future infringements of any patent or patent
application, including any patent or patent application referred to in Item A of
Schedule I attached hereto, and for breach or enforcement of any patent license,
including any patent license referred to in Item B of Schedule I attached
hereto, and all rights corresponding thereto throughout the world.
provided that “Patent Collateral” shall not include Excluded Collateral.
     SECTION 3. Security Agreement. This Agreement has been executed and
delivered by the Grantor for the purpose of registering the security interest of
the Administrative Agent in the Patent Collateral with the United States Patent
and Trademark Office and corresponding offices in other countries of the world
(subject to Sections 2(j) and 4(d) of the Security Agreement). The security
interest granted hereby has been granted as a supplement to, and not in
limitation of, the security interest granted to the Administrative Agent for its
benefit and the benefit of each Secured Party under the Security Agreement. The
Security Agreement (and all rights and remedies of the Administrative Agent and
each Secured Party thereunder) shall remain in full force and effect in
accordance with its terms subject to Section 4 hereof.
     SECTION 4. Release of Security Interest. Upon (i) the sale, transfer or
other disposition of any Patent Collateral in accordance with the Credit
Agreement or (ii) Payment in Full of the Secured Obligations, the Administrative
Agent shall promptly upon the Grantor’s request and contemporaneously with any
refinancing of the Obligations, at the Grantor’s expense, execute and deliver to
the Grantor all instruments and other documents as may be necessary or proper to
release the lien on and security interest in such Patent Collateral which has
been granted hereunder.
     SECTION 5. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Administrative Agent with respect to
the security interest in the Patent Collateral granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which (including
the remedies provided for therein) are incorporated by reference herein as if
fully set forth herein.
     SECTION 6. Loan Document, etc. This Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions of the Credit Agreement.

2



--------------------------------------------------------------------------------



 



     SECTION 7. Counterparts. This Agreement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
(whether such counterpart is originally executed or an electronic copy of an
original) and all of which shall constitute together but one and the same
agreement.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the day and year first above written.

                  [NAME OF GRANTOR]    
 
           
 
  By        
 
           
 
      Title:    
 
                SUNTRUST BANK,
     as Administrative Agent    
 
           
 
  By        
 
           
 
      Title:    

3



--------------------------------------------------------------------------------



 



SCHEDULE I
to Patent Security Agreement
          Item A. Patents
Issued Patents

                  *Country   Patent No.   Issue Date   Inventor(s)   Title      
                             

Pending Patent Applications

                  *Country   Serial No.   Filing Date   Inventor(s)   Title    
                               

Patent Applications in Preparation

                          Expected         *Country   Docket No.   Filing Date  
Inventor(s)   Title                                    

          Item B. Patent Licenses

                      *Country or           Effective   Expiration   Subject
Territory   Licensor   Licensee   Date   Date   Matter                          
                 

 

*   List items related to the United States first for ease of recordation. List
items related to other countries next, grouped by country and in alphabetical
order by country name.

4



--------------------------------------------------------------------------------



 



EXHIBIT B
to Security Agreement
TRADEMARK SECURITY AGREEMENT
     This TRADEMARK SECURITY AGREEMENT (this “Agreement”), dated as of
___________, is made between ___________________, a ____________________ (the
“Grantor”), and SUNTRUST BANK, a Georgia banking corporation, as the
Administrative Agent (the “Administrative Agent”), on its behalf and on behalf
of the other banks and lending institutions (the “Lenders”) from time to time
party to the Amended and Restated Revolving Credit and Term Loan Agreement,
dated as of April 4, 2011, by and among Strayer Education, Inc., a Maryland
corporation, the Lenders, the Administrative Agent, and SunTrust Bank, as
Issuing Bank and as Swingline Lender (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”).
W I T N E S S E T H:
     WHEREAS, in connection with the Credit Agreement, the Grantor and certain
of its affiliates have executed and delivered a Security Agreement, dated as of
April 4, 2011 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Security Agreement”);
     WHEREAS, pursuant to Section 4(d) of the Security Agreement, the Grantor is
required to execute and deliver this Agreement and to grant to the
Administrative Agent a continuing security interest in all of the Trademark
Collateral (as defined below) to secure all Secured Obligations; and
     WHEREAS, the Grantor has duly authorized the execution, delivery and
performance of this Agreement;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantor agrees, for the
benefit of the Administrative Agent each Secured Party, as follows:
     SECTION 1. Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided (or incorporated by reference) in the
Security Agreement.
     SECTION 2. Grant of Security Interest. For good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, to secure all of
the Secured Obligations, the Grantor does hereby mortgage, pledge and
hypothecate to the Administrative Agent, and grant to the Administrative Agent a
security interest in, for its benefit and the benefit of each Secured Party, all
of the following property (the “Trademark Collateral”), whether now owned or
hereafter acquired or existing by it:
     (a) all trademarks, trade names, corporate names, company names, business
names, fictitious business names, trade styles, service marks, certification
marks, collective marks, logos, other source of business identifiers, prints and
labels on which any of the foregoing have appeared or appear, designs and
general intangibles of a like

1



--------------------------------------------------------------------------------



 



nature (all of the foregoing items in this clause (a) being collectively called
a “Trademark”), now existing anywhere in the world or hereafter adopted or
acquired, whether currently in use or not, all registrations and recordings
thereof and all applications in connection therewith, whether pending or in
preparation for filing, including registrations, recordings and applications in
the United States Patent and Trademark Office or in any office or agency of the
United States of America or any State thereof or any foreign country, including
those referred to in Item A of Schedule I attached hereto;
     (b) all Trademark licenses, including each Trademark license referred to in
Item B of Schedule I attached hereto;
     (c) all reissues, extensions or renewals of any of the items described in
clause (a) and (b);
     (d) all of the goodwill of the business connected with the use of, and
symbolized by the items described in, clauses (a) and (b); and
     (e) all proceeds of, and rights associated with, the foregoing, including
any claim by the Grantor against third parties for past, present or future
infringement or dilution of any Trademark, Trademark registration or Trademark
license, including any Trademark, Trademark registration or Trademark license
referred to in Item A and Item B of Schedule I attached hereto, or for any
injury to the goodwill associated with the use of any such Trademark or for
breach or enforcement of any Trademark license;
provided that “Trademark Collateral” shall not include Excluded Collateral.
     SECTION 3. Security Agreement. This Agreement has been executed and
delivered by the Grantor for the purpose of registering the security interest of
the Administrative Agent in the Trademark Collateral with the United States
Patent and Trademark Office and corresponding offices in other countries of the
world (subject to Sections 2(j) and 4(d) of the Security Agreement). The
security interest granted hereby has been granted as a supplement to, and not in
limitation of, the security interest granted to the Administrative Agent for its
benefit and the benefit of each Secured Party under the Security Agreement. The
Security Agreement (and all rights and remedies of the Administrative Agent and
each Secured Party thereunder) shall remain in full force and effect in
accordance with its terms subject to Section 4 hereof.
     SECTION 4. Release of Security Interest. Upon (i) the sale, transfer or
other disposition of any Trademark Collateral in accordance with the Credit
Agreement or (ii) the Payment in Full of the Secured Obligations, the
Administrative Agent shall promptly upon the Grantor’s request and
contemporaneously with any refinancing of the Obligations, at the Grantor’s
expense, execute and deliver to the Grantor all instruments and other documents
as may be necessary or proper to release the lien on and security interest in
such Trademark Collateral which has been granted hereunder.
     SECTION 5. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Administrative Agent with respect to
the security

2



--------------------------------------------------------------------------------



 



interest in the Trademark Collateral granted hereby are more fully set forth in
the Security Agreement, the terms and provisions of which (including the
remedies provided for therein) are incorporated by reference herein as if fully
set forth herein.
     SECTION 6. Loan Document, etc. This Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions of the Credit Agreement.
     SECTION 7. Counterparts. This Agreement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
(whether such counterpart is originally executed or an electronic copy of an
original) and all of which shall constitute together but one and the same
agreement.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the day and year first above written.

                  [NAME OF GRANTOR]    
 
           
 
  By        
 
           
 
      Title:    
 
                SUNTRUST BANK
     as Administrative Agent    
 
           
 
  By        
 
           
 
      Title:    

3



--------------------------------------------------------------------------------



 



SCHEDULE I
to Trademark Security Agreement
          Item A. Trademarks
Registered Trademarks

              *Country   Trademark   Registration No.   Registration Date      
                     

Pending Trademark Applications

              *Country   Trademark   Serial No.   Filing Date                  
         

Trademark Applications in Preparation

                              Expected   Products/ *Country   Trademark   Docket
No.   Filing Date   Services                                    

          Item B. Trademark Licenses

                      *Country or               Effective   Expiration Territory
  Trademark   Licensor   Licensee   Date   Date                                
           

 

*   List items related to the United States first for ease of recordation. List
items related to other countries next, grouped by country and in alphabetical
order by country name.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
to Security Agreement
COPYRIGHT SECURITY AGREEMENT
     This COPYRIGHT SECURITY AGREEMENT (this “Agreement”), dated as of
___________, is made between ___________________, a ____________________ (the
“Grantor”), and SUNTRUST BANK, a Georgia banking corporation, as the
Administrative Agent (the “Administrative Agent”), on its behalf and on behalf
of the other banks and lending institutions (the “Lenders”) from time to time
party to the Amended and Restated Revolving Credit and Term Loan Agreement,
dated as of April 4, 2011, by and among Strayer Education, Inc., a Maryland
corporation the Lenders, the Administrative Agent, and SunTrust Bank, as Issuing
Bank and as Swingline Lender (as amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”).
W I T N E S S E T H:
     WHEREAS, in connection with the Credit Agreement, the Grantor and certain
of its affiliates have executed and delivered a Security Agreement, dated as of
April 4, 2011 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Security Agreement”);
     WHEREAS, pursuant to Section 4(d) of the Security Agreement, the Grantor is
required to execute and deliver this Agreement and to grant to the
Administrative Agent a continuing security interest in all of the Copyright
Collateral (as defined below) to secure all Secured Obligations; and
     WHEREAS, the Grantor has duly authorized the execution, delivery and
performance of this Agreement;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantor agrees, for the
benefit of the Administrative Agent and each Secured Party, as follows:
     SECTION 1. Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided (or incorporated by reference) in the
Security Agreement.
     SECTION 2. Grant of Security Interest. For good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, to secure all of
the Secured Obligations, the Grantor does hereby mortgage, pledge and
hypothecate to the Administrative Agent, and grant to the Administrative Agent a
security interest in, for its benefit and the benefit of each Secured Party, all
of the following property (the “Copyright Collateral”), whether now owned or
hereafter acquired or existing by it, being all copyrights (including all
copyrights for semi-conductor chip product mask works) of the Grantor, whether
statutory or common law, registered or unregistered, now or hereafter in force
throughout the world including all of the Grantor’s right, title and interest in
and to all copyrights registered in the United States Copyright Office or
anywhere else in the world and also including the copyrights referred to in
Item A of Schedule I attached hereto, and all applications for registration
thereof, whether pending or in preparation,

 



--------------------------------------------------------------------------------



 



all copyright licenses, including each copyright license referred to in Item B
of Schedule I attached hereto, the right to sue for past, present and future
infringements of any thereof, all rights corresponding thereto throughout the
world, all extensions and renewals of any thereof and all proceeds of the
foregoing, including licenses, royalties, income, payments, claims, damages and
proceeds of suit; provided that “Copyright Collateral” shall not include
Excluded Collateral.
     SECTION 3. Security Agreement. This Agreement has been executed and
delivered by the Grantor for the purpose of registering the security interest of
the Administrative Agent in the Copyright Collateral with the United States
Copyright Office and corresponding offices in other countries of the world
(subject to Sections 2(j) and 4(d) of the Security Agreement). The security
interest granted hereby has been granted as a supplement to, and not in
limitation of, the security interest granted to the Administrative Agent for its
benefit and the benefit of each Secured Party under the Security Agreement. The
Security Agreement (and all rights and remedies of the Administrative Agent and
each Secured Party thereunder) shall remain in full force and effect in
accordance with its terms subject to Section 4.
     SECTION 4. Release of Security Interest. Upon (i) the sale, transfer or
other disposition of any Copyright Collateral in accordance with the Credit
Agreement or (ii) the Payment in Full of the Secured Obligations, the
Administrative Agent shall promptly upon the Grantor’s request and
contemporaneously with any refinancing of the Obligations, at the Grantor’s
expense, execute and deliver to the Grantor all instruments and other documents
as may be necessary or proper to release the lien on and security interest in
such Copyright Collateral which has been granted hereunder.
     SECTION 5. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Administrative Agent with respect to
the security interest in the Copyright Collateral granted hereby are more fully
set forth in the Security Agreement, the terms and provisions of which
(including the remedies provided for therein) are incorporated by reference
herein as if fully set forth herein.
     SECTION 6. Loan Document, etc. This Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions of the Credit Agreement.
     SECTION 7. Counterparts. This Agreement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
(whether such counterpart is originally executed or an electronic copy of an
original) and all of which shall constitute together but one and the same
agreement.

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the day and year first above written.

                  [NAME OF GRANTOR]    
 
           
 
  By        
 
           
 
      Title:    
 
                SUNTRUST BANK
     as Administrative Agent    
 
           
 
  By        
 
           
 
      Title:    

7



--------------------------------------------------------------------------------



 



EXHIBIT D
to Security Agreement
SUPPLEMENT TO SECURITY AGREEMENT — ADDITIONAL GRANTOR
          THIS SUPPLEMENT TO SECURITY AGREEMENT — ADDITIONAL GRANTOR (this
“Supplement”), dated as of _____________ __, 201_, is executed by [NAME — IN ALL
CAPS], a [State] [Entity] (the “New Grantor”), in favor of SUNTRUST BANK, a
Georgia banking corporation, as Administrative Agent (the “Administrative
Agent”), on its behalf and on behalf of the other banks and lending institutions
(the “Lenders”) from time to time party to the Amended and Restated Revolving
Credit and Term Loan Agreement, dated as of April 4, 2011, by and among
Borrower, the Lenders, the Administrative Agent, and SunTrust Bank, as Issuing
Bank and as Swingline Lender (as amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”). Terms used herein but not
defined herein shall have the meaning defined for those terms in the Security
Agreement (as defined below).
W I T N E S S E T H:
          WHEREAS, Borrower and certain Domestic Subsidiaries of Borrower (the
“Grantors”) are parties to that certain Security Agreement, dated as of April 4,
2011, by and among the Grantors in favor the Administrative Agent (as amended,
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”), pursuant to which the Grantors have granted a security interest in
and to the Collateral to the Administrative Agent, for itself and the benefit of
the Secured Parties;
          WHEREAS, the Lenders have agreed to make Loans and the Issuing Bank
has agreed to issue Letters of Credit to the Borrower on the terms and
conditions contained therein;
          WHEREAS, it is a condition precedent to the continued extension of the
Loans and the continued issuance of Letters of Credit under the Credit Agreement
that the New Grantor grant to Administrative Agent a security interest in all of
its Collateral, and the New Grantor wishes to fulfill said condition precedent;
          NOW, THEREFORE, in consideration of the premises and in order to
ensure the compliance with the Credit Agreement, the New Grantor hereby agrees
as follows:
          SECTION 1. Security Interest. As security for the payment and
performance of the Secured Obligations, the New Grantor hereby pledges, assigns,
hypothecates, sets over and conveys to the Administrative Agent on its behalf
and on behalf of the Secured Parties and grants to the Administrative Agent on
its behalf and on behalf of the Secured Parties a continuing security interest
in and to, all of its rights in and to all Collateral now or hereafter owned or
acquired by such Grantor or in which such Grantor now has or hereafter has or
acquires any rights, and wherever located. The Security Interests are granted as
security only and shall not subject the Administrative Agent or any Secured
Party to, or transfer to the Administrative Agent

 



--------------------------------------------------------------------------------



 



or any Secured Party, or in any way affect or modify, any obligation or
liability of the Grantor with respect to any Collateral or any transaction in
connection therewith.
          SECTION 2. Joinder. In accordance with Section 23 of the Security
Agreement, the New Grantor by its signature below becomes a Grantor under the
Security Agreement with the same force and effect as if originally named therein
as a Grantor and the New Grantor hereby (i) agrees to all the terms and
provisions of the Security Agreement applicable to it as Grantor thereunder and
(ii) represents and warrants that the representations and warranties made by it
as a Grantor thereunder are true and correct on and as of the date hereof. After
giving effect to Section 8 of this Supplement, each reference to a Grantor in
the Security Agreement shall be deemed to include the New Grantor. The Security
Agreement is hereby incorporated herein by reference.
          SECTION 3. Representations and Warranties. The New Grantor represents
and warrants to the Administrative Agent and the Secured Parties that this
Supplement has been duly authorized, executed and delivered by it and that each
of this Supplement and the Security Agreement constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.
          SECTION 4. Binding Effect. This Supplement shall become effective when
it shall have been executed by the New Grantor and acknowledged and agreed to by
the Administrative Agent and thereafter shall be binding upon the New Grantor
and shall inure to the benefit of the Administrative Agent and the Secured
Parties. Upon the effectiveness of this Supplement, this Supplement shall be
deemed to be a part of and shall be subject to all the terms and conditions of
the Security Agreement. The New Grantor shall not have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lenders.
          SECTION 5. Governing Law. THIS SUPPLEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE COMMONWEALTH OF VIRGINIA.
          SECTION 6. Execution in Counterparts. This Supplement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.
          SECTION 7. Notices to New Grantor. All communications and notices
hereunder shall be in writing and given as provided in Section 15 of the
Security Agreement. All communications and notices hereunder to the New Grantor
shall be given to it at the address set forth under its signature below, with a
copy to the Borrower.
          SECTION 8. Schedules. For the purposes of Section 2(c) of the Security
Agreement, Schedule I, attached hereto and incorporated herein by reference,
lists the UCC filing office for each New Grantor; for the purposes of
Section 2(f) of the Security Agreement, Schedule II, attached hereto and
incorporated herein by reference, correctly sets forth the information required
to be listed pursuant to such section for each New Grantor; and for the purposes
of Section 2(tg) of the Security Agreement, the Perfection Certificate attached
hereto as

 



--------------------------------------------------------------------------------



 



Schedule III correctly sets forth the information required to be identified
thereon for each New Grantor.
[SIGNATURES TO FOLLOW NEXT PAGE]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the New Grantor has duly executed this Supplement
to the Security Agreement as of the day and year first above written.

                  [NAME OF NEW GRANTOR]    
 
           
 
  By        
 
           
 
      Name:    
 
      Title:    
 
      Address:    

Acknowledged and Agreed to:

          SUNTRUST BANK     as Administrative Agent    
 
       
By:
       
 
       
 
  Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



Schedule I
List of UCC Filing Offices

          Name of Grantor   State   Office(s)
 
       
 
       

 



--------------------------------------------------------------------------------



 



Schedule II
Organizational Information

              Grantor’s Exact   State of   Taxpayer   Organizational Legal Name
  Incorporation   ID Number   ID Number
 
           
 
           

 



--------------------------------------------------------------------------------



 



Schedule III
Form of Perfection Certificate
PERFECTION CERTIFICATE
     ____________, a ________________ (the “Grantor”), hereby certifies, with
reference to a certain Security Agreement, dated as of April [__], 2011 (terms
defined in such Security Agreement having the same meanings herein as specified
therein), from the Grantor in favor of SunTrust Bank, as Administrative Agent,
as follows:
     1. Other Names, Etc. The following is a list of all other names (including
trade names or similar appellations) used by the Grantor, or any other business
or organization to which the Grantor became the successor by merger,
consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, now or at any time during the past five years.
     2. Chief Executive Offices.

  (a)   The following is the mailing address of the Grantor:     (b)   If
different from its mailing address, the Grantor’s place of business or, if more
than one (1), its chief executive office is located at the following address:

          Address   County   State                    

  (c)   The following are the other chief executive offices of the Grantor over
the last five years:

          Address   County   State                    

     3. Other Current Locations.

  (a)   The following are all other locations in the United States of America in
which the Grantor maintains any books or records relating to any of the
Collateral consisting of accounts, instruments, chattel paper, general
intangibles or mobile goods;

          Address   County   State                    

 



--------------------------------------------------------------------------------



 



  (b)   The following are all other places of business of the Grantor in the
United States of America:

          Address   County   State                    

  (c)   The following are all other locations in the United States of America
where any of the Collateral consisting of inventory or equipment is located:

          Address   County   State                    

  (d)   The following are the names and addresses of all persons or entities
other than the Grantor, such as lessees, consignees, warehousemen or purchasers
of chattel paper, which have possession or are intended to have possession of
any of the Collateral consisting of instruments, chattel paper, inventory or
equipment:

          Address   County   State                    

     4. Letters of Credit. Set forth below are all letters of credit under which
the Grantor is a beneficiary.

          Issuer   Amount   Expiry                    

     5. Intellectual Property. Attached hereto as Schedule 7 is a complete list
of all United States and foreign patents, copyrights, trademarks, trade names
and service marks registered or for which applications are pending in the name
of the Grantor.
     6. Securities; Instruments. Attached hereto as Schedule 8 is a complete
list of all stocks, bonds, debentures, notes and other securities and investment
property owned by the Grantor.
     7. Bank Accounts. The following is a complete list of all bank accounts
(including securities and commodities accounts) maintained by the Grantor other
than bank accounts maintained with the Administrative Agent:

 



--------------------------------------------------------------------------------



 



              Depository Bank   Bank Address   Type of Account   Acct. No.      
                                   

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Grantor certifies that the foregoing is true and
correct in all material respects as of ___________, 201___.

                  [_______________________________________________]
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



PLEDGE AGREEMENT
     THIS PLEDGE AGREEMENT (this “Pledge Agreement”), dated as of April 4, 2011,
among STRAYER EDUCATION, INC., a Maryland corporation (the “Borrower”), the
Domestic Subsidiaries of the Borrower signatory hereto and each other Domestic
Subsidiary of a Borrower hereafter a party hereto (each, a “Subsidiary Pledgor,”
and collectively the “Subsidiaries Pledgors;” Borrower, each Subsidiary Pledgor
and each other Subsidiary hereafter becoming a party hereto shall be
collectively known as the “Pledgors,” and individually, as “Pledgor”), in favor
of SUNTRUST BANK, a Georgia banking corporation, as Administrative Agent (the
“Administrative Agent”), on its behalf and on behalf of the other banks and
lending institutions (the “Lenders”) from time to time party to the Amended and
Restated Revolving Credit and Term Loan Agreement, dated as of the date hereof,
by and among the Borrower, the Administrative Agent, the Lenders, and SunTrust
Bank, as Issuing Bank and Swingline Lender (as amended, restated, supplemented,
or otherwise modified from time to time, the “Credit Agreement”).
W I T N E S S E T H:
     WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to
establish a revolving credit facility for, and make term loans to, the Borrower;
     WHEREAS, it is a condition precedent to the obligations of the
Administrative Agent, the Issuing Bank, the Swingline Lender and the Lenders
under the Credit Agreement that each Pledgor grant to Administrative Agent a
security interest in all of its Pledged Collateral (as defined below), to secure
all obligations of the Borrower under the Credit Agreement, secure the
obligations of each Subsidiary of the Borrower under the Subsidiary Guaranty
Agreement and all other Loan Documents to which each Pledgor is a party, to
secure all Hedging Obligations owed by any Loan Party to any Lender or Affiliate
of any Lender or to any Person that was a Lender or an Affiliate of a Lender at
the time the applicable Hedging Transaction was entered into, and to secure all
Treasury Management Obligations owed by any Loan Party to any Lender or
Affiliate of any Lender or to any Person that was a Lender or an Affiliate of a
Lender at the time the applicable agreement giving rise to such Treasury
Management Obligations was entered into, and each Pledgor wishes to fulfill said
condition precedent;
     WHEREAS, the Pledgors are the record and beneficial owners of all of the
issued and outstanding shares of common stock listed on Part A of Schedule I
attached hereto (the “Pledged Shares”) and are the record and beneficial owners
of all membership interests listed on Part B of Schedule I attached hereto (the
“Pledged Membership Interests”), such Pledged Shares and Pledged Membership
Interests being all of the Capital Stock of the Pledgors’ Domestic Subsidiaries
and 65% of the voting Capital Stock and 100% of the non-voting Capital Stock of
the Pledgors’ Foreign Subsidiaries; and
     WHEREAS, the Pledgors are the record and beneficial owners of the
promissory notes and instruments described on Schedule II attached hereto (the
“Pledged Notes”).

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in order to induce Lenders to extend the Loans and the
Issuing Bank to issue Letters of Credit and to make the financial accommodations
as provided for in the Credit Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
     1. Defined Terms. All capitalized terms used but not otherwise defined
herein have the meanings given to them in the Credit Agreement. The following
additional terms, when used in this Agreement, shall have the following
meanings:
     “Secured Parties” shall mean the Administrative Agent, the Lenders, the
Specified Hedge Providers and the Specified Treasury Management Providers.
     2. Pledge. Each Pledgor hereby pledges to the Administrative Agent, for its
benefit and the benefit of the Secured Parties and grants to the Administrative
Agent, for its benefit and the benefit of the Secured Parties, a first priority
security interest in all of such Pledgor’s right, title and interest in, to and
under the following property, whether now owned by or owing to, or hereafter
acquired by or arising in favor of such Pledgor (collectively, the “Pledged
Collateral”):
          (a) The Pledged Shares and the certificates representing the Pledged
Shares, and, except as provided for in Section 8 hereof, all dividends, cash,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Shares;
          (b) Any stock or other securities acquired by any Pledgor or such
Pledgor’s designees with respect to, incident to or in lieu of the Pledged
Shares or with respect to, incident to or in lieu of the Pledged Collateral
(x) due to any dividend, stock-split, stock dividend or distribution on
dissolution, or partial or total liquidation, or for any other reason, (y) in
connection with a reduction of capital, capital surplus or paid-in-surplus or
(z) in connection with any spin-off, split-off, reclassification, readjustment,
merger, consolidation, sale of assets, combination of shares or any other plan
of distribution affecting of the those companies listed on Schedule I;
          (c) Any subscription or other rights or options issued in connection
with the Pledged Shares, and, if exercised by any Pledgor, all new shares or
other securities so acquired by such Pledgor, which shall promptly be assigned
and delivered to the Administrative Agent and held under the terms of this
Pledge Agreement in the same manner as the Pledged Shares originally pledged
hereunder;
          (d) Any and all proceeds, monies, income and benefits arising from or
by virtue of, and all dividends and distributions (cash or otherwise) payable or
distributable with respect to, all or any of the Pledged Shares or other
securities and rights and interests described in this Section 2, except as
provided for in Section 8 hereof;
          (e) The Pledged Membership Interests, if any, and any certificates at
any time representing the Pledged Membership Interests, it being understood that
the Pledged Membership Interests are, as of the date hereof, uncertificated, and
all cash, securities, dividends,

2



--------------------------------------------------------------------------------



 



rights, and other property at any time and from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Membership Interests;
          (f) All of such Pledgor’s right, title and interest as a member in
each limited liability company listed on Part B of Schedule I (the “LLCs”),
whether now owned or hereafter acquired, including all of such Pledgor’s right,
title and interest in, to and under the limited liability company agreements
described on Part B of Schedule I (as such agreements have heretofore been and
may hereafter be amended, restated, supplemented or otherwise modified from time
to time, collectively, the “LLC Agreements”) to which it is a party (including
the right to vote with respect to and to manage and administer the business of
such LLCs), together with all other rights, interests, claims and other property
of such Pledgor in any manner arising out of or relating to its membership
interest in the LLCs, whatever their respective kind or character, whether they
are tangible or intangible property, and wheresoever they may exist or be
located, and further including, without limitation, (1) all rights of such
Pledgor to receive distributions of any kind, in cash or otherwise, due or to
become due under or pursuant to each such LLC Agreement or otherwise in respect
of such LLCs, (2) all rights of such Pledgor to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect to each such LLCs,
(3) all claims of such Pledgor for damages arising out of, or for the breach of,
or for a default under, each such LLC Agreement, (4) any certificated security
or uncertificated security evidencing any of the foregoing issued by such LLCs
to such Pledgor, (5) any interest of such Pledgor in the entries on the books of
any financial intermediary pertaining to such Pledgor’s interest as a member in
the LLCs and (6) to the extent not included in the foregoing, all proceeds of
any and all of the foregoing; provided, however, that notwithstanding anything
herein to the contrary;
          (i) Each Pledgor shall remain liable under the LLC Agreements to the
extent set forth therein to perform all of its duties and obligations thereunder
to the same extent as if this Pledge Agreement had not been executed;
          (ii) The exercise by the Administrative Agent of any of its rights
hereunder shall not release any Pledgor from any of its duties or obligations
under the LLC Agreements (other than to the extent a Pledgor is precluded from
performing such duties solely as a result of the Administrative Agent’s having
exercised such rights or remedies);
          (iii) Administrative Agent shall not have any obligation or liability
under the LLC Agreements by reason of this Pledge Agreement, nor shall the
Administrative Agent be obligated to perform any of the obligations or duties of
the Pledgors thereunder, to make any payment, to make any inquiry as to the
nature or sufficiency of any payment received by the Pledgors or the sufficiency
of any performance by any party under any such LLC Agreement, or to take any
action to collect or enforce any claim for payment assigned hereunder; and
          (iv) Without limiting the generality of the foregoing, neither the
grant of the security interest in the Pledged Collateral in favor of the
Administrative Agent as provided herein nor the exercise by the Administrative
Agent of any of its rights

3



--------------------------------------------------------------------------------



 



hereunder nor any action by the Administrative Agent in connection with a
foreclosure on the Pledged Collateral shall be deemed to constitute the
Administrative Agent or any other Secured Party a member of any limited
liability company;
          (g) The Pledged Notes and the instruments and other documents
representing the Pledged Notes, and all interest, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for the Pledged Notes; and
          (h) All additional promissory notes from time to time acquired by such
Pledgor in any manner and the instruments and other documents representing such
promissory notes and all interest, cash, instruments and other property, or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such promissory notes;
provided, that “Pledged Collateral” shall not include Excluded Collateral.
     3. Security For Secured Obligations. This Pledge Agreement and the Pledged
Collateral secure the prompt payment, in full when due, whether at stated
maturity, by acceleration or otherwise, and performance of (i) with respect to
the Borrower, all Obligations of Borrower under the Credit Agreement and the
other Loan Documents (whether for principal, interest, fees, expenses, indemnity
or reimbursement payments, or otherwise, as provided in the Credit Agreement or
such other Loan Documents) and all other Obligations of the Borrower, (ii) with
respect to the Subsidiary Pledgors, all obligations of each such Subsidiary
Pledgor under the Subsidiary Guaranty Agreement and all other Loan Documents to
which such Pledgor is a party (whether for principal, interest, fees, expenses,
indemnity or reimbursement payments, or otherwise, as provided in the Credit
Agreement or such other Loan Documents) and all other Obligations of the
Subsidiary Pledgors, (iii) all renewals, extensions, refinancings and
modifications thereof and (iv) all interest, charges, expenses, fees, attorneys’
fees and other sums required to be paid by any Pledgor under the Credit
Agreement, under this Pledge Agreement or under any of the other Loan Documents
(collectively, the “Secured Obligations”).
     4. Delivery Of Pledged Collateral. All certificates, promissory notes and
instruments representing or evidencing the Pledged Collateral (other than the
Capital Stock of PEI) shall be delivered to and held by or on behalf of the
Administrative Agent pursuant hereto. All such certificated Pledged Shares and
certificated Pledged Membership Interests shall be accompanied by duly executed,
undated instruments of transfer or assignment endorsed in blank, all in form and
substance satisfactory to the Administrative Agent. All Pledged Notes shall be
endorsed by the applicable Pledgor. Upon the occurrence and during the
continuation of an Event of Default, the Administrative Agent shall have the
right, at any time in its discretion and without notice to any Pledgor, to
transfer to or to register in the name of the Administrative Agent or any of its
nominees any or all of the Pledged Shares or Pledged Membership Interests. In
addition, the Administrative Agent shall have the right, upon the occurrence and
during the continuation of an Event of Default, to exchange certificates or
instruments representing or evidencing Pledged Shares or Pledged Membership
Interests for certificates or instruments of smaller or larger denominations.

4



--------------------------------------------------------------------------------



 



     5. Representations and Warranties. Each Pledgor represents and warrants to
the Secured Parties as follows:
          (a) Each Pledgor is, and at the time of delivery of the Pledged Shares
and Pledged Membership Interests to the Administrative Agent pursuant to
Section 4 hereof will be, the sole holder of record and the sole beneficial
owner of the Pledged Collateral pledged by such Pledgor, free and clear of any
Lien thereon or affecting the title thereto except for Permitted Encumbrances.
          (b) All of the Pledged Shares and Pledged Membership Interests have
been duly authorized, validly issued and, with respect to any issuer that is a
corporation, are fully paid and non-assessable and all documentary, stamp, or
other taxes or fees owing in connection with the issuance, transfer and/or
pledge thereof hereunder have been paid and will be hereafter paid by each
Pledgor as same becomes due and payable, except where the same are currently
being contested in good faith by appropriate proceedings and for which such
Pledgor has set aside on its books adequate reserves in accordance with GAAP.
          (c) No dispute, counterclaim or defense exists with respect to all or
any part of the Pledged Collateral.
          (d) Each Pledgor has the requisite corporate authority to pledge,
assign, transfer, deliver, deposit and set over its Pledged Collateral to the
Administrative Agent as provided herein.
          (e) There are no restrictions, other than applicable laws and
regulations affecting the offering and/or transfer of the Pledged Collateral,
upon the transfer, hypothecation or pledge of any of the Pledged Collateral.
          (f) None of the Pledged Shares or Pledged Membership Interests have
been issued or transferred in violation of the securities registration,
securities disclosure or similar laws of any jurisdiction to which such issuance
or transfer may be subject.
          (g) Part A of Schedule I hereto lists the authorized shares of common
stock, the par value thereof and the number of issued and outstanding shares of
common stock of each issuer of Pledged Shares. As of the date hereof, (i) no
subscription, warrant, option or other rights to purchase or acquire any shares
of any class of capital stock of any issuer of Pledged Shares is authorized and
outstanding, and (ii) there is no commitment by any issuer of Pledged Shares to
issue any such shares, warrants, options or other such rights or securities.
          (h) Part B of Schedule I hereto lists all of the issued and
outstanding membership interests of each issuer of Pledged Membership Interests.
As of the date hereof, (i) no subscription, warrant, option or other rights to
purchase or acquire any membership interests of any issuer of Pledged Membership
Interests is authorized and outstanding, and (ii) there is no commitment by any
issuer of Pledged Membership Interests to issue any such warrants, options or
other such rights or securities.

5



--------------------------------------------------------------------------------



 



          (i) The pledge by each Pledgor of its Pledged Collateral is not in
contravention of any applicable law or of any agreement to which such Pledgor is
party or by which such Pledgor is otherwise bound, and no consent, approval,
authorization or other order of, or other action by, any Person or notice to or
filing with, any Person is required (x) for the pledge by such Pledgor of the
Pledged Collateral pursuant to this Pledge Agreement or for the execution,
delivery or performance of this Pledge Agreement by such Pledgor or (y) for the
exercise by the Administrative Agent of the voting or other rights provided for
in this Pledge Agreement, or the remedies in respect of the Pledged Collateral
pursuant to this Pledge Agreement (except as may (A) have already been obtained
or made or (B) be required by applicable laws or regulations in connection with
any disposition of any portion of the Pledged Collateral).
          (j) The pledge, assignment and delivery of the Pledged Collateral
constituing certificated securities together with duly executed, undated
instruments of transfer or assignment endorsed in blank pursuant to this Pledge
Agreement will create a valid first priority Lien on and a first priority
perfected security interest in the Pledged Collateral and the proceeds thereof,
securing the payment of the Secured Obligations and no filing or other action is
necessary to perfect or protect such security interest, except that (i) the
filing of a financing statement, the taking of possession or some other action
may be required under Section 8.9A-315 of the Uniform Commercial Code as in
effect in the Commonwealth of Virginia (the “UCC”) to perfect a security
interest in certain proceeds of the Pledged Collateral that do not constitute
Pledged Shares or other securities or instruments and (ii) the filing of a
financing statement under Sections 8.9A-312 and 8.9A-314 of the UCC may be
required to perfect a security interest in any Pledged Collateral that
constitutes “investment property” (other than the Pledged Shares) with respect
to which the Administrative Agent does not have “control” (as such terms are
defined in the UCC).
          (k) All of the representations and warranties made by or on behalf of
a Pledgor in the Credit Agreement and the other Loan Documents are true and
correct in all material respects, are incorporated herein by this reference and
deemed to be made herein by such Pledgor for purposes of this Pledge Agreement,
in each case, on and as of the date hereof and the date of any Borrowing or the
date of issuance, amendment, extension or renewal of any Letter of Credit
(except to the extent stated to relate to a specific earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date).
          (l) Each of the Pledged Notes issued by a Pledgor or a Subsidiary
thereof is the legal, valid and binding obligation of the obligor thereof,
enforceable in accordance with its terms, and has been duly authorized,
authenticated or issued and delivered by the issuer thereof, and no such issuer
is in default thereunder. Except as disclosed on Schedule II hereto, none of the
Pledged Notes are subordinated in right of payment to other indebtedness (except
for the Secured Obligations) or subject to the terms of an indenture.
          (m) This Pledge Agreement has been duly authorized, executed and
delivered by each Pledgor and constitutes a legal, valid and binding obligation
of such Pledgor enforceable against such Pledgor in accordance with its terms,
except as enforceability may be limited by

6



--------------------------------------------------------------------------------



 



applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).
     The representations and warranties set forth in this Section 5 shall
survive the execution and delivery of this Pledge Agreement. The representations
and warranties set forth in Sections 5(b) and (f) shall not apply to any Pledgor
with respect to the Pledged Shares of PEI.
     6. Covenants. Each Pledgor covenants and agrees that from and after the
date of this Pledge Agreement and until the payment and performance in full of
all of the Secured Obligations (other than contingent indemnification
obligations that have not yet been asserted) of such Pledgor:
          (a) Except as permitted by the Credit Agreement, such Pledgor shall
not sell, assign, transfer, pledge or otherwise encumber any of its rights in or
to its Pledged Collateral or any unpaid dividends or other distributions or
payments with respect thereto except pursuant to this Pledge Agreement.
          (b) Except as permitted by the Credit Agreement, such Pledgor will not
cause or permit any issuer of Pledged Shares or Pledged Membership Interests to
issue or grant any warrants, stock options of any nature or other instruments
convertible into membership interests or shares of any class of capital stock or
additional membership interests or shares of capital stock or sell or transfer
any membership interests or treasury stock.
          (c) Such Pledgor will, at its own cost and expense, promptly execute,
acknowledge and deliver all such instruments and take all such action as the
Administrative Agent from time to time may reasonably request in order to
perfect and protect the Lien granted or purported to be granted hereby, in each
case, to the extent required hereby, or to enable the Administrative Agent to
exercise and enforce its rights and remedies hereunder with respect to the
Pledged Collateral.
          (d) Such Pledgor has and will, at its own cost and expense, defend the
title to its Pledged Collateral and the Liens of the Administrative Agent
thereon against the claim of any Person, except Liens permitted by Section 7.2
of the Credit Agreement, and will maintain and preserve such Liens.
          (e) Such Pledgor will pay all taxes, assessments and charges levied,
assessed or imposed upon its Pledged Collateral in accordance with the
provisions of Section 5.5 of the Credit Agreement.
     7. Adjustments and Distributions Concerning Pledged Collateral. Should the
Pledged Collateral, or any part thereof, ever be converted in any manner by any
Pledgor into another type of property or any money or other proceeds ever be
paid or delivered to any Pledgor as a result of such Pledgor’s rights in the
Pledged Collateral, then in any such event (except as provided in Section 8
hereof), all such property, money and other proceeds shall promptly be and
become part of the Pledged Collateral, for the benefit of the Secured Parties,
as Pledged

7



--------------------------------------------------------------------------------



 



Collateral hereunder in accordance with the provisions of the Credit Agreement;
and, if the Administrative Agent deems it necessary and so reasonably requests,
to properly endorse, assign or transfer any and all such other proceeds to the
Administrative Agent and to deliver to the Administrative Agent any and all such
other proceeds which require perfection by possession under the UCC. With
respect to any of such property of a kind requiring an additional security
agreement, financing statement or other writing to perfect a security interest
therein in favor of the Administrative Agent, each Pledgor will, promptly upon
the Administrative Agent’s request, execute and deliver to the Administrative
Agent, or cause to be executed and delivered to the Administrative Agent, such
agreements, financing statements or other writings.
     8. Pledgors’ Rights; Termination Of Rights.
          (a) As long as no Event of Default shall have occurred and be
continuing:
          (i) Each Pledgor shall have the right, from time to time, to vote and
give consents with respect to its Pledged Collateral or any part thereof for all
purposes permitted by the Credit Agreement or any other Loan Documents;
provided, that, without limitation of the foregoing, no vote shall be cast, and
no consent shall be given or action taken by any Pledgor without the prior
written consent of the Administrative Agent that would authorize or effect
(except if and to the extent permitted by the Credit Agreement): (A) the
dissolution or liquidation, in whole or in part, of any issuer of the Pledged
Collateral, (B) the consolidation or merger of any issuer of the Pledged
Collateral with any other Person (other than any Pledgor), (C) the sale,
disposition or encumbrance of any portion of the assets of any issuer of the
Pledged Collateral or any business or division thereof, except as permitted by
the Credit Agreement, (D) any change in the authorized number of shares or
membership interests, the stated capital or the authorized shares or member
interest capital of any issuer of the Pledged Collateral or the issuance of any
additional shares of capital stock or membership interests thereof, except as
permitted by the Credit Agreement or (E) the alteration of the voting rights
with respect to the capital stock or membership interests of any issuer of the
Pledged Collateral, except as permitted by the Credit Agreement;
          (ii) Each Pledgor shall be entitled, from time to time, to collect and
receive for its own use all dividends, distributions and other amounts paid in
respect of its Pledged Collateral to the extent not in violation of the Credit
Agreement.
          (b) Intentionally Deleted.
          (c) Upon the occurrence of an Event of Default and during the
continuation thereof, all of Pledgors’ rights to exercise voting and other
consensual rights pursuant to Section 8(a)(i) hereof and all of Pledgors’ rights
to receive any cash dividends and distributions pursuant to Section 8(a)(ii)
hereof shall cease and all such rights shall thereupon become vested in the
Administrative Agent, for the benefit of the Secured Parties, who shall have the
sole and exclusive right to exercise the voting and other consensual rights
which the Pledgors would otherwise be authorized to exercise pursuant to
Section 8(a)(i) hereof, and to receive and retain the dividends and
distributions which the Pledgors would otherwise be authorized to receive and

8



--------------------------------------------------------------------------------



 



retain pursuant to Section 8(a)(ii) hereof. Upon the occurrence of an Event of
Default and during the continuation thereof, each Pledgor shall, at the
Administrative Agent’s request, pay over to the Administrative Agent, for the
benefit of the Secured Parties, any dividends received by such Pledgor with
respect to its Pledged Collateral and any and all money and other property paid
over to or received by the Administrative Agent shall be retained by the
Administrative Agent, for the benefit of the Secured Parties, as Pledged
Collateral hereunder and shall be applied in accordance with the terms of the
Credit Agreement.
     9. Default. The Pledgors shall be in default under this Pledge Agreement
upon the happening of any of the following events or conditions (hereinafter
referred to as an “Event of Default”):
          (i) The occurrence of an Event of Default as defined in the Credit
Agreement;
          (ii) The filing of any financing statement that is authorized by the
Pledgor or under applicable law with regard to the Pledged Collateral, other
than relating to or permitted by this Pledge Agreement or the Credit Agreement,
or the attachment of any additional Lien or security interest to any portion of
the Pledged Collateral, for the benefit of any Person other than the
Administrative Agent, other than relating to or permitted by this Pledge
Agreement or the Credit Agreement; and
          (iii) Failure of any Pledgor to observe any of its respective
covenants set forth in this Pledge Agreement, and such failure shall remain
unremedied for thirty (30) days after the earlier of (i) any Responsible Officer
of any Pledgor becomes aware of such failure, or (ii) notice thereof shall have
been given to any Pledgor by the Administrative Agent or any Secured Party.
     10. Remedies Upon An Event Of Default.
          (a) Upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent may exercise all rights of a
secured party under the UCC (whether or not the UCC applies to the affected
collateral). In addition, upon the occurrence of an Event of Default and during
the continuation thereof, the Administrative Agent is hereby authorized and
empowered to transfer and register in its name or in the name of its nominee the
whole or any part of the Pledged Collateral, exercise the voting rights with
respect thereto, collect and receive all cash dividends and other distributions
made thereon, sell in one or more sales after five (5) days’ notice of the time
and place of any public sale or of the time after which a private sale is to
take place (which notice each Pledgor agrees is commercially reasonable), but
without any previous notice or advertisement, the whole or any part of the
Pledged Collateral and otherwise act with respect to the Pledged Collateral as
though the Administrative Agent was the legal and record owner thereof. Each
Pledgor hereby irrevocably constitutes and appoints the Administrative Agent,
for the benefit of the Secured Parties, as the proxy and attorney-in-fact of
such Pledgor with respect to the Pledged Collateral, with full power of
substitution to exercise any of the rights provided in the preceding sentence;
provided, that the Administrative Agent shall not have any duty to exercise any
such right or to preserve the same and shall not be liable for any failure to do
so or for any delay in doing so. Any sale shall be made at a public or private
sale at the Administrative Agent’s offices or elsewhere to be named in the
notice of sale, either

9



--------------------------------------------------------------------------------



 



for cash or upon credit or for future delivery at such price as the
Administrative Agent may deem fair, and any Secured Party may be the purchaser
of the whole or any part of the Pledged Collateral so sold and hold the same
thereafter in its own right free from any claim of any Pledgor or any right of
redemption, which each Pledgor hereby waives to the extent permitted by
applicable law. Each sale shall be made to the highest bidder, but the
Administrative Agent reserves the right to reject any and all bids at such sale
which, in its discretion, it shall deem inadequate. Demands of performance,
except as otherwise herein specifically provided for, notices of sale,
advertisements and the presence of property at sale are hereby waived and any
sale hereunder may be conducted by an auctioneer or any officer or agent of the
Administrative Agent.
          (b) If, at the original time or times appointed for the sale of the
whole or any part of the Pledged Collateral, the highest bid, if there be but
one sale, shall be inadequate to discharge in full all the Secured Obligations,
or if the Pledged Collateral be offered for sale in lots, if at any of such
sales, the highest bid for the lot offered for sale would indicate to the
Administrative Agent, in its discretion, the unlikelihood of the proceeds of the
sales of the whole of the Pledged Collateral being sufficient to discharge all
the Secured Obligations, the Administrative Agent may, on one or more occasions
and in its discretion, postpone any of said sales by public announcement at the
time of sale or the time of previous postponement of sale, and no other notice
of such postponement or postponements of sale need be given, any other notice
being hereby waived; provided, that any sale or sales made after such
postponement shall be after five (5) days’ notice from the Administrative Agent
to any such Pledgor.
          (c) If, at any time that the Administrative Agent shall determine,
upon the occurrence of an Event of Default and during the continuation thereof,
to exercise its rights to sell the whole or any part of the Pledged Collateral
hereunder, such Pledged Collateral or the part thereof to be sold shall not, for
any reason whatsoever, be effectively registered under the Securities Act of
1933, as amended (the “Act”), the Administrative Agent may, in its discretion
(subject only to applicable requirements of law), sell such Pledged Collateral
or part thereof by private sale in such manner and under such circumstances as
the Administrative Agent may deem necessary or advisable, but subject to the
other requirements of this Section 9, and shall not be required to effect such
registration or to cause the same to be effected. Without limiting the
generality of the foregoing, in any such event the Administrative Agent in its
discretion (i) may, in accordance with applicable securities laws, proceed to
make such private sale notwithstanding that a registration statement for the
purpose of registering such Pledged Collateral or part thereof could be or shall
have been filed under said Act (or similar statute), (ii) may approach and
negotiate with a single possible purchaser to effect such sale, (iii) may
restrict such sale to a purchaser who will represent and agree that such
purchaser is purchasing for its own account, for investment and not with a view
to the distribution or sale of such Pledged Collateral or part thereof, and
(iv) may place all or any part of the Pledged Collateral with an investment
banking firm for private placement, which firm shall be entitled to purchase all
or any part of the Pledged Collateral for its own account. If any of the Pledged
Collateral shall not be freely distributable to the public without registration
under the Act (or similar statute), then the Administrative Agent shall not be
required to effect such registration or cause the same to be effected but, in
its discretion (subject to applicable requirements of law), may require that any
sale hereunder (including a sale at auction) be conducted subject to
restrictions (i) as to the financial

10



--------------------------------------------------------------------------------



 



sophistication and ability of any Person permitted to bid or purchase at any
such sale, (ii) as to the content of legends to be placed upon any certificates
representing the Pledged Collateral sold in such sale, including restrictions on
future transfer thereof, (iii) as to the representations required to be made by
each Person bidding or purchasing at such sale relating to that Person’s access
to financial information about any Pledgor or any of its subsidiaries so sold
and such Person’s intentions as to the holding of the Pledged Collateral so sold
for investment, for its own account, and not with a view to the distribution
thereof, and (iv) as to such other matters as the Administrative Agent may, in
its discretion, deem necessary or appropriate in order that such sale
(notwithstanding any failure so to register) may be effected in compliance with
the UCC and other laws affecting the enforcement of creditors’ rights and the
Act and all applicable state securities laws.
          (d) Each Pledgor acknowledges that, notwithstanding the legal
availability of a private sale or a sale subject to the restrictions described
above in paragraph (c), the Administrative Agent may, in its discretion, elect,
upon the occurrence of an Event of Default and during the continuation thereof,
to register any or all the Pledged Collateral under the Act (or any applicable
state securities law). Each Pledgor, however, recognizes that the Administrative
Agent may be unable to effect a public sale of any or all the Pledged Collateral
and may be compelled to resort to one or more private sales thereof. Each
Pledgor also acknowledges that any such private sale may result in prices and
other terms less favorable to the seller than if such sale were a public sale
and, notwithstanding such circumstances, agrees that any such private sale shall
be deemed to have been made in a commercially reasonable manner. The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Collateral for the period of time necessary to permit the registrant to
register such securities for public sale under the Act, or under applicable
state securities laws, even if each Pledgor would agree to do so.
          (e) Any cash held by the Administrative Agent as Pledged Collateral
and all cash proceeds received by the Administrative Agent in respect of any
sale of, collection from, or other realization upon all or any part of the
Pledged Collateral, upon the occurrence of an Event of Default and during the
continuation thereof, may, in the discretion of the Administrative Agent, be
held by the Administrative Agent as collateral for, and/or then or at any time
thereafter be applied (after payment of any amounts payable to the
Administrative Agent pursuant to Section 12 hereof) in whole or in part by the
Administrative Agent for the benefit of the Secured Parties in their individual
and various agency capacities and any other holder of any Secured Obligations
against, all or any part of the Secured Obligations in accordance with the terms
hereof. Any surplus of such cash or cash proceeds held by the Administrative
Agent and remaining after payment in full of all the Secured Obligations shall
be paid over to the Pledgors or to whomsoever may be lawfully entitled to
receive such surplus.
          (f) Each Pledgor agrees that following the occurrence and during the
continuation of an Event of Default it will not at any time plead, claim or take
the benefit of any appraisal, valuation, stay, extension, moratorium or
redemption law now or hereafter in force in order to prevent or delay the
enforcement of this Pledge Agreement, or the absolute sale of the whole or any
part of the Pledged Collateral or the possession thereof by any purchaser at any
sale hereunder, and each Pledgor waives the benefit of all such laws to the
extent it lawfully may do

11



--------------------------------------------------------------------------------



 



so. Each Pledgor agrees that it will not interfere with any right, power and
remedy of the Administrative Agent provided for in this Pledge Agreement or now
or hereafter existing at law or in equity or by statute or otherwise, or the
exercise or beginning of the exercise by the Administrative Agent of any one or
more of such rights, powers, or remedies. No failure or delay on the part of the
Administrative Agent to exercise any such right, power or remedy and no notice
or demand which may be given to or made upon any Pledgor by the Administrative
Agent with respect to any such remedies shall operate as a waiver thereof, or
limit or impair the Administrative Agent’s right to take any action or to
exercise any power or remedy hereunder, without notice or demand, or prejudice
its rights as against any Pledgor in any respect. Except for gross negligence or
willful misconduct, each Pledgor waives all claims, damages and demands against
the Administrative Agent arising out of the repossession, retention or sale of
the Pledged Collateral.
     11. Power Of Attorney. Each Pledgor appoints the Administrative Agent, or
any other Person whom the Administrative Agent may designate, as each Pledgor’s
true and lawful attorney-in-fact, with, upon the occurrence of an Event of
Default and during the continuation thereof, power to endorse each Pledgor’s
name on any checks, notes, acceptances, money orders, drafts or other form of
payment or security representing a portion of the Pledged Collateral that may
come into the Administrative Agent’s possession and to do all things necessary
to carry out the terms of this Pledge Agreement. Each Pledgor ratifies and
approves all such acts of such attorney-in-fact. Except for gross negligence or
willful misconduct, neither the Administrative Agent nor any other Person
designated by the Administrative Agent as attorney-in-fact hereunder will be
liable for any acts or omissions, nor for any errors of judgment or mistakes of
fact or law. This power, coupled with an interest, is irrevocable until the
payment in full of all Secured Obligations of each Pledgor.
     12. Administrative Agent’s Right To Take Action. In the event that any
Pledgor fails or refuses to perform any of its obligations set forth herein by
the dates or within the periods provided for herein (subject to any grace or
notice periods), or otherwise fails or refuses to pay any amount necessary for
the preservation and protection of the Pledged Collateral, the Administrative
Agent shall have the right, without obligation, by notice to the Pledgors, to do
all things it deems necessary or advisable to discharge the same (including,
without limitation, to pay any such taxes, assessments, charges or other sums,
together with interest and penalties thereon) and any sums paid by the
Administrative Agent, or the cost thereof, including, without limitation,
reasonable attorneys’ fees, shall be reimbursed by the Pledgors, to the
Administrative Agent in accordance with Section 10.3 of the Credit Agreement as
if each Pledgor was the Borrower and, until so reimbursed, shall bear interest
at the highest rate chargeable under, and subject to, Section 2.14(c) of the
Credit Agreement.
     13. Expenses. The Pledgors shall, jointly and severally as if each Pledgor
was the Borrower, pay all reasonable costs, expenses, taxes and fees incurred by
the Administrative Agent in connection with this Pledge Agreement in accordance
with Section 10.3 of the Credit Agreement.
     14. Indemnity. The Pledgors, jointly and severally, will indemnify and hold
harmless each of the Secured Parties and each of their respective employees,
representatives,

12



--------------------------------------------------------------------------------



 



officers and directors from and against any and all claims, liabilities,
investigations, losses, damages, actions, and demands by any party against the
Secured Parties or any of them resulting from any breach or alleged breach by
any Pledgor of any representation or warranty made hereunder, or otherwise
arising out of this Pledge Agreement, unless, with respect to any of the above,
any of the Secured Parties are finally judicially determined to have acted with
gross negligence or willful misconduct. This Section 14 shall survive
termination of this Pledge Agreement.
     15. Limitation On the Administrative Agent’s Duty In Respect Of Pledged
Collateral. The Administrative Agent shall comply with Sections 8.9A-207 through
8.9A-209 of the UCC with respect to the Pledged Collateral in its possession or
under its control, but shall have no other duties with respect thereto. The
powers conferred on the Administrative Agent hereunder are solely to protect its
interest in the Pledged Collateral and shall not impose any duty upon it to
exercise any such powers. Except for the safe custody of any Pledged Collateral
in its possession and the accounting for moneys actually received by it
hereunder, the Administrative Agent shall have no duty as to any Pledged
Collateral or any income thereon, as to ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relative to any Pledged Collateral, whether or not the Administrative Agent, or
any other Secured Party has or is deemed to have knowledge of such matters, or
as to the taking of any necessary steps to preserve rights against any parties
or any other rights pertaining to any Pledged Collateral. The Administrative
Agent shall be deemed to have exercised reasonable care in the custody and
preservation of any Pledged Collateral in its possession if such Pledged
Collateral is accorded treatment substantially equal to that which the
Administrative Agent accords its own property.
     16. Security Interest Absolute. All rights of the Administrative Agent and
security interests hereunder, and all obligations of each Pledgor hereunder,
shall be absolute and unconditional irrespective of:
          (a) any lack of validity or enforceability of the Loan Documents;
          (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Loan Documents including,
without limitation, any increase in the Secured Obligations resulting from the
extension of additional credit to any Pledgor or any of its Subsidiaries or
otherwise;
          (c) any taking, exchange, release or non-perfection of any other
collateral, or any taking, release or amendment or waiver of or consent to
departure from any guaranty, for all or any of the Secured Obligations;
          (d) any manner of application of collateral, or proceeds thereof, to
all or any of the Secured Obligations, or any manner of sale or other
disposition of any collateral for all or any part of the Secured Obligations or
any other assets of any Pledgor or any of its Subsidiaries;

13



--------------------------------------------------------------------------------



 



          (e) any change, restructuring or termination of the corporate
structure or existence of any Pledgor or any of its Subsidiaries; or
          (f) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, any Pledgor or a third party pledgor.
     17. Reinstatement. This Pledge Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Pledgor for liquidation or reorganization, should any Pledgor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Pledgor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,”
“fraudulent transfer” or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.
     18. Successors And Assigns. This Pledge Agreement and all obligations of
each Pledgor hereunder shall be binding upon the successors and assigns of such
Pledgor (including any debtor-in-possession on behalf of such Pledgor) and
shall, together with the rights and remedies of the Administrative Agent, for
the benefit of the Secured Parties, hereunder, inure to the benefit of the
Administrative Agent, the other Secured Parties, all future holders of any
instrument evidencing any of the Secured Obligations and their respective
permitted successors and assigns. No sales of participations, other sales,
assignments, transfers or other dispositions of any agreement governing or
instrument evidencing the Secured Obligations or any portion thereof or interest
therein shall in any manner affect the Lien granted to the Administrative Agent,
for the benefit of the Secured Parties, hereunder. No Pledgor may assign, sell,
hypothecate or otherwise transfer any interest in or obligation under this
Pledge Agreement.
     19. Waivers; Amendment.
          (a) No failure or delay by any Secured Party of any kind in exercising
any power, right or remedy hereunder and no course of dealing between any
Pledgor on the one hand and the Administrative Agent or the holder of any Note
on the other hand shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or remedy hereunder or under any other
Loan Document, or any abandonment or discontinuance of steps to enforce such a
power, right or remedy, preclude any other or further exercise thereof or the
exercise of any other power, right or remedy. The rights of the Secured Parties
hereunder and of the Lenders under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Pledge Agreement or consent to any departure by
any Pledgor therefrom shall in any event be effective unless the same shall be
permitted by subsection (b) below, and then such waiver and consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any Pledgor in any case shall entitle such Pledgor to any
other or further notice in

14



--------------------------------------------------------------------------------



 



similar or other circumstances.
          (b) Neither this Pledge Agreement nor any provision hereof may be
waived, amended or modified except pursuant to a written agreement entered into
between the Pledgors with respect to which such waiver, amendment or
modification relates and the Administrative Agent, with the prior written
consent of the Required Lenders (except as otherwise permitted in the Credit
Agreement).
     20. Severability. Any provision of this Pledge Agreement held to be
illegal, invalid or unenforceable in any jurisdiction, shall, as to such
jurisdiction, be ineffective to the extent of such illegality, invalidity or
unenforceability without affecting the legality, validity or enforceability of
the remaining provisions hereof or thereof; and the illegality, invalidity or
unenforceability of a particular provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
     21. Notices. All notices, requests and other communications to the Pledgors
or Administrative Agent hereunder shall be delivered in the manner required by
the Credit Agreement and shall be sufficiently given to Administrative Agent or
any Pledgor if addressed or delivered to them at, in the case of the
Administrative Agent and Borrower, its addresses and telecopier numbers
specified in the Credit Agreement and in the case of any other Pledgor, at their
respective addresses and telecopier numbers provided in the Subsidiary Guaranty
Agreement. All such notices and communications shall be deemed to have been duly
given at the times set forth in the Credit Agreement.
     22. Counterparts; Integration. This Pledge Agreement may be executed by one
or more of the parties to this Pledge Agreement on any number of separate
counterparts (including by telecopy or by email, in pdf format), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. This Pledge Agreement constitutes the entire agreement among the
parties hereto regarding the subject matters hereof and supersedes all prior
agreements and understandings, oral or written, regarding such subject matter.
     23. Governing Law; Jurisdiction; Consent to Service of Process.
          (a) This Pledge Agreement shall be construed in accordance with and be
governed by the law of the Commonwealth of Virginia.
          (b) Each party to this Pledge Agreement hereby irrevocably and
unconditionally submits, for itself and its property, to the non-exclusive
jurisdiction of the United States courts located within the Eastern District of
Virginia, and of any state court of the Commonwealth of Virginia located in
Fairfax County, Virginia, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Pledge Agreement or any
other Loan Document or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such Virginia state
court or, to the extent permitted by applicable law, such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the

15



--------------------------------------------------------------------------------



 



judgment or in any other manner provided by law. Nothing in this Pledge
Agreement shall affect any right that the Administrative Agent, the Issuing
Bank, the Swingline Lender or any Lender may otherwise have to bring any action
or proceeding relating to this Pledge Agreement against any Pledgor or its
properties in the courts of any jurisdiction.
          (c) Each party to this Pledge Agreement irrevocably and
unconditionally waives any objection which it may now or hereafter have to the
laying of venue of any such suit, action or proceeding described in paragraph
(b) of this Section and brought in any court referred to in paragraph (b) of
this Section. Each party hereto irrevocably waives, to the fullest extent
permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
          (d) Each party to this Pledge Agreement irrevocably consents to the
service of process in the manner provided for notices in Section 10.1 of the
Credit Agreement. Nothing in this Pledge Agreement will affect the right of the
Administrative Agent or any Lender to serve process in any other manner
permitted by law.
     24. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS PLEDGE
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS PLEDGE
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     25. Benefit of Secured Parties. All Liens granted or contemplated hereby
shall be for the benefit of the Secured Parties, and all proceeds or payments
realized from Pledged Collateral in accordance herewith shall be applied to the
Secured Obligations in accordance with Section 8.2 of the Credit Agreement.
     26. Termination of this Pledge Agreement. Subject to Section 17 hereof,
this Pledge Agreement and the security interests granted hereunder shall
terminate, without delivery of any instrument or performance of any act by any
person, upon the Payment in Full of all of the Secured Obligations. Upon such
termination or any release pursuant to Section 9.8(d) of the Credit Agreement,
Administrative Agent shall, promptly upon Pledgor’s request and
contemporaneously with any refinancing of the Secured Obligations or disposition
of Collateral pursuant to Section 7.6 of the Credit Agreement, at the expense of
the Borrower, return all (or the released portion, as applicable) of the Pledged
Collateral in its possession to the respective Pledgors and will, at the sole
cost and expense of the Pledgors, execute such documents, without recourse or
warranty, as Pledgors deem reasonably necessary to release any interests held by
Administrative Agent or the Secured Parties in the released Pledged Collateral.

16



--------------------------------------------------------------------------------



 



     27. Additional Pledged Collateral. In the event that the any Pledgor is
required, under the terms of any Loan Document, to pledge and hypothecate any
Collateral that is required to be Pledged Collateral under this Agreement after
the Closing Date, such Pledgor shall pledge and hypothecate such Collateral, and
be bound with respect to such Collateral by all of the terms and conditions
hereof, by delivery to the Administrative Agent of an executed counterpart of a
Supplement to Subsidiary Pledge Agreement in the form of Exhibit A attached
hereto.
     28. Additional Pledgors. Pursuant to Section 5.11 of the Credit Agreement,
each Domestic Subsidiary that is required to become a Subsidiary Loan Party
after the date of the Credit Agreement is required to enter into this Agreement
as a Pledgor upon becoming such a Subsidiary Loan Party. Upon execution and
delivery after the date hereof by the Administrative Agent and such Domestic
Subsidiary of an instrument in the form of Exhibit B, such Domestic Subsidiary
shall become a Pledgor hereunder with the same force and effect as if originally
named as a Pledgor herein. The execution and delivery of any instrument adding
an additional Pledgor as a party to this Pledge Agreement shall not require the
consent of any other Pledgor hereunder. The rights and obligations of each
Pledgor hereunder shall remain in full force and effect notwithstanding the
addition of any new Pledgor as a party to this Pledge Agreement.
     29. Exercise of Remedies.
          (a) Notwithstanding anything to the contrary set forth herein, the
Administrative Agent, for itself and the benefit of Secured Parties, agrees that
to the extent prior Governmental Authority or Accreditor approval is required
pursuant to applicable law or accreditation standards and procedures for (a) the
operation and effectiveness of any grant, right or remedy hereunder or under any
Loan Document, or (b) taking any action that may be taken by the Administrative
Agent or Pledgors hereunder or under any Loan Document, such grant, right,
remedy or actions will be subject to obtaining in a timely manner such
Governmental Authority or Accreditor approval by or in favor of the
Administrative Agent, for itself and the benefit of Secured Parties.
          (b) If an Event of Default shall have occurred and be continuing, the
Pledgors shall, and, if applicable, shall cause each of their Subsidiaries to,
take any action which the Administrative Agent may request in the exercise of
its rights and remedies under this Agreement and any other Loan Document in
order to transfer or assign any Pledged Collateral to the Administrative Agent,
for itself and the benefit of Secured Parties or to such one or more third
parties as the Administrative Agent may designate, or to a combination of the
foregoing.
          (c) Upon the occurrence and during the continuation of an Event of
Default, the Administrative Agent is empowered to seek from any Governmental
Authority or Accreditor, to the extent required, consent to or approval of any
involuntary transfer of control of any Pledged Collateral for the purpose of
seeking a bona fide purchaser to whom control ultimately will be transferred.
The Pledgors agree to (i) cooperate with any such purchaser and with the
Administrative Agent in the preparation, execution and filing of any forms and
providing any information that may be necessary or helpful in obtaining the
consent of any Governmental Authority or Accreditor to the assignment to such
purchaser of the Pledged Collateral or to a

17



--------------------------------------------------------------------------------



 



change in ownership or control of SUI and (ii) consent to any such voluntary or
involuntary transfer after and during the continuation of an Event of Default
and, without limiting any rights of the Administrative Agent under this
Agreement or any Loan Document, to authorize the Administrative Agent to
nominate a trustee or receiver to assume control of the Pledged Collateral,
subject only to required judicial or other consents required by any Governmental
Authority or Accreditor, in order to effectuate the transactions contemplated by
this Section 29. Such trustee or receiver shall have all the rights and powers
as provided to it by law or court order, or to the Administrative Agent under
this Agreement or any other Loan Document.
[Signature Pages Follow]

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Pledgor has caused this Pledge Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

                  STRAYER EDUCATION, INC.,         a Maryland corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                STRAYER UNIVERSITY, INC.,         a Maryland corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                EDUCATION LOAN PROCESSING, INC.,         a Virginia corporation
   
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Acknowledged and Agreed:

                  SUNTRUST BANK,         as Administrative Agent    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

[SIGNATURE PAGE TO PLEDGE AGREEMENT]

 



--------------------------------------------------------------------------------



 



Schedule I to
Pledge Agreement
Part A

                                                              Percentage        
                          Held of                   Name of               Shares
              Name of   Issuer   Place of   Authorized     Issued and     Par/No
    Shares Issued   Pledgor   Corporation   Incorporation   Shares    
Outstanding     Par     and Outstanding  
Strayer Education, Inc.
  Strayer University, Inc.   Maryland     500       100 %   $ 10.00       375.5
 
Strayer Education, Inc.
  Education Loan Processing, Inc.   Virginia     5,000       100 %   $ 0      
1,000  
Strayer Education, Inc.
  Professional Education, Inc.   Maryland     5,000       100 %   $ 1.00      
N/A  

Part B

                                                              Percentage Held of
                                    Membership                                  
Interests             Membership and   Name of   Name of     Place of     Issued
and     Par/No     Interests Issued   Pledgor   Issuer LLC     Organization    
Outstanding     Par     Outstanding  
None
                                       

 



--------------------------------------------------------------------------------



 



Schedule II to
Pledge Agreement
Pledged Notes
None.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
to
Pledge Agreement
SUPPLEMENT TO PLEDGE AGREEMENT — ADDITIONAL COLLATERAL
          THIS SUPPLEMENT TO PLEDGE AGREEMENT — ADDITIONAL COLLATERAL (this
“Supplement”), dated as of _____________ __, 201_, is executed by [NAME — IN ALL
CAPS], a [State] [Entity] (the “Supplement Pledgor”), in favor of SUNTRUST BANK,
a Georgia banking corporation, as Administrative Agent (the “Administrative
Agent”), on its behalf and on behalf of the other banks and lending institutions
(the “Lenders”) from time to time party to the Amended and Restated Revolving
Credit and Term Loan Agreement, dated as April 4, 2011, by and among the
Borrower, the Lenders, the Administrative Agent, and SunTrust Bank, as Issuing
Bank and Swingline Lender (as amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”). Terms used herein but not
defined herein shall have the meaning defined for those terms in the Pledge
Agreement (as defined below).
W I T N E S S E T H:
          WHEREAS, Strayer Education Inc., a Maryland corporation (the
“Borrower”) and certain Domestic Subsidiaries of the Borrower (the “Pledgors”)
are parties to that certain Pledge Agreement, executed by the Pledgors in favor
the Administrative Agent, dated as of April 4, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Pledge Agreement”),
pursuant to which the Pledgors pledged stock, notes and membership interests to
the Administrative Agent, for itself and the benefit of the Secured Parties;
          WHEREAS, the Lenders have agreed to make Loans and the Issuing Bank
has agreed to issue Letters of Credit to the Borrower on the terms and
conditions contained in the Credit Agreement;
          WHEREAS, it is a condition precedent to the continued extension of the
Loans and the continued issuance of Letters of Credit under the Credit Agreement
that the Supplement Pledgor grant to Administrative Agent a security interest in
all of its Additional Pledged Collateral (as defined below), and the Supplement
Pledgor wishes to fulfill said condition precedent;
          NOW, THEREFORE, in consideration of the premises and in order to
ensure the compliance with the Credit Agreement, the Supplement Pledgor hereby
agrees as follows:
          SECTION 1. Additional Pledge. As security for the payment and
performance of the Secured Obligations, the Supplement Pledgor hereby:
          (a) pledges, hypothecates, assigns, charges, mortgages, delivers, sets
over,

 



--------------------------------------------------------------------------------



 



conveys and transfers to the Administrative Agent, for the benefit of the
Secured Parties, and grants to the Administrative Agent, for the benefit of the
Secured Parties, a security interest in all of the Supplemental Pledgor’s right,
title and interest in and to:
     (i) the shares of capital stock more particularly described in Schedule I
hereto and the certificates, if any, evidencing such shares (the “Additional
Pledged Shares”) and all cash, instruments and other property from time to time
received, receivable or otherwise distributed in exchange for any and all of
such Additional Pledged Shares;
     (ii) the membership interests more particularly described in Schedule II
hereto and the certificates, if any, evidencing such membership interests (the
“Additional Pledged Membership Interests”) and all cash, instruments and other
property from time to time received, receivable or otherwise distributed in
exchange for any and all of such Additional Pledged Membership Interests;
     (iii) the promissory notes and instruments more particularly described on
Schedule III hereto (the “Additional Pledged Notes”) and all interest, cash,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for the
Additional Pledged Notes; and
     (iv) all other Pledged Collateral (as defined in the Pledge Agreement)
relating to the Additional Pledged Shares, the Additional Pledged Membership
Interests and the Additional Pledged Notes (the items described in subsections
(i), (ii), (iii) and (iv) above, collectively, the “Additional Pledged
Collateral”); and
               (b) delivers to the Administrative Agent, for the benefit of the
Secured Parties, all of the Supplement Pledgor’s right, title and interest in
and to the certificates and instruments, if any, evidencing the Additional
Pledged Collateral, accompanied by instruments of transfer or assignment, duly
executed in blank.
               SECTION 2. Representations and Warranties. The Supplement Pledgor
hereby (a) represents and warrants that it is the legal and beneficial owner of
the Additional Pledged Collateral, free and clear of any lien, security
interest, option or other charge or encumbrance, except for Permitted
Encumbrances and the security interest created by the Pledge Agreement as
supplemented by this Supplement; and (b) restates each representation and
warranty set forth in Section 5 of the Pledge Agreement, as supplemented by this
Supplement, as of the date hereof with respect to the Additional Pledged
Collateral.
               SECTION 3. Additional Pledged Collateral. By execution and
delivery of this Supplement, the Additional Pledged Collateral shall become a
part of the Pledged Collateral referred to in the Pledge Agreement and shall
secure the Secured Obligations as if such Additional Pledged Collateral were
Pledged Collateral on the Closing Date, and shall be subject to all of the terms
and conditions governing Pledged Collateral under the Pledge Agreement. From and
after the date hereof, Schedule I and Schedule II to the Pledge Agreement are
hereby amended to add the Additional Pledged Collateral.

 



--------------------------------------------------------------------------------



 



               SECTION 4. Binding Effect. This Supplement shall become effective
when it shall have been executed by the Supplement Pledgor and acknowledged and
agreed to by the Administrative Agent and thereafter shall be binding upon the
Supplement Pledgor and shall inure to the benefit of the Administrative Agent
and the Secured Parties. Upon the effectiveness of this Supplement, this
Supplement shall be deemed to be a part of and shall be subject to all the terms
and conditions of the Pledge Agreement. The Supplement Pledgor shall not have
the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lenders.
               SECTION 5. Governing Law; Terms. THIS SUPPLEMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE COMMONWEALTH OF VIRGINIA.
               SECTION 6. Execution in Counterparts. This Supplement may be
executed in any number of counterparts (including by telecopy or by email, in
pdf format), each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
               IN WITNESS WHEREOF, the Supplement Pledgor has caused this
Supplement to be duly executed and delivered by its duly authorized officer as
of the date first above written.

                  [NAME OF SUPPLEMENT PLEDGOR]    
 
           
 
  By:        
 
     
 
   
 
      Name:    
 
      Title:    

          Acknowledged and Agreed to:    
 
        SUNTRUST BANK     as Administrative Agent    
 
       
By:
       
 
  Name:         
Title:
   



 



--------------------------------------------------------------------------------



 



Schedule I
to
SUPPLEMENT TO PLEDGE AGREEMENT — ADDITIONAL COLLATERAL

 



--------------------------------------------------------------------------------



 



Schedule II
to
SUPPLEMENT TO PLEDGE AGREEMENT — ADDITIONAL COLLATERAL

 



--------------------------------------------------------------------------------



 



Schedule III
to
SUPPLEMENT TO PLEDGE AGREEMENT- ADDITIONAL COLLATERAL

 



--------------------------------------------------------------------------------



 



EXHIBIT B
to
Pledge Agreement
SUPPLEMENT TO PLEDGE AGREEMENT — ADDITIONAL PLEDGOR
          THIS SUPPLEMENT TO PLEDGE AGREEMENT — ADDITIONAL PLEDGOR (this
“Supplement”), dated as of _____________ __, 201_, is executed by [NAME — IN ALL
CAPS], a [State] [Entity] (the “New Pledgor”), in favor of SUNTRUST BANK, a
Georgia banking corporation, as Administrative Agent (the “Administrative
Agent”), on its behalf and on behalf of the other banks and lending institutions
(the “Lenders”) from time to time party to the Amended and Restated Revolving
Credit and Term Loan Agreement, dated as of April 4, 2011, by and among
Borrower, the Lenders, the Administrative Agent, and SunTrust Bank, as Issuing
Bank and Swingline Lender (as amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”). Terms used herein but not
defined herein shall have the meaning defined for those terms in the Pledge
Agreement (as defined below).
W I T N E S S E T H:
          WHEREAS, Strayer Education, Inc. (the “Borrower”) and certain Domestic
Subsidiaries of Borrower (the “Pledgors”) are parties to that certain Pledge
Agreement, dated as of April 4, 2011, by and among the Pledgors in favor the
Administrative Agent (as amended, restated, supplemented or otherwise modified
from time to time, the “Pledge Agreement”), pursuant to which the Pledgors have
pledged stock, notes and membership interests to the Administrative Agent, for
itself and the benefit of the Secured Parties;
          WHEREAS, the Lenders have agreed to make Loans and the Issuing Bank
has agreed to issue Letters of Credit to the Borrower on the terms and
conditions contained in the Credit Agreement;
          WHEREAS, it is a condition precedent to the continued extension of the
Loans and the continued issuance of Letters of Credit under the Credit Agreement
that the New Pledgor grant to Administrative Agent a security interest in all of
its Pledged Collateral (as defined below), and the New Pledgor wishes to fulfill
said condition precedent;
          NOW, THEREFORE, in consideration of the premises and in order to
ensure the compliance with the Credit Agreement, the New Pledgor hereby agrees
as follows:
          SECTION 1. Pledge. As security for the payment and performance of the
Secured Obligations, the New Pledgor hereby:
          (a) pledges, hypothecates, assigns, charges, mortgages, delivers, sets
over, conveys and transfers to the Administrative Agent, for the benefit of the
Secured Parties, and grants to the Administrative Agent, for the benefit of the
Secured Parties, a security interest in all of New Pledgor’s right, title and
interest in and to:

 



--------------------------------------------------------------------------------



 



     (i) the shares of capital stock more particularly described in Schedule I
hereto and the certificates, if any, evidencing such shares (the “Pledged
Shares”) and all cash, instruments and other property from time to time
received, receivable or otherwise distributed in exchange for any and all of
such Pledged Shares;
     (ii) the membership interests more particularly described in Schedule II
hereto and the certificates, if any, evidencing such membership interests (the
“Pledged Membership Interests”) and all cash, instruments and other property
from time to time received, receivable or otherwise distributed in exchange for
any and all of such Pledged Membership Interests;
     (iii) the promissory notes and instruments more particularly described on
Schedule III hereto (the “Pledged Notes”) and all interest, cash, instruments
and other property or proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for the Pledged Notes; and
     (iv) all other collateral relating to the Pledged Shares, the Pledged
Membership Interests and the Pledged Notes (the items described in subsections
(i), (ii), (iii) and (iv) above, collectively, the “Pledged Collateral”); and
     (b) delivers to the Administrative Agent, for the benefit of the Secured
Parties, all of New Pledgor’s right, title and interest in and to the
certificates and instruments, if any, evidencing the Pledged Collateral,
accompanied by instruments of transfer or assignment, duly executed in blank.
          SECTION 2. Joinder. In accordance with Section 28 of the Pledge
Agreement, the New Pledgor by its signature below becomes a Pledgor under the
Pledge Agreement with the same force and effect as if originally named therein
as a Pledgor and the New Pledgor hereby (i) agrees to all the terms and
provisions of the Pledge Agreement applicable to it as Pledgor thereunder and
(ii) represents and warrants that the representations and warranties made by it
as a Pledgor thereunder are true and correct on and as of the date hereof. Each
reference to a Pledgor in the Pledge Agreement shall be deemed to include the
New Pledgor. The Pledge Agreement is hereby incorporated herein by reference.
          SECTION 3. Representations and Warranties. The New Pledgor represents
and warrants to the Administrative Agent and the Secured Parties that this
Supplement has been duly authorized, executed and delivered by it and that each
of this Supplement and the Pledge Agreement constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
          SECTION 4. Binding Effect. This Supplement shall become effective when
it shall have been executed by the New Pledgor and acknowledged and agreed to by
the Administrative Agent and thereafter shall be binding upon the New Pledgor
and shall inure to the

 



--------------------------------------------------------------------------------



 



benefit of the Administrative Agent and the Secured Parties. Upon the
effectiveness of this Supplement, this Supplement shall be deemed to be a part
of and shall be subject to all the terms and conditions of the Pledge Agreement.
The New Pledgor shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders.
          SECTION 5. Governing Law. THIS SUPPLEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE COMMONWEALTH OF VIRGINIA.
          SECTION 6. Execution in Counterparts. This Supplement may be executed
in any number of counterparts (including by telecopy or by email, in pdf
format), each of which when so executed shall be deemed to be an original and
all of which taken together shall constitute one and the same agreement.
          SECTION 7. Notices to New Pledgor. All communications and notices
hereunder shall be in writing and given as provided in Section 21 of the Pledge
Agreement. All communications and notices hereunder to the New Pledgor shall be
given to it at the address set forth under its signature below, with a copy to
the Borrower.
          IN WITNESS WHEREOF, the New Pledgor has duly executed this Supplement
to the Pledge Agreement as of the day and year first above written.

                  [NAME OF NEW PLEDGOR]    
 
           
 
  By        
 
     
 
Name:    
 
      Title:    
 
      Address:    

Acknowledged and Agreed to:
SUNTRUST BANK
as Administrative Agent

         
By:
       
 
 
 
Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



Schedule I
to
SUPPLEMENT TO PLEDGE AGREEMENT — ADDITIONAL PLEDGOR

 



--------------------------------------------------------------------------------



 



Schedule II
to
SUPPLEMENT TO PLEDGE AGREEMENT — ADDITIONAL PLEDGOR

 



--------------------------------------------------------------------------------



 



Schedule III
to
SUPPLEMENT TO PLEDGE AGREEMENT — ADDITIONAL PLEDGOR

 



--------------------------------------------------------------------------------



 



FORM OF NOTICE OF REVOLVING BORROWING
[Date]
SunTrust Bank,
as Administrative Agent
for the Lenders referred to below
303 Peachtree Street, N. E./ 25th Floor
Atlanta, GA 30308
Attention: Ms. Doris Folsom
Telecopy Number: (404) 658-4906
To Whom It May Concern:
     Reference is made to the Amended and Restated Revolving Credit and Term
Loan Agreement dated as of April 4, 2011 (as amended, modified or supplemented
and in effect on the date hereof, the “Credit Agreement”), among the
undersigned, as Borrower, the Lenders named therein, and SunTrust Bank, as
Administrative Agent, Issuing Bank and Swingline Lender. Terms defined in the
Credit Agreement are used herein with the same meanings. This notice constitutes
a Notice of Revolving Borrowing, and the Borrower hereby requests a Revolving
Borrowing under the Credit Agreement, and in connection therewith the Borrower
specifies the following information with respect to the Revolving Borrowing
requested hereby:
     (A) Aggregate principal amount of Revolving Borrowing1:
     (B) Date of Revolving Borrowing (which is a Business Day):
     (C) Type of Revolving Loan comprising such Borrowing2:
     (D) Interest Period3:
     (E) Location and number of Borrower’s account to which proceeds of
Revolving Borrowing are to be disbursed:
 

1   In the case of a Eurodollar Revolving Borrowing, not less than $1,000,000 or
a larger multiple of $1,000,000; in the case of a Base Rate Revolving Borrowing
or an Index Rate Revolving Borrowing, not less than $1,000,000 or a larger
multiple of $500,000.   2   Eurodollar Borrowing, Index Rate Borrowing or Base
Rate Borrowing.   3   To be specified if such Borrowing is a Eurodollar
Borrowing, subject to the definition of “Interest Period,” and ending not later
than the Revolving Commitment Termination Date or the Maturity Date.

 



--------------------------------------------------------------------------------



 



     The Borrower hereby represents and warrants that the conditions specified
in Section 3.2 of the Credit Agreement are satisfied.

                  Very truly yours,    
 
                STRAYER EDUCATION, INC., a
Maryland corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Signature Page to Notice of Revolving Borrowing

 



--------------------------------------------------------------------------------



 



FORM OF NOTICE OF SWINGLINE BORROWING
[Date]
SunTrust Bank,
as Administrative Agent
for the Lenders referred to below
303 Peachtree Street, N. E./ 25th Floor
Atlanta, GA 30308
Attention: Ms. Doris Folsom
Telecopy Number: (404) 658-4906
To Whom It May Concern:
     Reference is made to the Amended and Restated Revolving Credit and Term
Loan Agreement dated as of April 4, 2011 (as amended, modified or supplemented
and in effect on the date hereof, the “Credit Agreement”), among the
undersigned, as Borrower, the Lenders named therein, and SunTrust Bank, as
Administrative Agent, Issuing Bank and Swingline Lender. Terms defined in the
Credit Agreement are used herein with the same meanings. This notice constitutes
a Notice of Swingline Borrowing, and the Borrower hereby requests a Swingline
Borrowing under the Credit Agreement, and in connection therewith the Borrower
specifies the following information with respect to the Swingline Borrowing
requested hereby:
(A) Aggregate principal amount of Swingline Loan1:
(B) Date of Swingline Loan (which is a Business Day):
(C) Account of the Borrower to which the proceeds of such Swingline Loan should
be credited:
 

1   Not less than $100,000 or a larger multiple of $50,000.

 



--------------------------------------------------------------------------------



 



     The Borrower hereby represents and warrants that the conditions specified
in Section 3.2 of the Credit Agreement are satisfied.

                  Very truly yours,    
 
                STRAYER EDUCATION, INC., a
Maryland corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Signature Page to Notice of Swingline Borrowing

 



--------------------------------------------------------------------------------



 



FORM OF NOTICE OF CONVERSION/CONTINUATION
[Date]
SunTrust Bank,
as Administrative Agent
for the Lenders referred to below
Agency Services
303 Peachtree Street, N. E./ 25th Floor
Atlanta, Georgia 30308
Attention: Mr. Doug Weltz
Telecopy Number: (404) 221-2001
To Whom It May Concern:
     Reference is made to the Amended and Restated Revolving Credit and Term
Loan Agreement dated as of April 4, 2011 (as amended, modified or supplemented
and in effect on the date hereof, the “Credit Agreement”), among the
undersigned, as Borrower, the Lenders named therein, and SunTrust Bank, as
Administrative Agent, Issuing Bank and Swingline Lender. Terms defined in the
Credit Agreement are used herein with the same meanings. This notice constitutes
a Notice of Conversion/Continuation, and the Borrower hereby requests the
[conversion/continuation] of a Borrowing under the Credit Agreement, and in
connection therewith the undersigned specifies the following information with
respect to the Borrowing to be converted or continued as requested hereby:
          (A) Borrowing to which this request applies1:
          (B) Effective date of election (which is a Business Day):
          (C) Whether the resulting Borrowing is to be a Base Rate Borrowing, an
Index Rate Borrowing or a Eurodollar Borrowing:
          (D) Interest Period2:
 

1   If different options are being elected with respect to different portions
thereof, indicate the portions thereof that are to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (C) and (D) hereof also shall be specified for each resulting
Borrowing).   2   To be completed by the undersigned if resulting Borrowing is a
Eurodollar Borrowing. Such period shall be a period contemplated by the
definition of “Interest Period” in the Credit Agreement.

 



--------------------------------------------------------------------------------



 



                  Very truly yours,    
 
                STRAYER EDUCATION, INC.,
a Maryland corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Signature Page to Notice of Conversion/Continuation

 



--------------------------------------------------------------------------------



 



Covenant Compliance Certificate
     In connection with the terms of the Amended and Restated Revolving Credit
and Term Loan Agreement, dated as of April [__], 2011 (as amended, modified or
supplemented from time to time, the “Credit Agreement”), among Strayer
Education, Inc., a Maryland corporation (the “Borrower”), SunTrust Bank, a
Georgia banking corporation (the “Administrative Agent”), and each Lender that
is, or may become, a party thereto, the undersigned certifies that the following
information is true and correct, in all material respects, as of the date of
this Covenant Compliance Certificate:
1. No Default or Event of Default has occurred and is continuing.
2. For purposes of calculating the Applicable Margin and the Applicable
Percentage, the Leverage Ratio for the period of four consecutive Fiscal
Quarters ended on _________ was ___ to 1, calculated as set forth on Schedule 1.
3. Consolidated EBITDA for the period of two consecutive Fiscal Quarters ended
on _________ was $__________, calculated as set forth on Schedule 2, and exceeds
the level required by Section 6.1 of the Credit Agreement.
4. The Interest Coverage Ratio for the period of four consecutive Fiscal
Quarters ended on _________ was ____ to 1, calculated as set forth on
Schedule 3, and exceeds the level required by Section 6.2 of the Credit
Agreement.
5. Unrestricted Liquidity as of ____________ was $________, calculated as set
forth on Schedule 4, and exceeds the level required by Section 6.3 of the Credit
Agreement.
6. Consolidated Tangible Net Worth as of the end of the Fiscal Quarter ended on
____________ was $_____________, calculated as set forth on Schedule 5, and
exceeds the level required by Section 6.4 of the Credit Agreement.1
[SIGNATURE ON FOLLOWING PAGE]
 

1   Certification commences with the Fiscal Quarter ending December 31, 2011.

 



--------------------------------------------------------------------------------



 



     Capitalized terms used in this Covenant Compliance Certificate shall have
the same meanings as those assigned to them in the Credit Agreement. The
foregoing is true and correct, in all material respects, as of ______, 201_.
     Dated as of _______ ___, 201_.

                  STRAYER EDUCATION, INC.,
a Maryland corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Covenant Compliance Certificate Signature Page

2



--------------------------------------------------------------------------------



 



Schedule 1
Leverage Ratio

         
1. Consolidated Total Debt as of                     
       
 
       
(a) Borrowed money
  $                       
 
       
(b) Obligations evidenced by bonds, debentures, notes or other similar
instruments
  $                       
 
       
(c) Deferred purchase price obligations (other than trade payables incurred in
the ordinary course of business, provided that such trade payables which are
overdue by 120 days shall be included except to the extent that such trade
payables are being disputed in good faith and by appropriate measures)
  $                       
 
       
(d) Obligations under any conditional sale or other title retention agreement
  $                       
 
       
(e) Capital Lease Obligations
  $                       
 
       
(f) Obligations for letters of credit, acceptances or similar extensions of
credit
  $                       
 
       
(g) Guaranties of Indebtedness of the types in the foregoing (a) through (f)
  $                       
 
       
(h) Indebtedness of a third party secured by any Lien
  $                       
 
       
(i) Preferred or common stock or similar equity interests subject to mandatory
sinking fund payments, redemption or acceleration on equity (other than
voluntary repurchases of shares and the exercise of options permitted by
Sections 7.4(f) and 7.5(iii) of the Credit Agreement)
  $                       
 
       
(j) Off-Balance Sheet Liabilities
  $                       
 
       
(k) Partnership or joint venture debt
  $                       
 
       
TOTAL (a+b+c+d+e+f+g+h+i+j)2
  $                       
 
       
2. Consolidated EBITDA for the period of four consecutive Fiscal Quarters ended
on                     3
       

 

2   Such amount shall be the sum of clauses (a) through (j) without duplication.
The calculation shall include the Indebtedness of any partnership or joint
venture in which such the Borrower or any of its Subsidiaries is a general
partner or a joint venturer, except to the extent that the terms of such
Indebtedness provide that such Borrower or Subsidiary is not liable therefor.





--------------------------------------------------------------------------------



 



         
(a) Consolidated Net Income
  $                       
 
       
(b) Consolidated Interest Expense
  $                       
 
       
(c) Income tax expense
  $                       
 
       
(d) Depreciation
  $                       
 
       
(e) Amortization
  $                       
 
       
(f) charges associated with the grant of any share based payment awards to
employees, officers, directors or consultants
  $                       
 
       
(g) all other non-cash charges acceptable to the Required Lenders
  $                       
 
       
TOTAL (a+b+c+d+e+f+g)
  $                       
 
       
3. Total Leverage Ratio
       
 
       
Consolidated Total Debt ($                    )
  =                      to 1
Consolidated EBITDA (                    )
       

 

3   All determined on a consolidated basis in accordance with GAAP for such
period.

4



--------------------------------------------------------------------------------



 



Schedule 2
Consolidated EBITDA

         
Consolidated EBITDA for the period of two consecutive Fiscal Quarters ended on
__________4
       
 
       
(a) Consolidated Net Income
  $                       
 
       
(b) Consolidated Interest Expense
  $                       
 
       
(c) Income tax expense
  $                       
 
       
(d) Depreciation
  $                       
 
       
(e) Amortization
  $                       
 
       
(f) charges associated with the grant of any share based payment awards to
employees, officers, directors or consultants
  $                       
 
       
(g) all other non-cash charges acceptable to the Required Lenders
  $                       
 
       
TOTAL (a+b+c+d+e+f+g)
  $                       

 

4   All determined on a consolidated basis in accordance with GAAP for such
period.





--------------------------------------------------------------------------------



 



Schedule 3
Interest Coverage Ratio

         
1. Consolidated EBIT for the period of four consecutive Fiscal Quarters ended on
__________5
       
 
       
(a) Consolidated Net Income
  $                       
 
       
(b) Consolidated Interest Expense6
  $                       
 
       
(c) Income tax expense
  $                       
 
       
(d) charges associated with the grant of any share based payment awards to
employees, officers, directors or consultants
  $                       
 
       
(e) all other non-cash charges acceptable to the Required Lenders
  $                       
 
       
TOTAL (a+b+c+d+e)
  $                       
 
       
2. Capital Expenditures made during the four consecutive Fiscal Quarters ending
on or immediately prior to __________
  $                       
 
       
3. Restricted Payments made by the Borrower in cash during the four consecutive
Fiscal Quarters ending on or immediately prior to __________ (other than
repurchases of shares of Capital Stock)
  $                       
 
       
4. Consolidated Interest Expense for such period
  $                       
 
       
(a) total interest expense, including without limitation the interest component
of any payments in respect of Capital Lease Obligations capitalized or expensed
during such period (whether or not actually paid during such period)
  $                       
 
       
(b) the net amount payable (or minus the net amount receivable) under Hedging
Transactions during such period (whether or not actually paid or received during
such period)
  $                       

 

5   All determined on a consolidated basis in accordance with GAAP for such
period.   6   For purposes of determining the Interest Coverage Ratio for the
respective periods of four consecutive Fiscal Quarters ending on June 30, 2011,
September 30, 2011, and December 31, 2011, Consolidated Interest Expense shall
be deemed to be equal to (a) for the Fiscal Quarter ending on June 30, 2011,
Consolidated Interest Expense for the Fiscal Quarter then ended multiplied by 4,
(b) for the Fiscal Quarter ending on September 30, 2011, Consolidated Interest
Expense for the period of two consecutive Fiscal Quarters then ended multiplied
by 2 and (c) for the Fiscal Quarter ending on December 31, 2011, Consolidated
Interest Expense for the period of three consecutive Fiscal Quarters then ended
multiplied by 1.33.





--------------------------------------------------------------------------------



 



         
TOTAL (a+b)
  $                       
4. Interest Coverage Ratio
  =                      to 1
 
       
Coverage (1-2-3)
       
Consolidated Interest Expense (4)
       

7



--------------------------------------------------------------------------------



 



Schedule 4
Unrestricted Liquidity

         
Unrestricted Liquidity as of __________
       
 
       
(a) Cash7
  $                       
 
       
(b) Permitted Investments8
  $                       
 
       
(c) aggregate unused Revolving Commitments of all Lenders9
  $                       
 
       
TOTAL (a+b+c)
  $                       

 

7   Not subject to any Lien, other than Liens in favor of the Administrative
Agent, or any restriction on use.   8   Not subject to any Lien, other than
Liens in favor of the Administrative Agent, or any restriction on use.   9   The
component of Unrestricted Liquidity attributable to this clause (c) shall not
exceed $25,000,000.





--------------------------------------------------------------------------------



 



Schedule 5
Consolidated Tangible Net Worth

         
Consolidated Tangible Net Worth for the Fiscal Quarter ended on __________
       
 
       
(a) the total assets of the Borrower and its Subsidiaries that would be
reflected on the Borrower’s consolidated balance sheet as of such date prepared
in accordance with GAAP, after eliminating all amounts properly attributable to
minority interests, if any, in the stock and surplus of Subsidiaries
  $                       
 
       
(b)
  $                       
 
       
1. the total liabilities of the Borrower and its Subsidiaries that would be
reflected on the Borrower’s consolidated balance sheet as of such date prepared
in accordance with GAAP
  $                       
 
       
2. the amount of any write-up in the book value of any assets resulting from a
revaluation thereof or any write-up in excess of the cost of such assets
acquired reflected on the consolidated balance sheet of the Borrower as of such
date prepared in accordance with GAAP
  $                       
 
       
3. the net book amount of all assets of the Borrower and its Subsidiaries that
would be classified as intangible assets on a consolidated balance sheet of the
Borrower as of such date prepared in accordance with GAAP
  $                       
 
       
TOTAL FOR (b) (1+2+3)
  $                       
 
       
TOTAL (a-b)
  $                       

